EXHIBIT 10.8
EXECUTION VERSION
AMENDMENT NO. 1
AMENDMENT NO. 1 dated as of September 25, 2020 (this “Amendment”), in respect of
that certain ABL Credit Agreement, dated as of December 15, 2017 (as the same
may be amended, restated, supplemented or otherwise modified, refinanced or
replaced from time to time prior to the date hereof, the “Credit Agreement”)
among AVAYA INC., a Delaware corporation (the “Parent Borrower”), AVAYA
HOLDINGS, CORP., a Delaware corporation (“Holdings”), AVAYA CANADA CORP., an
unlimited liability company organized under the laws of the province of Nova
Scotia, AVAYA UK, a company incorporated in England and Wales with company
number 03049861, AVAYA INTERNATIONAL SALES LIMITED, a private company limited by
shares incorporated under the laws of Ireland with registered number 342279,
AVAYA DEUTSCHLAND GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, AVAYA GMBH & CO. KG, a
limited partnership (GmbH & Co. KG) existing under the laws of Germany, the
lending institutions from time to time parties thereto (the “Lenders”),
Citibank, N.A., as Administrative Agent and as Collateral Agent, and the other
agents and entities from time to time party thereto.
WHEREAS, the Parent Borrower, the Swing Line Lender, the L/C Issuers and the
Lenders party hereto (such Lenders constituting the Required Lenders under the
Credit Agreement immediately prior to the Amendment Effective Date (as defined
below)) desire to extend the Maturity Date applicable to the Revolving Credit
Commitments and to make other changes to the Credit Agreement contained in the
Credit Agreement Amendments (as defined below); and
WHEREAS, certain of the Credit Agreement Amendments require the consent of each
Lender directly and adversely affected thereby, and the Credit Agreement
provides that if the Required Lenders consent to such amendments, the Borrowers
may cause each Non-Consenting Lender to have its Revolving Credit Commitment
terminated, and in connection therewith the Borrowers shall repay all
Obligations due and owing to such Non-Consenting Lenders relating to the
Revolving Credit Loans and participations held by such Non-Consenting Lenders as
of the Amendment Effective Date in accordance with Section 13.7(b) of the Credit
Agreement.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
SECTION 1.Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Amended Credit Agreement
(as defined below) has the meaning assigned to such term in the Amended Credit
Agreement. The rules of construction and other interpretive provisions specified
in Section 1 of the Amended Credit Agreement shall apply to this Amendment,
including terms defined in the preamble and recitals hereto.
SECTION 2.Amendments to Credit Agreement.
(a)Each of the parties hereto agrees that, effective on the Amendment Effective
Date, the Credit Agreement shall be amended as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (with text in the Credit Agreement
attached as Exhibit A hereto indicated as being (I) deleted or “stricken text”
textually in the same manner as the following example: stricken text; and (II)
new or added textually in the same manner as the following example:
double-underlined text) (such set forth in Exhibit A hereto, collectively, the
“Credit Agreement Amendments”).



--------------------------------------------------------------------------------



(b)On and after the Amendment Effective Date, (i) Schedule 1.1(a) of the Credit
Agreement shall be replaced in its entirety with Schedule 1.1(a) hereto and (ii)
each Lender party hereto severally agrees to provide Revolving Credit
Commitments to the Borrowers, subject to the terms and conditions set forth in
the Amended Credit Agreement. Each Lender party hereto agrees to be bound by all
obligations of a Lender under the Amended Credit Agreement.
SECTION 3. Effect of Amendments; Reaffirmation; Reallocation of Revolving Credit
Exposure.
(a)Except as expressly set forth herein, this Amendment and the Credit Agreement
Amendments effected hereby shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Amended Credit Agreement or under any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement as amended pursuant to this Amendment or any other provision of
the Credit Agreement as amended pursuant to this Amendment or of any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.


(b)Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall, after the Amendment Effective
Date, refer to the Credit Agreement as amended by the Credit Agreement
Amendments (as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Amended Credit Agreement”). From and after the Amendment Effective
Date, each reference to the “Credit Agreement” in each Credit Document shall
refer to the Amended Credit Agreement contemplated hereby.


(c)From and after the Amendment Effective Date, this Amendment shall be a Credit
Document.


(d)Reallocation of Revolving Credit Exposure. Upon the Amendment Effective Date:


(i)each U.S. Revolving Credit Lender immediately prior to the Amendment
Effective Date will automatically and without further act be deemed to have
assigned to each Lender providing a new U.S. Revolving Credit Commitment, and
each such Lender will automatically and without further act be deemed to have
assumed, a portion of such U.S. Revolving Credit Lender’s participations
hereunder in outstanding U.S. Letters of Credit and U.S. Swing Line Loans such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in U.S. Letters of Credit and U.S. Swing Line Loans held by each U.S.
Revolving Credit Lender will equal the percentage of the aggregate U.S.
Revolving Credit Commitments of all U.S. Revolving Credit Lenders represented by
such U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitments on the
Amendment Effective Date after giving effect to the Amendment;
(ii)each Foreign Revolving Credit Lender immediately prior to the Amendment
Effective Date will automatically and without further act be deemed to have
assigned to each Lender providing a new Foreign Revolving Credit Commitment, and
each such Lender will automatically and without further act be deemed to have
assumed, a portion of such Foreign Revolving Credit Lender’s participations
hereunder in outstanding Foreign Letters of Credit and
2

--------------------------------------------------------------------------------



Foreign Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Foreign Letters of Credit and Foreign
Swing Line Loans held by each Foreign Revolving Credit Lender will equal the
percentage of the aggregate Foreign Revolving Credit Commitments of all Foreign
Revolving Credit Lenders represented by such Foreign Revolving Credit Lender’s
Foreign Revolving Credit Commitments on the Amendment Effective Date after
giving effect to the Amendment; and


(iii)if, on the Amendment Effective Date, there are any U.S. Revolving Credit
Loans or Foreign Revolving Credit Loans outstanding, such applicable Revolving
Credit Loans shall on or prior to the effectiveness of this Amendment be prepaid
from the proceeds of Revolving Credit Loans made hereunder (immediately after
giving effect to this Amendment), which prepayment shall be accompanied by
accrued interest and fees on the Revolving Credit Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.12 of the Amended
Credit Agreement.


The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in the Amended Credit Agreement shall not apply to the transactions
effected pursuant to this Section 3(d).
SECTION 4.Confirmation. Each Credit Party which is a party to a German Security
Document hereby confirms in respect of each such German Security Document that
the obligations under the Credit Agreement Amendments constitute obligations
expressly secured by each German Security Document in an anticipatory manner in
terms of "future obligations" as referred to in the definition of the term
"Secured Obligations" under each German Security Document and therefore the
liabilities under the Credit Agreement Amendments are secured by the security
created thereunder.
SECTION 5.Effectiveness. This Amendment shall become effective on the first date
(the “Amendment Effective Date”) on which each of the following conditions shall
have been satisfied (which date is September 25, 2020):
(a)Amendment. The Administrative Agent shall have received from each party
hereto a counterpart of this Amendment signed on behalf of such Person (which
may include telecopy or electronic transmission of a signed signature page of
this Amendment).
(b)Legal Opinions. The Administrative Agent shall have received the executed
customary legal opinions of Kirkland & Ellis LLP, special New York counsel to
the Credit Parties, together with customary legal opinions of local counsel for
each relevant jurisdiction in respect of matters relating to the applicable
Credit Documents (other than the Dutch Pledge and the Irish Deed (as defined on
Schedule 1 hereto) and the related transactions as the Administrative Agent may
reasonably request on the Closing Date. Holdings, the Borrowers, the other
Credit Parties and the Administrative Agent hereby instruct such counsel to
deliver such legal opinion
(c)Closing Certificates. The Administrative Agent shall have received a
certificate of the Parent Borrower, dated the Amendment Effective Date, in
respect of the conditions set forth in Sections 5(f) and 5(g) hereof.
3

--------------------------------------------------------------------------------



(d)Authorization of Proceedings of Each Credit Party. The Administrative Agent
shall have received a copy of the resolutions of the board of directors and/or
shareholders, or other managers, general partner or other applicable body of
each Credit Party (or a duly authorized committee thereof) authorizing the
execution, delivery and performance of this Amendment and the other Credit
Documents (and any agreements relating thereto) to which it is a party and in
the case of each Borrower, the extensions of credit contemplated hereunder, true
and complete copies of the Organizational Documents of each Credit Party as of
the Amendment Effective Date, and good standing certificates (to the extent such
concept exists in the relevant jurisdiction of organization or incorporation) of
the Borrowers and the Guarantors and, in the case of each U.K. Credit Party, a
certificate from an Authorized Officer dated the Amendment Effective Date,
certifying that the Organizational Documents of that U.K. Credit Party and the
resolutions of the board of directors and the shareholders of that U.K. Credit
Party are correct and complete and have not been amended or superseded prior to
the Amendment Effective Date.
(e)Fees.
(I)Upfront Fees. The Parent Borrower shall have paid to the Administrative
Agent, for the ratable benefit of the Lenders, an upfront fee equal to 0.375% of
such Lender’s Revolving Credit Commitment on the Amendment Effective Date (after
giving effect to the Amendment).
(II)Administrative Agent Fees. All fees required to be paid on the Amendment
Effective Date pursuant to that certain Fee Letter dated August 26, 2020 between
the Parent Borrower and Citigroup Global Markets Inc. and reasonable and
documented out-of-pocket expenses required to be paid on the Amendment Effective
Date pursuant to the Engagement Letter dated August 26, 2020 between the Parent
Borrower and Citigroup Global Markets Inc., in the case of expenses, to the
extent invoiced at least three (3) Business Days prior to the Amendment
Effective Date, shall have been paid.
(f)Representations and Warranties. All representations and warranties contained
in Section 8 of the Amended Credit Agreement shall be true and correct in all
material respects on the Amendment Effective Date (except (i) to the extent any
such representation or warranty is stated to relate solely to an earlier date,
it shall be true and correct in all material respects as of such earlier date
and (ii) to the extent any such representation or warranty is qualified as to
“materiality”, “Material Adverse Effect” or similar language, it shall be true
and correct after giving effect to any such qualifications therein);
(g)Company Material Adverse Change. No Company Material Adverse Change shall
have occurred since September 30, 2019.
(h)Solvency Certificate. On the Amendment Effective Date, the Administrative
Agent shall have received a certificate from the chief financial officer of
Holdings substantially in the form of Exhibit B hereto.


(i)Patriot Act. The Administrative Agent shall have received (at least 3
Business Days prior to the Amendment Effective Date) all documentation and other
information about each Borrower and each Guarantor as has been reasonably
requested in writing at least 10 Business Days prior to the Amendment Effective
Date by the Administrative Agent or the Lenders that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations,
4

--------------------------------------------------------------------------------



including without limitation the Patriot Act, and a Beneficial Ownership
Certification with respect to each Borrower to the extent required by the
Beneficial Ownership Regulation.


(j)Non-Consenting Lenders. All Obligations of the Borrowers under the Credit
Agreement owing to the Non-Consenting Lenders shall have been paid in full to
such Non-Consenting Lenders concurrently with the effectiveness of this
Amendment in compliance with Section 13.7(b) of the Credit Agreement.


(k)No Default or Event of Default. No Default or Event of Default shall exist
after giving effect to this Amendment on the Amendment No. 1 Effective Date.


(m) Post-Closing Deliverables. Within thirty (30) days after the Amendment
Effective Date, the applicable Credit Parties shall deliver, or cause to be
delivered, the documents set forth on Schedule 1 hereto together with customary
legal opinion in respect thereof.


SECTION 6.Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7.Miscellaneous; Counterparts. The provisions of Sections 13.1, 13.2,
13.5, 13.9, 13.10, 13.11, 13.13 and 13.15 of the Amended Credit Agreement shall
apply mutatis mutandis to this Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Amendment by facsimile or electronic transmission (e.g., a “pdf” or “tif” file)
shall be as effective as delivery of a manually signed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” and words of like
import in this Amendment and any other Credit Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


[SIGNATURE PAGES FOLLOW]


5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


AVAYA HOLDINGS CORP., as Holdings
By:        /s/ Kieran J. McGrath     
    Name:    Kieran J. McGrath
    Title:    Executive Vice President and Chief
    Financial Officer
AVAYA INC, as Parent Borrower
By:        /s/ Kieran J. McGrath     
    Name:    Kieran J. McGrath
    Title:    Executive Vice President and Chief
    Financial Officer




[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------



AVAYA MANAGEMENT, L.P., as U.S. Guarantor


By: Avaya Inc.
Its: General Partner
By:        /s/ Kieran J. McGrath     
    Name:    Kieran J. McGrath
    Title:    Executive Vice President and Chief
    Financial Officer
AVAYA CALA INC.
AVAYA CLOUD INC.
AVAYA EMEA LTD.
Avaya Federal Solutions, Inc.
AVAYA HOLDINGS LLC
AVAYA INTEGRATED CABINET SOLUTIONS LLC
AVAYA MANAGEMENT SERVICES INC.
AVAYA WORLD SERVICES INC.
HYPERQUALITY, INC.
SIERRA ASIA PACIFIC INC.
UBIQUITY SOFTWARE CORPORATION
VPNET TECHNOLOGIES, INC.
HYPERQUALITY II, LLC
INTELLISIST, INC.
CAAS TECHNOLOGIES, LLC, each as U.S. Guarantor




By:        /s/ Kieran J. McGrath     
    Name:    Kieran J. McGrath
    Title:    Vice President






[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------



AVAYA CANADA CORP., as Canadian Borrower
By:         /s/ John P. Sullivan     
    Name:    John P. Sullivan
    Title:     Vice President and Treasurer




[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------



AVAYA UK, as U.K. Borrower
By:         /s/ Ena Hunter    
    Name:    Ena Hunter
    Title:     Director
AVAYA UK HOLDINGS LIMITED, as U.K. Guarantor
By:        /s/ Ena Hunter     
    Name:    Ena Hunter
    Title:     Director




[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------



AVAYA INTERNATIONAL SALES LIMITED, as Irish Borrower
By:         /s/ Michael Murray     
    Name: Michael Murray
    Title: Director/Secretary




[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------



AVAYA INTERNATIONAL ENTERPRISES LIMITED, as Irish Guarantor
By:         /s/ Francois Brouxel     
    Name: Francois Brouxel
    Title: Director




[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------


AVAYA DEUTSCHLAND GMBH, as a German Borrower
By: /s/ Wolfgang Zorn                      By: /s/Antonio Beltran Talavera

Name: Wolfgang Zorn                 Name: Antonio Beltran Talavera

Title: Managing Director (Geschäftsführer)         Title: Managing Director
(Geschäftsführer)




AVAYA GMBH & CO. KG, as a German Borrower
By: /s/ Wolfgang Zorn                      By: /s/Antonio Beltran Talavera

Name: Wolfgang Zorn                 Name: Antonio Beltran Talavera

Title: Managing Director (Geschäftsführer)         Title: Managing Director
(Geschäftsführer)
[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------


AVAYA GERMANY GMBH, as a German Guarantor
By: /s/ Wolfgang Zorn                      By: /s/ Michael Murray

Name: Wolfgang Zorn                 Name: Michael Murray

Title: Managing Director (Geschäftsführer)         Title: Managing Director
(Geschäftsführer)



AVAYA VERWALTUNGS GMBH, as a German Guarantor
By: /s/ Wolfgang Zorn                      By: /s/Antonio Beltran Talavera

Name: Wolfgang Zorn                 Name: Antonio Beltran Talavera

Title: Managing Director (Geschäftsführer)         Title: Managing Director
(Geschäftsführer)



TENOVIS TELECOM FRANKFURT GMBH & CO. KG, as a German Guarantor
By: /s/ Michael Murray                  By: /s/ Wolfgang Zorn

Name: Michael Murray                 Name: Wolfgang Zorn

Title: Managing Director of the General Partner     Title: Managing Director of
the General Partner
[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------



CITIBANK, N.A., as Administrative Agent, a Lender,
L/C Issuer and Swing Line Lender
By: /s/ Allister Chan    
    Name: Allister Chan
    Title: Vice President














































































[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., CANADA BRANCH, AS
LENDER
By:         /s/ Sylwia Durkiewicz    
    Name: Sylwia Durkiewicz
    Title: Vice President









































[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Lender, L/C Issuer
By:         /s/ Mia Bolin    
    Name: Mia Bolin
    Title: Senior Vice President














































[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Lender, L/C
Issuer, Foreign L/C Issuer
By: /s/ Bruce S. Borden    
        Name: Bruce S. Borden
        Title: Executive Director












































[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as Lender, L/C Issuer
By:         /s/ Thomas Manning     
    Name: Thomas Manning
    Title: Authorized Signatory














































[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]

--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender
By:         /s/ Martin Corrigan
        Name: Martin Corrigan
        Title: Vice President














































[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as
Lender
By:         /s/ Philip Tancorra     
    Name: Philip Tancorra
    Title: Vice President
By:         /s/ Michael Strobel    
    Name: Michael Strobel
    Title: Vice President
[Signature Page to Amendment No. 1 to Avaya ABL Credit Agreement]


--------------------------------------------------------------------------------



Exhibit A
Credit Agreement Amendments
[see attached]






--------------------------------------------------------------------------------

EXECUTION VERSIONExhibit A
As amended by Amendment No. 1 dated as of September 25, 2020



ABL CREDIT AGREEMENT


Dated as of December 15, 2017

among

AVAYA HOLDINGS CORP.,
as Holdings,

AVAYA INC.,
as the Parent Borrower,

The Several Borrowers Party Hereto,

CITIBANK, N.A.,
as Administrative Agent and Collateral Agent,

The Several Lenders
From Time to Time Parties Hereto,
and
CITIGROUP GLOBAL MARKETS INC.
GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
BARCLAYS BANK PLC
CREDIT SUISSE SECURITIES (USA) LLC
and
DEUTSCHE BANK SECURITIES INC.1

as Joint Lead Arrangers and Joint Bookrunners

Notice: Under the Credit Reporting Act 2013 of Ireland, lenders are required to
provide personal and credit information for credit applications and credit
agreements of €500 and above to the Central Credit Register. This information
will be held on the Central Credit Register and may be used by other lenders
when making decisions on your credit applications and credit agreements.








1 With respect to Amendment No. 1 to this ABL Credit Agreement, the Joint Lead
Arrangers and Joint Bookrunners are Citibank, N.A., Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A. and BofA Securities, Inc.




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
SECTION 1
Definitions............................................................................................................
2
1.1 Defined
Terms..................................................................................................…
2
1.2 Other Interpretive
Provisions....................................................................…...
99103
1.3 Accounting
Terms............................................................................................
10111
1.4
Rounding...........................................................................................................10211
1.5 References to Agreements, Laws,
Etc...............................................................10212
1.6 Times of
Day...............................................................................................….
10212
1.7 Timing of Payment or
Performance.................................................................
10212
1.8 Additional Alternative
Currencies................................................................…
10212
1.9 Currency Equivalents
Generally.....................................................................
10313
1.10 Classification of Loans and
Borrowings.......................................................... 10414
1.11 Unrestricted Escrow
Subsidiary.......................................................................
10414
1.12 Limited Condition
Transactions.......................................................................
10414
1.13 CFCs, CFC Holding Companies and Foreign Credit Parties not Liable for U.S.
Obligations.......................................................................................................
10515
1.14
Divisions...............................................................................................................
116


SECTION 2 Amount and Terms of
Credit.........................................................................
1166
2.1 Revolving Credit
Borrowing..............................................................................
1166
2.2 Minimum Amount of Each Borrowing; Maximum Number
of
Borrowings...................................................................................................
10818
2.3 Borrowings, Conversions and
Continuations................................................... 10819
2.4 Disbursement of
Funds.....................................................................................
11021
2.5 Repayment of Loans; Evidence of
Debt........................................................... 11122
2.6 Designation of Administrative
Borrower......................................................... 11223
2.7
[Reserved]........................................................................................................
11223
2.8
Interest..............................................................................................................
11223
2.9 Interest
Periods.................................................................................................
11424
2.10 Increased Costs, Illegality, LIBOR/EURIBOR Discontinuation, Etc.
.........…11425
2.11
Compensation...................................................................................................
11727
2.12 Change of Lending
Office..................................................................................
1287
2.13 Notice of Certain
Costs......................................................................................
1288
2.14 Incremental Credit
Extensions...........................................................................
1298
2.15 Extension of Revolving Credit
Commitments................................................. 12131
2.16 Defaulting
Lender.............................................................................................
12334
2.17
Reserves............................................................................................................
12536
2.18 Effect of Benchmark Transition
Event................................................................. 136


SECTION 3 Letters of Credit and Swing Line
Loans..................................................... 12539
3.1 Letters of
Credit................................................................................................
12539
3.2 Swing Line
Loans.............................................................................................
13649
SECTION 4 Fees; Commitments; Removal of Foreign
Borrowers............................... 13953
4.1
Fees...................................................................................................................
13953
i

--------------------------------------------------------------------------------



4.2 Termination or Reduction of Revolving Credit Commitments, L/C
Sublimit or Swing Line
Sublimit.........................................................................
14054
4.3 Re-Allocation of Revolving Credit
Commitments........................................... 14155
4.4 Removal of Foreign
Borrower.........................................................................
14155
SECTION 5
Payments........................................................................................................
14256
5.1 Voluntary
Prepayments....................................................................................
14256
5.2 Mandatory
Prepayments...................................................................................
14358
5.3 Method and Place of
Payment..........................................................................
14458
5.4 Net
Payments....................................................................................................
14559
5.5 Computations of Interest and
Fees................................................................... 14964
5.6 Limit on Rate of
Interest..................................................................................
15064
5.7 Limitation on Tax
Gross-Up............................................................................
15065
SECTION 6 Conditions Precedent to the Closing
Date.................................................. 15165
6.1 Credit
Documents.............................................................................................
15165
6.2
Collateral..........................................................................................................
15165
6.3 Legal
Opinions.................................................................................................
15267
6.4 Closing
Certificates..........................................................................................
15267
6.5 Authorization of Proceedings of Each Credit
Party......................................... 15267
6.6
Fees...................................................................................................................
15367
6.7 Representations and
Warranties........................................................................15367
6.8 Company Material Adverse
Change................................................................ 15368
6.9 Solvency
Certificate.........................................................................................
15368
6.10 Financial
Statements........................................................................................
15368
6.11 Plan
Consummation.........................................................................................
15468
6.12
Refinancing......................................................................................................
15569
6.13 PBGC
Settlement.............................................................................................
15570
6.14 Patriot
Act........................................................................................................
15570
6.15 Borrowing Base
Certificate..............................................................................
15570
6.16
Availability.......................................................................................................
15570
SECTION 7 Conditions Precedent to All Credit Extensions After the Closing
Date... 15670
7.1 Accuracy of Representations and
Warranties................................................... 15671
7.2 No
Default........................................................................................................
15671
7.3
Availability.......................................................................................................
15671
7.4 Notice of
Borrowing.........................................................................................
15671
SECTION 8 Representations and
Warranties.................................................................
15771
8.1 Corporate Status; Compliance with
Laws.........…........................................... 15772
8.2 Corporate Power and
Authority.......................................................................
15772
8.3 No
Violation................................................................…
.................................15772
8.4
Litigation..............................................…........................................................
15873
8.5 Margin
Regulations...........................................................................................15873
8.6 Governmental
Approvals.................................................................................
15873
8.7 Investment Company
Act.................................................................................
15873
8.8 True and Complete
Disclosure.........................................................................
15873
8.9 Financial Condition; Financial
Statements....................................................... 15974
8.10 Tax
Matters.......................................................................................................
15974
8.11 Compliance with
ERISA..................................................................................
16075
8.12
Subsidiaries......................................................................................................
16075
ii

--------------------------------------------------------------------------------



8.13 Intellectual
Property.........................................................................................
16075
8.14 Environmental
Laws..........................................................................................16075
8.15
Properties..........................................................................................................
16176
8.16
Solvency...........................................................................................................
16176
8.17 U.S. Security
Interests......................................................................................
16176
8.18 Labor
Matters...................................................................................................
16277
8.19 Sanctioned Persons; Anti-Corruption Laws; Patriot
Act.................................. 16277
8.20 Use of
Proceeds................................................................................................
16278
SECTION 9 Affirmative
Covenants..................................................................................
16378
9.1 Information
Covenants.....................................................................................
16378
9.2 Books, Records and
Inspections.......................................................................
16783
9.3 Maintenance of
Insurance................................................................................
16884
9.4 Payment of
Taxes.............................................................................................
16984
9.5 Consolidated Corporate
Franchises..................................................................
16984
9.6 Compliance with Statutes, Regulations,
Etc.................................................... 16985
9.7 Lender
Calls.....................................................................................................
16985
9.8 Maintenance of
Properties................................................................................
16985
9.9 Transactions with
Affiliates.............................................................................
17085
9.10 End of Fiscal
Years..........................................................................................
17187
9.11 Additional U.S. Guarantors and
Grantors........................................................ 17287
9.12 Further Assurances With Respect to U.S. Guarantors and Grantors
................17288
9.13 Foreign Collateral and Guarantee
Requirements............................................. 17490
9.14 Use of
Proceeds................................................................................................
17591
9.15 Changes in
Business.........................................................................................
17591
9.16 Cash Management
Systems..............................................................................
17692
9.17 Appraisals and Field
Examinations..................................................................
17995
9.18 Post-Closing
Obligations..................................................................................
17995
SECTION 10 Negative
Covenants.......................................................................................
17995
10.1 Limitation on
Indebtedness..............................................................................
17995
10.2 Limitation on
Liens........................................................................................
184201
10.3 Limitation on Fundamental
Changes............................................................. 187203
10.4 Limitation on
Disposition...............................................................................
189206
10.5 Limitation on
Investments..............................................................................
193210
10.6 Limitation on Restricted
Payments................................................................ 197214
10.7 Limitations on Debt Prepayments and
Amendments....................................... 20219
10.8 Limitation on Subsidiary
Distributions............................................................ 20320
10.9 Amendment of Organizational
Documents...................................................... 20522
10.10 Permitted
Activities..........................................................................................
20522
10.11 Financial
Covenant...........................................................................................
20623
10.12 Foreign Borrower
Transactions........................................................................
20623
SECTION 11 Events of
Default...........................................................................................
20724
11.1
Payments..........................................................................................................
20724
11.2 Representations,
Etc........................................................................................
20725
11.3
Covenants........................................................................................................
20825
11.4 Default Under Other
Agreements...................................................................
20826
11.5
Bankruptcy......................................................................................................
20926
11.6
ERISA.......................................................................................................…...
21027
iii

--------------------------------------------------------------------------------



11.7
Guarantee........................................................................................................
21027
11.8 Security
Agreement........................................................................................
21028
11.9
Judgments.......................................................................................................
21028
11.10 Change of
Control...........................................................................................
21128
11.11 Application of
Proceeds..................................................................................
21129
SECTION 12 The
Agents.....................................................................................................
21432
12.1
Appointment.....................................................................................................
21432
12.2 Delegation of
Duties.........................................................................................
21533
12.3 Exculpatory
Provisions.....................................................................................
21533
12.4 Reliance by
Agents...........................................................................................
21734
12.5 Notice of
Default..............................................................................................
21735
12.6 Non-Reliance on Administrative Agent, Collateral Agent
and Other
Lenders............................................................................................
21835
12.7
Indemnification................................................................................................
21836
12.8 Agents in their Individual
Capacities............................................................... 22037
12.9 Successor
Agents..............................................................................................
22038
12.10 Withholding
Tax...............................................................................................
22139
12.11 Administrative Agent May File Proofs of
Claim............................................. 22139
12.12 Intercreditor
Agreements..................................................................................
22240
12.13 Security Documents and Guarantee; Agents under Security
Documents and
Guarantee................................................................................
22240
SECTION 13
Miscellaneous.................................................................................................
22442
13.1 Amendments, Waivers and
Releases................................................................ 22442
13.2
Notices..............................................................................................................
22846
13.3 No Waiver; Cumulative
Remedies...................................................................
22947
13.4 Survival of Representations and
Warranties.................................................... 22947
13.5 Payment of Expenses;
Indemnification............................................................
22947
13.6 Successors and Assigns; Participations and
Assignments................................ 23149
13.7 Replacements of Lenders under Certain
Circumstances.................................. 23654
13.8 Adjustments;
Set-off.........................................................................................
23756
13.9 Counterparts; Electronic
Execution..................................................................
23857
13.10
Severability.......................................................................................................
23857
13.11
INTEGRATION...............................................................................................
23957
13.12 GOVERNING
LAW........................................................................................
23958
13.13 Submission to Jurisdiction;
Waivers................................................................ 23958
13.14
Acknowledgments............................................................................................
24059
13.15 WAIVERS OF JURY
TRIAL..........................................................................
24160
13.16
Confidentiality..................................................................................................
24160
13.17 Direct Website
Communications......................................................................
24361
13.18 USA PATRIOT
Act.........................................................................................
24463
13.19 Payments Set
Aside..........................................................................................
24463
13.20 Judgment
Currency..........................................................................................
24564
13.21 Cashless
Rollovers............................................................................................24564
13.22 Acknowledgement and Consent to Bail-In of EEAAffected
Financial
Institutions...................................................................................….
24665
13.23 Acknowledgement Regarding Any Supported
QFCs.......................................... 265


iv

--------------------------------------------------------------------------------



13.234 Limitations on Sanctions
Provisions................................................................ 24666
13.245 Joinder of German
Borrowers..........................................................................
24667
13.26 Lender ERISA
Representations............................................................................
267
SECTION 14 Foreign Credit Party
Provisions..................................................................
24768
14.1 Canadian Credit
Parties....................................................................................
24768
14.2 German Credit
Parties......................................................................................
25476
14.3 Irish Credit
Parties............................................................................................
26284
14.4 U.K. Credit
Parties...........................................................................................
26688
14.5 Parallel
Debt...................................................................................................
283305













































































v

--------------------------------------------------------------------------------



SCHEDULES


Schedule 1.1(a)    Commitments of Lenders
Schedule 1.1(b)    Letters of Credit
Schedule 1.1(c)    U.S. Mortgaged Properties
Schedule 1.1(d)    Customers
Schedule 1.1(f)    Foreign Guarantees
Schedule 1.1(g)    Foreign Security Documents
Schedule 8.4    Litigation
Schedule 8.12    Subsidiaries
Schedule 8.14    Environmental Laws
Schedule 8.15    Property Matters
Schedule 9.9    Closing Date Affiliate Transactions
Schedule 9.16    DDAs
Schedule 9.16(a)    Excluded Accounts
Schedule 9.18    Post-Closing Obligations
Schedule 10.1    Closing Date Indebtedness
Schedule 10.2    Closing Date Liens
Schedule 10.4    Scheduled Dispositions
Schedule 10.5    Closing Date Investments
Schedule 13.2    Notice Addresses
Schedule 14.1 Centre of Main Interests
Schedule 14.1(a)    Canadian Pension Plans


EXHIBITS
Exhibit A    Form of Notice of Borrowing/Notice of Conversion or
Continuation/Form of Swing Line Loan Notice
Exhibit B    Form of Promissory Note
Exhibit C    Form of U.S. Guarantee
Exhibit D    Form of U.S. Security Agreement
Exhibit E    Form of Perfection Certificate
Exhibit F    Form of ABL Intercreditor Agreement
Exhibit G    Form of Irish Qualifying Lender Confirmation
Exhibit H    [Reserved]
Exhibit I    Form of Assignment and Assumption
Exhibit J 1-4    Form of Non-U.S. Lender Certification
Exhibit K    Form of Borrowing Base Certificate


vi


--------------------------------------------------------------------------------



ABL CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), dated as of December 15, 2017, among AVAYA
HOLDINGS CORP., a Delaware corporation (“Avaya Holdings”), in its capacity as
Holdings, AVAYA INC., a Delaware corporation (the “Parent Borrower”), AVAYA
CANADA CORP., an unlimited liability company organized under the laws of the
province of Nova Scotia (the “Canadian Borrower”), AVAYA UK, a company
incorporated in England and Wales with company number 03049861 (the “U.K.
Borrower”), AVAYA INTERNATIONAL SALES LIMITED, a private company limited by
shares incorporated under the laws of Ireland with registered number 342279 (the
“Irish Borrower”), AVAYA DEUTSCHLAND GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany
(“Avaya Deutschland”), AVAYA GMBH & CO. KG, a limited partnership (GmbH & Co.
KG) existing under the laws of Germany (“Avaya KG”, and together with Avaya
Deutschland, the “German Borrowers”), the Lenders from time to time parties
hereto, the lending institutions named herein as L/C Issuers and Swing Line
Lenders and CITIBANK, N.A., as Administrative Agent and Collateral Agent.
RECITALS:
WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.1 hereof;
WHEREAS, on January 19, 2017, Avaya Holdings, the Parent Borrower and certain of
the Parent Borrower’s Domestic Subsidiaries (collectively, the “Avaya Debtors”)
filed voluntary petitions for relief under Chapter 11 in the United States
Bankruptcy Court for the Southern District of New York (such court, together
with any other court having exclusive jurisdiction over the Case from time to
time and any Federal appellate court thereof, the “Bankruptcy Court”) and
commenced cases, jointly administered under Case No. 17-10089 (collectively, the
“Case”), and have continued in the possession and operation of their assets and
in the management of their businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;
WHEREAS, the Avaya Debtors are parties to the certain Superpriority Secured
Debtor-In-Possession Credit Agreement, dated as of January 24, 2017 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing DIP Agreement”), by and among the Avaya Debtors, Citibank N.A., as
administrative agent and collateral agent and the lending institutions from time
to time parties thereto;
WHEREAS, the Avaya Debtors filed the Second Amended Joint Chapter 11 Plan of
Reorganization of Avaya Inc. and its Debtor Affiliates in the Bankruptcy Court
on October 24, 2017 [Docket No. 1372] (together with all schedules, documents
and exhibits contained therein, as amended, supplemented, modified or waived
from time to time, the “Plan”);
1

--------------------------------------------------------------------------------



WHEREAS, on November 28, 2017, the Bankruptcy Court entered an order confirming
the Plan with respect to the Avaya Debtors (the “Confirmation Order”) [Docket
No. 1579];
WHEREAS, the Lenders agree, (a) on the Closing Date, upon the satisfaction (or
waiver) of certain conditions precedent set forth in Section 6Section 6 and (b)
after the Closing Date, upon the satisfaction (or waiver) of certain conditions
precedent set forth in Section 7Section 7, to extend credit to the Borrowers in
the form of a revolving credit facility consisting of a U.S. tranche and a
foreign tranche with Aggregate Revolving Credit Commitments in an initial
aggregate principal amount of $300,000,000 (which shall be reduced to
$200,000,000 on and after the Amendment No. 1 Effective Date), on the terms and
subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
SECTION 1    Definitions
1.1    Defined Terms
As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires:
“2023 Notes” shall mean the 2.25% convertible notes maturing on June 15, 2023
issued under the 2023 Notes Indenture.
“2023 Notes Indenture” shall mean that certain Indenture dated June 11, 2018 by
and between Holdings and Bank of New York Mellon Trust Company N.A., as trustee.
“2023 Notes Redemption Period” shall have the meaning provided in the definition
of Initial Maturity Date.
“ABL Intercreditor Agreement” shall mean the ABL Intercreditor Agreement
substantially in the form of Exhibit F, among the Collateral Agent, the Term
Loan Collateral Agent and the representatives for holders of one or more other
classes of Indebtedness, the Parent Borrower and the other parties thereto, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement, and which shall
also include any replacement intercreditor agreement entered into in accordance
with the terms hereof.
“ABL Priority Collateral” shall mean the “ABL Priority Collateral” under and as
defined in the ABL Intercreditor Agreement.
“ABR” shall mean for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent
2

--------------------------------------------------------------------------------



as its “prime rate” and (c) the LIBOR Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, if at any time any rate described in
clause (a) or (b) above is less than 0.00% then such rate in clause (a) or (b)
shall be deemed to be 0.00%; provided, further, that, for the avoidance of
doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c), the
LIBOR Rate for any day shall be based on the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such day by
reference to the ICE Benchmark Administration (or any successor organization)
LIBOR Rate (the “Relevant LIBOR Rate”) for deposits in Dollars (as published by
Reuters or any other commonly available source providing quotations of the
Relevant LIBOR Rate as designated by the Administrative Agent) for a period
equal to one month. If the Administrative Agent is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the definition thereof, after notice is provided
to the Parent Borrower, the ABR shall be determined without regard to clause (a)
above until the circumstances giving rise to such inability no longer exist. Any
change in the ABR due to a change in such rate announced by the Administrative
Agent or in the Federal Funds Effective Rate shall take effect at the opening of
business on the day specified in the public announcement of such change or on
the effective date of such change in the Federal Funds Effective Rate or the
Relevant LIBOR Rate, as applicable.
“ABR Loan” shall mean each Loan denominated in Dollars bearing interest based on
the ABR.
“Account” shall mean (a) any right to payment of a monetary obligation arising
from the provision of goods or services by any Person and (b) without
duplication, any “Account” (as such term is defined in the UCC or PPSA, as
applicable), any “Payment Intangibles” (as such term is defined in the UCC) and
any accounts receivable, any rights to payment and/or reimbursement of every
kind and description, in each case, whether or not earned by performance, in
each case arising in the course of such Person’s operations.
“Account Debtor” shall mean any Person obligated on an Account.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Parent
Borrower and the Restricted Subsidiaries therein were to such Pro Forma Entity
and its Restricted Subsidiaries), all as determined on a consolidated basis for
such Pro Forma Entity in a manner not inconsistent with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
3

--------------------------------------------------------------------------------



“Additional Lender” shall mean any Person (other than (w) Holdings, the Parent
Borrower or any of its Subsidiaries, (x) a natural person, (y) any investment
vehicle established primarily for the benefit of a natural person or (z) a
Disqualified Institution) that is not an existing Lender and that has agreed to
provide Incremental Commitments pursuant to Section 2.142.14.
“Adjustment Date” shall have the meaning provided in the definition of
“Applicable Rate”.
“Administrative Agent” shall mean Citibank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.9, it being understood
that Citibank, N.A. may designate any of its Affiliates as administrative agent
for a particular Alternative Currency and that such Affiliate shall be
considered an Administrative Agent for all purposes hereunder.
“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the applicable Administrative Borrower and the Lenders.
“Administrative Borrower” shall mean (a) with respect to the Parent Borrower,
the Parent Borrower and (b) with respect to any Foreign Borrower, the Parent
Borrower or the Irish Borrower.
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
“Advisors” shall mean legal counsel, financial advisors and third-party
appraisers and consultants advising the Agents, the L/C Issuers, the Lenders and
their Related Parties in connection with this Agreement, the other Credit
Documents and the consummation of the Transactions, limited in the case of legal
counsel to one primary counsel for the Agents (as of the Closing Date, Davis
Polk & Wardwell LLP) and, if necessary, one firm of local counsel in each
appropriate jurisdiction (and, in the case of an actual or perceived conflict of
interest where the Person affected by such conflict informs the Parent Borrower
of such conflict and thereafter retains its own counsel, of another firm of
counsel for all such affected Persons (taken as a whole)).
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any U.K. Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the
4

--------------------------------------------------------------------------------



management and policies of such other Person, whether through the ownership of
voting securities or by contract. The terms “controlling” and “controlled” shall
have meanings correlative thereto.
“Agent Parties” shall have the meaning provided in Section 13.17(d).
“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger.
“Aggregate Borrowing Base” shall mean, at any time of determination, the sum of
the U.S. Borrowing Base and the Foreign Borrowing Base; provided that the
Aggregate Borrowing Base shall be determined without giving effect to clause (f)
of the definition of Foreign Borrowing Base.
“Aggregate Excess Availability” shall mean, at any time of determination, the
difference of (a) the Aggregate Line Cap at such time minus (b) the Aggregate
Revolving Credit Exposure.
“Aggregate Line Cap” shall mean the sum at any time of the lesser of (a) the
Aggregate Borrowing Base at such time and (b) the Aggregate Revolving Credit
Commitments.
“Aggregate Revolving Credit Commitments” shall mean the sum of the Revolving
Credit Commitments of all Lenders.
“Aggregate Revolving Credit Exposure” shall mean the sum of (a) the aggregate
U.S. Revolving Credit Exposure and (b) the aggregate Foreign Revolving Credit
Exposure.
“Agreement” shall have the meaning provided in the introductory paragraph
hereto.
“Agreement Currency” shall have the meaning provided in Section 13.20.
“AHYDO Catch-Up Payment” shall mean any payment or redemption of Indebtedness,
including any Junior Indebtedness, to avoid the application of Code Section
163(e)(5) thereto or that are necessary to prevent any such Indebtedness from
being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code.
“Alternative Currency” shall mean (a) Canadian Dollars, Sterling, Euros and (b)
each other currency (other than Dollars) that is approved in accordance with
Section 1.8.
“Amendment No. 1” means that certain Amendment No. 1, dated as of September 25,
2020, by and among the Borrowers, Holdings and the other Credit Parties
5

--------------------------------------------------------------------------------



thereto, the Administrative Agent, the L/C Issuers and the Swing Line Lenders
and the other Lenders party thereto.
“Amendment No. 1 Effective Date” means September 25, 2020.
“Anti-Corruption Laws” shall have the meaning provided in Section 8.19.
“Applicable Intercreditor Agreements” shall mean (a) to the extent executed in
connection with the incurrence of any Indebtedness secured by Liens on the U.S.
Collateral that (i) are intended to rank junior in priority to the Liens on the
ABL Priority Collateral securing the Obligations and (ii) are intended to rank
senior in priority to the Liens on the Term Priority Collateral securing the
Obligations, the ABL Intercreditor Agreement, (b) to the extent executed in
connection with the incurrence of any Indebtedness secured by Liens on the
Collateral that are intended to rank junior in priority to the Liens on the
Collateral securing the Obligations, the Junior Lien Intercreditor Agreement and
(c) any other intercreditor agreement entered into to implement the
intercreditor arrangements set forth in Section 10.2 in form and substance
reasonably acceptable to the Parent Borrower and the Collateral Agent.
“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable Rate” shall mean a percentage per annum equal to (a) from the
Closing Date through the first full fiscal quarter ending after the Closing
Date, (i) for LIBOR Loans, CDOR Loans, EURIBOR Loans and Overnight LIBOR Loans,
1.75%, (ii) for ABR Loans or Canadian Prime Rate Loans, 0.75% and (iii) for
Letter of Credit Fees, the Applicable Rate for (x) with respect to Letters of
Credit denominated in Dollars or any Alternative Currency other than Canadian
Dollars or Euros, LIBOR Loans, (y) with respect to Letters of Credit denominated
in Canadian Dollars, CDOR Loans and (z) with respect to Letters of Credit
denominated in Euros, EURIBOR Loans, in each case then in effect, and (b)
thereafter to the Amendment No. 1 Effective Date, the following percentages per
annum, based upon the Average Aggregate Historical Excess Availability as set
forth in the most recent Monthly Borrowing Base Certificate received by the
Administrative Agent pursuant to Section 9.1(i):
6

--------------------------------------------------------------------------------




Applicable RatePricing LevelAverage Aggregate Historical Excess Availability (as
a percentage of Aggregate Revolving Credit Commitments)LIBOR Rate, CDOR Rate,
EURIBOR Rate and Overnight LIBOR Loans and Letter of Credit Fees
Base Rate and Canadian Prime Rate for Loans


1
less than 33.3%
2.00%1.00%2
greater than or equal to 33.3% but less than 66.6%
1.75%0.75%3
greater than or equal to 66.6%
1.50%0.50%



(c) from the Amendment No. 1 Effective Date through the first full fiscal
quarter ending after the Amendment No. 1 Effective Date, (i) for LIBOR Loans,
CDOR Loans, EURIBOR Loans and Overnight LIBOR Loans, 2.00%, (ii) for ABR Loans
or Canadian Prime Rate Loans, 1.00% and (iii) for Letter of Credit Fees, the
Applicable Rate for (x) with respect to Letters of Credit denominated in Dollars
or any Alternative Currency other than Canadian Dollars or Euros, LIBOR Loans,
(y) with respect to Letters of Credit denominated in Canadian Dollars, CDOR
Loans and (z) with respect to Letters of Credit denominated in Euros, EURIBOR
Loans, in each case then in effect, and (d) thereafter, the following
percentages per annum, based upon the Average Aggregate Historical Excess
Availability as set forth in the most recent Monthly Borrowing Base Certificate
received by the Administrative Agent pursuant to Section 9.1(i):

Applicable RatePricing LevelAverage Aggregate Historical Excess Availability (as
a percentage of Aggregate Revolving Credit Commitments)LIBOR Rate, CDOR Rate,
EURIBOR Rate and Overnight LIBOR Loans and Letter of Credit Fees
Base Rate and Canadian Prime Rate for Loans


1less than 33.3%2.25%1.25%2greater than or equal to 33.3% but less than
66.6%2.00%1.00%3greater than or equal to 66.6%1.75%0.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Average Aggregate Historical Excess Availability shall become effective as of
the
7

--------------------------------------------------------------------------------



first Business Day immediately following the date a Monthly Borrowing Base
Certificate is delivered pursuant to Section 9.1(i) (each, an “Adjustment
Date”); provided that the highest pricing level shall apply as of the first
Business Day of each calendar month after the date on which a Monthly Borrowing
Base Certificate was required to have been delivered but was not delivered and
shall continue to so apply to and including the date on which such Monthly
Borrowing Base Certificate is so delivered (and thereafter the pricing level
previously in effect until otherwise determined in accordance with this
definition).
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined before the 91st
day after the date on which all Loans have been repaid and all Revolving Credit
Commitments have been terminated that the Average Aggregate Historical Excess
Availability set forth in any Monthly Borrowing Base Certificate delivered to
the Administrative Agent is inaccurate for any reason and the result thereof is
that the Lenders received interest or fees for any period based on an Applicable
Rate that is less than that which would have been applicable had the Average
Aggregate Historical Excess Availability been accurately determined, then, for
all purposes of this Agreement, the “Applicable Rate” for any day occurring
within the period covered by such Monthly Borrowing Base Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Average Aggregate Historical Excess Availability for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrowers for the relevant period as a result of the miscalculation of the
Average Aggregate Historical Excess Availability shall be deemed to be (and
shall be) due and payable upon the date that is five (5) Business Days after
notice by the Administrative Agent to the Parent Borrower of such
miscalculation. If the preceding sentence is complied with, the failure to
previously pay such interest and fees shall not in and of itself constitute a
Default and no amounts shall be payable at the Default Rate in respect of any
such interest or fees.
“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
relevant L/C Issuer or Swing Line Lender, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Appropriate Lender” shall mean, at any time, (a) with respect to U.S. Revolving
Credit Loans, the U.S. Revolving Credit Lenders, (b) with respect to Foreign
Revolving Credit Loans, the Foreign Revolving Credit Lenders, (c) with respect
to any U.S. Letter of Credit, (i) the relevant L/C Issuer and (ii) the U.S.
Revolving Credit Lenders, (d) with respect to any Foreign Letter of Credit, (i)
the relevant L/C Issuer and (ii) the Foreign Revolving Credit Lenders, (e) with
respect to any U.S. Swing Line Loan, the U.S. Swing Line Lender and if any U.S.
Swing Line Loans are outstanding pursuant to Section 3.2(a), the U.S. Revolving
Credit Lenders, (f) with respect to any Foreign
8

--------------------------------------------------------------------------------



Swing Line Loan, (i) the applicable Swing Line Lender and (ii) if such Foreign
Swing Line Loans are outstanding pursuant to Section 3.2(a), the Foreign
Revolving Credit Lenders, (g) with respect to any U.S. Protective Advance, the
Administrative Agent and the U.S. Revolving Credit Lenders and (h) with respect
to any Foreign Protective Advance, the Administrative Agent and the Foreign
Revolving Credit Lenders.
“Approval Order” shall mean the Order (I) Authorizing (A) Entry into the Exit
Financing Letters and Related Exit ABL/Term Loan Fee Letter and (B) Payment of
Associated Fees and Expenses and (II) Granting Related Relief entered by the
Bankruptcy Court on November 1, 2017 [Docket No. 1430].
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignment and Assumption” shall mean an assignment and assumption
substantially in the form of Exhibit I, or such other form as may be approved by
the Administrative Agent and the Parent Borrower.
“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, any
Assistant Treasurer, any statutory director, authorized signatory, attorney, the
Controller, any Senior Vice President, with respect to any Irish Credit Party, a
director of that Irish Credit Party, with respect to certain companies or
partnerships that do not have officers, any manager, managing director, managing
member or general partner (or such general partner’s representative) thereof and
any other authorized person in accordance with the Organizational Documents of
such Person, any other senior officer of Holdings, any Borrower or any other
Credit Party designated as such in writing to the Administrative Agent by
Holdings, such Borrower or such other Credit Party, as applicable from time to
time, and, with respect to any document delivered on the Closing Date, the
Secretary or any Assistant Secretary of any Credit Party. Any document delivered
hereunder that is signed by an Authorized Officer shall be conclusively presumed
to have been authorized by all necessary corporate, limited liability company,
unlimited liability company, partnership and/or other action on the part of
Holdings, such Borrower or any other Credit Party and such Authorized Officer
shall be conclusively presumed to have acted on behalf of such Person.
Notwithstanding the foregoing, the solvency certificate required to be delivered
on the Closing Date shall be delivered by the Chief Financial Officer of
Holdings.
“Auto-Renewal Letter of Credit” shall have the meaning provided in Section
3.1(b)(iii).
“Availability Requirements” shall mean, at any time, that (a) the U.S. Revolving
Credit Exposure of each U.S. Revolving Credit Lender shall not exceed its U.S.
Revolving Credit Commitments, (b) the Foreign Revolving Credit Exposure of each
Foreign Revolving Credit Lender shall not exceed its Foreign Revolving Credit
9

--------------------------------------------------------------------------------



Commitments, (c) the aggregate U.S. Revolving Credit Exposure shall not exceed
the U.S. Line Cap, (d) the aggregate Foreign Revolving Credit Exposure shall not
exceed the Foreign Line Cap and (e) the aggregate Foreign Adjusted Revolving
Credit Exposure shall not exceed the Foreign Adjusted Line Cap. In addition,
solely with respect to (i) any Credit Extension to, or (ii) the aggregate amount
of Credit Extensions outstanding at any time to, (x) Avaya Deutschland, the
aggregate Avaya Deutschland Revolving Credit Exposure shall not exceed the Avaya
Deutschland Line Cap and (y) Avaya KG, the aggregate Avaya KG Revolving Credit
Exposure shall not exceed the Avaya KG Line Cap at any time.
“Availability Reserves” shall mean, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves, subject to Section 2.172.17, as the Administrative Agent, in its
Permitted Discretion, determines as being appropriate to reflect any impediments
to the realization upon the Collateral consisting of Eligible Accounts or
Eligible Inventory included in the applicable Borrowing Base (including claims
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon such Collateral).
“Available Equity Amount” shall mean, at any time (the “Available Equity Amount
Reference Time”), an amount equal to, without duplication, (a) the amount of any
capital contributions made in cash, marketable securities or other property to,
or any proceeds of an equity issuance received by the Parent Borrower during the
period from and including the Business Day immediately following the Closing
Date through and including the Available Equity Amount Reference Time (in the
case of any marketable securities or property, up to its fair market value as
determined by the Parent Borrower in good faith), including proceeds from the
issuance of Stock or Stock Equivalents of Holdings or any direct or indirect
parent of Holdings (to the extent the proceeds of any such issuance are
contributed to the Parent Borrower), but excluding all proceeds from the
issuance of Disqualified Stock,
minus (b) the sum, without duplication, of:
(i)    the aggregate amount of Investments made pursuant to Section 10.5(v)(x)
following the Closing Date and prior to the Available Equity Amount Reference
Time;
(ii)    the aggregate amount of Restricted Payments pursuant to Section
10.6(c)(x) following the Closing Date and prior to the Available Equity Amount
Reference Time;
(iii)    the aggregate amount of prepayments, repurchases, redemptions and
defeasances pursuant to Section 10.7(a)(iii)(2) following the Closing Date and
prior to the Available Equity Amount Reference Time; and
(iv)    the aggregate amount of Indebtedness incurred pursuant to Section
10.1(x) and outstanding at the Available Equity Amount Reference Time;
10

--------------------------------------------------------------------------------



provided that issuances and contributions pursuant to Sections 10.5(f)(ii),
10.6(a) and 10.6(b)(i) shall not increase the Available Equity Amount.
“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of “Available Equity Amount”.
“Avaya Debtors” shall have the meaning provided in the Recitals to this
Agreement.
“Avaya Deutschland” shall have the meaning specified in the introductory
paragraph to this Agreement.
“Avaya Deutschland Borrowing Base” shall mean, on any date, an amount equal to
(a) the sum of (i) 85% multiplied by the book value of the Eligible Accounts,
plus (ii) 90% multiplied by the book value of the Eligible Investment Grade
Accounts plus (iii) 85% multiplied by the Net Orderly Liquidation Value of
Eligible Inventory, in each case of clauses (i) - (iii), owned by Avaya
Deutschland minus (b) any Reserves.
“Avaya Deutschland Line Cap” shall mean, at any time, the lesser of (a) the
Avaya Deutschland Borrowing Base at such time and (b) the aggregate Foreign
Revolving Credit Commitments at such time.
“Avaya Deutschland Revolving Credit Exposure” shall mean, as to each Foreign
Revolving Credit Lender at any time, the sum of the Outstanding Amount of such
Lender’s Foreign Revolving Credit Loans made to Avaya Deutschland, its Pro Rata
Share or other applicable share provided for under this Agreement of the Foreign
L/C Obligations in respect of Foreign Letters of Credit, the Foreign Swing Line
Loans and the Foreign Protective Advances, in each case issued for the account
of or made to Avaya Deutschland.
“Avaya Holdings” shall have the meaning in the introductory paragraph hereto.
“Avaya KG” shall have the meaning specified in the introductory paragraph to
this Agreement.
“Avaya KG Borrowing Base” shall mean, on any date, an amount equal to (a) the
sum of (i) 85% multiplied by the book value of the Eligible Accounts, plus (ii)
90% multiplied by the book value of the Eligible Investment Grade Accounts plus
(iii) 85% multiplied by the Net Orderly Liquidation Value of Eligible Inventory,
in each case of clauses (i) - (iii), owned by Avaya KG minus (b) any Reserves.
“Avaya KG Line Cap” shall mean, at any time, the lesser of (a) the Avaya KG
Borrowing Base at such time and (b) the aggregate Foreign Revolving Credit
Commitments at such time.
11

--------------------------------------------------------------------------------



“Avaya KG Revolving Credit Exposure” shall mean, as to each Foreign Revolving
Credit Lender at any time, the sum of the Outstanding Amount of such Lender’s
Foreign Revolving Credit Loans made to Avaya KG, its Pro Rata Share or other
applicable share provided for under this Agreement of the Foreign L/C
Obligations in respect of Foreign Letters of Credit, the Foreign Swing Line
Loans and the Foreign Protective Advances, in each case issued for the account
of or made to Avaya KG.
“Average Aggregate Historical Excess Availability” shall mean, at any Adjustment
Date, the average daily Aggregate Excess Availability for the three calendar
month period immediately preceding such Adjustment Date (with the Aggregate
Borrowing Base for any day used to determine “Aggregate Excess Availability”
calculated by reference to the most recent Monthly Borrowing Base Certificate
delivered to the Administrative Agent on or prior to such day pursuant to
Section 9.1(i)).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation administration
or other insolvency proceedings).
“Bank Product Reserves” shall mean such reserves as the Administrative Agent,
from time to time during a Cash Dominion Period, determines in its Permitted
Discretion to reflect the reasonably anticipated liabilities and obligations of
the Credit Parties with respect to applicable Cash Management Obligations under
Secured Cash Management Agreements then provided or outstanding, to the extent
secured by the applicable Collateral included in the applicable Borrowing Base.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”.
“Bankruptcy Court” shall have the meaning provided in the preamble to this
Agreement.
“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative
Agent, Holdings and the Borrowers giving due consideration to (i) any selection
or recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
12

--------------------------------------------------------------------------------



market convention for determining a rate of interest as a replacement to the
LIBOR Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 0.50%, the Benchmark Replacement will be deemed
to be 0.50% for the purposes of this Agreement.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent, Holdings and the Borrowers giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar- denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “ABR,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBOR Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
13

--------------------------------------------------------------------------------



“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBOR Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate for Dollars or such
Alternative Currency, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBOR Rate for Dollars or such
Alternative Currency, a resolution authority with jurisdiction over the
administrator for the LIBOR Rate for Dollars or such Alternative Currency or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Rate for Dollars or such Alternative Currency, which
states that the administrator of LIBOR Rate has ceased or will cease to provide
the LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate for Dollars or such Alternative Currency; or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate for Dollars or such
Alternative Currency announcing that the LIBOR Rate is no longer representative.


“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBOR Rate for Dollars or such Alternative Currency and solely to the extent
that the LIBOR Rate for Dollars or such Alternative Currency has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Rate for Dollars or such Alternative Currency
for all purposes hereunder in accordance with the Section 2.18 and (y) ending at
the time that a
14

--------------------------------------------------------------------------------



Benchmark Replacement has replaced the LIBOR Rate for Dollars or such
Alternative Currency for all purposes hereunder pursuant to the Section 2.18.
“Beneficial Ownership Certification” shall mean a certification regarding
individual beneficial ownership to the extent expressly required by 31 C.F.R.
§1010.230.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. §1010.230.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Benefited LenderBHC Act Affiliate” shall have the meaning provided in Section
13.8(a)13.23(b).
“Blocked Account Agreement” shall have the meaning provided in Section 9.16(b).
“Blocked Accounts” shall have the meaning provided in Section 9.16(b).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrowers” shall mean, collectively, the Parent Borrower, the Canadian
Borrower, the U.K. Borrower, the Irish Borrower and the German Borrowers.
“Borrowing” shall mean a Revolving Credit Borrowing, a Swing Line Borrowing or a
Protective Advance, as the context may require.
“Borrowing Base” shall mean, without duplication, the Foreign Borrowing Base,
the Foreign Adjusted Borrowing Base, the Canadian Borrowing Base, the U.K.
Borrowing Base, the Irish Borrowing Base, the Avaya Deutschland Borrowing Base,
the Avaya KG Borrowing Base, the U.S. Borrowing Base and/or the Aggregate
Borrowing Base, as the context may require. Each Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 9.1(i), but shall in
addition be adjusted (including for purposes of the Availability Requirements)
to reflect the amount of the U.S. Borrowing Base Excess Amount at any applicable
time of determination.
“Borrowing Base Certificate” shall mean a certificate, duly executed by an
Authorized Officer of the Parent Borrower, appropriately completed and
substantially
15

--------------------------------------------------------------------------------



in the form of Exhibit K or another form that is reasonably acceptable to the
Administrative Agent.
“Broker-Dealer Subsidiary” shall mean any Subsidiary that is registered as a
broker-dealer under the Exchange Act or any other Applicable Law requiring
similar registration.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Applicable Laws of, or
are in fact closed in, New York City or in the jurisdiction where the
Administrative Agent’s Office with respect to Obligations denominated in Dollars
is located and:
(a)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;
(b)    if such day relates to any interest rate settings as to a EURIBOR Loan,
any fundings, disbursements, settlements and payments in Euros in respect of any
such EURIBOR Loan, or any other dealings in Euros to be carried out pursuant to
this Agreement in respect of any such EURIBOR Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Sterling, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London interbank
market for Sterling;
(d)    if such day relates to any fundings, disbursements, settlements and
payments in Sterling in respect of any such LIBOR Loan, or any other dealings in
Sterling to be carried out pursuant to this Agreement in respect of any such
LIBOR Loan (other than interest rate settings), means any such day on which
banks are open for foreign exchange business in London;
(e)    if such day relates to any Loan to the Canadian Borrower, any interest
rate settings as to such Loan, any fundings, disbursements, settlements and
payments in respect of such Loan, or any other dealings in Canadian Dollars to
be carried out pursuant to this Agreement in respect of any Loan denominated in
Canadian Dollars, means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Applicable Laws of, or
are in fact closed in, Toronto, Canada; and
(f)    if such day relates to any interest rate settings or fundings,
disbursements, settlements and payments in any Alternative Currency approved by
the Administrative Agent and the Lenders or the applicable L/C Issuer pursuant
to Section
16

--------------------------------------------------------------------------------



1.8, any such day treated as a business day based on the customs and practices
of the handling of such Alternative Currency.
“Canadian Borrower” shall have the meaning specified in the introductory
paragraph to this Agreement.
“Canadian Borrowing Base” shall mean, on any date, an amount equal to (a) the
sum of (i) 85% multiplied by the book value of the Eligible Accounts, plus (ii)
90% multiplied by the book value of the Eligible Investment Grade Accounts plus
(iii) 85% multiplied by the Net Orderly Liquidation Value of Eligible Inventory,
in each case of clauses (i) - (iii), owned by the Canadian Borrower minus (b)
any Reserves.
“Canadian Credit Party” shall mean any of the Canadian Borrower and each
Canadian Guarantor.
“Canadian Dollar” and “C$” shall mean lawful money of Canada.
“Canadian Guarantor” shall mean (a) the Canadian Borrower (other than with its
respect to its own Obligations) and (b) the direct parent company of the
Canadian Borrower to the extent it is a Foreign Subsidiary of the Parent
Borrower. On the Closing Date, the Canadian Borrower is the only Canadian
Guarantor.
“Canadian Prime Rate” shall mean on any date, the higher of (a) a fluctuating
rate of interest per annum equal to the rate of interest in effect for such day
on Canadian Dollar denominated commercial loans made in Canada, as publicly
announced from time to time by Citibank N.A., Canadian branch as its “Base Rate”
(or its equivalent or analogous rate) and (b) the sum of 1.00% plus the CDOR
Rate for a thirty (30) day Interest Period as determined on such day; provided
that, if at any time any rate described in clause (a) or (b) above is less than
0.00% then such rate in clause (a) or (b) shall be deemed to be 0.00%. The “Base
Rate” (or its equivalent or analogous rate) is a rate set by Citibank N.A.,
Canadian branch based upon various factors including Citibank N.A., Canadian
branch’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans made in
Canadian Dollars in Canada, which may be priced at, above, or below such
announced rate. Any change in such rate shall take effect at the opening of
business on the day of such change. In the event Citibank N.A., Canadian branch
(including any successor or assignee) does not at any time announce a “Base
Rate”, clause (a) of Canadian Prime Rate shall mean the “Base Rate” (or its
equivalent or analogous rate), being the rate for loans made in Canadian Dollars
in Canada publicly announced by a Canadian Schedule 1 Chartered Bank selected by
Administrative Agent.
“Canadian Prime Rate Loan” shall mean a Loan denominated in Canadian Dollars
that bears interest based on the Canadian Prime Rate.
“Canadian Security Agreement” shall mean the Canadian ABL Security Agreement,
dated as of the Closing Date by and among the Canadian Credit Parties and
17

--------------------------------------------------------------------------------



the Collateral Agent (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified or replaced from time to time).
“Canadian Security Documents” shall mean, collectively, (a) the Canadian
Security Agreement, (b) each intellectual property security agreement and each
other security agreement or other instrument or document executed and delivered
by a Canadian Credit Party pursuant to Section 9.13 or pursuant to any other
such Canadian Security Document.
“Canadian Swing Line Lender” shall mean Citibank, N.A., Canadian Branch, in its
capacity as provider of Canadian Swing Line Loans, or any successor swing line
lender to the Canadian Borrower hereunder.
“Canadian Swing Line Loan” shall have the meaning specified in Section 3.2(a).
“Capital Lease” shall mean, as applied to the Parent Borrower and the Restricted
Subsidiaries, any lease obligation of any property (whether real, personal or
mixed) by the Parent Borrower or any Restricted Subsidiary as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of the Parent Borrower; provided, however, that
notwithstanding anything to the contrary in this Agreement or in any other
Credit Document, any leases that were not capital leases when entered into but
are recharacterized as capital leases due to a change in accounting rules that
becomes effective after the Closing Date shall for all purposes of this
agreement not be treated as Capital Leases.
“Capitalized Lease Obligations” shall mean, as applied to the Parent Borrower
and the Restricted Subsidiaries at the time any determination is to be made, the
amount of the liability in respect of a Capital Lease that would at such time be
required to be capitalized and reflected as a liability on the balance sheet
(excluding the footnotes thereto) of the Parent Borrower or the Restricted
Subsidiary in accordance with GAAP, and the Stated Maturity thereof shall be the
date of the last payment of rent or any other amount due under such Capital
Lease prior to the first date upon which such Capital Lease may be prepaid by
the lessee without payment of a penalty; provided, however, that notwithstanding
anything to the contrary in this Agreement or in any other Credit Document, any
obligations that were not required to be included on the balance sheet of the
Parent Borrower or the Restricted Subsidiary as capital lease obligations when
incurred but are recharacterized as capital lease obligations due to a change in
accounting rules that becomes effective after the Closing Date shall for all
purposes of this Agreement not be treated as Capitalized Lease Obligations.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the Parent
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity
18

--------------------------------------------------------------------------------



with GAAP are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Parent Borrower.
“Captive Insurance Subsidiary” shall mean a Subsidiary of the Parent Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by the Parent Borrower
or any of its Subsidiaries or joint ventures or to insure related or unrelated
businesses.
“Carrier Reserve” shall mean, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, a reserve
with respect to amounts unpaid to shippers and other common carriers in respect
of Inventory located in Germany.
“Case” shall have the meaning provided in the preamble to this Agreement.
“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge cash collateral in Dollars or any Alternative Currency (“Cash
Collateral”), at a location and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and (as applicable) the
relevant L/C Issuer (and “Cash Collateralization” has a corresponding meaning),
which documentation is hereby consented to by the Appropriate Lenders.
“Cash Dominion Period” shall mean, each period commencing on the delivery of
written notice from the Administrative Agent to the Parent Borrower notifying
the Parent Borrower that (a) the Specified Aggregate Excess Availability has
been less than the greater of (x) $2516,000,000 and (y) 10% of the Aggregate
Line Cap for five (5) consecutive Business Days and/or (b) a Specified Event of
Default has occurred and is continuing (provided that solely with respect to
clause (iv) of the definition of “Specified Event of Default”, after expiration
of the cure period unless the Cash Dominion Period otherwise commences or is
ongoing) and ending on the first date that (a) the Specified Aggregate Excess
Availability has been at least the greater of (x) $2516,000,000 and (y) 10% of
the Aggregate Line Cap for twenty (20) consecutive calendar days and (b) no
Specified Event of Default has occurred and is then continuing.
“Cash Equivalent” shall mean:
(a)    Dollars and cash in such foreign currencies held by the Parent Borrower
or any Restricted Subsidiary from time to time in the ordinary course of
business;
(b)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;
19

--------------------------------------------------------------------------------



(c)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);
(d)    commercial paper or variable or fixed rate notes maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-3 or P-3 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);
(e)    time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, the Administrative Agent (or any Affiliate
thereof), any Lender or any other bank having combined capital and surplus of
not less than $500,000,000 in the case of domestic banks and $100,000,000 (or
the dollar equivalent thereof) in the case of foreign banks;
(f)    repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (b), (c) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;
(g)    marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-3 or P-3
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
(h)    shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and
(i)    in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.
20

--------------------------------------------------------------------------------



“Cash Income Taxes” shall mean, with respect to any period, all taxes based on
income paid in cash by the Parent Borrower and its Restricted Subsidiaries
during such period.
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
“Cash Management Bank” shall mean any Person (other than Holdings, the Parent
Borrower or any Subsidiary of the Parent Borrower) that enters into a Cash
Management Agreement with the Parent Borrower or any Restricted Subsidiary in
its capacity as a provider of Cash Management Services and, in each case, at the
time it enters into such Cash Management Agreement or on the Closing Date, is a
Joint Lead Arranger, a Lender, an Affiliate of a Lender or a Joint Lead
Arranger.
“Cash Management Obligations” shall mean obligations owed by the Parent Borrower
or any Restricted Subsidiary to any Cash Management Bank or any other provider
of Cash Management Services in connection with, or in respect of, any Cash
Management Services or under any Cash Management Agreement.
“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer (including automated
clearing house fund transfer services), merchant services (other than those
constituting a line of credit) and other cash management services.
“Cash Management Systems” shall mean the cash management systems described in
Section 9.16.
“CDOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the CDOR Rate.
“CDOR Rate” shall mean with respect to each Interest Period for a CDOR Loan, the
rate of interest per annum equal to the average rate applicable to Canadian
Dollar Bankers’ Acceptances having an identical or comparable term as the
proposed CDOR Loan displayed and identified as such on the display referred to
as the “Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc.’s definitions, as may be amended, restated or modified) (or
any display substituted therefor) of Reuters Monitor Money Rates Service as at
approximately 10:0015 a.m. Toronto time on the first day of such Interest Period
(or, if the first day of such Interest Period is not a Business Day, as of
approximately 10:0015 a.m. Toronto time on the immediately preceding Business
Day), plus five (5) basis points; provided that if such rate does not appear on
the “CDOR Page” at such time on such date, the rate for such date will be the
annual interest rate equivalent to the discount rate as of approximately 10:0015
a.m. Eastern time on such day at which one of the three largest Canadian
chartered banks listed on Schedule I of the Bank Act (Canada) as selected by
Administrative Agent is then offering to purchase Canadian Dollar denominated
bankers’ acceptances accepted by it having such specified term (or a term as
closely as possible
21

--------------------------------------------------------------------------------



comparable to such specified term), plus five (5) basis points; provided further
that, in each case, if any such rate is below zero0.50%, the CDOR Rate shall be
deemed to be zero0.50%.
“Certificated Securities” shall have the meaning provided in Section 8.17.
“CFC” shall mean a Subsidiary of the Parent Borrower that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” shall mean a Subsidiary of the Parent Borrower that has no
material assets other than (a) the equity interests (including, for this
purpose, any debt or other instrument treated as equity for U.S. federal income
tax purposes) in (x) one or more Foreign Subsidiaries that are CFCs or (y) one
or more other CFC Holding Companies and (b) cash and Cash Equivalents and other
assets being held on a temporary basis incidental to the holding of assets
described in clause (a) of this definition. It is understood and agreed that
Sierra Communication International LLC, a Delaware limited liability company,
constitutes a CFC Holding Company on the Closing Date.
“Change in Law” shall mean (a) the adoption of any Applicable Law after the
Closing Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any party with any guideline, request, directive or order issued
or made after the Closing Date by any central bank or other governmental or
quasigovernmental authority (whether or not having the force of law); provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if (a) any Person
or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date), but excluding any employee benefit plan of
such Person and its subsidiaries and any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, shall
have, directly or indirectly, acquired beneficial ownership of Voting Stock
representing more than 35% of the aggregate voting power represented by the
issued and outstanding Voting Stock of Avaya Holdings, (b) Holdings shall at any
time cease to be (i) Avaya Holdings or (ii) a Wholly Owned Subsidiary of Avaya
Holdings, (c) Holdings shall not own, directly or indirectly, beneficial
ownership of 100% of the Stock and Stock Equivalents of any Borrower (with
respect to any Foreign Borrower, for so long as such Person remains a Borrower
22

--------------------------------------------------------------------------------



hereunder) or (d) there shall occur any “Change of Control” under the Term Loan
Credit Agreement.
“Claim” shall have the meaning provided in the definition of “Environmental
Claims”.
“Closing Date” shall mean December 15, 2017, on which the conditions set forth
in Section 6 are first satisfied.
“Closing Date Existing Letters of Credit” shall mean all letters of credit
issued by an L/C Issuer to any Credit Party prior to the Closing Date and listed
on Schedule 1.1(b).
“Closing Refinancing” shall mean the repayment in full of all outstanding
indebtedness of the Avaya Debtors under the Existing DIP Agreement (other than
contingent obligations not yet due) and the release of all Liens granted
thereunder.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.
“Collateral” shall mean the U.S. Collateral and the Foreign Collateral.
“Collateral Access Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgment agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of or having a Lien upon, Inventory or other
Collateral (or books and records relating thereto), in each case, in form and
substance reasonably satisfactory to Administrative Agent and the Parent
Borrower.
“Collateral Agent” shall mean Citibank, N.A., in its capacity as collateral
agent (or collateral trustee) for the Secured Parties under this Agreement and
the Security Documents, or any successor collateral agent appointed pursuant
hereto, it being understood that Citibank, N.A. may designate any of its
Affiliates as the collateral agent (or collateral trustee) and that such
Affiliate shall be considered a Collateral Agent for all purposes hereunder.
“Commercial Letter of Credit” shall mean any letter of credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Person in the ordinary course
of business of such Person.
“Commitment Letter” shall mean the amended and restated commitment letter, dated
October 31, 2017, among Avaya Holdings, the Parent Borrower and the Joint Lead
Arrangers (and their Affiliates), Blackstone Holdings Finance Co. L.L.C. and
Benefit Street Partners LLC.
23

--------------------------------------------------------------------------------



“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning provided in Section 13.17(a).
“Company Material Adverse Change” shall mean any event, occurrence, fact,
condition or change that is, or would reasonably be expected to become,
individually or in the aggregate, materially adverse to (a) the business,
results of operations, condition (financial or otherwise) or assets of the
Parent Borrower and its Subsidiaries, taken as a whole or (b) the ability of the
Parent Borrower to consummate the Transactions; provided that , clause (a) shall
exclude events, occurrences, facts, conditions or changes arising out of,
relating to or resulting from: (i) changes generally affecting the economy,
financial, securities, or capital markets in the United States or globally; (ii)
the announcement of the Transactions contemplated by the Commitment Letter
(including, for the avoidance of doubt, the announcement of the Plan (as
contemplated, described and defined in the Plan)) and the Parent Borrower’s
compliance with the terms and conditions of the Commitment Letter, the Plan and
the Transactions contemplated thereby; (iii) the Parent Borrower’s taking of any
action contemplated by the Commitment Letter or in connection with confirmation
and consummation of the Plan; (iv) any change in GAAP or Applicable Law; (v)
national or international political or social conditions, including the
engagement by any country, state, republic, union or sovereignty in hostilities,
whether or not pursuant to the declaration of a national emergency or war (or
any escalation or worsening of such hostilities), or the occurrence of any
military or terrorist attack upon any country, state, republic, union or
sovereignty, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of any
country, state, republic, union or sovereignty; (vi) any conditions resulting
from natural disasters; (vii) the failure, in and of itself, to meet internal or
published projections, forecasts, budgets, or revenue, sales or earnings
predictions for any period (but not the facts or circumstances underlying or
contributing to any such failure); (viii) any threatened or pending claim,
action, suit, litigation or proceeding relating to the Transactions or the Plan
or that is otherwise released and discharged, as of the Closing Date, in
connection with the Transactions or the Plan; or (ix) general conditions (or
changes therein) in the Parent Borrower’s industries; provided, further, that
any event, occurrence, fact, condition or change referred to in clauses (i),
(iv), (v), (vi) or (ix) immediately above shall be taken into account in
determining whether a Company Material Adverse Change has occurred or would
reasonably be expected to occur to the extent that such event, occurrence, fact,
condition or change has a materially disproportionate effect on the Parent
Borrower and its Subsidiaries, taken as a whole, compared to other participants
in the industries in which the Parent Borrower and its Subsidiaries conduct
their businesses.
“Company Model” shall mean the model delivered to the Joint Lead Arrangers on
July 31, 2017.
24

--------------------------------------------------------------------------------



“Concentration Account” shall have the meaning provided in Section 9.16(c).
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confirmation Order” shall have the meaning provided in the Recitals hereto.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Parent Borrower and the Restricted Subsidiaries for any period, the total
amount of depreciation and amortization expense, including the amortization of
deferred financing fees or costs, debt issuance costs, commissions, fees and
expenses, capitalized expenditures, Capitalized Software Expenditures,
amortization of expenditures relating to software, license and intellectual
property payments, amortization of any lease related assets recorded in purchase
accounting, customer acquisition costs, unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs, and
contract acquisition costs of the Parent Borrower and the Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:
(a)    without duplication and (except in the case of the add-backs set forth in
clauses (vii) and (xi) below) to the extent deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
the Parent Borrower and the Restricted Subsidiaries for such period:
(i)    Fixed Charges (including (x) net losses on Hedging Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk and (y) costs of surety bonds in connection with financing activities in
each case to the extent included in Consolidated Interest Expense, together with
items excluded from Consolidated Interest Expense pursuant to clause (1)(o) -
(z) of the definition thereof),
(ii)    provision for taxes based on income or profits or capital gains,
including federal, foreign, state, franchise, excise, value-added and similar
taxes and foreign withholding taxes (including penalties and interest related to
such taxes or arising from tax examinations) paid or accrued during such period,
including any penalties and interest related to such taxes or arising from any
tax examination, to the extent the same were deducted (and not added back) in
computing such Consolidated Net Income and the net tax expense associated with
25

--------------------------------------------------------------------------------



any adjustments made pursuant to clauses (a) through (t) of the definition of
“Consolidated Net Income”,
(iii)    Consolidated Depreciation and Amortization Expense for such period,
(iv)    the amount of any restructuring cost, charge or reserve (including any
costs incurred in connection with acquisitions after the Closing Date and costs
related to the closure and/or consolidation of facilities) and any one time
expense relating to enhanced accounting function or other transaction costs,
public company costs, costs and expenses in connection with the implementation
of fresh start accounting, and costs related to the implementation of
operational and reporting systems and technology initiatives (provided that such
costs related to the implementation of operation and reporting systems and
technology initiatives shall not exceed $50,000,000 for any such period),
(v)    any other non-cash charges, expenses or losses, including any non-cash
asset retirement costs, non-cash increase in expenses resulting from the
revaluation of inventory (including any impact of changes to inventory valuation
policy methods including changes in capitalization of variances) or other
inventory adjustments or due to purchase accounting, or any other acquisition,
non-cash compensation charges, non-cash expense relating to the vesting of
warrants, write-offs or write-downs for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),
(vi)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,
(vii)    the amount of net cost savings projected by the Parent Borrower in good
faith to be realizable as a result of specified actions, operational changes and
operational initiatives (including, to the extent applicable, resulting from the
Transactions) taken or to be taken prior to or during such period, including any
“run-rate” synergies, operating expense reductions and improvements and cost
savings that are reasonably identifiable and determined in good faith by the
Parent Borrower in connection with the Transactions, acquisitions, Dispositions,
other customary specified transactions or other cost saving initiatives and
other initiatives to result from actions which have been taken or with respect
to which substantial steps have been taken or are expected to be taken no later
than 24 months following the consummation of the Transactions, any such
specified actions, operational changes and operational initiatives (which
“run-rate” synergies, operating expense reductions and improvements and cost
savings shall be added to Consolidated EBITDA until fully realized, shall be
subject to
26

--------------------------------------------------------------------------------



certification by management of the Parent Borrower and shall be calculated on a
Pro Forma Basis as though such “run-rate” synergies, operating expense
reductions and improvements and cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that no “run-rate” synergies, operating
expense reductions and improvements and cost savings shall be added pursuant to
this clause (vii) to the extent duplicative of any expenses or charges relating
to such cost savings that are included in clause (iv) above with respect to such
period,
(viii)    the amount of losses on Dispositions of receivables and related assets
in connection with any Permitted Receivables Financing or Qualified
Securitization Financing and any losses, costs, fees and expenses in connection
with the early repayment, accelerated amortization, repayment, termination or
other payoff (including as a result of the exercise of remedies) of any
Permitted Receivables Financing or any Qualified Securitization Financing,
(ix)    contract termination costs and any costs, charges or expenses incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement or other equity-based compensation, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Parent Borrower or Net Cash Proceeds of an issuance of Stock or Stock
Equivalents (other than Disqualified Stock) of the Parent Borrower (or any
direct or indirect parent thereof) solely to the extent that such Net Cash
Proceeds are excluded from the calculation of the Available Equity Amount,
(x)    [reserved],
(xi)    the proceeds of any business interruption insurance,
(xii)    extraordinary, unusual or non-recurring charges, expenses or losses
(including unusual or non-recurring expenses), transaction fees and expenses and
consulting and advisory fees, indemnities and expenses, severance, integration
costs, costs of strategic initiatives, relocation costs, consolidation and
closing costs, facility opening and pre-opening costs, business optimization
expenses or costs, transition costs, restructuring costs, signing, retention,
recruiting, relocation, signing, stay or completion bonuses and expenses
(including payments made to employees who are subject to non-compete
agreements),
(xiii)    any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and Investments in debt and equity securities, in each
case pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP,
(xiv)    cash receipts (or any netting arrangements resulting in increased cash
receipts) not added in arriving at Consolidated EBITDA or Consolidated Net
27

--------------------------------------------------------------------------------



Income in any period to the extent the non-cash gains relating to such receipts
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added,
(xv)    adjustments identified in the Company Model, less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income for the Parent Borrower and the Restricted Subsidiaries,
the sum of the following amounts for such period:
(i)    non-cash gains increasing Consolidated Net Income for such period
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated Net
Income or Consolidated EBITDA in any prior period),
(ii)    extraordinary, unusual or non-recurring gains,
(iii)    cash expenditures (or any netting arrangements resulting in increased
cash expenditures) not deducted in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash losses relating to
such expenditures were added in the calculation of Consolidated EBITDA pursuant
to paragraph (a) above for any previous period and not deducted, and
(iv)    the amount of any minority interest income consisting of Subsidiary
losses attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,
in each case, as determined on a consolidated basis for the Parent Borrower and
the Restricted Subsidiaries in accordance with GAAP; provided that
(i)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property, assets, division or line of business acquired
by the Parent Borrower or any Restricted Subsidiary during such period (or any
property, assets, division or line of business subject to a letter of intent or
purchase agreement at such time) (but not the Acquired EBITDA of any related
Person or business or any Acquired EBITDA attributable to any property, assets,
division or line of business, in each case to the extent not so acquired) to the
extent not subsequently sold, transferred, abandoned or otherwise disposed by
the Parent Borrower or such Restricted Subsidiary (each such Person, property,
assets, division or line of business acquired and not subsequently so disposed
of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Pro Forma Entity for such period (including
the portion thereof occurring prior to such acquisition or conversion) and (B)
an
28

--------------------------------------------------------------------------------



adjustment in respect of each Pro Forma Entity equal to the amount of the Pro
Forma Adjustment with respect to such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition), and
(ii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred, abandoned or otherwise disposed of, closed or
classified as discontinued operations by the Parent Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold, transferred, abandoned or otherwise disposed of, or closed or so
classified, a “Sold Entity or Business”), and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case based on
the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition, closure, classification or
conversion).
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes the four fiscal quarters as set forth below, the Consolidated EBITDA
for such fiscal quarters shall be deemed to be $226,000,000 for the fiscal
quarter ended December 31, 2016, $187,000,000 for the fiscal quarter ended March
31, 2017, $192,000,000 for the fiscal quarter ended June 30, 2017 and
$216,000,000 for the fiscal quarter ended September 30, 2017.
“Consolidated First Lien Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the sum, without duplication, of (i) the
Consolidated Secured Debt constituting (w) the Obligations, (x) the Term Loan
Obligations, (y) any Indebtedness that is secured by a Lien on the Term Priority
Collateral that is pari passu with the Lien securing the Term Loan Obligations
and (z) any Indebtedness that is secured by a Lien on the ABL Priority
Collateral that is senior to or pari passu with the Lien securing the Term Loan
Obligations and (ii) Consolidated Secured Debt of the type described in clause
(ii) of the definition thereof, in each case as of the most recent four fiscal
quarter period for which financial statements described in Section 9.1(a) or (b)
are available to (b) Consolidated EBITDA for such four fiscal quarter period.
“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:
(1)    consolidated interest expense of the Parent Borrower and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptances or
29

--------------------------------------------------------------------------------



collateral posting facilities, (c) non-cash interest payments (but excluding any
non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (o) annual agency fees paid to the administrative
agents and collateral agents under this Agreement, the Term Loan Credit
Agreement and the other credit facilities, (p) additional interest with respect
to failure to comply with any registration rights agreement owing to holders of
any securities, (q) costs associated with obtaining Hedging Obligations, (r)
accretion of asset retirement obligations and accretion or accrual of discounted
liabilities not constituting Indebtedness, (s) any expense resulting from the
discounting of any Indebtedness in connection with the application of fresh
start accounting or purchase accounting, (t) penalties and interest relating to
taxes (u) amortization of reacquired Indebtedness, deferred financing fees, debt
issuance costs, commissions, fees and expenses, (v) any expensing of bridge,
commitment and other financing fees, (w) commissions, discounts, yield and other
fees and charges (including any interest expense) related to any Permitted
Receivables Financing, (x) any prepayment premium or penalty, (y) any interest
expense attributable to a parent entity resulting from push-down accounting and
(z) any lease, rental or other expenses from operating leases); plus
(2)    consolidated capitalized interest of the Parent Borrower and the
Restricted Subsidiaries, in each case for such period, whether paid or accrued;
less
(3)    interest income for such period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Parent Borrower and the Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, excluding, without duplication,
the net after-tax effect of,
(a)    any extraordinary, unusual or nonrecurring losses, gains, fees, costs,
charges or expenses for such period,
(b)    Transaction Expenses,
(c)    the cumulative effect of a change in accounting principles and changes as
a result of adoption or modification of accounting policies during such period,
30

--------------------------------------------------------------------------------



(d)    any income (or loss) from disposed, abandoned or discontinued operations
and any gains or losses on disposal of disposed, abandoned, transferred, closed
or discontinued operations,
(e)    any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or abandonments other than in the ordinary
course of business, as determined in good faith by the Parent Borrower,
(f)    any income (or loss) during such period of any Person that is an
Unrestricted Subsidiary, and any income (or loss) during such period of any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting; provided that the Consolidated Net Income of the Parent Borrower and
the Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent converted into cash or Cash Equivalents) by any
Unrestricted Subsidiary or such other Person from its income to the Parent
Borrower or any Restricted Subsidiary during such period,
(g)    [reserved],
(h)    all adjustments (including the effects of such adjustments pushed down to
the Parent Borrower and the Restricted Subsidiaries) in the Parent Borrower’s
consolidated financial statements pursuant to GAAP, resulting from (i) the
application of fresh start accounting principles as a result of the Avaya
Debtors’ emergence from bankruptcy or (ii) the application of purchase
accounting in relation to the Transactions or any consummated acquisition, in
each case, including the amortization, write-off or write-down of any assets,
any deferred revenue and any other amounts and other similar adjustments and,
whether consummated before or after the Closing Date,
(i)    any income (or loss) for such period attributable to the early
extinguishment of Indebtedness (other than Hedging Obligations, but including,
for the avoidance of doubt, debt exchange transactions and the extinguishment of
pre-petition indebtedness in connection with the Transactions),
(j)    any unrealized income (or loss) for such period attributable to Hedging
Obligations or other derivative instruments,
(k)    any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and investments in debt and equity securities or as a
result of a Change in Law or regulation, in each case pursuant to GAAP,
31

--------------------------------------------------------------------------------



(l)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights,
and any cash charges associated with the rollover, acceleration or payout of
Stock or Stock Equivalents by management of the Parent Borrower or any of its
direct or indirect parent companies in connection with the Transactions,
(m)    accruals and reserves established or adjusted within twelve months after
the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP or changes as a result of adoption of or
modification of accounting policies during such period,
(n)    any accruals, payments, fees, expenses or charges (including
rationalization, legal, tax, structuring, and other costs and expenses, but
excluding depreciation or amortization expense) related to, or incurred in
connection with, the Transactions (including letter of credit fees), the Plan,
any offering of Stock or Stock Equivalents (including any equity offering), the
listing of Avaya Holdings on the Closing Date, Investment, acquisition,
Disposition, Restricted Payment, recapitalization or the issuance or incurrence
of Indebtedness permitted to be incurred by the Parent Borrower and the
Restricted Subsidiaries pursuant hereto (including any refinancing transaction
or amendment, waiver, or other modification of any debt instrument), in each
case whether or not consummated, including (A) such fees, expenses or charges
related to the negotiation, execution and delivery and other transactions
contemplated by this Agreement, the other Credit Documents and any Permitted
Receivables Financing, (B) any amendment or other modification of this Agreement
and the other Credit Documents, (C) any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed, (D) any
charges or non-recurring merger costs as a result of any such transaction, and
(E) earnout obligations paid or accrued during such period with respect to any
acquisition or other Investment,
(o)    the amount of management, monitoring, consulting and advisory fees and
related indemnities and expenses paid in such period to the extent otherwise
permitted pursuant to Section 9.9,
(p)    restructuring-related or other similar charges, fees, costs, commissions
and expenses or other charges incurred during such period in connection with
this Agreement, the other Credit Documents, the Credit Facilities, the Case, any
reorganization plan in connection with the Case, and any and all transactions
contemplated by the foregoing, including the write-off of any receivables, the
termination or settlement of executory contracts, professional and accounting
costs fees and expenses, management
32

--------------------------------------------------------------------------------



incentive, employee retention or similar plans (in each case to the extent such
plan is approved by the Bankruptcy Court to the extent required), litigation
costs and settlements, asset write-downs, income and gains recorded in
connection with the corporate reorganization of the Avaya Debtors;
(q)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Parent Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days),
(r)    to the extent covered by insurance and actually reimbursed, or, so long
as the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption,
(s)    any net unrealized gain or loss (after any offset) resulting from
currency translation gains or losses relating to currency remeasurements of
Indebtedness (including any gain or loss resulting from obligations under any
Hedging Obligation for currency exchange risk) and any foreign currency
translation gains or losses, and
(t)    to the extent non-cash and deducted in calculating net income (or loss),
any net pension, post-employment benefit or long-term disability costs,
including interest cost, service cost, actuarial expected return on plan assets,
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of
unrecognized net obligations (and loss or cost) existing at the date of initial
application of FASB Standard 87, 106 and 112 (or their equivalents under the
ASC), and any other items of a similar nature and any gain or loss attributable
to mark-to-market adjustments in the valuation of pension liabilities, including
actuarial gain or loss on pension and post-retirement plans, curtailments and
settlements and prior service cost adjustment.
33

--------------------------------------------------------------------------------



“Consolidated Secured Debt” shall mean, as of any date of determination,
Consolidated Total Debt at such date which either (i) is secured by a Lien on
the U.S. Collateral (and other assets of the Parent Borrower or any Restricted
Subsidiary pledged to secure the Obligations pursuant to Section 10.2(i)) or
(ii) constitutes Capitalized Lease Obligations or purchase money Indebtedness of
the Parent Borrower or any Restricted Subsidiary.
“Consolidated Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Secured Debt as of the most recent
four fiscal quarter period for which financial statements described in Section
9.1(a) or (b) are available to (b) Consolidated EBITDA for such four fiscal
quarter period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption), after intercompany eliminations, on a
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries at such date (or, if such date of determination is a date prior to
the first date on which such consolidated balance sheet has been (or is required
to have been) delivered pursuant to Section 9.1, on the pro forma financial
statements delivered pursuant to Section 6.10 (and, in the case of any
determination relating to any Specified Transaction, on a Pro Forma Basis
including any property or assets being acquired in connection therewith)).
“Consolidated Total Debt” shall mean, as of any date of determination, (a) (i)
all Indebtedness of the types described in clauses (a) and (b) (solely to the
extent such Indebtedness matures more than one year from the date of its
creation or matures within one year from such date that is renewable or
extendable, at the sole option of the Parent Borrower or any Restricted
Subsidiary, to a date more than one year from the date of its creation), clause
(d) (but, in the case of clause (d), only to the extent of any unreimbursed
drawings under any letter of credit which are not cash collateralized or
backstopped) and clause (f) of the definition thereof, in each case actually
owing by the Parent Borrower and the Restricted Subsidiaries on such date and to
the extent appearing on the balance sheet of the Parent Borrower determined on a
consolidated basis in accordance with GAAP (provided that the amount of any
Capitalized Lease Obligations or any such Indebtedness issued at a discount to
its face value shall be determined in accordance with GAAP; provided, further,
that the effects of push-down accounting shall be excluded) and (ii) purchase
money Indebtedness (and excluding, for the avoidance of doubt, Qualified
Securitization Financing, Permitted Receivables Financing, Hedging Obligations
and Cash Management Obligations) minus (b) the aggregate amount of all
Unrestricted Cash.
“Consolidated Total Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the most recent
four fiscal quarter period for which financial statements described in Section
9.1(a) or (b) are available to (b) Consolidated EBITDA for such four fiscal
quarter period.
34

--------------------------------------------------------------------------------



“Contingent Obligation” shall mean indemnification Obligations and other similar
contingent Obligations for which no claim has been made in writing (but
excluding, for the avoidance of doubt, amounts available to be drawn under
Letters of Credit).
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Cost” shall mean the coast of purchases of Inventory determined according to
the accounting policies used in the preparation of the Parent Borrower’s
financial statements.
“Covenant Trigger Period” shall mean any period (a) commencing on the date upon
which Specified Aggregate Excess Availability is less than the greater of (i)
10% of the Aggregate Line Cap and (ii) $2516,000,000 and (b) ending on the date
upon which the Specified Aggregate Excess Availability shall have been at least
the greater of (i) 10% of the Aggregate Line Cap and (ii) $2516,000,000 for a
period of at least twenty (20) consecutive calendar days.
“Covered Entity” shall have the meaning provided in Section 13.23(b).
“Covered Party” shall have the meaning provided in Section 13.23(a).
“Credit Documents” shall mean this Agreement, the Guarantees, the Security
Documents, the Fee Letter, the Issuer Documents and any promissory notes issued
by any Borrower hereunder, any Incremental Amendment, any Extension Amendment
and any other document jointly identified by the Parent Borrower and the
Administrative Agent as a “Credit Document”, provided that, for the avoidance of
doubt, Secured Cash Management Agreements and Secured Hedging Agreements shall
not constitute Credit Documents.
“Credit Extension” shall mean each of the following (i) a Borrowing and (ii) an
L/C Credit Extension.
“Credit Facility” shall mean any category of Revolving Credit Commitments and
extensions of credit thereunder.
“Credit Insurance” shall mean credit insurance arrangements and related
documentation (including security) in form and substance, and with a
creditworthy insurer, satisfactory to the Administrative Agent in its Permitted
Discretion.
35

--------------------------------------------------------------------------------



“Credit Party” shall mean each of the U.S. Credit Parties and the Foreign Credit
Parties.
“DDAs” shall mean the primary checking or other demand deposit accounts
maintained by a Borrower or a U.S. Subsidiary Guarantor, and including any such
account into which the proceeds of any sale of Inventory or collection of
Accounts are deposited. All funds in such DDAs shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Administrative Agent and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the DDAs, subject to the Security Documents.
“Debtor Relief Laws” shall mean the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), the Insolvency Act 1986 (UK), the
German Insolvency Code (Insolvenzordnung) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, readjustment, composition, liquidation,
receivership, administration, insolvency, reorganization, examinership, or
similar debtor relief or debt adjustment Laws of the United States, Canada,
England and Wales, Ireland, Germany or other applicable jurisdictions from time
to time in effect and affecting the rights of creditors generally, including
(solely with respect to any corporation incorporated under the laws of Canada or
any province or territory thereof) any corporate law of any jurisdiction
permitting a debtor to compromise the claims of its creditors against it and
including any rules and regulations pursuant thereto.
“Default” shall mean any event, act or condition that with notice or lapse of
time hereunder, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(b).
“Default Right” shall have the meaning provided in Section 13.23(b).
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Parent Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.4(b) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Parent Borrower, setting forth the basis of such valuation (which
amount will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash or Cash Equivalent within 180 days following the
consummation of the applicable Disposition). A particular item of Designated
Non-Cash Consideration will no longer be considered to be outstanding when and
to the extent it has been paid, redeemed or otherwise retired or sold or
otherwise Disposed of in compliance with Section 10.4.
36

--------------------------------------------------------------------------------



“Dilution Percentage” shall mean, at any time, with respect to (x) the U.S.
Credit Parties, taken as a whole, or (y) the Foreign Credit Parties, taken
individually, as applicable, an amount (expressed as a percentage) equal to (a)
the sum (without duplication) of all deductions, credit memos, returns,
adjustments, allowances, bad-debt write-offs and other non-cash credits which
are recorded (or should have been recorded) in accordance with their standard
policies, by them to reduce their respective accounts receivable, divided by (b)
the sum of aggregate Eligible Accounts generated by the U.S. Credit Parties,
taken as a whole, or the Foreign Credit Parties, taken individually, as
applicable, in the case of each of clauses (a) and (b) for the 12 fiscal months
of the Parent Borrower then most recently ended as shown in the Monthly
Borrowing Base Certificate most recently delivered pursuant to Section 9.1(i).
“Dilution Reserve” shall mean, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
with respect to (x) the U.S. Credit Parties, taken as a whole, or (y) the
Foreign Credit Parties, taken individually, as applicable, an amount equal to
the product of (a) the positive result, if any, of the Dilution Percentage for
such Persons, taken as a whole, at such time minus 5% multiplied by (b) the
Eligible Accounts of such Persons, taken as a whole or individually as provided
above, at such time; provided, that, the Dilution Reserve shall not exceed 1%
per each full percentage point by which the result calculated in clause (a) is
positive; provided further that Dilution Reserve may reflect fractional
percentages in dilution.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business or Converted Unrestricted Subsidiary, as
applicable, and its respective Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary, as the case may be.
“Disposition” or “Dispose” shall mean (i) the convey, sale, lease, assignment,
transfer or other disposition of any of property, business or assets (including
receivables and leasehold interests), whether owned on the Closing Date or
hereafter acquired or (ii) the sale to any Person (other than to the Parent
Borrower or a U.S. Subsidiary Guarantor) any shares owned by it of any
Subsidiary’s Stock and Stock Equivalents.
“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other Persons separately identified in writing by the Parent Borrower to the
Administrative Agent on or prior to October 23, 2017, or to any Affiliates of
such banks, financial institutions or other persons identified by the Parent
Borrower in writing or that are readily identifiable as Affiliates on the basis
of their name and (b) competitors identified in writing to the Administrative
Agent from time to time (or Affiliates thereof identified by the Parent Borrower
in writing or that are readily identifiable as Affiliates
37

--------------------------------------------------------------------------------



on the basis of their name) of the Parent Borrower or any of its Subsidiaries
(other than such Affiliate that is a bona fide debt fund or a fixed-income only
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course of business and whose managers have fiduciary duties to
the third-party investors in such fund or investment vehicle independent from
their duties owed to such competitor); provided that no such identification
after the date of a relevant assignment shall apply retroactively to disqualify
any person that has previously acquired an assignment or participation of an
interest in any of the Credit Facilities with respect to amounts previously
acquired. The list of all Disqualified Institutions set forth in clauses (a) and
(b) shall be made available to any Lender upon request.
“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control, asset sale or similar event so long as
any rights of the holders thereof upon the occurrence of such change of control,
asset sale or similar event shall be subject to the termination of the Aggregate
Revolving Credit Commitments and all Letters of Credit (unless such Letters of
Credit have been Cash Collateralized, backstopped or otherwise collateralized on
terms and conditions reasonably satisfactory to the applicable L/C Issuer) and
the repayment in full of the Loans, together with interest, fees and all other
Obligations (other than Hedging Obligations under Secured Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreements or
Contingent Obligations), pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than as a result of a
change of control, asset sale or similar event so long as any rights of the
holders thereof upon the occurrence of such change of control, asset sale or
similar event shall be subject to the termination of the Aggregate Revolving
Credit Commitments and all Letters of Credit (unless such Letters of Credit have
been Cash Collateralized, backstopped or otherwise collateralized on terms and
conditions reasonably satisfactory to the applicable L/C Issuer) and the
repayment in full of the Loans, together with interest, fees and all other
Obligations (other than Hedging Obligations under Secured Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreements or
Contingent Obligations), in whole or in part, in each case prior to the date
that is ninety-one (91) days after the Maturity Date as determined at the time
of the issuance; provided that if such Stock or Stock Equivalents are issued to
any plan for the benefit of employees of the Parent Borrower or any of its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Parent Borrower (or any direct or indirect
parent company thereof) or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, that any
Stock or Stock Equivalents held by any present or former employee, officer,
director, manager or consultant, of the Parent Borrower, any of its Subsidiaries
or any of its direct or indirect parent companies or any other entity in which
38

--------------------------------------------------------------------------------



the Parent Borrower or any Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the Board of Directors of the
Parent Borrower, in each case pursuant to any stockholders’ agreement,
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement or otherwise in order to satisfy applicable
statutory or regulatory obligations or as a result of the termination, death or
disability of such employee, officer, director, manager or consultant shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Parent Borrower or any of its Subsidiaries.
“Dollar Amount” shall mean, at any time:
(a)    with respect to an amount denominated in Dollars, such amount; and
(b)    with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the relevant L/C Issuer or Swing Line Lender, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Parent Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Dutch Security Documents” shall mean (a) the Dutch law governed pledge
agreement set forth on Schedule 1.1(g) and (b) any other security agreement
expressed to be governed by Dutch law among one or more of the Foreign Credit
Parties (and such other Persons as may be party thereto) and, as applicable, the
Foreign Secured Parties and/or the Collateral Agent for the benefit of the
Foreign Secured Parties, including each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Foreign
Credit Party or any Person who is the holder of equity interests in any Foreign
Credit Party, in each case as the same may be amended, restated or otherwise
modified from time to time.
“Early Opt-in Election” shall mean the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to Holdings and
the Borrowers) that the Required Lenders have determined (x) with respect to
Loans denominated in Dollars, that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.18 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace
39

--------------------------------------------------------------------------------



the LIBOR Rate for loans in Dollars or (y) with respect to Loans denominated in
an Alternative Currency, U.S. syndicated credit facilities providing for loans
in such currency being executed at such time, or that include language similar
to that contained in Section 2.18 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate
for loans denominated in such Alternative Currency, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to Holdings, the Borrowers and the Lenders or by the Required Lenders
of written notice of such election to the Administrative Agent.


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” shall mean, with respect to any Person, as of any date of
determination thereof, the aggregate amount of all Accounts due to any such
Person (other than all Accounts constituting Eligible Investment Grade
Accounts), except to the extent that (determined without duplication):
(a)    except as provided in clause (v) of this definition, such Account does
not arise from the sale of goods or the performance of services by such Person
in the ordinary course of its business;
(b)    (i) such Person’s right to receive payment is contingent upon the
fulfillment of any condition whatsoever (other than the preparation and delivery
of an invoice) or (ii) as to which such Person is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;
40

--------------------------------------------------------------------------------



(c)    any defense, counterclaim, setoff or dispute exists as to such Account,
but only to the extent of such defense, counterclaim, setoff or dispute;
(d)    such Account is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for the sale of goods to or
services rendered for the applicable Account Debtor;
(e)    an invoice, in form and substance consistent with such Person’s credit
and collection policies, or otherwise reasonably acceptable to the
Administrative Agent (it being understood that the forms used by the Borrowers
on the Closing Date are satisfactory to the Administrative Agent), has not been
sent to the applicable Account Debtor in respect of such Account on or before
the date as of which such Account is first included in a Borrowing Base
Certificate or otherwise reported to the Administrative Agent (including
Accounts identified as inactive, warranty or otherwise not attributable to an
Account Debtor);
(f)    such Account (i) is not owned by such Person or (ii) is subject to any
Lien other than Liens permitted under Section 10.2(a), 10.2(b), 10.2(f),
10.2(g), 10.2(j), 10.2(k) (solely with respect to any lien securing Indebtedness
for borrowed money) or 10.2(m);
(g)    such Account is the obligation of an Account Debtor that is (i) a
director, officer, other employee or Affiliate of a Credit Party (other than
Accounts arising from the sale of goods or provision of services delivered to
such Account Debtor in the ordinary course of business), (ii) a natural person
or (iii) only if such Account obligation has not been incurred in the ordinary
course or on arms’ length terms, to any entity that has any common officer or
director with a Credit Party;
(h)    Accounts subject to a partial payment plan;
(i)    such Person is liable for goods sold or services rendered by the
applicable Account Debtor to such Person but only to the extent of the potential
offset;
(j)    upon the occurrence of any of the following with respect to such Account:
(i)    the Account is not paid within 90 days of the original due date or 120
days following the original invoice date (or 150 days following the original
invoice date with respect to customers listed on Schedule 1.1(d)); provided that
up to $10,000,000 of Accounts not paid within 120 days following the original
invoice date (or 150 days following the original invoice date with respect to
customers listed on Schedule 1.1(d)) shall not be deemed ineligible pursuant to
this clause (j)(i) for such reason, unless any such Account is not paid within
180 days following the original invoice date; provided further, that in
calculating
41

--------------------------------------------------------------------------------



delinquent portions of Accounts under this clause, unapplied credit balances
more than 90 days past their original due date or 120 days following the
original invoice date (or 150 days following the original invoice date with
respect to customers listed on Schedule 1.1(d)) will be excluded; provided
further, that upon the written request of the Parent Borrower, the
Administrative Agent may from time to time in its Permitted Discretion add
additional customers to Schedule 1.1(d);
(ii)    the Account Debtor obligated upon such Account suspends its business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due;
(iii)    the Account Debtor obligated upon such Account is a debtor or a debtor
in possession under any bankruptcy law or any other federal, state or foreign
(including any provincial or territorial) receivership, insolvency relief or
other law or laws for the relief of debtors or other Debtor Relief Law; or
(iv)    with respect to which Account (or any other Account due from the
applicable Account Debtor), in whole or in part, a check, promissory note,
draft, trade acceptance, or other instrument for the payment of money has been
received, presented for payment, and returned uncollected for any reason;
(k)    such Account is the obligation of an Account Debtor from whom 50% or more
of the Dollar Amount of all Accounts owing by that Account Debtor are ineligible
under clause (j)(i) of this definition;
(l)    such Account, together with all other Accounts owing by such Account
Debtor and its Affiliates as of any date of determination, exceeds 20% (or,
solely for Accounts owing by Westcon Group, a division of Datatec Limited, 35%)
of all Eligible Accounts, but, in each case, only to the extent of such excess;
(m)    such Account is one as to which the Administrative Agent’s Lien thereon,
on behalf of itself and the applicable Secured Parties, is not a first priority
perfected Lien, subject in priority only to Permitted Encumbrances (other than
Permitted Encumbrances of the type described in clauses (d), (e), (f), (g), (h),
(j), (l), (m), (r), (s), (t), (u), (w), (x), (y), (z), (aa), (bb), (cc), (dd),
(ee) or (ff));
(n)    any of the representations or warranties in the Credit Documents with
respect to such Account are untrue in any material respect with respect to such
Account (or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);
42

--------------------------------------------------------------------------------



(o)    such Account is evidenced by a judgment, Instrument or Chattel Paper
(each such term as defined in the Uniform Commercial Code) (other than
Instruments or Chattel Paper that are held by a Borrower or that have been
delivered to the Administrative Agent);
(p)    such Account is payable in any currency other than Dollars, provided that
Eligible Accounts of the Canadian Borrower may also be payable in Canadian
Dollars, and Eligible Accounts of a European Borrower may also be payable in
Sterling, Euro, Australian Dollars, Thai Baht, Croatian Kuna, United Arab
Emirates Dirham, Chinese Yuan, Swedish Krona, and South African Rand (in each
case so long as such currency is exchangeable for Dollars within two Business
Days);
(q)    such Account is an Account with respect to which the Account Debtor is a
Person other than a Governmental Authority unless (i) the Account Debtor’s
billing address is in an Eligible Jurisdiction, (ii) the Account Debtor is
organized or incorporated under the Applicable Laws of an Eligible Jurisdiction
or any state, province, territory or subdivision of an Eligible Jurisdiction or
(iii) such Account is supported by an irrevocable letter of credit satisfactory
to the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or confirming bank), that has been delivered to the Administrative
Agent, or covered by Credit Insurance;
(r)    such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof if and to the extent that such Account together with all
other Accounts owing by such Account Debtors as of any date of determination
(collectively with Accounts referred to in the corresponding provision of clause
(s) below), exceeds 10% of all Eligible Accounts; provided that if all Accounts
owing by such Account Debtors as of any date of determination (collectively with
Accounts referred to in the corresponding provision of clause (s) below) equals
or exceeds in the aggregate 10% of all Eligible Accounts, then the excess of
such aggregate Accounts over 10% of all Eligible Accounts shall not be Eligible
Accounts unless the Administrative Agent, in its Permitted Discretion, has
agreed to the contrary in writing and the Parent Borrower, if necessary or
desirable, has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting assignment thereof;
(s)    such Accounts are Accounts with respect to which the Account Debtor is
the government of any country or sovereign state other than the United States,
or of any state, province, territory, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or
43

--------------------------------------------------------------------------------



other instrumentality thereof (other than any such Account (i) is supported by
an irrevocable letter of credit satisfactory to the Administrative Agent, in its
Permitted Discretion (as to form, substance, and issuer or confirming bank),
that has been delivered to the Administrative Agent, or (ii) is covered by
Credit Insurance), if and to the extent that such Accounts together with all
other Accounts owing by such Account Debtors as of any date of determination
(collectively with Accounts referred to in the corresponding provision of clause
(r) above), exceeds in the aggregate 10% of all Eligible Accounts; provided that
if all Accounts owing by such Account Debtors as of any date of determination
(collectively with Accounts referred to in the corresponding provision of clause
(r) above) equals or exceeds in the aggregate 10% of all Eligible Accounts, then
the excess of such aggregate Accounts over 10% of all Eligible Accounts shall
not be Eligible Accounts;
(t)    such Account has been redated, extended, compromised, settled, adjusted
or otherwise modified or discounted, except discounts or modifications that are
granted by such Person in the ordinary course of business and that are reflected
in the calculation of the applicable Borrowing Base;
(u)    such Account is of an Account Debtor that is located in a state of the
United States of America requiring the filing of a notice of business activities
report or similar report in order to permit a Borrower to seek judicial
enforcement in such state of payment of such Account, unless such Person has
qualified to do business in such state or has filed a notice of business
activities report or equivalent report for the then-current year or if such
failure to file and inability to seek judicial enforcement is capable of being
remedied without any material delay or material cost;
(v)    such Accounts were acquired or originated by a Person acquired in a
Permitted Acquisition (until such time as the Administrative Agent has completed
a customary due diligence investigation as to such Accounts and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof);
(w)    Credit Card Receivables (other than Eligible Credit Card Receivables);
(x)    Accounts which are subject to adjustment for (i) coupons, rebates, “buy
one, get one free”, bundled offers, stock balancing, manufacture discontinued,
price protection, dead-on-arrival, special bids, or similar sales incentives and
promotional programs or (ii) miscellaneous marketing allowances other than
non-cash reductions, in each case to the extent of such adjustment;
44

--------------------------------------------------------------------------------



(y)    Accounts that represent a sale on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment or other repurchase or return basis;
(z)    Accounts that are the obligation of an Account Debtor that is, to the
knowledge of the applicable Borrower or the Administrative Agent, a Sanctioned
Person;
(aa)    Accounts that are subject to a restriction on assignment that is
enforceable against third parties and that impairs the Administrative Agent’s
Lien on such Account or the Administrative Agent’s ability to enforce the
Account, after giving effect to any anti-assignment provisions in the Uniform
Commercial Code or similar provisions under other Applicable Laws;
(bb)    Accounts with respect to which the agreement evidencing such Accounts is
not governed by the Applicable Laws of the Netherlands, Ireland, Germany,
Canada, England and Wales, the United States, France, Denmark, Switzerland,
Sweden, Belgium or Australia, or any state, province, territory or subdivision
of any of the foregoing, or the Applicable Laws of such other jurisdictions as
are acceptable to the Administrative Agent in its Permitted Discretion;
provided, however, that, unless otherwise consented to by the Administrative
Agent in its Permitted Discretion, the aggregate amount of Eligible Accounts
with respect to which the agreement evidencing such Accounts is governed by the
Laws of France, Denmark, Switzerland, Sweden, Belgium or Australia, or any
state, province, territory or subdivision of any of the foregoing, may not
exceed $10,000,000; or
(cc)    such Account is otherwise unacceptable to the Administrative Agent in
its Permitted Discretion.
“Eligible Borrowing Base Cash” shall mean the amount of cash and Cash
Equivalents of a U.S. Credit Party at such time (to the extent held in an
identified segregated account of the Administrative Agent that is (x) in the
name of the Administrative Agent or (y) subject to a Blocked Account Agreement).
“Eligible Credit Card Receivables” shall mean, as of any date of determination,
Accounts due to any Person from major credit card and debit card processors
(including, but not limited to, VISA, Mastercard, American Express, Diners Club,
DiscoverCard, Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244,
Alaska Option and Maestro) that arise in the ordinary course of business and
that have been earned by performance (“Credit Card Receivables”) and that are
not excluded as ineligible by virtue of one or more of the criteria set forth
below, except that none of the following (determined without duplication) shall
be deemed to be Eligible Credit Card Receivables:
45

--------------------------------------------------------------------------------



(a)    Accounts that have been outstanding for more than five (5) Business Days
from the date of sale, or for such longer period(s) as may be approved by the
Administrative Agent in its Permitted Discretion;
(b)    Accounts with respect to which a Person does not have good and valid
title, free and clear of any Lien (other than Liens permitted hereunder pursuant
to Section 10.2(a), 10.2(b), 10.2(f), 10.2(g), 10.2(j), 10.2(k) (solely with
respect Lien securing Indebtedness for borrowed money) or 10.2(m));
(c)    Accounts as to which the Administrative Agent’s Lien attached thereon on
behalf of the applicable Secured Parties, is not a first priority perfected
Lien, subject to Liens permitted hereunder pursuant to Section 10.2(m);
(d)    Accounts that are disputed, or with respect to which a claim,
counterclaim, offset or chargeback (other than chargebacks in the ordinary
course by the credit card processors) has been asserted, by the related credit
card processor (but only to the extent of such dispute, claim, counterclaim,
offset or chargeback);
(e)    Except as otherwise approved by the Administrative Agent, Accounts as to
which the credit card processor has the right under certain circumstances to
require such Person to repurchase the Accounts from such credit card or debit
card processor;
(f)    Except as otherwise approved by the Administrative Agent, Accounts
arising from any private label credit card program of such Person; and
(g)    Accounts due from major credit card and debit card processors (other than
JCB, Visa, Mastercard, American Express, Diners Club, DiscoverCard, Interlink,
NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option and
Maestro) that the Administrative Agent in its Permitted Discretion determines to
be unlikely to be collected.
“Eligible In-Transit Inventory” shall mean, as of any date of determination,
without duplication of other Eligible Inventory, Inventory (a) which has been
shipped from any location for receipt by a Person within fourteen days of the
date of determination but which has not yet been received by such Person, (b)
for which the purchase order is in the name of such Person and title has passed
to such Person, (c) for which the document of title, to the extent applicable,
reflects such Person as consignee (along with delivery to such Person of the
documents of title, to the extent applicable, with respect thereto), (d) as to
which the Collateral Agent has control over the documents of title, to the
extent applicable, which evidence ownership of the subject Inventory, and (e)
which otherwise is not excluded from the definition of Eligible Inventory.
Eligible In-Transit Inventory shall not include Inventory accounted for as “in
transit” by a Person by virtue of such Inventory’s being in transit between such
Person’s locations within the
46

--------------------------------------------------------------------------------



same legal jurisdiction or in storage trailers at such Person’s locations;
rather such Inventory shall be treated as “Eligible Inventory” if it satisfies
the conditions therefor.
“Eligible Inventory” shall mean, as of any date of determination thereof, the
aggregate amount of all Inventory of a Person, except that none of the following
(determined without duplication) shall be deemed to be Eligible Inventory:
(a)    Inventory with respect to which such Person does not have good, and valid
title, free and clear of any Lien (other than Liens permitted hereunder pursuant
to Section 10.2(a), 10.2(b), 10.2(f), 10.2(g), 10.2(j), 10.2(k) (solely with
respect to Lien securing Indebtedness for borrowed money) or 10.2(m));
(b)    Inventory as to which the Administrative Agent’s Lien attached thereon on
behalf of the Secured Parties, is not a first priority perfected Lien, subject
in priority only to Permitted Encumbrances (other than Permitted Encumbrances of
the type described in clauses (d), (e), (f), (g), (h), (j), (l), (m), (r), (s),
(t), (u), (w), (x), (y), (z), (aa), (bb), (cc), (dd), (ee) or (ff));
(c)    Inventory as to which any of the representations or warranties in the
Credit Documents with respect to such Inventory are untrue in any material
respect with respect to such Inventory (or, with respect to representations or
warranties that are qualified by materiality, any of such representations and
warranties are untrue);
(d)    Inventory that is either not finished goods or which constitutes
work-in-process, raw materials, packaging and shipping material, supplies,
samples, prototypes, displays or display items, bill-and-hold goods, goods that
are returned or marked for return (but not held for resale or undergoing
maintenance) or repossessed, or which constitutes goods held on consignment or
goods which are not of a type held for sale in the ordinary course of business;
(e)    Inventory that is not located in the U.S., Canada, Germany, the United
Kingdom or Ireland;
(f)    Inventory that is located at any location leased by such Person, unless
(i) (x) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement (or with respect to any location outside the U.S., such other
documentation as the Administrative Agent may reasonably require as to such
location) or (y) a Reserve equal to two months base rent plus, without
duplication, all other rent, charges and other amounts due with respect to such
location has been established by the Administrative Agent in its Permitted
Discretion (measured as of the most recent practicable date); provided that,
with respect to Inventory at a leased location located in Germany, such Reserve
may, in the sole discretion of the
47

--------------------------------------------------------------------------------



Administrative Agent, be up to the lesser of (1) twenty-four (24) months’ rent
payments and (2) the amount of rent due during the remaining period of the
applicable lease; provided further that this clause (f)(i) shall apply only from
and after the date that is 60 days after the Closing Date (as such date may be
extended by the Administrative Agent in its reasonable discretion) and (ii) the
aggregate Cost of the Inventory located at such leased facility is at least
$2,000,000;
(g)    Inventory that is located in any third party storage facility or is
otherwise in the possession of a bailee (including any repairman) and is not
evidenced by a Document, unless (i) (x) such warehouseman or other bailee has
delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may reasonably require or (y) an
appropriate Reserve (which shall be an amount equal to the lesser of (1) the
aggregate of all amounts owed by the Borrowers to such warehouseman or other
bailee (measured as of the last day of the calendar month most recently then
ended) and (2) the Cost of the aggregate amount of all Inventory at such
location; provided that if the Borrowers cannot calculate the amount in clause
(1) with reasonable accuracy, then only clause (2) shall apply) has been
established by the Administrative Agent in its Permitted Discretion; provided
further that this clause (g)(i) shall apply only from and after the date that is
60 days after the Closing Date (as such date may be extended by the
Administrative Agent in its reasonable discretion) and (ii) the aggregate Cost
of the Inventory located at such third party storage facility or otherwise in
possession of such bailee is at least $5,000,000;
(h)    Inventory that is being processed offsite at an Avaya contract
manufacturer (unless such Avaya contract manufacturer has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may reasonably require), or is in-transit to or from
a customer location or Avaya contract manufacturer (other than (x) Eligible
In-Transit Inventory and (y) Inventory with respect to which there is an
outstanding Eligible Letter of Credit);
(i)    Inventory acquired or originated by a Person acquired in a Permitted
Acquisition (until such time as the Administrative Agent has completed a
customary due diligence investigation as to such Inventory and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include an appraisal or field examination, and the Administrative Agent is
reasonably satisfied with the results thereof subject to its Permitted
Discretion);
(j)    Inventory that is not reflected in the details of a current perpetual
inventory report;
48

--------------------------------------------------------------------------------



(k)    (i) Inventory of any Borrower located in Germany and (ii) Inventory owned
by the German Borrowers, in each case unless and until the Administrative Agent
has received one or more security agreements in respect of movable assets and
customary legal opinions and other ancillary documents in respect thereof that
are in form and substance reasonably satisfactory to the Administrative Agent;
or
(l)    such Inventory is otherwise unacceptable to the Administrative Agent in
its Permitted Discretion.
“Eligible Investment Grade Accounts” shall mean, as of any date of
determination, the aggregate amount of all Accounts due to any Person that
otherwise satisfy the criteria set forth in the definition of “Eligible
Accounts” and, in addition, the Account Debtor receives an Investment Grade
Rating.
“Eligible Jurisdiction” shall mean Austria, Belgium, Denmark, Finland, France,
Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands, Spain, Sweden,
Portugal, United Kingdom, Canada, Puerto Rico, United States, Switzerland,
Norway, Australia, and New Zealand.
“Eligible Letter of Credit” shall mean, as of any date of determination thereof,
with respect to the Inventory of a Person, a Commercial Letter of Credit which
supports the purchase of such Inventory, (i) for which no documents of title
have then been issued; (ii) which Inventory when completed would otherwise
constitute Eligible Inventory, and (iii) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory, if applicable,
reflecting such Person or the Collateral Agent as consignee of such Inventory.
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by Holdings, the Parent Borrower or any Subsidiary (or, with
respect to an employee benefit plan subject to Title IV of ERISA, any ERISA
Affiliate).
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environmental Claims” shall mean any and all actions, suits, proceedings,
orders, decrees, demands, demand letters, claims, liens, notices of
noncompliance, violation or potential responsibility or investigation (other
than reports prepared by or on behalf of Holdings, the Parent Borrower or any
other Subsidiary of Holdings (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of Real Estate) or proceedings in each case relating
in any way to any applicable Environmental Law or any permit issued, or any
approval given, under any applicable Environmental Law
49

--------------------------------------------------------------------------------



(hereinafter, “Claims”), including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief relating to the presence,
release or threatened release into the environment of Hazardous Materials or
arising from alleged injury or threat of injury to human health or safety (to
the extent relating to human exposure to Hazardous Materials), or to the
environment, including ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.
“Environmental Law” shall mean any applicable Federal, state, foreign,
provincial (statutory and common law), territorial, or local statute, law, rule,
regulation, ordinance, code and rule of common law now or, with respect to any
post-Closing Date requirements of the Credit Documents, hereafter in effect, and
in each case as amended, and any legally binding judicial or administrative
interpretation thereof, including any legally binding judicial or administrative
order, consent decree or judgment, relating to the protection of the
environment, including ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, or to
human health or safety (to the extent relating to human exposure to Hazardous
Materials), or Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Parent Borrower or any Subsidiary of the Parent Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (i) the failure of any Employee Benefit Plan to comply
with any provisions of ERISA and/or the Code or with the terms of such Employee
Benefit Plan; (ii) any Reportable Event; (iii) the existence with respect to any
Employee Benefit Plan of a non-exempt Prohibited Transaction; (iv) any failure
by any Pension Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (v) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (vi) the occurrence of any
event or condition which would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, including but not limited to the
imposition
50

--------------------------------------------------------------------------------



of any Lien in favor of the PBGC or any Pension Plan; (vii) the receipt by any
Credit Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any written notice to terminate any Pension Plan under Section
4042(a) of ERISA or to appoint a trustee to administer any Pension Plan under
Section 4042(b)(1) of ERISA; (viii) the incurrence by any Credit Party or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan (or a cessation of operations that is treated
as such a withdrawal under Section 4062(e) of ERISA) or Multiemployer Plan; (ix)
the receipt by any Credit Party or any of its ERISA Affiliates of any notice
concerning the imposition on it of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, Insolvent or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA), (x) a
determination that any Pension Plan is or is expected to be in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); or (xi)
any other event or condition with respect to a Pension Plan or Multiemployer
Plan that could result in liability to the Parent Borrower or any Subsidiary.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the EURIBOR Rate.
“EURIBOR Rate” shall mean, for any Interest Period with respect to any EURIBOR
Loan, (i) the rate per annum equal to the Screen Rate for delivery on the first
day of such Interest Period with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, (ii) if the rate referenced in
the preceding clause (i) is not available at such time for such Interest Period,
the rate per annum equal to the Interpolated Screen Rate for delivery on the
first day of such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or (iii) if the rates referenced in the preceding clauses (i) and (ii)
are not available at such time for such Interest Period, the rate per annum
equal to (x) the Screen Rate or (y) if the rate referenced in the preceding
clause (x) is not available at such time for such Interest Period, the
Interpolated Screen Rate, in each case with a term equivalent to such Interest
Period quoted for delivery on the most recent Business Day preceding the first
day of such Interest Period for which such rate is available (which Business Day
shall be no more than seven (7) Business Days prior to the first day of such
Interest Period), and in the case of clauses (i) through (iii), if any such rate
is below zero0.50%, the EURIBOR Rate shall be deemed to be zero0.50%.
“Euro” and “€” shall mean the lawful single currency of the Participating Member
States.
51

--------------------------------------------------------------------------------



“European Borrowers” shall mean the U.K. Borrower, the Irish Borrower and the
German Borrowers.
“European Swing Line Lender” shall mean Citibank, N.A., London Branch, in its
capacity as provider of European Swing Line Loans, or any successor swing line
lender to the European Borrowers hereunder.
“European Swing Line Loan” shall have the meaning specified in Section 3.2(a).
“Event of Default” shall have the meaning provided in Section 11.
“Excess Contribution” shall have the meaning provided in the PBGC Stipulation of
Settlement.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
rules and regulations promulgated thereunder.
“Excluded Accounts” shall mean (i) petty cash and minimum daily working capital
accounts funded in the ordinary course of business, the deposits in which shall
not aggregate more than $15,000,000 (or such greater amounts to which the
Administrative Agent may agree), (ii) payroll, trust, employees’ wages and
benefits and tax withholding accounts funded in the ordinary course of business,
(iii) any account that is otherwise expressly agreed by the Administrative Agent
to be excluded from the requirement to be subject to a Blocked Account Agreement
under Section 9.16, including, for the avoidance of doubt, those accounts listed
on Schedule 9.16(a) as of the Closing Date that are not identified as Blocked
Accounts, (iv) zero balance disbursement accounts, (v) disbursement accounts
(other than the Borrowers’ primary operating or disbursement account) where
solely proceeds of Indebtedness, including proceeds of the Revolving Credit
Loans, are deposited, (vi) trust accounts, (vii) escrow accounts and (viii)
accounts maintained solely for the benefit of third parties as cash collateral
for obligations owing to such third parties.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of any Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time any Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.
52

--------------------------------------------------------------------------------



“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to any Agent or any Lender or required to be deducted or withheld from a
payment to any Agent or Lender, (a) net income Taxes and franchise and excise
Taxes (imposed in lieu of net income Taxes) and any branch profits Taxes imposed
on such Agent or Lender imposed as a result of such Agent or Lender being
organized or incorporated under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) any
Taxes imposed on any Agent or any Lender as a result of any current or former
connection between such Agent or Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations or
received a payment under, or having been a party to or having enforced, this
Agreement or any other Credit Document), (c) any U.S. federal withholding Tax
that is imposed on amounts payable to or for the account of any Agent or Lender
under the law in effect at the time such Agent or Lender becomes a party to this
Agreement (or designates a new Lending Office other than a new Lending Office
designated at the request of the Parent Borrower pursuant to Section 13.7(a));
provided that this clause (c) shall not apply to the extent that the indemnity
payments or additional amounts any Lender would be entitled to receive (without
regard to this clause (c)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Lender (or designation of a new Lending Office by such Lender) would have been
entitled to receive pursuant to Section 5.4 immediately before such assignment,
participation, transfer or change in Lending Office in the absence of such
assignment, participation, transfer or change in Lending Office (it being
understood and agreed, for the avoidance of doubt, that any withholding Tax
imposed on a Lender as a result of a Change in Law occurring after the time such
Lender became a party to this Agreement (or designates a new Lending Office)
shall not be an Excluded Tax under this clause (c)), (d) any Tax to the extent
attributable to such Agent’s or Lender’s failure to comply with Sections 5.4(e),
(f) (in the case of any Non-U.S. Lender) or Section 5.4(i) (in the case of a
U.S. Lender) or Section 5.4(j) and (e) any Taxes imposed by FATCA.
“Existing DIP Agreement” shall have the meaning provided in the Recitals to this
Agreement.
“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.15(a).
“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.15(a).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a).
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.15(a).
53

--------------------------------------------------------------------------------



“Extending Lender” shall have the meaning provided in Section 2.15(b).
“Extension Amendment” shall have the meaning provided in Section 2.15(c).
“Extension Election” shall have the meaning provided in Section 2.15(b).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and intergovernmental
agreement (together with any Applicable Law implementing such agreement) entered
into in connection with any of the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent, and (c) if at anyno time
any rate described in clause (a) or (b) above isshall the Federal Funds
Effective Rate be less than 0.00% then such rate in clause (a) or (b) shall be
deemed to be 0.00%.
“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.


“Fee Letter” shall mean the amended and restated fee letter, dated October 31,
2017, among Avaya Holdings, the Parent Borrower, the Joint Lead Arrangers (and
their Affiliates), Blackstone Holdings Finance Co. L.L.C. and Benefit Street
Partners LLC.
“FILO Tranche” shall have the meaning provided in Section 2.14(h).
“Financial Covenant” shall mean the financial covenant set forth in Section
10.11.
“Fiscal Year” shall have the meaning provided in Section 9.10.
54

--------------------------------------------------------------------------------



“Fixed Charge Coverage Ratio” shall mean, with respect to any Test Period, the
ratio of (a) (i) Consolidated EBITDA of the Parent Borrower minus (ii)
Unfinanced Capital Expenditures minus (iii) Cash Income Taxes, in each case for
such Test Period, to (b) the sum of, without duplication, (i) consolidated cash
interest expense (net of cash interest income to the extent excluded from
Consolidated EBITDA), calculated for such period for the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis, for such Test Period plus (ii)
any dividend or distribution (other than return of capital) paid in cash in
respect of preferred stock or Disqualified Stock plus (iii) scheduled principal
amortization paid in cash in respect of Indebtedness for borrowed money (other
than any intercompany Indebtedness among the Parent Borrower and its Restricted
Subsidiaries), in each case, for such Test Period.
“Fixed Charges” shall mean, the sum of, without duplication:
(1)    Consolidated Interest Expense; plus
(2)    all cash dividends or cash distributions (other than return of capital)
paid (excluding items eliminated in consolidation) on any series of preferred
stock during such period; plus
(3)    all cash dividends or cash distributions (other than return of capital)
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during such period.


“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.
“Foreign Adjusted Borrowing Base” shall mean at any time of determination the
sum of (a) the Canadian Borrowing Base, (b) the U.K. Borrowing Base, (c) the
Irish Borrowing Base and (d) the U.S. Borrowing Base Excess Amount.
“Foreign Adjusted Line Cap” shall mean, at any time, the lesser of (a) the
Foreign Adjusted Borrowing Base at such time and (b) the aggregate Foreign
Revolving Credit Commitments at such time.
“Foreign Adjusted Revolving Credit Exposure” shall mean, as to each Foreign
Revolving Credit Lender at any time, its Foreign Revolving Credit Exposure,
minus its Avaya Deutschland Revolving Credit Exposure, minus its Avaya KG
Revolving Credit Exposure.
“Foreign Borrowers” shall mean, collectively, the Canadian Borrower and the
European Borrowers.
55

--------------------------------------------------------------------------------



“Foreign Borrowing Base” shall mean the sum of (a) the Canadian Borrowing Base,
(b) the U.K. Borrowing Base, (c) the Irish Borrowing Base, (d) the Avaya
Deutschland Borrowing Base, (e) the Avaya KG Borrowing Base and (f) the U.S.
Borrowing Base Excess Amount.
“Foreign Cash Management Bank” shall mean a Cash Management Bank party to a
Secured Cash Management Agreement with a Foreign Credit Party or a Restricted
Subsidiary of a Foreign Credit Party.
“Foreign Collateral” shall mean all property pledged, mortgaged, assigned,
transferred or otherwise subject to security or purported to be pledged,
mortgaged, assigned, transferred or otherwise subject to security pursuant to
the Foreign Security Documents (excluding, for the avoidance of doubt, all
Foreign Excluded Collateral).
“Foreign Credit Parties” shall mean the Canadian Credit Parties, the German
Credit Parties, the Irish Credit Parties and the U.K. Credit Parties.
“Foreign Excluded Collateral” shall mean (a) any assets excluded from Foreign
Collateral under the applicable Foreign Security Document and (b) all Real
Estate, motor vehicles and intellectual property (other than pursuant to any
floating charge created under the U.K. Security Documents or the Irish Security
Documents.
“Foreign Guarantees” shall mean each of the guarantee agreements and other
agreements listed on Schedule 1.1(f) and any guarantee provisions set forth in
the Foreign Security Documents. For the avoidance of doubt, no Foreign Guarantee
shall be in respect of Obligations of U.S. Credit Parties.
“Foreign Guarantors” shall mean the Canadian Guarantors, the German Guarantors,
the Irish Guarantors and the U.K. Guarantors.
“Foreign Hedge Bank” shall mean a Hedge Bank party to a Secured Hedging
Agreement with a Foreign Credit Party or a Restricted Subsidiary of a Foreign
Credit Party.
“Foreign L/C Issuer” shall mean an L/C Issuer in its capacity as the issuer of a
Foreign Letter of Credit.
“Foreign L/C Obligations” shall mean, at any time, the aggregate maximum amount
then available to be drawn under all outstanding Foreign Letters of Credit
(whether or not (i) such maximum amount is then in effect under any such Foreign
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Foreign Letter of Credit or (ii) the conditions to drawing can
then be satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Foreign Letters of Credit, including all L/C Borrowings in respect of Foreign
Letters of Credit. For all purposes of this Agreement, if on any date of
determination a Foreign Letter of Credit has expired by
56

--------------------------------------------------------------------------------



its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
outstanding in the amount so remaining available to be drawn.
“Foreign Legal Reservations” shall mean, in the case of any Foreign Credit Party
or any Foreign Security Document, as applicable, (i) the principle that certain
remedies may be granted or refused at the discretion of the court, the
limitation of enforcement by laws relating to bankruptcy, insolvency,
liquidation, reorganization, court schemes, moratoria, administration and other
laws generally affecting the rights of creditors and secured creditors; (ii) the
time barring of claims under applicable limitation laws and defenses of
acquiescence, set off or counterclaim and the possibility that an undertaking to
assume liability for or to indemnify a person against non-payment of stamp duty
may be void; (iii) the principle that in certain circumstances Collateral
granted by way of fixed charge may be recharacterized as a floating charge or
that Collateral purported to be constituted as an assignment may be
recharacterized as a charge; (iv) the principle that additional interest imposed
pursuant to any relevant agreement may be held to be unenforceable on the
grounds that it is a penalty and thus void; (v) the principle that a court may
not give effect to an indemnity for legal costs incurred by an unsuccessful
litigant; (vi) the principle that the creation or purported creation of
Collateral over any contract or agreement which is subject to a prohibition on
transfer, assignment or charging may be void, ineffective or invalid and may
give rise to a breach of the contract or agreement over which Collateral has
purportedly been created; (vii) similar principles, rights and defenses under
the laws of any relevant jurisdiction; (viii) the making or the procuring of the
appropriate registrations, filing, endorsements, notarization, stampings and/or
notifications of the Security Documents and/or the Collateral created thereunder
and (ix) any other matters which are set out as qualifications or reservations
(however described) as to matters of law in any legal opinion delivered to the
Administrative Agent pursuant to any Credit Document.
“Foreign Letter of Credit” shall have the meaning provided in Section 3.1(a).
“Foreign Line Cap” shall mean, at any time, the lesser of (a) the Foreign
Borrowing Base at such time and (b) the aggregate Foreign Revolving Credit
Commitments at such time.
“Foreign Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, the Foreign Borrowers and the other
Foreign Credit Parties arising under any Credit Document or otherwise with
respect to any Loan to any Foreign Borrower, any Foreign L/C Obligations or any
Cash Management Obligations of the Foreign Credit Parties and any Restricted
Subsidiaries of the Foreign Credit Parties under Secured Cash Management
Agreements or Hedging Obligations of the Foreign Credit Parties and any
Restricted Subsidiaries of the Foreign Credit Parties under Secured Hedging
Agreements (and in each case including in respect of any Guarantee thereof made
by a Foreign Credit Party), whether direct or indirect (including those acquired
by
57

--------------------------------------------------------------------------------



assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Foreign Credit Party of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, in each case, other than Excluded Swap Obligations. Without
limiting the generality of the foregoing, the Foreign Obligations of the Foreign
Credit Parties under the Credit Documents (and any of their Restricted
Subsidiaries to the extent they have obligations under the Credit Documents) (i)
include the obligation (including Guarantee Obligations) to pay principal,
interest, charges, expenses, fees, attorney costs, indemnities and other amounts
payable by any Foreign Credit Party under any Credit Document, and (ii) exclude
for any Foreign Credit Party, notwithstanding any term or condition in this
Agreement or any other Credit Documents, anyits Excluded Swap Obligations. For
the avoidance of doubt, Foreign Obligation shall not include any obligation of
Holdings, the Parent Borrower or any other U.S. Credit Party.
“Foreign Perfection Requirements” shall mean any registration, filing,
endorsement, notarization, stamping, notification or other action or step to be
made or procured in any jurisdiction in order to create, perfect or enforce the
Lien created by a Foreign Security Document and/or to achieve the relevant
priority for the Lien created thereunder.
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Parent Borrower or
any of its Subsidiaries with respect to employees employed outside the United
States.
“Foreign Revolving Credit Commitments” shall mean as to each Lender, its
obligation to (a) make Foreign Revolving Credit Loans to the Foreign Borrower
pursuant to Section 2.1(a), (b) purchase participations in Foreign L/C
Obligations in respect of Foreign Letters of Credit, (c) purchase participations
in Foreign Swing Line Loans and (d) purchase participations in Foreign
Protective Advances, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth, and opposite such Lender’s name
on Schedule 1.1(a) under the caption “Foreign Revolving Credit Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including with respect to Incremental
Commitments). The aggregate Foreign Revolving Credit Commitments of all Lenders
is $75,000,000 on the Closing Date (which shall be reduced to $50,000,000 on and
after the Amendment No. 1 Effective Date), as such amount may be adjusted from
time to time in accordance with the terms of this Agreement, including pursuant
to Section 4.2, Section 4.3 or Section 2.142.14.
“Foreign Revolving Credit Exposure” shall mean, as to each Foreign Revolving
Credit Lender at any time, the sum of the Outstanding Amount of such Lender’s
Foreign Revolving Credit Loans and its Pro Rata Share or other applicable share
58

--------------------------------------------------------------------------------



provided for under this Agreement of the Foreign L/C Obligations, the Foreign
Swing Line Loans and the Foreign Protective Advances at such time.
“Foreign Revolving Credit Lender” shall mean, at any time, any Lender that has a
Foreign Revolving Credit Commitment at such time, or if the Foreign Revolving
Credit Commitments have been terminated, any Foreign Revolving Credit Exposure.
“Foreign Secured Parties” shall mean the Administrative Agent, the Collateral
Agent, each Foreign L/C Issuer, each Foreign Swing Line Lender, each Foreign
Revolving Credit Lender, each Foreign Hedge Bank, each Foreign Cash Management
Bank, any Receiver or Delegate, and each sub-agent pursuant to Section 12
appointed by the Administrative Agent with respect to matters relating to the
Credit Facilities or appointed by the Collateral Agent with respect to matters
relating to any Foreign Security Document, in each case, in its capacity as
such, and in the case of the Administrative Agent and the Collateral Agent, only
in respect of the Foreign Obligations.
“Foreign Security Documents” shall mean, collectively, (a) the Canadian Security
Documents, (b) the German Security Documents, (c) the Irish Security Documents,
(d) the U.K. Security Documents, (e) the Dutch Security Documents and (f) any
other security agreement or document entered into by a Foreign Credit Party and
the Collateral Agent for the purpose of securing all or part of the Foreign
Obligations, including, without limitation, each of the security agreement
listed on Schedule 1.1(g).
“Foreign Subsidiary” shall mean each Subsidiary of the Parent Borrower that is
not a Domestic Subsidiary.
“Foreign Swing Line Lender” shall mean the Canadian Swing Line Lender or the
European Swing Line Lender.
“Foreign Swing Line Loans” shall have the meaning provided in Section 3.2(a).
“Foreign Swing Line Sublimit” shall mean, with respect to all Foreign Swing Line
Loans in the aggregate, a Dollar Amount in principal equal to the lesser of (a)
$15,000,000 and (b) the aggregate principal amount of the Foreign Revolving
Credit Commitments. The Foreign Swing Line Sublimit is part of, and not in
addition to, the Foreign Revolving Credit Commitments.
“Foreign Unused Amount” shall mean, on any day the aggregate Foreign Revolving
Credit Commitments then in effect minus the aggregate Foreign Revolving Credit
Loans minus the aggregate Foreign L/C Obligations; provided that the Foreign
Unused Amount shall never be less than zero.
59

--------------------------------------------------------------------------------



“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“German Borrowers” shall have the meaning specified in the introductory
paragraph to this Agreement.
“German Credit Parties” shall mean the German Borrowers and the German
Guarantors.
“German Guarantors” shall mean (a) each German Borrower (other than with respect
to its own Foreign Obligations), (b) each direct parent company of each German
Borrower that is a Foreign Subsidiary of the Parent Borrower.
“German Security Documents” shall mean (a) each German law governed security
agreement set forth on Schedule 1.1(g) and (b) any other security agreement
expressed to be governed by German law among one or more of the German Credit
Parties (and such other Persons as may be party thereto) and, as applicable, the
Foreign Secured Parties and/or the Collateral Agent for the benefit of the
Foreign Secured Parties, including each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any German
Credit Party or any Person who is the holder of equity interests in any German
Credit Party, in each case as the same may be amended, restated or otherwise
modified from time to time.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange and any supra-national bodies such as the European Union
or the European Central Bank.
“Granting Lender” shall have the meaning provided in Section 13.6(f).
“Guarantee” shall mean the U.S. Guarantee and each of the Foreign Guarantees.
60

--------------------------------------------------------------------------------



“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
“Guarantors” shall mean the U.S. Guarantors and the Foreign Guarantors.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products spilled
or released into the environment, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, for which a release into the environment is prohibited, limited or
regulated by any Environmental Law.
“Hedge Bank” shall mean any Person (other than Holdings, the Parent Borrower or
any Subsidiary of the Parent Borrower) that is a party to any Hedging Agreement
and, in each case, at the time it enters into such Hedging Agreement or on the
Closing Date, is a Joint Lead Arranger, a Lender, an Affiliate of a Lender or a
Joint Lead Arranger.
“Hedging Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward
61

--------------------------------------------------------------------------------



bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.
“Hedging Reserves” shall mean such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion to reflect the reasonably
anticipated liabilities and obligations of the Credit Parties with respect to
applicable Hedging Obligations under Secured Hedging Agreements then provided or
outstanding, to the extent secured by the applicable Collateral included in the
applicable Borrowing Base.
“Holdings” shall mean, (a) Avaya Holdings or (b) any other partnership, limited
partnership, corporation, limited liability company, or business trust or any
successor thereto organized under the laws of the United States or any state
thereof or the District of Columbia (the “New Holdings”) that is a direct or
indirect Wholly Owned Subsidiary of Avaya Holdings or that has merged,
amalgamated or consolidated with Avaya Holdings (or, in either case, the
previous New Holdings, as the case may be) (the “Previous Holdings”); provided
that (i) such New Holdings owns directly or indirectly 100% of the Stock and
Stock Equivalents of the Parent Borrower, (ii) the New Holdings shall expressly
assume all the obligations of the Previous Holdings under this Agreement and the
other Credit Documents to which it is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) such
substitution and any supplements to the Credit Documents shall preserve the
enforceability of the U.S. Guarantee and the perfection and priority of the
Liens under the Security Documents, and New Holdings shall have delivered to the
Administrative Agent an officer’s certificate to that effect and (iv) all assets
of the Previous Holdings are contributed or otherwise transferred to such New
Holdings; provided, further, that if the foregoing are satisfied, the Previous
Holdings shall be automatically released of all its obligations under the Credit
Documents and any reference to “Holdings” in the Credit Documents shall be meant
to refer to the “New Holdings”. Notwithstanding anything to the contrary
contained in this Agreement, Holdings or any New Holdings may change its
jurisdiction of organization or location for purposes of the UCC or its identity
or type of
62

--------------------------------------------------------------------------------



organization or corporate structure, subject to compliance with the terms and
provisions of the U.S. Security Agreement.
“Incremental Amendment” shall have the meaning provided in Section 2.14(d).
“Incremental Commitments” shall have the meaning provided in Section 2.14(a).
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) the Swap
Termination Value of Hedging Obligations of such Person, (h) without
duplication, all Guarantee Obligations of such Person, (i) Disqualified Stock of
such Person and (j) Receivables Indebtedness of such Person; provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iv) any Indebtedness defeased by such Person or by
any Subsidiary of such Person, (v) contingent obligations incurred in the
ordinary course of business and (vi) earnouts or similar obligation until
earned, due and payable and not paid for a period of thirty (30) days.
For all purposes hereof, (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness constitutes Indebtedness for borrowed money, obligations in respect
of Capitalized Lease Obligations and obligations evidenced by bonds, debentures,
notes, loan agreement or other similar instruments, (b) the Indebtedness of the
Parent Borrower and the Restricted Subsidiaries shall exclude all intercompany
Indebtedness among the Parent Borrower and its Subsidiaries having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business and (c) the amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid principal amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.
“indemnified liabilities” shall have the meaning provided in Section 13.5.
63

--------------------------------------------------------------------------------



“Indemnified Taxes” shall mean (a) all Taxes imposed on or with respect to any
payment made on account of any obligation of any Credit Party under any Credit
Document other than Excluded Taxes and VAT and (b) to the extent not otherwise
described in (a), Other Taxes.
“Independent Financial Advisor” shall mean an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Parent Borrower, qualified to perform the task
for which it has been engaged and that is disinterested with respect to the
applicable transaction.
“Initial Maturity Date” shall mean the earlier of (i) DSecptember 125, 20225
.and (ii) 91 days before the earliest maturity date of any Indebtedness incurred
under (x) the Initial Term Loans and any Refinancing Indebtedness in respect
thereof or (y) the 2023 Notes and any Refinancing Indebtedness in respect
thereof, unless, in the case of this clause (y), on such date and each
subsequent day until the 2023 Notes (or any Refinancing Indebtedness in respect
thereof) are paid in full (the “2023 Notes Redemption Period”) the Borrower is
in compliance with the Liquidity Threshold.
“Initial Term Loans” shall mean the “Initial Term Loans” under and as defined in
the Term Loan Credit Agreement as in effect on the Amendment No. 1 Effective
Date.
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Insolvency Regulation” shall mean The Council of the European Union Regulation
No. 2015/848 on Insolvency Proceedings.
“Intercompany Subordinated Note” shall mean the Intercompany Note, dated as of
the Closing Date, executed by Holdings, the Parent Borrower and each Restricted
Subsidiary, as supplemented from time to time.
“Interest Payment Date” shall mean, (a) as to any Loan other than an ABR Loan or
Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided that if any Interest Period for a
LIBOR Loan, CDOR Loan or EURIBOR Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any ABR Loan or Canadian Prime Rate
Loan (including any Swing Line Loan that is an ABR Loan or a Canadian Prime Rate
Loan), the last Business Day of each March, June, September and December and the
Maturity Date; and (c) as to any Swing Line Loan that is an Overnight LIBOR
Loan, the date such Overnight LIBOR Loan shall be paid in full and the Maturity
Date.
64

--------------------------------------------------------------------------------



“Interest Period” shall mean, with respect to any Revolving Credit Loan, the
interest period applicable thereto, as determined pursuant to Section 2.9.
“Interpolated Screen Rate” shall mean, for any Interest Period with respect to a
LIBOR Loan or a EURIBOR Loan, the rate which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the period next longer
than the length of such Interest Period and (b) the applicable Screen Rate for
the period next shorter than the length of such Interest Period.
“Inventory” shall mean (a) all goods intended for sale or lease by a Person, or
for display or demonstration, all work in process, all raw materials and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacturing, printing, packaging, shipping,
advertising, selling, leasing or furnishing such goods or otherwise used or
consumed in such Person’s business and (b) without duplication, all “Inventory”
as defined in the UCC or the PPSA, as applicable.
“Inventory Reserves” shall mean such reserves as may be established from time to
time by the Administrative Agent, in its Permitted Discretion, (a) with respect
to changes in the determination of the saleability of the Eligible Inventory or
which reflect such other factors as negatively affect the market value of the
Eligible Inventory; (b) to reflect amounts owed to any supplier with retention
of title rights and (c) Shrink Reserves.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership, limited liability company membership or
other ownership interests or other securities of any other Person (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such other Person) (including any partnership or joint venture); (c) the
entering into of any Guarantee Obligation with respect to Indebtedness; or (d)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person; provided that, in the event that any Investment is made
by the Parent Borrower or any Restricted Subsidiary in any Person through
substantially concurrent interim transfers of any amount through one or more
other Restricted Subsidiaries, then such other substantially concurrent interim
transfers shall be disregarded for purposes of Section 10.5 (excluding, in the
case of the Parent Borrower and the Restricted Subsidiaries, intercompany loans,
advances and Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business).
The amount of any Investment outstanding at any time shall be the original cost
of such Investment reduced
65

--------------------------------------------------------------------------------



by any Returns of the Parent Borrower or a Restricted Subsidiary in respect of
such Investment (provided that, with respect to amounts received other than in
the form of cash or Cash Equivalents, such amount shall be equal to the fair
market value of such consideration).
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s or BBB- (or the equivalent) by S&P.
“Ireland” shall mean the island of Ireland, exclusive of Northern Ireland.
“Irish Borrower” shall have the meaning specified in the introductory paragraph
to this Agreement.
“Irish Borrowing Base” shall mean, on any date, an amount equal to (a) the sum
of (i) 85% multiplied by the book value of the Eligible Accounts, plus (ii) 90%
multiplied by the book value of the Eligible Investment Grade Accounts plus
(iii) 85% multiplied by the Net Orderly Liquidation Value of Eligible Inventory,
in each case of clauses (i) - (iii), owned by the Irish Borrower minus (b) any
Reserves.
“Irish Credit Parties” shall mean the Irish Borrower and the Irish Guarantors.
“Irish Guarantor” shall mean (a) the Irish Borrower (other than with respect to
its own Foreign Obligations) and (b) each direct parent company of the Irish
Borrower that is a Foreign Subsidiary.
“Irish Security Documents” shall mean (a) the Irish Security Agreement (as
defined on Schedule 1.1(g)) and (b) any other security agreement expressed to be
governed by Irish law among one or more of the Irish Credit Parties (and such
other Persons as may be party thereto) and, as applicable, the Foreign Secured
Parties and/or the Collateral Agent for the benefit of the Foreign Secured
Parties, including each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any Irish Credit Party or
any Person who is the holder of equity interests in any Irish Credit Party, in
each case as the same may be amended, restated or otherwise modified from time
to time.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and Holdings, the Parent Borrower or any of its
Subsidiaries or in favor of an L/C Issuer and relating to such Letter of Credit.
“Joint Lead Arrangers” shall mean each of Goldman Sachs Bank USA,(i) with
respect to the original closing of this Agreement, each of Citigroup Global
Markets Inc., BarclaysGoldman Sachs Bank PLC, Credit Suisse Securities (USA)
LLC, Deutsche Bank
66

--------------------------------------------------------------------------------



Securities Inc. and, JPMorgan Chase Bank, N.A. and Barclays Bank PLC, as joint
lead arrangers and joint bookrunners for the Lenders under this Agreement and
the other Credit Documents. and (ii) with respect to the closing of Amendment
No. 1, each of Citibank, N.A., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A.
and BofA Securities, Inc., as joint lead arrangers and joint bookrunners for the
Lenders under Amendment No. 1.
“Judgment Currency” shall have the meaning provided in Section 13.20.
“Junior Indebtedness” shall have the meaning provided in Section 10.7(a).
“Junior Lien Intercreditor Agreement” shall mean, with respect to the incurrence
of any Indebtedness that is secured by a Lien on all or part of the Collateral
that is junior to the Lien on the Collateral securing the Obligations, a junior
lien intercreditor agreement (which intercreditor agreement, with respect to the
control of remedies, shall be subject to the ABL Intercreditor Agreement in all
respects), with terms that are in substance substantially consistent with the
form of Junior Lien Intercreditor Agreement attached to the Term Loan Credit
Agreement as Exhibit H as in effect on the Closing Date, or such other form as
reasonably agreed between the Parent Borrower and the Administrative Agent.
“L/C Advance” shall mean, with respect to each Appropriate Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit that has not been reimbursed on the applicable Honor Date
or refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
“L/C Issuer” shall mean, individually or collectively, as the context may
require, Citibank, N.A., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and
anyand each other Lender listed on Schedule 1.1(a) or that becomes an L/C Issuer
in accordance with Section 3.1(l) or 13.6, in each case, in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. Any L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“L/C Obligations” shall mean, at any time, the sum of the U.S. L/C Obligations
and the Foreign L/C Obligations.
“L/C Sublimit” shall mean (a) with respect to the L/C Issuers, taken as a whole,
a Dollar Amount equal to $150,000,000 and (b) with respect each L/C Issuer, the
amount set forth opposite such L/C Issuer’s name on Schedule 1.1(a), or such
other amounts as may be agreed to in writing between the Parent Borrower and
each L/C Issuer from time to time; provided, that
67

--------------------------------------------------------------------------------



neither the total L/C Sublimit under clause (a), nor the aggregate amount of the
individual L/C Issuer amounts under clause (b), shall be reduced below
$150,000,000 without the written consent of the Parent Borrower.
“LCT Election” shall have the meaning provided in Section 1.12.
“LCT Test Date” shall have the meaning provided in Section 1.12.
“Lenders” shall mean the U.S. Revolving Credit Lenders and/or the Foreign
Revolving Credit Lenders, as applicable (including, for avoidance of doubt, each
Additional Lender, to the extent any such Person has executed and delivered an
Incremental Amendment and such Incremental Amendment shall have become effective
in accordance with the terms hereof and thereof) and, as the context requires,
includes each L/C Issuer and each Swing Line Lender, and their respective
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.” “Lender” shall refer to any of the foregoing.
“Lender Default” shall mean (a) the refusal or failure (which has not been
cured) of a Lender to make available its portion of any Borrowing, to fund its
portion of any Unreimbursed Amounts or to purchase any participation that it is
required to make or fund hereunder, (b) a Lender having notified the
Administrative Agent and/or the Parent Borrower that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to that effect with respect to its funding obligations under this
Agreement, (c) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent, the Parent Borrower, each L/C Issuer
and each Swing Line Lender that it will comply with its funding obligations
under this Agreement, (d) a Lender being deemed insolvent or becoming the
subject of a bankruptcy or insolvency proceeding or has admitted in writing that
it is insolvent, provided that a Lender Default shall not be in effect with
respect to a Lender solely by virtue of the ownership or acquisition of any
Stock or Stock Equivalents in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender or (e) a Lender that has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.
“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Parent
Borrower and the Administrative Agent.
“Letter of Credit” shall mean any (a) Commercial Letter of Credit, (b) standby
letter of credit and (c) indemnity, guarantee, exposure transmittal memorandum
or similar form of credit support, in each case issued (or deemed issued) or to
be issued by an L/C Issuer pursuant to Section 3.1.
68

--------------------------------------------------------------------------------



“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” shall mean the day that is five (5) Business
Days prior to the Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee” shall have the meaning provided in Section 3.1(i).
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
“LIBOR Rate” shall mean, with respect to any Loan denominated in Dollars or any
Alternative Currency (other than Euros), for any Interest Period, (i) the rate
per annum equal to the Screen Rate for delivery on the first day of such
Interest Period with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, (ii) if the rate referenced in the preceding clause
(i) is not available at such time for such Interest Period, the rate per annum
equal to the Interpolated Screen Rate for delivery on the first day of such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, or (iii) if the
rates referenced in the preceding clauses (i) and (ii) are not available at such
time for such Interest Period, the rate per annum equal to (x) the Screen Rate
or (y) if the rate referenced in the preceding clause (x) is not available at
such time for such Interest Period, the Interpolated Screen Rate, in each case
with a term equivalent to such Interest Period quoted for delivery on the most
recent Business Day preceding the first day of such Interest Period for which
such rate is available (which Business Day shall be no more than seven (7)
Business Days prior to the first day of such Interest Period), and in the case
of clauses (i) through (iii), if any such rate is below zero0.50%, the LIBOR
Rate shall be deemed to be zero0.50%. Notwithstanding the foregoing, in the case
of any European Swing Line Loan denominated in Dollars, the LIBOR Rate shall be
set at the commencement of the Interest Period.
“Lien” shall mean any mortgage, charge, pledge, security interest,
hypothecation, collateral assignment, lien (statutory or other) or similar
encumbrance (including any conditional sale or other title retention agreement
or any Capital Lease).
“Limited Condition Transaction” shall mean (i) any Permitted Acquisition or
other similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment.
“Liquidity Threshold” shall mean Unrestricted Cash (calculated for such purpose
to include all such Unrestricted Cash of Holdings) in excess of the aggregate
principal amount required to pay in full all obligations outstanding under the
2023 Notes Indenture.
69

--------------------------------------------------------------------------------



“Loan” shall mean an extension of credit by a Lender or the Administrative Agent
to a Borrower in the form of a Revolving Credit Loan, a Swing Line Loan or a
Protective Advance.
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement”.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, properties or financial condition of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Credit Parties, taken as a whole, to perform their payment obligations under
the Credit Facilities, taken as a whole or (c) material rights or remedies
(taken as a whole) of the Administrative Agent and the Lenders under the Credit
Documents, excluding any matters (i) publicly disclosed prior to October 23,
2017, including in any first day pleadings or declarations, in each case in
connection with the Case and the events and conditions related and/or leading up
to the Case and the effects thereof and, (ii) publicly disclosed prior to
October 23, 2017 in the Annual Report on Form 10-K of the Parent Borrower and/or
any subsequently filed quarterly or periodic report of the Parent Borrower. and
(iii) after the Amendment No. 1 Effective Date, publicly disclosed prior to the
Amendment No. 1 Effective Date whether in the Annual Report on Form 10-K of the
Parent Borrower and/or any subsequently filed quarterly or periodic report of
the Parent Borrower.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (a) whose total assets (when combined with the assets of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period for which Section
9.1 Financials have been delivered were equal to or greater than 5.0% of the
Consolidated Total Assets of the Parent Borrower and the Restricted Subsidiaries
at such date or (b) whose total revenues (when combined with the revenues of
such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) during such Test Period were equal to or greater than 5.0% of the
consolidated revenues of the Parent Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that at
any date of determination, Restricted Subsidiaries that are not Material
Subsidiaries shall not, in the aggregate, have (x) total assets (when combined
with the assets of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) at the last day of such Test Period equal to or
greater than 10.0% of the Consolidated Total Assets of the Parent Borrower and
the Restricted Subsidiaries at such date or (y) total revenues (when combined
with the revenues of such Restricted Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during the most recent Test Period equal
to or greater than 10.0% of the consolidated revenues of the Parent Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then (i) for purposes of Sections 8.1, 9.3, 9.5, 11.5 and
11.7, any Restricted Subsidiaries not satisfying the threshold in clause (a) or
(b) above shall constitute Material Subsidiaries so that such condition no
longer exists and (ii) for other purposes the Parent Borrower shall, on the date
on which the officer’s certificate delivered pursuant to Section 9.1(c) of this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as “Material Subsidiaries” so that such condition no
longer exists. It is agreed and understood that neither Receivables Entity nor
Securitization
70

--------------------------------------------------------------------------------



Subsidiary shall be a Material Subsidiary and they shall be excluded from the
Consolidated Total Assets and total revenue of the Parent Borrower and its
Restricted Subsidiaries.
“Maturity Date” shall mean (a) with respect to any Loans or Revolving Credit
Commitments, the Initial Maturity Date, (b) with respect to any Swing Line Loan,
the Initial Maturity Date, and (c) with respect to any FILO Tranche, the
maturity date applicable to such FILO Tranche in accordance with the terms
hereof, provided that in each case, if such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day.
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Parent Borrower or any Restricted Subsidiary owns Stock or Stock
Equivalents, including any joint venture (regardless of form of legal entity).
“Monthly Borrowing Base Certificate” shall have the meaning provided in Section
9.1(i).
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA (i) to which any of the Parent Borrower, any
Subsidiary of the Parent Borrower or any ERISA Affiliate is then making or has
an obligation to make contributions or (ii) with respect to which the Parent
Borrower, any Subsidiary of the Parent Borrower or any ERISA Affiliate could
incur liability pursuant to Title IV of ERISA.
“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a management’s discussion and analysis
of the financial condition and results of operations of the Parent Borrower and
its consolidated Subsidiaries for the applicable period to which such financial
statements relate.
“Net Cash Proceeds” shall mean, with respect to the incurrence or issuance of
any Indebtedness or the issuance of any Stock or Stock Equivalent or capital
contribution, the excess, if any, of (a) the sum of cash and Cash Equivalents
received in connection with such incurrence or issuance over (b) reasonable and
customary fees, commissions, expenses (including attorney’s fees, investment
banking fees, survey costs, title insurance premiums and recording charges,
transfer taxes, deed or mortgage recording taxes and other customary expenses
and brokerage, consultant and other customary fees), issuance costs, premiums,
discounts and other costs paid by the Parent Borrower or any Restricted
Subsidiary in connection with such incurrence or issuance.
“Net Orderly Liquidation Value” shall mean, with respect to Inventory of any
Person, the orderly liquidation value thereof, net of all costs of liquidation
thereof, as based upon the most recent Inventory appraisal conducted by a
qualified third-party appraisal company acceptable to the Administrative Agent
in its reasonable discretion in accordance with this Agreement and expressed as
a percentage of Cost of such Inventory.
71

--------------------------------------------------------------------------------



“New Holdings” shall have the meaning provided in the definition of “Holdings”.
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-U.S. Lender” shall mean any Agent or Lender that is not, for U.S. federal
income tax purposes, (a) an individual who is a citizen or resident of the U.S.,
(b) a corporation, partnership or entity treated as a corporation or partnership
created or organized in or under the laws of the U.S., or any political
subdivision thereof, (c) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (d) a trust if a court within the
U.S. is able to exercise primary supervision over the administration of such
trust and one or more U.S. persons have the authority to control all substantial
decisions of such trust or a trust that has a valid election in effect under
applicable U.S. Treasury regulations to be treated as a U.S. person.
“Notice of Borrowing” shall mean a request of a Borrower in accordance with the
terms of Section 2.3 and substantially in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall mean a request of a Borrower in
accordance with the terms of Section 2.3 and substantially in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent
(acting reasonably).
“Obligations” shall mean, without duplication, (a) the U.S. Obligations and (b)
the Foreign Obligations.
“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization or incorporation and operating agreement (or, in
the case of any company incorporated in Ireland or the United Kingdom, its
constitutive documents) and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and, if applicable, any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization or incorporation with the applicable
Governmental Authority in the jurisdiction of its formation or organization or
incorporation and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or other similar Taxes arising from any payment made or required to
be made under this Agreement or any other Credit Document or from the execution
or delivery of, registration or enforcement of, consummation or administration
of, or otherwise with respect to, this Agreement or any other Credit Document
except any such Taxes that are any Taxes imposed on any Agent or any Lender as a
result of any current or former connection between such Agent or Lender and the
jurisdiction of the Governmental Authority imposing such Tax or any political
72

--------------------------------------------------------------------------------



subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent or Lender having executed, delivered
or performed its obligations or received a payment under, or having been a party
to or having enforced, this Agreement or any other Credit Document) imposed with
respect to an assignment (other than an assignment made pursuant to Section 13.7
or Section 2.122.12).
“Outstanding Amount” shall mean (a) with respect to the Revolving Credit Loans
and Swing Line Loans on any date, the Dollar Amount thereof after giving effect
to any borrowings and prepayments or repayments of Revolving Credit Loans
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Amount thereof on such date after giving
effect to any related L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.
“Overnight LIBOR Loan” shall mean a Swing Line Loan denominated in an
Alternative Currency which bears interest at the Overnight LIBOR Rate.
“Overnight LIBOR Rate” shall mean (i) with respect to Euros, the rate per annum
applicable for deposits for a period equal to such Interest Period equal to the
rate per annum at which the European Swing Line Lender is offering overnight
deposits in Euro in amounts comparable to the Swing Line Loans denominated in
Euro, and (ii) with respect to any Alternative Currency (other than Euros), the
rate per annum applicable to an overnight period beginning on one Business Day
and ending on the next Business Day equal to the rate per annum at which the
European Swing Line Lender is offering overnight deposits in the applicable
Alternative Currency (other than Euros) in amounts comparable to the Swing Line
Loans denominated in such Alternative Currency (other than Euros); provided that
if the European Swing Line Lender is unable to quote such a rate, the rate
applicable to such Swing Line Lender shall be the rate applicable to a period of
one day as displayed on the Reuters LIBOR01 Page or the EURIBOR 01 Page, as
applicable, for deposits in the relevant currency with a term of one day. In the
case of any European Swing Line Loan denominated in Sterling, the Overnight
LIBOR Rate shall be set at the commencement of the Interest Period. In no event
shall the Overnight LIBOR Rate at any time be less than 0.500%.
“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, an L/C Issuer or
the Swing Line Lender, as applicable, in accordance with banking industry rules
on interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
73

--------------------------------------------------------------------------------



such day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.
“Parent Borrower” shall have the meaning provided in the introductory paragraph
to this Agreement.
“Participant” shall have the meaning provided in Section 13.6(c).
“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).
“Participating Member States” shall mean each state so described in any EMU
Legislation.
“Participating Receivables Grantor” shall mean the Parent Borrower or any
Restricted Subsidiary that is or that becomes a participant or originator in a
Permitted Receivables Financing.
“Patriot Act” shall have the meaning provided in Section 13.18.
“Payment Conditions” shall mean, at any time of determination with respect to
any transaction, that:
(a)    no Specified Event of Default exists or would arise after giving effect
to such transaction,
(b)    the Fixed Charge Coverage Ratio for the most recently ended Test Period
shall not be less than 1.00 to 1.00 on a Pro Forma Basis after giving effect to
such transaction; provided, that this clause (b) does not apply if the average
Specified Aggregate Excess Availability for 20 consecutive calendar days ending
on the date of such transaction, and the Specified Aggregate Excess Availability
on the date of such transaction, shall be, in each case, (i) in the case of
Section 10.6(p) or Section 10.7(a)(iii)(1)(II), in excess of the greater of (x)
20% of the Aggregate Line Cap and (y) $5033,000,000 and (ii) in the case of
Section 10.1(ff) or 10.5(ii), in excess of the greater of (x) 17.5% of the
Aggregate Line Cap and (y) $428,000,000, in each case, calculated on a Pro Forma
Basis immediately after giving effect to such transaction, and
(c)    the average Specified Aggregate Excess Availability for 20 consecutive
calendar days ending on the date of such transaction, and the Specified
Aggregate Excess Availability on the date of such transaction, shall be, in each
case, (i) in the case of Section 10.6(p) or 10.7(a)(iii)(1)(II), in excess of
the greater of (x) 15% of the Aggregate Line Cap and (y) $3624,000,000 and (ii)
in the case of Section 10.1(ff) or 10.5(ii), in excess of the greater of (x)
12.5% of the Aggregate Line Cap and (y) $320,000,000, in each case, calculated
on a Pro Forma Basis immediately after giving effect to such transaction.
74

--------------------------------------------------------------------------------



“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“PBGC Stipulation of Settlement” shall have the meaning assigned to such term in
the Plan.
“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code or Section 302 of ERISA and is maintained or contributed to by the
Parent Borrower, any Subsidiary or ERISA Affiliate or with respect to which the
Parent Borrower, any Subsidiary or any ERISA Affiliate could incur liability
pursuant to Title IV of ERISA.
“Perfection Certificate” shall mean one or more certificates of the Borrowers
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent (acting reasonably).
“Permitted Acquisition” shall mean the acquisition, by merger, consolidation,
amalgamation or otherwise, by the Parent Borrower or any Restricted Subsidiary
of assets (including assets constituting a business unit, line of business or
division) or Stock or Stock Equivalents, so long as (a) if such acquisition
involves any Stock or Stock Equivalents, such acquisition shall result in the
issuer of such Stock or Stock Equivalents and its Subsidiaries becoming a
Restricted Subsidiary and a U.S. Subsidiary Guarantor, to the extent required by
Section 9.11 or designated as an Unrestricted Subsidiary pursuant to the terms
hereof, (b) such acquisition shall result in the Collateral Agent, for the
benefit of the applicable Secured Parties, being granted a security interest in
any Stock, Stock Equivalent or any assets so acquired, to the extent required by
Section 9.11, Section 9.12, Section 9.13 and/or the applicable Security
Documents, (c) after giving effect to such acquisition, the Parent Borrower and
the Restricted Subsidiaries shall be in compliance with Section 9.15 and (d) no
Event of Default under Section 11.1 or 11.5 (solely with respect to the Parent
Borrower) shall have occurred and be continuing.
“Permitted Discretion” shall mean the Administrative Agent’s reasonable credit
judgment (from the perspective of an asset-based lender) in establishing
reserves or additional eligibility criteria, exercised in good faith in
accordance with customary business practices for similar asset based lending
facilities, based upon its consideration of any factor that it reasonably
believes (i) could materially adversely affect the quantity, quality, mix or
value of Collateral (including any Applicable Laws that may inhibit collection
of a receivable), the enforceability or priority of the Administrative Agent’s
Liens thereon, or the amount that the Administrative Agent and the other Secured
Parties could receive in liquidation of any Collateral; (ii) indicates that any
collateral report or financial information delivered by any Borrower or any
Guarantor is incomplete, inaccurate or misleading in any material respect; or
(iii) creates an Event of Default. In exercising such judgment, the
Administrative Agent may consider any factors that could materially increase the
credit risk of lending to the Borrowers on the security of the Collateral.
Notwithstanding anything to the contrary, the circumstances, conditions, events
or contingencies existing or arising prior to the Closing Date and, in each
case, disclosed in writing in any field examination or inventory appraisal
delivered to the Administrative Agent in connection herewith
75

--------------------------------------------------------------------------------



or otherwise known to the Administrative Agent, in either case, prior to the
Closing Date (other than with respect to such circumstances, conditions, events
or contingencies disclosed by the Administrative Agent to the Parent Borrower
for which no Reserves have been taken on the Closing Date), shall not be the
basis for any establishment of any Reserves or additional eligibility criteria
after the Closing Date, unless such circumstances, conditions, events or
contingencies shall have changed in a material and adverse respect since the
Closing Date. Reserves shall not duplicate eligibility criteria contained in the
definition of “Eligible Inventory”, “Eligible Accounts”, “Eligible Borrowing
Base Cash” and related definitions and vice versa, or reserves or criteria
deducted in computing the Net Orderly Liquidation Value of Eligible Inventory
and vice versa. In addition, no Reserve for, or eligibility criteria based on,
deferred revenues may be established under this Agreement. To the extent any
Foreign Guarantee or Foreign Security Document, or any actions required to be
taken thereunder cannot be completed on or prior to the Closing Date, the
Administrative Agent may use its Permitted Discretion to make appropriate
Reserves in the applicable Borrowing Base.
“Permitted Encumbrances” shall mean:
(a)    Liens for taxes, assessments or governmental charges or claims (including
Liens imposed by the PBGC or similar Liens) not yet delinquent or that are being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established to the extent required by and in accordance with
GAAP or that are not required to be paid pursuant to Section 9.4;
(b)    Liens in respect of property or assets of the Parent Borrower or any
Restricted Subsidiary imposed by Applicable Law, such as carriers’, landlords’,
construction contractors’, warehousemen’s and mechanics’ Liens and other similar
Liens, arising in the ordinary course of business, in respect of amounts not
more than 60 days overdue and not being contested so long as such Liens arise in
the ordinary course of business and do not individually or in the aggregate have
a Material Adverse Effect;
(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9;
(d)    Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance, old age part-time arrangements, employee benefit and
pension liability and other types of social security or similar legislation, or
to secure the performance of tenders, statutory obligations, trade contracts
(other than for payment of Indebtedness), leases, statutory obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, surety,
performance and return-of-money bonds and other similar obligations, in each
case incurred in the ordinary course of business or otherwise constituting
Investments permitted by Section 10.5;
76

--------------------------------------------------------------------------------



(e)    ground leases or subleases, licenses or sublicenses in respect of Real
Estate on which facilities owned or leased by the Parent Borrower or any of the
Restricted Subsidiaries are located;
(f)    easements, rights-of-way, licenses, reservations, servitudes, permits,
conditions, covenants, rights of others, restrictions (including zoning
restrictions), royalty interests and leases, minor defects, exceptions or
irregularities in title or survey, encroachments, protrusions and other similar
charges or encumbrances (including those to secure health, safety and
environmental obligations), which do not interfere in any material respect with
the business of the Parent Borrower and the Restricted Subsidiaries, taken as a
whole;
(g)    with respect to any U.S. Mortgaged Property, any exception on the title
policy issued and matters shown on the Survey delivered which do not in the
aggregate materially adversely affect the value of said property or materially
impair its use in the operation of the business of the Parent Borrower or any of
the Restricted Subsidiaries;
(h)    any interest or title of a lessor, sublessor, licensor, sublicensor or
grantor of an easement or secured by a lessor’s, sublessor’s, licensor’s,
sublicensor’s interest or grantor of an easement under any lease, sublease,
license, sublicense or easement to be entered into by the Parent Borrower or any
Restricted Subsidiary as lessee, sublessee, licensee, grantee or sublicensee to
the extent permitted or not prohibited by this Agreement;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Parent Borrower and
the Restricted Subsidiaries, taken as a whole or constituting Disposition
permitted under Section 10.4;
(k)    Liens arising from precautionary Uniform Commercial Code or PPSA
financing statement or similar filings made in respect of operating leases
entered into by the Parent Borrower or any Restricted Subsidiary;
(l)    any zoning, land use, environmental or similar law or right reserved to
or vested in any Governmental Authority to control or regulate the use of any
Real Estate that does not materially interfere with the ordinary conduct of the
business of the Parent Borrower and the Restricted Subsidiaries, taken as a
whole;
(m)    any Lien arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by Applicable Law as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Parent Borrower or any
Restricted
77

--------------------------------------------------------------------------------



Subsidiary to maintain self-insurance or to participate in any fund for
liability on any insurance risks;
(n)    rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
Applicable Law, to terminate or modify such right, power, franchise, grant,
license or permit or to purchase or recapture or to designate a purchaser of any
of the property of such person;
(o)    Liens arising under any obligations or duties affecting any of the
property, the Parent Borrower or any Restricted Subsidiary to any Governmental
Authority with respect to any franchise, grant, license or permit which do not
materially impair the use of such property for the purposes for which it is
held;
(p)    rights reserved to or vested in any Governmental Authority to use,
control or regulate any property of such Person, which do not materially impair
the use of such property for the purposes for which it is held;
(q)    any obligations or duties, affecting the property of the Parent Borrower
or any Restricted Subsidiary, to any Governmental Authority with respect to any
franchise, grant, license or permit;
(r)    a set-off or netting rights granted by the Parent Borrower or any
Restricted Subsidiary pursuant to any Hedging Agreements solely in respect of
amounts owing under such agreements;
(s)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
(t)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(u)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided that (i) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (ii) such Liens extend solely to the account
in which such cash and/or Cash Equivalents are deposited and are solely in favor
of the Person or Persons holding the Indebtedness (or any agent or trustee for
such Person or Persons) that is to be satisfied or discharged, and (iii) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;
78

--------------------------------------------------------------------------------



(v)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Applicable Laws;
(w)    Liens on Stock of an Unrestricted Subsidiary that secure Indebtedness or
other obligations of such Unrestricted Subsidiary;
(x)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) or attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law or customary contract or
general standards and conditions of the account banks encumbering deposits,
including deposits in “pooled deposit” or “sweep” accounts (including the right
of set-off) and which are within the general parameters customary in the banking
or finance industry;
(y)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Parent
Borrower or any Restricted Subsidiary in the ordinary course of business
permitted or not prohibited by this Agreement;
(z)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;
(aa)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Parent
Borrower or any Restricted Subsidiary;
(bb)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Parent
Borrower or any Restricted Subsidiary in the ordinary course of business;
(cc)    Liens (i) on any cash earnest money deposits or cash advances made by
the Parent Borrower or any of the Restricted Subsidiaries in connection with any
letter of intent or purchase agreement permitted under this Agreement, (ii) on
other cash advances in favor of the seller of any property to be acquired in an
Investment or other acquisition permitted hereunder to be applied against the
purchase price for such Investment or other acquisition, (iii) consisting of an
agreement to Dispose of any property pursuant to a Disposition permitted
hereunder (or reasonably expected to be so permitted by the Parent Borrower at
the time such Lien was
79

--------------------------------------------------------------------------------



granted) and (iv) on cash advances in favor of the purchaser of any property to
be Disposed of in a Disposition permitted hereunder to secure indemnity, fees
and other seller obligations;
(dd)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(ee)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods in
the ordinary course of business or consistent with past practice;
(ff)    any restrictions on any Stock or Stock Equivalents or other joint
venture interests of the Parent Borrower or any Restricted Subsidiary providing
for a breach, termination or default under any owners, participation, shared
facility, joint venture, stockholder, membership, limited liability company or
partnership agreement between such Person and one or more other holders of such
Stock or Stock Equivalents or interest of such Person, if a security interest or
other Lien is created on such Stock or Stock Equivalents or interest as a result
thereof and other similar Liens; and
(gg)    Liens securing Indebtedness or other obligations (i) of the Parent
Borrower or any Restricted Subsidiary in favor of a Credit Party and (ii) of any
other Restricted Subsidiary that is not a Credit Party in favor of any other
Restricted Subsidiary that is not a Credit Party.
“Permitted Other Debt” shall mean, collectively, Permitted Other Loans and
Permitted Other Notes.
“Permitted Other Loans” shall mean senior secured or unsecured loans (which
loans, if secured, may either be secured pari passu with the Term Loan
Obligations or may be secured by a Lien ranking junior to the Lien securing the
Term Loan Obligations but which in all cases shall be secured by Liens on the
ABL Priority Collateral and/or the Foreign Collateral on a junior basis relative
to the Liens on such Collateral securing the Obligations), “mezzanine” loans or
subordinated loans, in either case issued by the Parent Borrower or a U.S.
Guarantor (unless permitted to be incurred by a non-U.S. Credit Party under
Section 10.1(k)), (a) if such Permitted Other Loans are incurred (and for the
avoidance of doubt, not “assumed”), the scheduled final maturity and the
Weighted Average Life to Maturity of which are no earlier than the Initial
Maturity Date or, in the case of any Permitted Other Loans that are issued or
incurred in exchange for, or which modify, replace, refinance, refund, renew,
restructure or extend any other Indebtedness permitted by Section 10.1, no
earlier than the scheduled final maturity and Weighted Average Life to Maturity
of such exchanged, modified, replaced, refinanced, refunded, renewed,
restructured or extended Indebtedness; provided that the requirements of the
foregoing clause (a) shall not apply to any customary bridge facility so long as
the Indebtedness into which such customary bridge facility is to be converted
complies with such requirements, (b) the
80

--------------------------------------------------------------------------------



covenants (excluding, for the avoidance of doubt, any pricing, fee, prepayment
premiums, optional prepayment or redemption terms) and events of default of
which, taken as a whole, are not materially more restrictive to the Parent
Borrower and the Restricted Subsidiaries than the terms hereunder unless (1)
Lenders hereunder also receive the benefit of such more restrictive terms, (2)
such terms reflect market terms and conditions (taken as a whole) at the time of
incurrence or issuance (as determined in good faith by the Parent Borrower) (it
being understood that to the extent that any financial maintenance covenant is
included for the benefit of any Permitted Other Loans, such financial
maintenance covenant shall be added for the benefit of the Lenders at the time
of incurrence of such Permitted Other Loans (except for any financial
maintenance covenants applicable only to periods after the Maturity Date, as
determined at the time of issuance or incurrence of such Permitted Other Loans))
or (3) any such provisions apply after the Maturity Date as determined at the
time of issuance or incurrence of such Permitted Other Loans, (c) unless
permitted to be incurred by a non-U.S. Credit Party under Section 10.1(k), of
which no Subsidiary of the Parent Borrower (other than a U.S. Guarantor) is an
obligor and (d) if secured, unless permitted to be incurred by a non-U.S. Credit
Party under Section 10.1(k), are not secured by any assets of the U.S. Credit
Parties other than all or any portion of the U.S. Collateral.
“Permitted Other Notes” shall mean senior secured or unsecured notes (which
notes, if secured, may either be secured pari passu with the Term Loan
Obligations or may be secured by a Lien ranking junior to the Lien securing the
Term Loan Obligations but which in all cases shall be secured by Liens on the
ABL Priority Collateral and/or the Foreign Collateral on a junior basis relative
to the Liens on such Collateral securing the Obligations), mezzanine notes or
subordinated notes, in either case issued by the Parent Borrower or a U.S.
Guarantor (unless permitted to be incurred by a non-U.S. Credit Party under
Section 10.1(k)), (a) if such Permitted Other Notes are incurred (and for the
avoidance of doubt, not “assumed”), the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations (other
than customary scheduled principal amortization payments, customary offers to
repurchase upon a change of control, asset sale or casualty or condemnation
event, customary acceleration rights after an event of default, and AHYDO
Catch-Up Payments) prior to, at the time of incurrence, the Initial Maturity
Date or, in the case of any Permitted Other Notes that are issued or incurred in
exchange for, or which modify, replace, refinance, refund, renew or extend any
other Indebtedness permitted by Section 10.1, prior to the scheduled final
maturity date of such exchanged, modified, replaced, refinanced, refunded,
renewed or extended Indebtedness (other than customary scheduled principal
amortization payments, customary offers to repurchase upon a change of control,
asset sale or casualty or condemnation event, customary acceleration rights
after an event of default, and AHYDO Catch-Up Payments); provided that the
requirements of the foregoing clause (a) shall not apply to any customary bridge
facility so long as the Indebtedness into which such customary bridge facility
is to be converted complies with such requirements, (b) the covenants
(excluding, for the avoidance of doubt, any pricing, fee, prepayment premiums,
optional prepayment or redemption terms) and events of default of which, taken
as a whole, are not materially more restrictive to the Parent Borrower and the
Restricted Subsidiaries than the terms hereunder unless (1) Lenders also receive
the benefit of such more restrictive terms, (2) such terms reflect market terms
and conditions (taken as a whole) at the time of incurrence or issuance (as
determined in good faith by the Parent Borrower)
81

--------------------------------------------------------------------------------



(it being understood that to the extent that any financial maintenance covenant
is included for the benefit of any Permitted Other Notes, such financial
maintenance covenant shall be added for the benefit of the Lenders hereunder at
the time of incurrence of such Permitted Other Notes (except for any financial
maintenance covenants applicable only to periods after the Maturity Date, as
determined at the time of issuance or incurrence of such Permitted Other Notes))
or (3) any such provisions apply after the Maturity Date at the time of issuance
or incurrence of such Permitted Other Notes, (c) unless permitted to be incurred
by a non-U.S. Credit Party under Section 10.1(k), of which no Subsidiary of the
Parent Borrower (other than a U.S. Guarantor) is an obligor and (d) if secured,
unless permitted to be incurred by a non-U.S. Credit Party under Section
10.1(k), are not secured by any assets of the U.S. Credit Parties other than all
or any portion of the U.S. Collateral.
“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities and other customary forms of support, in each case made in
connection with such facilities) to the Parent Borrower and the Restricted
Subsidiaries (other than a Receivables Entity) providing for the sale,
conveyance, or contribution to capital of Receivables Facility Assets by
Participating Receivables Grantors in transactions purporting to be sales of
Receivables Facility Assets to either (a) a Person that is not a Restricted
Subsidiary or (b) a Receivables Entity that in turn funds such purchase by the
direct or indirect sale, transfer, conveyance, pledge, or grant of participation
or other interest in such Receivables Facility Assets to a Person that is not a
Restricted Subsidiary.
“Permitted Reorganization” shall mean re-organizations and other activities
related to tax planning and re-organization, excluding transactions described in
Section 10.4(g), so long as, after giving effect thereto, the security interest
of the Lenders in the Collateral or the value of the Guarantees, taken as a
whole, is not materially impaired (as determined by the Parent Borrower in good
faith).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, company, limited liability company, association, trust or other
enterprise or any Governmental Authority.
“Plan” shall have the meaning provided in the Recitals to this Agreement.
“Platform” shall have the meaning provided in Section 13.17(c).
“Post-Transaction Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.
“PPSA” shall mean Personal Property Security Act (Ontario); provided, however,
that, in the event that, by reason of any provisions of law, any of the
attachment, validity, effect, perfection or priority of the Administrative
Agent’s security interest in any Collateral is governed
82

--------------------------------------------------------------------------------



by the Personal Property Security Act as in effect in a jurisdiction other than
the Province of Ontario, such term shall mean the Personal Property Security Act
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.
“Previous Holdings” shall have the definition provided in the definition of
“Holdings”.
“Priority Payables Reserve” means at any time, with respect to any Foreign
Borrower, without duplication of any other reserves or items that are otherwise
addressed or excluded through eligibility criteria:
(a) (i) the amount past due and owing by such Foreign Borrower, or the accrued
amount for which such Foreign Borrower has an obligation to remit to a
Governmental Authority or other Person pursuant to any Applicable Law in respect
of (q) government royalties or pension fund obligations and liabilities; (r)
unemployment insurance, unpaid wages, severance pay or termination pay owing to
employees; (s) goods and services taxes, sales taxes, employee income taxes and
other taxes payable or to be remitted or withheld; (t) workers’ compensation;
(u) vacation pay; (v) claims for unremitted and/or accelerated rents; (w) wages,
withholding taxes, VAT and other amounts payable to an insolvency administrator,
examiner, receiver or other insolvency official, (x) pension liabilities, (y)
claims of unsecured creditors, and (z) other like charges and demands or other
payments that enjoy priority as a matter of any Applicable Law, (ii) the amount
of fees which an insolvency administrator or examiner in an insolvency
proceeding is allowed to collect pursuant to German law, including, without
limitation, determination fees and collection fees and (iii) with respect to the
U.K. Borrower, (a) the amount of preferential debts within the meaning of
preferential debt within section 386 of the Insolvency Act 1986 (UK) and (b)
amounts payable to or deductible by a liquidator, administrator, receiver or
provisional liquidator prior to payment to the Lenders of the proceeds of the
Collateral pursuant to the Insolvency Act 1986 (UK) (including in respect of the
claims of unsecured creditors pursuant to section 176A of the Insolvency Act
1986 (UK); in each case with respect to the preceding clauses (i), (ii) and
(iii), to the extent any Governmental Authority or other Person may claim a
security interest, Lien, trust or other claim ranking or capable of ranking in
priority to or pari passu with one or more of the first priority Liens granted
in the Foreign Security Documents; and the aggregate amount of any liabilities
of any Foreign Borrower (i) in respect of which a trust has been or may be
imposed on any Foreign Collateral to provide for payment or (ii) which are
secured by a security interest, pledge, Lien, charge, right or claim on any
Foreign Collateral; in each case, pursuant to any Applicable Law and which
trust, security interest, pledge, Lien, charge, right or claim ranks or, in the
Permitted Discretion of the Administrative Agent, is capable of ranking in
priority to or pari passu with one or more of the first priority Liens granted
in the Foreign Security Documents (such as Liens, trusts, security interests,
pledges, charges, rights or claims in favor of employees, landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or
Liens, trusts, security interests, pledges, charges, rights or claims for ad
valorem, excise, sales, or other taxes where given priority under Applicable
Law); in each case net of the aggregate amount of all restricted cash held or
set aside for the payment of such obligations.
83

--------------------------------------------------------------------------------



“Process Agent” shall have the meaning provided in Section 13.13.
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period, with respect
to the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Parent Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA (including as the result of any
“run-rate” synergies, operating expense reductions and improvements and cost
savings), as the case may be, projected by the Parent Borrower in good faith as
a result of (a) actions taken or with respect to which substantial steps have
been taken or are expected to be taken, prior to or during such Post-Transaction
Period for the purposes of realizing cost savings or (b) any additional costs
incurred prior to or during such Post-Transaction Period, in each case in
connection with the combination of the operations of such Pro Forma Entity with
the operations of the Parent Borrower and the Restricted Subsidiaries; provided
that (A) at the election of the Parent Borrower, such Pro Forma Adjustment shall
not be required to be determined for any Pro Forma Entity to the extent the
aggregate consideration paid in connection with such acquisition was less than
$50,000,000 or the aggregate Pro Forma Adjustment would be less than $50,000,000
and (B) so long as such actions are taken, or to be taken, prior to or during
such Post-Transaction Period or such costs are incurred prior to or during such
Post-Transaction Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such “run
rate” synergies, operating expense reductions and improvements and cost savings
and other adjustments will be realizable during the entirety of such Test
Period, or the applicable amount of such additional “run rate” synergies,
operating expense reductions and improvements and cost savings and other
adjustments, as applicable, will be incurred during the entirety of such Test
Period; provided, further, that any such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for “run rate” synergies, operating expense reductions and
improvements and cost savings and other adjustments or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.
“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant hereunder, that (A) to the extent applicable, the Pro
Forma Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Stock in any Subsidiary of the
Parent Borrower or any division, product line, or facility used for operations
of the Parent Borrower or any Subsidiary of the Parent Borrower, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included, (b)
any retirement or repayment of Indebtedness, and (c) any incurrence or
assumption of Indebtedness by the Parent Borrower or any Restricted Subsidiary
in connection therewith (it being agreed that (x) if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition
84

--------------------------------------------------------------------------------



determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness as at the relevant date of determination, (y) interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by an Authorized Officer of the Parent Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP and (z) interest on Indebtedness that may optionally be determined at
an interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate as
the Parent Borrower or any applicable Restricted Subsidiary may designate);
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (A) above (but without duplication thereof), the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to events (including operating expense reductions) that are (i)
(x) directly attributable to such transaction and (y) reasonably identifiable
and factually supportable in the good faith judgment of the Parent Borrower or
(ii) otherwise consistent with the definition of Pro Forma Adjustment.
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.
“Pro Rata Share” shall mean, with respect to each Lender at any time, (i) with
respect to U.S. Revolving Credit Commitments, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the U.S. Revolving Credit Commitments of such Lender at such time
and the denominator of which is the amount of the aggregate U.S. Revolving
Credit Commitments at such time and (ii) with respect to Foreign Revolving
Credit Commitments, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Foreign
Revolving Credit Commitments of such Lender at such time and the denominator of
which is the amount of the aggregate Foreign Revolving Credit Commitments at
such time; provided that, if any Revolving Credit Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA or Section 4975(c) of the Code.
“Projections” shall have the meaning provided in Section 9.1(g).
“Protective Advance” shall have the meaning specified in Section 2.1(c).
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Reporting Entity” shall mean an entity that (i) complies with the
reporting obligations under U.S. securities laws, (ii) is designated by the
Parent Borrower as a “Public Reporting Entity” and (iii) whose consolidated
financial results include the financial results of the Parent Borrower and its
consolidated subsidiaries and customary reconciliations to
85

--------------------------------------------------------------------------------



eliminate the financial results of entities other than the Parent Borrower and
its consolidated subsidiaries.
“QFC” shall have the meaning provided in Section 13.23(b).
“QFC Credit Support” shall have the meaning provided in Section 13.23.
“Qualified Securitization Financing” shall mean any Securitization Facility (and
any guarantee of such Securitization Facility), that meets the following
conditions: (i) the Parent Borrower shall have determined in good faith that
such Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Parent Borrower and the Restricted Subsidiaries; (ii) all
sales or contribution of Securitization Assets and related assets by the Parent
Borrower or any Restricted Subsidiary to the Securitization Subsidiary or any
other Person are made at fair market value (as determined in good faith by the
Parent Borrower); (iii) the financing terms, covenants, termination events and
other provisions thereof shall be on market terms (as determined in good faith
by the Parent Borrower) and may include Standard Securitization Undertakings;
and (iv) the obligations under such Securitization Facility are nonrecourse
(except for customary representations, warranties, covenants and indemnities
made in connection with such facilities) to the Parent Borrower or any
Restricted Subsidiary (other than a Securitization Subsidiary).
“Real Estate” shall mean any interest in land, buildings and improvements owned,
leased or otherwise held by any Credit Party, but excluding all operating
fixtures and equipment.
“Receivables Entity” shall mean any Person formed solely for the purpose of (i)
facilitating or entering into one or more Permitted Receivables Financings, and
(ii) in each case, engaging in activities reasonably related or incidental
thereto.
“Receivables Facility Assets” shall mean currently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles (as each such term is defined in the UCC) and other forms of
obligations and receivables owed or payable to any Participating Receivables
Grantor, including the right to payment of any interest, finance charges, late
payment fees or other charges with respect thereto (the foregoing, collectively,
being “receivables”), all of such Participating Receivables Grantor’s rights as
an unpaid vendor (including rights in any goods the sale of which gave rise to
any receivables), all security interests or liens and property subject to such
security interests or liens from time to time purporting to secure payment of
any receivables or other items described in this definition, all guarantees,
letters of credit, security agreements, insurance and other agreements or
arrangements from time to time supporting or securing payment of any receivables
or other items described in this definition, all customer deposits with respect
thereto, all rights under any contracts giving rise to or evidencing any
receivables or other items described in this definition, and all documents,
books, records and information (including computer programs, tapes, disks, data
processing software and related property and rights) relating to any receivables
86

--------------------------------------------------------------------------------



or other items described in this definition or to any obligor with respect
thereto and any other assets customarily transferred together with receivables
in connection with a non-recourse accounts receivable factoring arrangement and
which are sold, conveyed assigned or otherwise transferred or pledge in
connection with a Permitted Receivables Financing, and all proceeds of the
foregoing.
“Receivables Indebtedness” shall mean, at any time, with respect to any
receivables, securitization or similar facility (including any Permitted
Receivables Financing or any Qualified Securitization Financing but excluding
any account receivable factoring facility entered into incurred in the ordinary
course of business), the aggregate principal, or stated amount, of the
“indebtedness”, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such receivables, securitization or similar facility, at such time, in each case
outstanding at such time.
“Receivables Reserves” shall mean, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves, subject to Section 2.172.17 as the Administrative Agent in the
Administrative Agent’s Permitted Discretion determines as being appropriate with
respect to the determination of the collectability in the ordinary course of
business of Eligible Accounts, including, without limitation, the Dilution
Reserve, reconciliation of variances between the general ledger and the
receivables aging, and unapplied cash received.
“Receiver” shall mean a receiver, interim receiver, or receiver and manager or,
where permitted by law, an administrative receiver of the whole or any part of
the Foreign Collateral, and that term will include any appointee under joint
and/or several appointments.
“Redemption Notice” shall have the meaning provided in Section 10.7(a).
“Refinancing Increased Amount” shall have the meaning provided in the definition
of Refinancing Indebtedness.
“Refinancing Indebtedness” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement, exchange or
extension of any Indebtedness of such Person (including in respect of any
previously incurred Refinancing Indebtedness); provided that (a) unless incurred
by utilizing another basket under Section 10.1, the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed, replaced, exchanged or extended except by an amount (the
“Refinancing Increased Amount”) equal to unpaid accrued interest and premium
thereon (including tender premiums) plus other reasonable amounts paid, and fees
and expenses (including upfront fees and original issue discount) reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
replacement, exchange or extension plus an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Refinancing
Indebtedness in respect of Indebtedness permitted pursuant to Section 10.1(h) or
(i) or with respect to any customary bridge facility so long as the Indebtedness
into which such customary bridge facility
87

--------------------------------------------------------------------------------



is to be converted complies with the requirements in this clause (b), such
modification, refinancing, refunding, renewal, replacement, exchange or
extension has a scheduled final maturity date and, with respect to term loans or
notes, a Weighted Average Life to Maturity, as applicable, equal to or later
than the scheduled final maturity date and the Weighted Average Life to
Maturity, as applicable, of the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended (except by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Refinancing Indebtedness), (c) with respect to a Refinancing
Indebtedness in respect of Junior Indebtedness, (i) at the time thereof, no
Event of Default shall have occurred and be continuing, (ii) if such Junior
Indebtedness is subordinated to the Obligations in right of payment, the
Refinancing Indebtedness is subordinated to the Obligations and the applicable
Guarantee at least to the same extent as (and on terms that are at least as
favorable to the Secured Parties as those contained in) such Junior Indebtedness
so refinanced, (iii) if such Junior Indebtedness is unsecured, the Refinancing
Indebtedness is unsecured, (iv) if such Indebtedness is subordinated to the
Obligations with respect to lien priority with respect to any of the Collateral,
the Refinancing Indebtedness is subordinated to the Obligations with respect to
lien priority to the same extent (provided that if such Indebtedness is secured
by Liens that are senior to the Liens over the Term Priority Collateral securing
the Obligations, the Refinancing Indebtedness may be secured by Liens that are
senior or junior to the Liens over the Term Priority Collateral securing the
Obligations) and (v) unless incurred by utilizing another basket under Section
10.1, such modification, refinancing, refunding, renewal, replacement, exchange
or extension is incurred by the Persons who are the obligors of the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended,
(d) if the Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended was subject to any intercreditor agreement (including any Applicable
Intercreditor Agreement), to the extent the Refinancing Indebtedness is secured
by any U.S. Collateral, the holders thereof (or their representative on their
behalf) shall become party to each Applicable Intercreditor Agreement, (e)
[reserved] and (f) in the case of a Refinancing Indebtedness of any Indebtedness
permitted pursuant to Section 10.1(c), (k), (v) or (w), such Indebtedness meets
the requirements of the definition of Permitted Other Loans or Permitted Other
Notes, as applicable.
“Register” shall have the meaning provided in Section 13.6(b)(iii).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates (or, for purposes of clauses (A) and (B) of the last proviso
of Section 13.5 and the penultimate paragraph of Section 13.5, such Person’s
controlled Affiliates) and the directors, officers, employees, agents, trustees
and advisors of such Person and any Person that possesses,
88

--------------------------------------------------------------------------------



directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.
“Relevant Governmental Body” shall mean (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to Revolving Credit Loans denominated in
an Alternative Currency, in addition to the Persons named in clause (a) of this
definition, the comparable governmental authority or other applicable Person for
loans in such Alternative Currency as determined by the Administrative Agent in
its sole discretion.
“Relevant LIBOR Rate” shall have the meaning provided in the definition of
“ABR”.
“Reportable Event” shall mean, with respect to a Pension Plan, an event
described in Section 4043 of ERISA and the regulations thereunder, other than
any event as to which the thirty day notice period has been waived.
“Required Lenders” shall mean, at any date, Lenders holding more than 50% of the
sum of (a) the Aggregate Revolving Credit Exposure (with each Lender’s
participations in L/C Obligations, Swing Line Loans and Protective Advances
being deemed “held” by such Lender) and (b) the unused Aggregate Revolving
Credit Commitments; provided that the Aggregate Revolving Credit Exposure and
Revolving Credit Commitments of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Reserves” shall mean, with respect to the applicable Borrowing Base, without
duplication, all, if any, of the Availability Reserves, Inventory Reserves,
Receivables Reserves, Unpaid Supplier Reserves, Wage Earner Priority Lien
Reserves, Retention of Title Reserves, Bank Product Reserves, Hedging Reserves,
Priority Payables Reserves, Carrier Reserve, and any and all other reserves,
including warranty reserves, which the Administrative Agent deems necessary in
its Permitted Discretion to maintain with respect to Eligible Accounts or
Eligible Inventory that have been established in accordance with Section
2.172.17.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any U.K. Financial Institution, a U.K. Resolution Authority.
“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.
“Restricted Payment” shall mean, with respect to the Parent Borrower or any
Restricted Subsidiary, any dividend or return any capital to its stockholders or
any other distribution, payment or delivery of property or cash to its
stockholders on account of such Stock and Stock Equivalents, or redemption,
retirement, purchase or other acquisition, directly or indirectly, for
consideration, any shares of any class of its Stock or Stock Equivalents or set
aside any funds for any of the foregoing purposes, other than dividends payable
solely in its Stock or Stock Equivalents (other than Disqualified Stock). For
the avoidance of doubt, any Excess
89

--------------------------------------------------------------------------------



Contribution shall not constitute a Restricted Payment hereunder on account of
any equity interests in Avaya Holdings by the PBGC.
“Restricted Subsidiary” shall mean any Subsidiary of the Parent Borrower other
than an Unrestricted Subsidiary.
“Retention of Title Reserve” shall mean, without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria, a reserve with respect to Accounts of Foreign Borrowers that are
subject to extended retention of title arrangements (for example, verlängerter
Eigentumsvorbehalt or erweiterter Eigentumsvorbehalt, including a processing
clause, Verarbeitungsklausel) with respect to any part of the inventory or goods
giving rise to such Account or similar arrangements under any Applicable Law to
the extent of a claim that validly survives by law or contract that can
effectively be enforced pursuant to such title retention arrangements.
“Returns” shall mean, with respect to any Investment, any dividend,
distribution, interest, fees, premium, return of capital, repayment of
principal, income, profits (from a Disposition or otherwise) and other amounts
received or realized in respect of such Investment.
“Revaluation Date” shall mean (a) with respect to any Loan made in an
Alternative Currency, each of the following: (i) each date of a Borrowing of
such Loan, (ii) each date of a continuation of a LIBOR Loan, CDOR Loan or
EURIBOR Loan pursuant to Section 2.3, and (iii) such additional dates as the
Administrative Agent shall reasonably determine or the Required Lenders shall
reasonably require; and (b) with respect to any Letter of Credit denominated in
an Alternative Currency, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by an L/C Issuer under any Letter of Credit denominated in an
Alternative Currency and (iv) such additional dates as the Administrative Agent
or the relevant L/C Issuer shall reasonably determine or the Required Lenders
shall reasonably require.
“Revolving Credit Borrowing” shall mean a borrowing consisting of Revolving
Credit Loans to the same Borrower in the same currency and of the same Type and,
in the case of LIBOR Loans, CDOR Loans and EURIBOR Loans, having the same
Interest Period, made by the Appropriate Lenders pursuant to Section 2.1(a).
“Revolving Credit Commitments” shall mean the U.S. Revolving Credit Commitments
and the Foreign Revolving Credit Commitments.
“Revolving Credit Extension Request” shall have the meaning provided in Section
2.15(a).
“Revolving Credit Loan” shall have the meaning specified in Section 2.1(a).
90

--------------------------------------------------------------------------------



“S&P” shall mean Standard & Poor’s Financial Services LLC or any successor by
merger or consolidation to its business.
“Same Day Funds” shall mean (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer or Swing
Line Lender, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.
“Sanctioned Person” shall mean, at any time, any Person with which dealings are
prohibited by Sanctions.
“Sanctions” shall have the meaning provided in Section 8.19.
“Sanctions Laws” shall have the meaning provided in Section 8.19.
“Screen Rate” shall mean the rate appearing on Reuters Page LIBOR01 (or any
successor or substitute page of such Reuters service, or if the Reuters service
ceases to be available, any successor to or substitute for such service
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time in
consultation with the Parent Borrower, for purposes of providing quotations of
interest rates applicable to deposits in the relevant currency in the London
interbank market).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 2.15 Additional Amendment” shall have the meaning provided in Section
2.15(c).
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Parent Borrower or any Restricted
Subsidiary and any Cash Management Bank, and that is designated by the Parent
Borrower in writing to the Administrative Agent as “Secured Cash Management
Obligations” which will thereby become Obligations hereunder and under the
Security Agreement.
“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Parent Borrower or any Restricted Subsidiary and any
Hedge Bank, and that is designated by the Parent Borrower in writing to the
Administrative Agent as “Secured Hedging Obligations” which will thereby become
Obligations hereunder and under the Security Agreement.
91

--------------------------------------------------------------------------------



“Secured Parties” shall mean, without duplication, the U.S. Secured Parties
and/or the Foreign Secured Parties, as applicable.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securitization Asset” shall mean (a) any accounts receivable, royalty or other
revenue streams and other rights to payment or related assets and the proceeds
thereof, in each case, subject to a Securitization Facility and (b) all
collateral securing such receivable or asset, all contracts and contract rights,
guaranties or other obligations in respect of such receivable or asset, lockbox
accounts and records with respect to such account or asset and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged in connection with a Qualified
Securitization Financing.
“Securitization Facility” shall mean any transaction or series of securitization
financings that may be entered into by the Parent Borrower or any Restricted
Subsidiary pursuant to which the Parent Borrower or any such Restricted
Subsidiary may sell, convey or otherwise transfer, or may grant a security
interest in, Securitization Assets to either (a) a Person that is not the Parent
Borrower or a Restricted Subsidiary or (b) a Securitization Subsidiary that in
turn sells such Securitization Assets to a Person that is not the Parent
Borrower or a Restricted Subsidiary, or may grant a security interest in, any
Securitization Assets of the Parent Borrower or any of its Subsidiaries.
“Securitization Repurchase Obligation” shall mean any obligation of a seller (or
any guaranty of such obligation) of (i) Receivables Facility Assets under a
Permitted Receivables Financing to repurchase Receivables Facility Assets or
(ii) Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets, in either case, arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.
“Securitization Subsidiary” shall mean any Subsidiary of the Parent Borrower in
each case formed for the purpose of, and that solely engages in, one or more
Qualified Securitization Financings and other activities reasonably related
thereto or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Parent Borrower or any Restricted
Subsidiary makes an Investment and to which the Parent Borrower or such
Restricted Subsidiary transfers Securitization Assets and related assets.
“Security Documents” shall mean, collectively, the U.S. Security Documents and
the Foreign Security Documents.
“Shrink” shall mean Inventory identified by any Borrower as lost, misplaced, or
stolen.
92

--------------------------------------------------------------------------------



“Shrink Reserve” shall mean an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the Shrink
reflected in current general ledger of the applicable Credit Party would be
reasonably equivalent to the Shrink calculated as part of the applicable Credit
Party’s most recent physical inventory (it being understood and agreed that no
Shrink Reserve established by the Administrative Agent shall be duplicative of
any Shrink as so reflected in the current general ledger of the applicable
Credit Party or estimated by the applicable Credit Party for purposes of
computing the applicable Borrowing Base).
“Similar Business” shall mean any business conducted or proposed to be conducted
by the Parent Borrower and the Restricted Subsidiaries, taken as a whole, on the
Closing Date or any other business activities which are reasonable extensions
thereof or otherwise similar, incidental, corollary, complementary, synergistic,
reasonably related, or ancillary to any of the foregoing (including non-core
incidental businesses acquired in connection with any Permitted Acquisition or
permitted Investment), in each case as determined by the Parent Borrower in good
faith.
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
“Solvent” shall mean, with respect to any Person (other than a German Credit
Party in respect of which the term “Solvent” shall mean that none of the
circumstances set out in Section 11.5 exist with respect to it), that as of the
Closing Date (and with respect to Amendment No. 1, as of the Amendment No. 1
Effective Date), (i) the present fair saleable value of the property (on a going
concern basis) of such Person is greater than the amount that will be required
to pay the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business, (ii)
such Person is not engaged in, and are not about to engage in, business
contemplated as of the date hereof for which they have unreasonably small
capital and (iii) such Person is able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured in the ordinary course of business, and (iv) the fair value of the
assets (on a going concern basis) of such Person exceeds, their debts and
liabilities, subordinated, contingent or otherwise. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Specified Aggregate Excess Availability” shall mean the sum of (i) Aggregate
Excess Availability and (ii) the amount by which the Aggregate Borrowing Base at
such time
93

--------------------------------------------------------------------------------



exceeds the Aggregate Revolving Credit Commitments, up to an amount for this
clause (ii) not to exceed 2.50% of the Aggregate Revolving Credit Commitments.
“Specified Event of Default” shall mean (i) any Event of Default under Section
11.1 or 11.5, (ii) any Event of Default under Section 11.2 with respect to the
representation and warranty set forth in Section 8.8(c), (iii) any Event of
Default under Section 11.3(b)(i), (iv) any Event of Default under Section
11.3(b)(ii) or (v) any Event of Default arising from failure to comply with the
Financial Covenant.
“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.15(a).
“Specified Representations” shall mean the representations and warranties made
by the Borrowers and, to the extent applicable, the Guarantors, set forth in (i)
Section 8.1(a) (solely with respect to valid existence), (ii) Section 8.2, (iii)
Section 8.3(c) (solely with respect to the Organizational Documents of any
Credit Party), (iv) Section 8.5, (v) Section 8.7, (vi) Section 8.16 (which shall
be satisfied by the delivery of a solvency certificate substantially in the form
of the solvency certificate attached as Annex III to Exhibit C of the Commitment
Letter), (vii) Section 8.17, and (viii) the last sentence of Section 8.19.
“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, incurrence or repayment of Indebtedness, Restricted
Payment, Subsidiary designation, the incurrence of any Incremental Commitments
or other event that by the terms of this Agreement requires any test or covenant
to be calculated on a “Pro Forma Basis”.
“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent, an L/C Issuer or a Swing Line Lender, as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent, any L/C Issuer or any Swing Line
Lender, as applicable, may obtain such spot rate from another financial
institution designated by the Administrative Agent, such L/C Issuer or such
Swing Line Lender, as applicable, if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided that the L/C Issuer or Swing Line Lender may use such spot rate
quoted on the date as of which the foreign exchange computation is made.
“SPV” shall have the meaning provided in Section 13.6(f).
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrowers or any Restricted
Subsidiary which the Parent Borrower has determined in good faith to be
customary in a Securitization Facility, including, without limitation, those
relating to the servicing of the assets of a Securitization Subsidiary, it being
understood that any Securitization Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.
94

--------------------------------------------------------------------------------



“Stated Maturity” shall mean, with respect to any installment of principal on
any series of Indebtedness, the date on which such payment of principal was
scheduled to be paid in the original documentation governing such Indebtedness,
and shall not include any contingent obligations to repay, redeem or repurchase
any such principal prior to the date originally scheduled for payment thereof.
“Sterling” and “£” mean lawful money of the United Kingdom.
“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting, provided that any instrument
evidencing Indebtedness convertible or exchangeable for Stock shall not be
deemed to be Stock unless and until such instrument is so converted or
exchanged; provided, further that, solely with respect to any CFC or CFC Holding
Company, Stock shall also include any instrument or security treated as stock
for U.S. federal income tax purposes.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable,
provided that any instrument evidencing Indebtedness convertible or exchangeable
for Stock Equivalents shall not be deemed to be Stock Equivalents unless and
until such instrument is so converted or exchanged; provided, further that,
solely with respect to any CFC or CFC Holding Company, Stock Equivalent shall
also include any instrument or security treated as stock equivalent for U.S.
federal income tax purposes.
“Subsequent Transaction” shall have the meaning provided in Section 1.11.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company, unlimited
company, partnership, association, joint venture or other entity of which such
Person directly or indirectly through Subsidiaries has more than a 50% voting
equity interest at the time or is a controlling general partner. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Parent Borrower.
“Successor Parent Borrower” shall have the meaning provided in Section 10.3(a).
“Supermajority Lenders” shall mean, at any date, Lenders holding more than 66.7%
of the sum of (a) the Aggregate Revolving Credit Exposure (with each Lender’s
participations in L/C Obligations, Swing Line Loans and Protective Advances
being deemed
95

--------------------------------------------------------------------------------



“held” by such Lender) and (b) the unused Aggregate Revolving Credit
Commitments; provided that the Aggregate Revolving Credit Exposure and Revolving
Credit Commitments of any Defaulting Lender shall be excluded for purposes of
making a determination of Supermajority Lenders.
“Supported QFC” shall have the meaning provided in Section 13.23.
“Survey” shall mean a survey of any U.S. Mortgaged Property (and all
improvements thereon), including a survey based on aerial photography that is
(a) (i) prepared by a licensed surveyor or engineer, (ii) certified by the
surveyor (in a manner reasonable in light of the size, type and location of the
Real Estate covered thereby) to the Administrative Agent and the Collateral
Agent and (iii) sufficient, either alone or in connection with a survey (or “no
change”) affidavit in form and substance customary in the applicable
jurisdiction, for the applicable title company to remove (to the extent
permitted by Applicable Law) or amend all standard survey exceptions from the
title insurance policy (or commitment) relating to such U.S. Mortgaged Property
and issue such endorsements or other survey coverage, to the extent available in
the applicable jurisdiction, as the Collateral Agent may reasonably request or
(b) otherwise reasonably acceptable to the Collateral Agent, taking into account
the size, type and location of the Real Estate covered thereby.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing” shall mean a borrowing of Swing Line Loans to the same
Borrower in the same currency pursuant to Section 3.2.
“Swing Line Lender” shall mean, individually or collectively, as the context may
require, each of the U.S. Swing Line Lender, the Canadian Swing Line Lender and
the European Swing Line Lender.
“Swing Line Loan” shall have the meaning specified in Section 3.2(a).
“Swing Line Loan Notice” shall mean a notice of a Swing Line Borrowing pursuant
to Section 3.2(b), which, if in writing, shall be substantially in the form of
Exhibit A.
96

--------------------------------------------------------------------------------



“Swing Line Sublimit” shall mean the Foreign Swing Line Sublimit or the U.S.
Swing Line Sublimit, as the context may require.
“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Tax Distribution” shall have the meaning provided in Section 10.6(d)(i).
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term Loan Administrative Agent” shall mean Goldman Sachs Bank USA in its
capacity as the administrative agent under the Term Loan Credit Agreement and/or
any successor agent under the Term Loan Credit Documents.
“Term Loan Collateral Agent” shall mean Goldman Sachs Bank USA in its capacity
as the collateral agent under the Term Loan Credit Agreement and/or any
successor agent under the Term Loan Credit Documents.
“Term Loan Credit Agreement” shall mean the Term Loan Credit Agreement dated as
of December 15, 2017 among Holdings, the Parent Borrower, the Term Loan
Administrative Agent and the several banks and other financial institutions from
time to time partiesparty thereto, as such agreement may beamended by that
certain Amendment No 1 dated as of June 18, 2018 and as may be otherwise
amended, modified, supplemented, substituted, replaced, restated or refinanced,
in whole or in part, from time to time, in each case to the extent permitted
hereunder and under the Applicable Intercreditor Agreements (unless such
agreement, instrument or document expressly provides that it is not intended to
be and is not the Term Loan Credit Agreement).
“Term Loan Credit Documents” shall mean, collectively, (a) the Term Loan Credit
Agreement and (b) the security documents, intercreditor agreements, guarantees,
joinders and other agreements or instruments executed in connection therewith,
in each case, as amended, modified, supplemented, substituted, replaced,
restated or refinanced, in whole or in part, from time to time.
“Term Loan Obligations” shall mean “Obligations” under and as defined in the
Term Loan Credit Agreement.
“Term Loans” shall mean “Term Loans” under and as defined in the Term Loan
Credit Agreement.
97

--------------------------------------------------------------------------------



“Term Priority Collateral” shall have the meaning under and as defined in the
ABL Intercreditor Agreement.
“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Parent Borrower then last ended and for which
Section 9.1 Financials have been or were required to have been delivered (or,
for purposes of any calculation of a financial ratio under this Agreement other
than the Financial Covenant, for which the financial statements described in
Section 9.1(a) or (b) are otherwise available).
“Tranche” shall mean, within the Revolving Credit Commitments, each of (x) the
tranche of the U.S. Revolving Credit Commitments and (y) the tranche of the
Foreign Revolving Credit Commitments (as applicable).
“Transaction Expenses” shall mean any fees, costs, liabilities or expenses
incurred or paid by Avaya Holdings, the Parent Borrower or any of their
respective Subsidiaries in connection with the Transactions, this Agreement and
the other Credit Documents and the transactions contemplated hereby and thereby
including in respect of the commitments, negotiation, syndication, documentation
and closing (and post-closing actions in connection with the Collateral) of the
Credit Facilities.
“Transactions” shall mean, collectively, the (i) consummation of the Closing
Refinancing, (ii) the consummation of the Plan, (iii) the execution of and
funding under the Credit Documents and the Term Loan Credit Documents, (iv) the
other transactions contemplated by the Plan, and (v) the payment of fees, costs,
liabilities and expenses in connection with each of the foregoing and the
consummation of any other transaction connected with the foregoing.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean, as to any Revolving Credit Loan denominated in Dollars or
Canadian Dollars, its nature as an ABR Loan, a Canadian Prime Rate Loan, a CDOR
Loan, or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code of the State of New York, or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“U.K. Borrower” shall have the meaning specified in the introductory paragraph
to this Agreement.
“U.K. Borrowing Base” shall mean, on any date, an amount equal to (a) the sum of
(i) 85% multiplied by the book value of the Eligible Accounts and plus (ii) 90%
multiplied by
98

--------------------------------------------------------------------------------



the book value of the Eligible Investment Grade Accounts, in each case of
clauses (i) - (ii), owned by the U.K. Borrower minus (b) any Reserves.
“U.K. Credit Parties” shall mean the U.K. Borrower and the U.K. Guarantors.
“U.K. Financial Institution” shall mean any BBRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any Person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“U.K. Guarantors” shall mean (a) the U.K. Borrower (other than with respect to
its own Foreign Obligations) and (b) each direct parent company of the U.K.
Borrower that is a Foreign Subsidiary.
“U.K. Resolution Authority” shall mean the Bank of England and any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
“U.K. Security Documents” shall mean (a) the U.K. Security Agreement (as defined
on Schedule 1.1(g)), (b) the U.K. Share Charge (as defined on Schedule 1.1(g))
and (c) any other security agreement expressed to be governed by English law and
entered into among one or more of the applicable Foreign Credit Parties (and
such other Persons as may be party thereto) and, as applicable, the Foreign
Secured Parties and/or the Collateral Agent for the benefit of the Foreign
Secured Parties, including each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any Foreign Credit Party or
any Person who is the holder of equity interests in any Foreign Credit Party, in
each case as the same may be amended, restated or otherwise modified from time
to time.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
“Unfinanced Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures paid in cash by the Parent Borrower and the Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on a consolidated statement of
cash flows of the Parent Borrower or the Restricted Subsidiary and excluding:
(i) expenditures to the extent financed with (A) insurance proceeds, (B) awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (C) proceeds from any Disposition of assets that are
permitted to be re-invested or not required to be applied to prepay Term Loan
Obligations, (D) any Indebtedness (other than the Loans hereunder) or (E)
amounts included in the definition of “Available Equity Amount”, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) expenditures that are accounted
for as capital expenditures by the Parent Borrower or any
99

--------------------------------------------------------------------------------



Restricted Subsidiary and that actually are paid for, or reimbursed to the
Parent Borrower or any Restricted Subsidiary in cash or Cash Equivalents, by a
Person other than the Parent Borrower or any Restricted Subsidiary and for which
neither the Parent Borrower nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation (other than rent) in respect of such expenditures to such Person or
any other Person (whether before, during or after such period), (iv) the book
value of any asset owned by the Parent Borrower or any Restricted Subsidiary
prior to or during such period to the extent that such book value is included as
a capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period, provided that (x) any
expenditure necessary in order to permit such asset to be reused shall be
included as a capital expenditure during the period in which such expenditure
actually is made and (y) such book value shall have been included in capital
expenditures when such asset was originally acquired, (v) expenditures that
constitute Permitted Acquisitions, (vi) interest capitalized during such period,
(vii) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (A) used or surplus
equipment traded in at the time of such purchase and (B) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (viii) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Parent Borrower or a Restricted Subsidiary during the same fiscal year in
which such expenditures were made pursuant to a sale-leaseback transaction to
the extent of the cash proceeds received by the Parent Borrower or such
Restricted Subsidiary pursuant to such sale-leaseback transaction.
“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the Accumulated Benefit Obligation (as defined under Statement of
Financial Accounting Standards No. 87 (“SFAS 87”)) under the Pension Plan as of
the close of its most recent plan year, determined in accordance with SFAS 87 as
in effect on the Closing Date, exceeds the fair market value of the assets
allocable thereto.
“Unpaid Supplier Reserve” shall mean, at any time, without duplication of any
other reserves or items that are otherwise addressed or excluded through
eligibility criteria, with respect to the Canadian Borrower, the amount equal to
the percentage applicable to Inventory in the calculation of the Canadian
Borrowing Base multiplied by the aggregate value of the Eligible Inventory which
the Administrative Agent, in its Permitted Discretion, considers is or may be
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the Bankruptcy and Insolvency Act (Canada) or any other laws of Canada or any
other applicable jurisdiction granting revendication or similar rights to unpaid
suppliers, in each case, where such supplier’s right ranks or is capable of
ranking in priority to or pari passu with one or more of the first priority
Liens granted in the Foreign Security Documents.
“unreallocated portion” shall have the meaning provided in Section 2.16(a)(ii).
“Unreimbursed Amount” shall have the meaning provided in Section 3.1(b)(iii).
100

--------------------------------------------------------------------------------



“Unrestricted Cash” shall mean, without duplication, all cash and Cash
Equivalents included in the cash and Cash Equivalents accounts listed on the
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as at such date, excluding any cash and Cash Equivalents with
respect to which a Lien (other than any Lien permitted under clause (x) or (bb)
of the definition of Permitted Encumbrance) senior to the Lien securing the
Obligations is granted for the benefit of other Indebtedness or obligations (but
may include cash and Cash Equivalents securing the Obligations along with the
Term Loan Obligations pursuant to the Applicable Intercreditor Agreements).
“Unrestricted Escrow Subsidiary” shall have the meaning provided in Section
1.11.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Parent Borrower
that is formed or acquired after the Closing Date; provided that at such time
(or promptly thereafter) the Parent Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (b) any
Restricted Subsidiary designated as an Unrestricted Subsidiary by the Parent
Borrower after the Closing Date in a written notice to the Administrative Agent;
provided that in each case of clauses (a) and (b), (x) such designation shall be
deemed to be an Investment (or reduction in an outstanding Investment, in the
case of a designation of an Unrestricted Subsidiary as a Restricted Subsidiary)
on the date of such designation in an amount equal to the net book value of the
investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation, (y) subject to
Section 1.12, no Event of Default exists or would result from such designation
after giving Pro Forma Effect thereto and (z) such Unrestricted Subsidiary shall
also be designated as an “Unrestricted Subsidiary” under any Indebtedness in a
principal amount of not less than $100,000,000 (to the extent such concept
exists under the definitive documentation in respect thereof) and (c) each
Subsidiary of an Unrestricted Subsidiary; provided, further, that if a
Subsidiary being designated as an Unrestricted Subsidiary has assets included in
the Aggregate Borrowing Base before the designation of at least 5% of the
Aggregate Borrowing Base, then the Parent Borrower shall deliver an updated
Borrowing Base Certificate to the Administrative Agent at the time of such
designation. No Subsidiary may be designated as an Unrestricted Subsidiary if,
after such designation, it would constitute a “Restricted Subsidiary” under the
definitive documentation in respect of any Indebtedness in a principal amount of
not less than $100,000,000 (to the extent such concept exists under the
definitive documentation in respect of such Indebtedness). The Parent Borrower
may, by written notice to the Administrative Agent, re-designate any
Unrestricted Subsidiary as a Restricted Subsidiary, and thereafter, such
Subsidiary shall no longer constitute an Unrestricted Subsidiary, but only if,
subject to Section 1.12, no Event of Default exists or would result from such
re-designation. Such redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to constitute the incurrence of
Indebtedness and Liens of such Subsidiary (and reduction in an outstanding
Investment). No Foreign Credit Party shall be designated as an Unrestricted
Subsidiary.
“U.S. Borrowing Base” shall mean, on any date, an amount equal to (a) the sum of
(i) 85% multiplied by the book value of the Eligible Accounts, plus (ii) 90%
multiplied by the book value of the Eligible Investment Grade Accounts, plus
(iii) 85% multiplied by the Net
101

--------------------------------------------------------------------------------



Orderly Liquidation Value of Eligible Inventory plus (iv) 100% of Eligible
Borrowing Base Cash, in each case of clauses (i) - (iv), owned by the Parent
Borrower or any U.S. Subsidiary Guarantor minus (b) any Reserves.
“U.S. Borrowing Base Excess Amount” shall mean, at any time, the amount of (a)
the U.S. Borrowing Base minus (b) the aggregate U.S. Revolving Credit Exposure,
or if such amount is negative, zero.
“U.S. Cash Management Bank” shall mean a Cash Management Bank party to a Secured
Cash Management Agreement with a U.S. Credit Party or a Restricted Subsidiary of
a U.S. Credit Party.
“U.S. Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the U.S. Security Documents (excluding, for the
avoidance of doubt, all U.S. Excluded Collateral).
“U.S. Credit Parties” shall mean Holdings, the Parent Borrower and the U.S.
Subsidiary Guarantors.
“U.S. Excluded Collateral” shall mean (i) [reserved], (ii) any vehicles and
other assets subject to certificates of title; (iii) letter-of-credit rights to
the extent a security interest therein cannot be perfected by a UCC filing
(other than supporting obligations); (iv) any property subject to a Lien
permitted under Section 10.2 securing a purchase money agreement, Capital Lease
or similar arrangement permitted hereunder in each case after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or other Applicable Law, excluding the proceeds and
receivables thereof (to the extent not otherwise constituting U.S. Excluded
Collateral), to the extent, and for so long as, the creation of a security
interest therein is prohibited thereby (or otherwise requires consent, provided
that there shall be no obligation to seek such consent) or creates a right of
termination or favor of a third party, in each case, excluding the proceeds and
receivables thereof to the extent not otherwise constituting U.S. Excluded
Collateral; (v) (x) all leasehold interests in Real Estate (and there shall not
be any requirement to obtain any landlord or other third party waivers,
estoppels, consents or collateral access letters in respect of such leasehold
interests) and (y) any parcel of Real Estate located in the United States and
the improvements thereto owned in fee by a U.S. Credit Party with a fair market
value of $10,000,000 or less (at the time of acquisition) (but not any U.S.
Collateral located thereon) or any parcel of Real Estate and the improvements
thereto owned in fee by a U.S. Credit Party outside the United States; (vi) any
“intent to use” trademark application filed and accepted in the United States
Patent and Trademark Office unless and until an amendment to allege use or a
statement of use has been filed and accepted by the United States Patent and
Trademark Office to the extent, if any, that, and solely during the period, if
any, in which the grant of security interest therein could impair the validity
or enforceability of such “intent to use” trademark application under federal
law; (vii) any charter, permit, franchise, authorization, lease, license or
agreement, in each case, only to the extent and for so long as the grant of a
security interest therein (or the assets subject thereto) by the applicable U.S.
Credit Party (x) would violate invalidate such charter, permit, franchise,
authorization, lease, license, or agreement or (y) would give any party (other
than a Credit Party) to any such charter, permit,
102

--------------------------------------------------------------------------------



franchise, authorization, lease, license or agreement the right to terminate its
obligations thereunder or (z) is permitted under such charter, permit,
franchise, lease, license or agreement only with consent of the parties thereto
(other than consent of a Credit Party) and such necessary consents to such grant
of a security interest have not been obtained (it being understood and agreed
that no Credit Party or Restricted Subsidiary has any obligation to obtain such
consents) other than, in each case referred to in clauses (x) and (y) and (z),
as would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code of any relevant jurisdiction, in each case
excluding the proceeds and receivables thereof which are not otherwise U.S.
Excluded Collateral; (viii) any Commercial Tort Claim (as defined in the U.S.
Security Agreement) for which no claim has been made or with a value of less
than $10,000,000 for which a claim has been made; (ix) any U.S. Excluded Stock
and Stock Equivalents; (x) any assets with respect to which, the Parent Borrower
and the Collateral Agent reasonably determine, the cost or other consequences of
granting a security interest or obtaining title insurance in favor of the
Secured Parties under the U.S. Security Documents shall be excessive in view of
the benefits to be obtained by the Secured Parties therefrom; (xi) any assets
with respect to which granting a security interest in such assets in favor of
the Secured Parties under the U.S. Security Documents could reasonably be
expected to result in a material adverse tax consequence as reasonably
determined by the Parent Borrower and the Collateral Agent; (xii) any margin
stock; (xiii) [reserved]; and (xiv) any assets with respect to which granting a
security interest in such assets is prohibited by or would violate law, treaty,
rule, or regulation or determination of an arbitrator or a court or other
Governmental Authority or which would require obtaining the consent, approval,
license or authorization of any Governmental Authority (unless such consent,
approval, license or authorization has been received; provided that there shall
be no obligation to obtain such consent) or create a right of termination in
favor of any governmental or regulatory third party, in each case after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction or other Applicable Law, excluding the proceeds and
receivables thereof (to the extent not otherwise constituting U.S. Excluded
Collateral); provided that with respect to clauses (iv), (vii) and (xiv), such
property shall be U.S. Excluded Collateral only to the extent and for so long as
such prohibition, violation, invalidation or consent right, as applicable, is in
effect and in the case of any such agreement or consent, was not created in
contemplation thereof or of the creation of a security interest therein.
Notwithstanding anything set forth herein, U.S. Excluded Collateral shall not
include any assets owned by the U.S. Credit Parties that constitute collateral
securing the Term Loans.
“U.S. Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent and the Parent Borrower, the burden or cost of pledging such Stock or
Stock Equivalents in favor of the Collateral Agent under the Security Documents
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (ii) (A) solely in the case of any pledge of Voting Stock of (x) any
Foreign Subsidiary that is a CFC or (y) any CFC Holding Company, in each case,
owned directly by a Credit Party, any Voting Stock in excess of 65% of each
outstanding class of Voting Stock of such Foreign Subsidiary that is a CFC or
such CFC Holding Company and (B) any Stock or Stock Equivalents of (x) any
Foreign Subsidiary that is a CFC or (y) any CFC Holding Company in each case not
owned directly by a Credit Party, (iii) any Stock or
103

--------------------------------------------------------------------------------



Stock Equivalents to the extent the pledge thereof would violate any Applicable
Law or any Contractual Requirement (including any legally effective requirement
to obtain the consent or approval of, or a license from, any Governmental
Authority or any other regulatory third party unless such consent, approval or
license has been obtained (it being understood that the foregoing shall not be
deemed to obligate the Parent Borrower or any Subsidiary of the Parent Borrower
to obtain any such consent, approval or license)), (iv) any Stock or Stock
Equivalents of each Subsidiary to the extent that a pledge thereof to secure the
Obligations is prohibited by any applicable Organizational Document of such
Subsidiary or requires third party consent (other than the consent of a Credit
Party), unless consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Parent
Borrower or any Subsidiary to obtain any such consent), in each case after
giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code of any relevant jurisdiction or other Applicable Law, excluding the
proceeds and receivables thereof (to the extent not otherwise constituting U.S.
Excluded Collateral), (v) Stock or Stock Equivalents of any non-Wholly Owned
Subsidiary, (vi) any Stock or Stock Equivalents of any Subsidiary to the extent
that the pledge of such Stock or Stock Equivalents could reasonably be expected
to result in material adverse tax or accounting consequences to Holdings or any
Subsidiary thereof as reasonably determined by the Parent Borrower and the
Collateral Agent, (vii) any Stock or Stock Equivalents that are margin stock,
(viii) any Stock or Stock Equivalents owned by a CFC or a CFC Holding Company,
and (ix) any Stock and Stock Equivalents of any Unrestricted Subsidiary or of
any Restricted Subsidiary that does not constitute a Material Subsidiary (other
than (A) to the extent a perfected security interest therein can be obtained by
filing a UCC-1 financing statement or (B) as otherwise agreed to by the Parent
Borrower in its sole discretion), any Person not constituting a Subsidiary, any
Captive Insurance Subsidiary, any Broker-Dealer Subsidiary, any not-for-profit
Subsidiary and any special purpose entity (including any Receivables Entity and
any Securitization Subsidiary); provided that U.S. Excluded Stock and Stock
Equivalents shall not include proceeds of the foregoing property to the extent
otherwise constituting Collateral.
“U.S. Excluded Subsidiary” shall mean (a) each Domestic Subsidiary of the Parent
Borrower designated by the Parent Borrower for the purpose of this clause (a)
from time to time, for so long as any such Domestic Subsidiary does not
constitute a Material Subsidiary as of the most recently ended Test Period;
provided that if such Domestic Subsidiary would constitute a Material Subsidiary
as of the end of such Test Period, the Parent Borrower shall cause such Domestic
Subsidiary to become a Guarantor pursuant to Section 9.11, (b) each Domestic
Subsidiary that is not a Wholly Owned Subsidiary or otherwise constitutes a
joint venture (for so long as such Subsidiary remains a non-Wholly Owned
Restricted Subsidiary or joint venture), (c) any CFC or CFC Holding Company, (d)
each Domestic Subsidiary that is (i) prohibited by any applicable (x)
Contractual Requirement, (y) Applicable Law (including without limitation as a
result of applicable financial assistance, directors’ duties or corporate
benefit requirements) or (z) Organizational Document (in the case of clauses (x)
and (z), in effect on the Closing Date or any date of acquisition of such
Subsidiary (to the extent such prohibition was not entered into in contemplation
of the Guarantee)) from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), or (ii)
required to
104

--------------------------------------------------------------------------------



obtain consent, approval, license or authorization of a Governmental Authority
for such guarantee or grant (unless such consent, approval, license or
authorization has already been received); provided that there shall be no
obligation to obtain such consent, (e) each Domestic Subsidiary that is a
Subsidiary of a CFC or CFC Holding Company, (f) any other Domestic Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
and the Parent Borrower, the cost or other consequences (including any material
adverse tax consequences) of guaranteeing the Obligations shall be excessive in
view of the benefits to be obtained by the Secured Parties therefrom, (g) each
Unrestricted Subsidiary, (h) any Foreign Subsidiary, (i) any special purpose
entity, including any Receivables Entity and any Securitization Subsidiary, (j)
any Subsidiary to the extent that the guarantee of the Obligations by such
Subsidiary could reasonably be expected to result in material adverse tax
consequences (as determined by the Parent Borrower and the Administrative
Agent), (k) any Captive Insurance Subsidiary, (l) any non-profit Subsidiary or
(m) any Broker-Dealer Subsidiary; provided that U.S. Excluded Subsidiary shall
not include any Domestic Subsidiary of the Parent Borrower to the extent such
Domestic Subsidiary guarantees the Term Loans.
“U.S. Guarantee” shall mean the U.S. Guarantee made by the U.S. Guarantors in
favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit C.
“U.S. Guarantors” shall mean (a) Holdings, (b) each Domestic Subsidiary (other
than a U.S. Excluded Subsidiary) that provides the U.S. Guarantee on the Closing
Date or becomes a party to the U.S. Guarantee after the Closing Date pursuant to
Section 9.11 or otherwise and (c) the Parent Borrower (other than with respect
to its own U.S. Obligations).
“U.S. Hedge Bank” shall mean each Hedge Bank party to a Secured Hedging
Agreement with a U.S. Credit Party or a Restricted Subsidiary of a U.S. Credit
Party.
“U.S. L/C Issuer” shall mean an L/C Issuer in its capacity as the issuer of a
U.S. Letter of Credit.
“U.S. L/C Obligations” shall mean, at any time, the aggregate maximum amount
then available to the drawn under all outstanding U.S. Letters of Credit
(whether or not (i) such maximum amount is then in effect under any such U.S.
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such U.S. Letter of Credit or (ii) the conditions to drawing can then
be satisfied) plus the aggregate of all Unreimbursed Amounts in respect of U.S.
Letters of Credit, including all L/C Borrowings in respect of U.S. Letters of
Credit. For all purposes of this Agreement, if on any date of determination a
U.S. Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be outstanding in the amount so remaining available to
be drawn.
“U.S. Lender” shall have the meaning provided in Section 5.4(h).
“U.S. Letter of Credit” shall have the meaning provided in Section 3.1(a).
105

--------------------------------------------------------------------------------



“U.S. Line Cap” shall mean, at any time, the lesser of (a) the U.S. Borrowing
Base at such time and (b) the aggregate U.S. Revolving Credit Commitments at
such time.
“U.S. Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt,
trust deed or other security document entered into by the owner of a U.S.
Mortgaged Property and the Collateral Agent for the benefit of the Secured
Parties in respect of that U.S. Mortgaged Property, in a form to be mutually
agreed with the Administrative Agent.
“U.S. Mortgaged Property” shall mean all Real Estate (i) set forth on Schedule
1.1(b) and (ii) with respect to which a U.S. Mortgage is required to be granted
pursuant to Section 9.12.
“U.S. Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, the Parent Borrower and the other U.S.
Credit Parties arising under any Credit Document or otherwise with respect to
any Loan to the Parent Borrower, any U.S. L/C Obligations, or any Cash
Management Obligations of the Parent Borrower and its Restricted Subsidiaries
under Secured Cash Management Agreements or Hedging Obligations of the Parent
Borrower and its Restricted Subsidiaries under Secured Hedging Agreements (and
in each case including in respect of any Guarantee thereof made by a U.S. Credit
Party), whether direct or indirect (including those acquired by assumption),
absolute or Obligations, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any U.S. Credit Party of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, in each case, other
than Excluded Swap Obligations. Without limiting the generality of the foregoing
but without duplication of the Foreign Obligations of the U.S. Credit Parties,
the U.S. Obligations of the U.S. Credit Parties under the Credit Documents (and
any of their Restricted Subsidiaries to the extent they have obligations under
the Credit Documents) (i) include the obligation (including Guarantee
Obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any U.S. Credit Party under any
Credit Document and (ii) exclude for any U.S. Credit Party, notwithstanding any
term or condition in this Agreement or any other Credit Documents, anyits
Excluded Swap Obligations.
“U.S. Revolving Credit Commitments” shall mean, as to each Lender, its
obligation to (a) make U.S. Revolving Credit Loans to the Parent Borrower
pursuant to Section 2.1(a), (b) purchase participations in U.S. L/C Obligations
in respect of U.S. Letters of Credit, (c) purchase participations in U.S. Swing
Line Loans and (d) purchase participations in U.S. Protective Advances, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 1.1(a) under the caption
“U.S. Revolving Credit Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including with
respect to Incremental Commitments). The aggregate U.S. Revolving Credit
Commitments of all Lenders is $225,000,000 on the Closing Date (which shall be
reduced to $150,000,000 on and after the Amendment No. 1
106

--------------------------------------------------------------------------------



Effective Date), as such amount may be adjusted from time to time in accordance
with the terms of this Agreement, including pursuant to Section 4.2, Section 4.3
or Section 2.142.14.
“U.S. Revolving Credit Exposure” shall mean, as to each U.S. Revolving Credit
Lender at any time, the sum of the Outstanding Amount of such Lender’s U.S.
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the U.S. L/C Obligations, the U.S. Swing Line Loans
and the U.S. Protective Advances at such time.
“U.S. Revolving Credit Lender” shall mean, at any time, any Lender that has a
U.S. Revolving Credit Commitment at such time, or if the U.S. Revolving Credit
Commitments have been terminated, any U.S. Revolving Credit Exposure.
“U.S. Secured Parties” shall mean the Administrative Agent, the Collateral
Agent, each U.S. L/C Issuer, each U.S. Swing Line Lender, each U.S. Revolving
Credit Lender, each U.S. Hedge Bank, each U.S. Cash Management Bank and each
sub-agent pursuant to Section 12 appointed by the Administrative Agent with
respect to matters relating to the Credit Facilities or appointed by the
Collateral Agent with respect to matters relating to any U.S. Security Document,
in each case, in its capacity as such.
“U.S. Security Agreement” shall mean the U.S. Security Agreement, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit D (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified or replaced from time to time), entered into by the Parent Borrower,
the other grantors party thereto and the Collateral Agent for the benefit of the
Secured Parties.
“U.S. Security Documents” shall mean, collectively, (a) the U.S. Security
Agreement, (b) the U.S. Mortgages, (c) all Applicable Intercreditor Agreements
and (d) each intellectual property security agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11, 9.12 or pursuant to any other such U.S. Security Document.
“U.S. Subsidiary Guarantors” shall mean each Domestic Subsidiary of the Parent
Borrower that provides the U.S. Guarantee.
“U.S. Swing Line Lender” shall mean Citibank, N.A., in its capacity as provider
of U.S. Swing Line Loans, or any successor swing line lender to the Parent
Borrower hereunder.
“U.S. Swing Line Loan” shall have the meaning provided in Section 3.2(a).
“U.S. Swing Line Sublimit” shall mean an amount equal to the lesser of (a)
$30,000,000 and (b) the aggregate amount of the U.S. Revolving Credit
Commitments. The U.S. Swing Line Sublimit is part of, and not in addition to,
the U.S. Revolving Credit Commitments.
“U.S. Unused Amount” shall mean, on any day the aggregate U.S. Revolving Credit
Commitments then in effect minus the aggregate U.S. Revolving Credit Loans minus
the
107

--------------------------------------------------------------------------------



aggregate U.S. L/C Obligations; provided that the U.S. Unused Amount shall never
be less than zero.
“VAT” shall mean (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax as amended (EC
Directive 2006/112); and (b) any other tax of a similar nature, whether imposed
in a member state of the European Union in substitution for, or levied in
addition to, such tax referred in (a) above, or imposed elsewhere.
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances; provided that
for the purpose of the definition of “U.S. Excluded Stock and Stock Equivalents”
and in each reference to the Voting Stock of any CFC or CFC Holding Company,
Voting Stock shall also include any instrument treated as voting stock or stock
equivalent for U.S. federal income tax purposes.
“Wage Earner Priority Lien Reserve” on any date of determination, without
duplication of any other reserves or items that are otherwise addressed or
excluded through eligibility criteria, a reserve established from time to time
by the Administrative Agent in its Permitted Discretion with respect to the
Canadian Borrowing Base in such amount as the Administrative Agent determines
reflects the amounts that may become due under sections 81.3 or 81.4 of the
Bankruptcy and Insolvency Act (Canada), which would give rise to a Lien with
priority under Applicable Law over the Lien of the Administrative Agent.
“Weekly Monitoring Period” shall mean a period (a) during the occurrence and
continuance of any Specified Event of Default or (b) commencing on the date on
which the Specified Aggregate Excess Availability shall have been less than the
greater of (x) $320,000,000 and (y) 12.5% of the Aggregate Line Cap for five (5)
consecutive Business Days and ending on the date on which the Specified
Aggregate Excess Availability shall have been at least the greater of (x)
$320,000,000 and (y) 12.5% of the Aggregate Line Cap for twenty consecutive
calendar days.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between each such date and the making of each such payment; by (b) the
then-outstanding principal amount of such Indebtedness; provided that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness (the “Applicable Indebtedness”), the effects of any prepayments or
amortization made on such Applicable Indebtedness prior to the date of the
applicable determination date shall be disregarded.
“Wholly Owned” shall mean, with respect to the ownership by a Person of a
Subsidiary, that all of the Stock of such Subsidiary (other than directors’
qualifying shares or
108

--------------------------------------------------------------------------------



nominee or other similar shares required pursuant to Applicable Law) are owned
by such Person or another Wholly Owned Subsidiary of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with (a) respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. and (b) with respect to any UK
Resolution Authority, (i) any powers under any Bail-In Legislation to cancel,
transfer or dilute shares issued by a person that is a bank or investment firm
or other financial institution or affiliate of a bank, investment firm or other
financial institution, to cancel, reduce, modify or change the form of a
liability of such a person or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers and (ii) any similar or analogous powers under
that Bail-In Legislation.
1.2    Other Interpretive Provisions
With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    The words “asset” and “property” shall be construed to have the same
meaning and effect and refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
109

--------------------------------------------------------------------------------



(g)    All references to “knowledge” or “awareness” of any Credit Party or a
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of a Credit Party or such Restricted Subsidiary.
(h)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(i)    Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all of the functions thereof.
(j)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(k)    For purposes of determining compliance with any one of Sections 9.9,
10.1, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7 and 1.1, (i) in the event that any
Lien, Investment, Indebtedness, merger, consolidation, amalgamation or similar
fundamental change, Disposition, Restricted Payment, Affiliate transaction,
contractual obligation or prepayment of Junior Indebtedness meets the criteria
of more than one of the categories of transactions permitted pursuant to any
clause of such Section, such transaction (or portion thereof) at any time and
from time to time shall be permitted under one or more of such clauses as
determined by the Parent Borrower (and the Parent Borrower shall be entitled to
redesignate use of any such clauses from time to time) in its sole discretion at
such time; provided that (x) all Indebtedness outstanding under the Credit
Documents will be deemed at all times to have been incurred in reliance only on
the exception in clause (a) of Section 10.1 and (y) all Indebtedness outstanding
under the Term Loan Credit Documents (and any Refinancing Indebtedness thereof)
will be deemed at all times to have been incurred in reliance only on the
exception in clause (b) of Section 10.1 and (ii) with respect to any Lien,
Investment, Indebtedness, merger, consolidation, amalgamation or similar
fundamental change, Disposition, Restricted Payment, Affiliate transaction,
contractual obligation or prepayment of Junior Indebtedness or other applicable
transaction in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Lien, Investment, Indebtedness,
merger, consolidation, amalgamation or similar fundamental change, Disposition,
Restricted Payment, Affiliate transaction, contractual obligation or prepayment
of Junior Indebtedness or other applicable transaction is made (so long as such
Lien, Investment, Indebtedness, merger, consolidation, amalgamation or similar
fundamental change, Disposition, Restricted Payment, Affiliate transaction,
contractual obligation or prepayment of Junior Indebtedness or other applicable
transaction at the time incurred or made was permitted hereunder).
(l)    All references to “in the ordinary course of business” of the Parent
Borrower or any Subsidiary thereof means (i) in the ordinary course of business
of, or in furtherance of an objective that is in the ordinary course of business
of the Parent Borrower or
110

--------------------------------------------------------------------------------



such Subsidiary, as applicable, (ii) customary and usual in the industry or
industries of the Parent Borrower and its Subsidiaries in the United States or
any other jurisdiction in which the Parent Borrower or any Subsidiary does
business, as applicable, or (iii) generally consistent with the past or current
practice of the Parent Borrower or such Subsidiary, as applicable, or any
similarly situated businesses in the United States or any other jurisdiction in
which the Parent Borrower or any Subsidiary does business, as applicable.
1.3    Accounting Terms
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP.
(b)    Notwithstanding anything to the contrary herein, (i) other than in
connection with the actual testing of the Financial Covenant, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs (or,
for purposes of determining compliance with any test or covenant governing the
permissibility of any transaction hereunder, during such period and thereafter
and on or prior to such date of determination), the Consolidated Total Net
Leverage Ratio, the Consolidated First Lien Net Leverage Ratio, and the
Consolidated Secured Net Leverage Ratio shall each be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis and (ii) for
purposes of determining compliance with any ratio governing the permissibility
of any transaction to be consummated on a Pro Forma Basis hereunder, (A) the
cash proceeds of any incurrence of debt then being incurred in connection with
such transaction shall not be netted from Consolidated Total Debt and (B)
Consolidated Total Debt shall be calculated after giving effect to any
prepayment of Indebtedness, in each case for purposes of calculating the
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio or Consolidated Total Net Leverage Ratio, as applicable. If since the
beginning of any applicable Test Period, any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Parent Borrower or any of the Restricted Subsidiaries, in each case, since
the beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this definition, then such financial
ratio or test (or Consolidated EBITDA or Consolidated Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this definition.
Solely for purposes of the calculation of the Fixed Charge Coverage Ratio to
determine whether the conditions set forth in Section 10.6(c) are satisfied, the
denominator thereof shall also include the actual amount of such Restricted
Payment actually being made in cash on a Pro Forma Basis.
1.4    Rounding
Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed
111

--------------------------------------------------------------------------------



herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
1.5    References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Credit Documents) and other Contractual
Requirements shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
or not prohibited by any Credit Document and (b) references to any Applicable
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
1.6    Times of Day
Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).
1.7    Timing of Payment or Performance
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as applicable.
1.8    Additional Alternative Currencies
(a)    The Parent Borrower may from time to time request that Revolving Credit
Loans be made and/or Letters of Credit be issued in a currency other than
Dollars or those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency that is
freely transferable and readily convertible into Dollars in the applicable
interbank market. With respect to Revolving Credit Loans, such request shall be
subject to the approval of the Administrative Agent and each Appropriate Lender,
and, in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the applicable L/C
Issuer and the Administrative Agent.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), ten Business Days prior to the date of the desired
Borrowing or issuance of a Letter of Credit (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Revolving Credit
Loans, the Administrative Agent shall promptly notify each Appropriate Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the applicable L/C Issuer
thereof. Each Appropriate
112

--------------------------------------------------------------------------------



Lender and the applicable L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m. (New York time), five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Revolving Credit Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.
(c)    Any failure by a Lender or an L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or L/C Issuer, as the case may be, to
permit Revolving Credit Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all Appropriate Lenders
consent to making Revolving Credit Loans in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowing of Revolving Credit Loans. If the applicable L/C
Issuer consents to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Parent Borrower and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.8, the Administrative Agent shall promptly so notify the
Parent Borrower.
1.9    Currency Equivalents Generally
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Loan, a CDOR Loan or a EURIBOR Loan, or
the issuance, amendment or extension of a Letter of Credit denominated in an
Alternative Currency, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Borrowing, LIBOR Loan, CDOR Loan, EURIBOR Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant equivalent amount of such Dollar Amount in Alternative Currency
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the
applicable Swing Line Lender or L/C Issuer, as the case may be.
(c)    In determining whether any Indebtedness, Investment, Lien, Disposition,
Restricted Payment or any other amount under a “fixed amount” basket denominated
in Dollars may be incurred in a currency other than Dollars, such amount shall
be determined based on the currency exchange rate determined at the time of such
incurrence (or, in the case of any revolving Indebtedness or any amount
committed to be made, at the time it is first committed); provided that no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness,
Investment, Lien, Disposition, Restricted Payment or such other amount is
incurred or made;
113

--------------------------------------------------------------------------------



provided, further that for purpose of determining Consolidated Net Income,
Consolidated EBITDA, Consolidated Total Debt or any other amount or ratio
determined based on Consolidated Net Income, Consolidated EBITDA or Consolidated
Total Debt, amounts in currencies other than Dollars shall be translated into
Dollars at the currency exchange rates used in preparing the most recently
delivered Section 9.1 Financials.
1.10    Classification of Loans and Borrowings
For purposes of this Agreement, Revolving Credit Loans may be classified and
referred to by Type (e.g., a “LIBOR Loan”). Borrowings also may be classified
and referred to by Type (e.g., a “LIBOR Borrowing”).
1.11    Unrestricted Escrow Subsidiary
Any Indebtedness permitted to be incurred hereunder may be incurred, at the
option of the Parent Borrower, by a newly created and newly designated
Unrestricted Subsidiary (an “Unrestricted Escrow Subsidiary”) with no assets
other than the cash proceeds of such incurred Indebtedness plus, subject to
compliance with Section 10.5, any cash and Cash Equivalents contributed to such
Unrestricted Escrow Subsidiary as deposit of interest expenses and fees,
additional cash collateral or for other purposes, which Unrestricted Escrow
Subsidiary will then merge with and into the Parent Borrower or any of the
Restricted Subsidiaries with the Parent Borrower or such Restricted Subsidiary
surviving the merger and assuming all obligations of the Unrestricted Escrow
Subsidiary. So long as such Indebtedness would have been permitted to be
incurred directly by the Parent Borrower or any Restricted Subsidiary upon the
incurrence of such Indebtedness by the Unrestricted Escrow Subsidiary, or, with
respect to any Indebtedness incurred in connection with a Limited Condition
Transaction, at the option of the Parent Borrower, at the time the LCT Election
is made, the creation, designation and re-designation of the Unrestricted Escrow
Subsidiary and the merger of the Unrestricted Escrow Subsidiary into the Parent
Borrower or any Restricted Subsidiary shall not be subject to any additional
condition, including any condition that no Default or Event of Default shall
have occurred and be continuing at such time.
1.12    Limited Condition Transactions
In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of (i) determining compliance with any provision of
this Agreement which requires the calculation of any financial ratio or test or
(ii) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA or Consolidated Total
Assets), in each case, at the option of the Parent Borrower (the Parent
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”; provided that such election may be
revoked by the Parent Borrower at any time prior to the consummation or
abandonment of the Limited Condition Transaction in question), the date of
determination of whether any such action is permitted hereunder shall be deemed
to be the date the definitive agreement for such Limited Condition Transaction
is entered into (the “LCT Test Date”), and if, after giving Pro Forma Effect to
the Limited Condition Transaction, the Parent Borrower or any of its Restricted
Subsidiaries would
114

--------------------------------------------------------------------------------



have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Parent
Borrower has made an LCT Election and, following the LCT Test Date, any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date would have failed to have been satisfied as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA, Consolidated Interest Expense or Consolidated Total Assets
following the LCT Test Date but at or prior to the consummation of the relevant
Limited Condition Transaction, such baskets, tests or ratios will not be deemed
to have failed to have been satisfied as a result of such fluctuations. If the
Parent Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any event or transaction occurring after the relevant
LCT Test Date and prior to the earliest of the date on which (i) such Limited
Condition Transaction is consummated, (ii) the LCT Election is revoked by the
Parent Borrower and (iii) the date that the definitive agreement or date for
redemption, repurchase, defeasance, satisfaction and discharge or repayment
specified in an irrevocable notice for such Limited Condition Transaction is
terminated, expires or passes, as applicable, without consummation of such
Limited Condition Transaction (a “Subsequent Transaction”) in connection with
which a ratio, test or basket availability calculation must be made on a Pro
Forma Basis or giving Pro Forma Effect to such Subsequent Transaction, for
purposes of determining whether such ratio, test or basket availability has been
complied with under this Agreement, any such ratio, test or basket shall be
required to be satisfied on a Pro Forma Basis assuming such Limited Condition
Transaction and other transactions in connection therewith have been
consummated.
1.13    CFCs, CFC Holding Companies and Foreign Credit Parties not Liable for
U.S. Obligations.
Notwithstanding any provision hereof or of any other Credit Document, (i) none
of the Foreign Credit Parties or any CFC or CFC Holding Company shall guarantee
or be required to guarantee any U.S. Obligation or be liable to pay or otherwise
be liable, in whole or in part, for any U.S. Obligation, and (ii) no Foreign
Collateral granted by the Foreign Credit Parties or a CFC or CFC Holding Company
as security for all or any part of the Foreign Obligations, or any other credit
enhancement provided by a non-U.S. obligor hereunder or under any Credit
Document, shall secure any U.S. Obligation. Notwithstanding any provision hereof
or any other Credit Document, in the event that the Borrowers are required to
pay any amounts under this Agreement or the other Credit Documents that are
fees, costs or expenses that are not in the nature of interest or principal, if
such amounts cannot be directly charged to either the Parent Borrower or the
applicable Foreign Borrower(s) as specifically related to either the U.S.
Obligations or the Foreign Obligations, then such amounts shall be paid by each
of the Parent Borrower and the Foreign Borrowers pro rata based upon the total
amount of the Obligations attributable to such Borrower outstanding at such
time. Notwithstanding anything herein or in any other Credit Document to the
contrary, any payment made by any Foreign Credit Party with respect to the
Obligations shall be made and treated solely as a payment with respect to the
Foreign Obligations.


115

--------------------------------------------------------------------------------



1.14    Divisions.
For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its capital stock at such time.
SECTION 2    Amount and Terms of Credit
2.1    Revolving Credit Borrowing
(a)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each U.S. Revolving Credit Lender severally agrees to make
revolving credit loans (each such loan, a “U.S. Revolving Credit Loan”) to the
Parent Borrower from time to time, on any Business Day after the Closing Date
until the Maturity Date, in an aggregate principal amount not to exceed at any
time outstanding the amount of such Lender’s U.S. Revolving Credit Commitment;
provided that after giving effect to any such Revolving Credit Borrowing, each
of the Availability Requirements shall be met and (ii) each Foreign Revolving
Credit Lender severally agrees to make revolving credit loans (each such loan, a
“Foreign Revolving Credit Loan”; U.S. Revolving Credit Loan or Foreign Revolving
Credit Loan, each a “Revolving Credit Loan”) to any Foreign Borrower, in each
case as elected by the Administrative Borrower pursuant to Section 2.3 from time
to time, on any Business Day after the Closing Date until the Maturity Date, in
an aggregate Dollar Amount in principal amount not to exceed at any time
outstanding the amount of such Lender’s Foreign Revolving Credit Commitment;
provided that after giving effect to any such Revolving Credit Borrowing, each
of the Availability Requirements shall be met. Revolving Credit Loans may be
made (i) to the Parent Borrower in Dollars, Euro or any Alternative Currency
provided under Section 1.8, (ii) to the Canadian Borrower in Dollars, Canadian
Dollars or any Alternative Currency provided under Section 1.8 or (iii) to any
European Borrower in Dollars, Euro, Sterling or any Alternative Currency
provided under Section 1.8. Revolving Credit Loans (i) to the Parent Borrower or
the Canadian Borrower denominated in Dollars may be ABR Loans or LIBOR Loans, as
further provided herein, (ii) to the Canadian Borrower denominated in Canadian
Dollars may be Canadian Prime Rate Loans or CDOR Loans, as further provided
herein, and (iii) to any European Borrower may be LIBOR Loans denominated in
Dollars or Sterling, or EURIBOR Loans denominated in Euros, as further provided
herein. Within the limits of each Lender’s U.S. Revolving Credit Commitment or
Foreign Revolving Credit Commitment, as applicable, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.1(a),
prepay under Section 2.5 and reborrow under this Section 2.1(a).
(b)    Subject to the limitations set forth below (and notwithstanding anything
to the contrary in Section 2.1(a) or in Section 7), (i) the Administrative Agent
is authorized by the Parent Borrower and the U.S. Revolving Credit Lenders, from
time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make
116

--------------------------------------------------------------------------------



loans denominated in Dollars that are ABR Loans (each such loan, a “U.S.
Protective Advance”) on behalf of all U.S. Revolving Credit Lenders to the
Parent Borrower and (ii) the Administrative Agent is authorized by all Foreign
Borrowers and the Foreign Revolving Credit Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make loans denominated in Dollars that are ABR Loans (each such
loan, a “Foreign Protective Advance”; U.S. Protective Advance or Foreign
Protective Advance, each a “Protective Advance”) on behalf of all Foreign
Revolving Credit Lenders to any Foreign Borrower, in each case of clauses (i)
and (ii), at any time that any condition precedent set forth in Section 7 has
not been satisfied or waived, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (x) to preserve or protect the
Collateral, or any portion thereof or (y) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations. Any
Protective Advance may be made in a principal amount that would result in the
Availability Requirements not being met; provided that (i) no U.S. Protective
Advance may be made to the extent that, after giving effect to such Protective
Advance (together with the Outstanding Amount of any other outstanding U.S.
Protective Advances) the aggregate Outstanding Amount of all U.S. Protective
Advances outstanding hereunder would exceed 5% of the U.S. Borrowing Base as
determined on the date of such proposed Protective Advance and (ii) no Foreign
Protective Advance may be made to the extent that, after giving effect to such
Protective Advance (together with the Outstanding Amount of any other
outstanding Foreign Protective Advances) the aggregate Outstanding Amount of all
Foreign Protective Advances outstanding hereunder would exceed 5% of the Foreign
Borrowing Base as determined on the date of such proposed Protective Advance;
provided further that (x) the aggregate U.S. Revolving Credit Exposure at such
time shall not exceed the aggregate U.S. Revolving Credit Commitments as then in
effect and (y) the aggregate Foreign Revolving Credit Exposure at such time
shall not exceed the aggregate Foreign Revolving Credit Commitments as then in
effect. Each U.S. Protective Advance shall be secured by the Liens in favor of
the Administrative Agent on behalf of the Secured Parties in and to the U.S.
Collateral and shall constitute U.S. Obligations hereunder. Each Foreign
Protective Advance shall be secured by the Liens in favor of the Administrative
Agent on behalf of the Secured Parties in and to the Collateral and shall
constitute Foreign Obligations hereunder. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion and
under no circumstance shall any Borrower have the right to require that a
Protective Advance be made. At any time that the conditions precedent set forth
in Section 7 have been satisfied or waived, the Administrative Agent may request
(i) the U.S. Revolving Credit Lenders to make a U.S. Revolving Credit Loan to
repay a U.S. Protective Advance and/or (ii) the Foreign Revolving Credit Lenders
to make a Foreign Revolving Credit Loan to repay a Foreign Protective Advance.
At any other time, the Administrative Agent may require the Appropriate Lenders
to fund their risk participations described in Section 2.1(c) below.
(c)    Upon the making of a U.S. Protective Advance or a Foreign Protective
Advance, as applicable, by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default), (i) each U.S. Revolving Credit
Lender shall be
117

--------------------------------------------------------------------------------



deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such U.S. Protective
Advance in proportion to its Pro Rata Share and (ii) each Foreign Revolving
Credit Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent,
without recourse or warranty, an undivided interest and participation in such
Foreign Protective Advance in proportion to its Pro Rata Share. From and after
the date, if any, on which any Lender is required to fund its participation in
any Protective Advance purchased hereunder, the Administrative Agent shall
promptly distribute to such Lender, such Lender’s Pro Rata Share of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.
(d)    Notwithstanding anything to the contrary in any Credit Document, but
subject to Section 2.122.12, each Lender may, at its option, make Revolving
Credit Loans, Swing Line Loans or Protective Advances, as applicable, available
to the Borrowers by causing its applicable Lending Office or any foreign or
domestic branch or Affiliate of such Lender to make such Loans; provided that
(i) any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and the other Credit Documents and (ii) no Credit Party shall be
obliged to make any payment pursuant to Section 2.10, 2.112.11, 5.4 (or the
comparable provisions in Section 14) in excess of any payment that would have
been due to Lender pursuant to Section 2.10, 2.112.11 or 5.4 (or the comparable
provisions under Section 14), respectively, if the Lender had made such Loan
through its Lending Office (other than (i) Loans made through any foreign or
domestic branch or Affiliate of a Lender at the written request of the Parent
Borrower or (ii) payments as a result of any change after the exercise of such
option in (or in the interpretation, administration, or application of) any law
or treaty or any published practice or published concession of any relevant
taxing authority).
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit, Swing Line Loans and Protective Advances
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings
(a)    Each Borrowing of, conversion to or continuation of LIBOR Loans, CDOR
Loans or EURIBOR Loans shall be in a principal Dollar Amount of $1,000,000 or a
whole multiple of the Dollar Amount of $500,000 in excess thereof.
(b)    Except as provided in Sections 3.1(c) and 3.2(c), and except for
Protective Advances which shall be made in the amounts required by Section
2.1(b), each Borrowing of or conversion to ABR Loans or Canadian Prime Rate
Loans shall be in a principal
118

--------------------------------------------------------------------------------



Dollar Amount of $500,000 or a whole multiple of the Dollar Amount of $100,000
in excess thereof.
(c)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than twenty
(20) Interest Periods in effect unless otherwise agreed between the Parent
Borrower and the Administrative Agent.
2.3    Borrowings, Conversions and Continuations
(a)    Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of LIBOR Loans, EURIBOR
Loans or CDOR Loans shall be made upon the applicable Administrative Borrower’s
revocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (i) not later than
12:00 noon (New York, New York time) (A) three (3) Business Days prior to the
requested date of any Borrowing or continuation of LIBOR Loans denominated in
Dollars or any conversion of ABR Loans to LIBOR Loans, (B) four (4) Business
Days prior to the requested date of any Borrowing or continuation of CDOR Loans
or any conversion of Canadian Prime Rate Loans to CDOR Loans, and (C) four (4)
Business Days prior to the requested date of any Borrowing or continuation of
LIBOR Loans denominated in Sterling or EURIBOR Loans, and (ii) not later than
11:00 a.m. (New York, New York time) on the requested date of any Borrowing of
ABR Loans or Canadian Prime Rate Loans. Each telephonic notice by the Parent
Borrower pursuant to this Section 2.3(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Notice of Borrowing or Notice of
Conversion or Continuation, appropriately completed and signed by an Authorized
Officer of the applicable Administrative Borrower. Each Notice of Borrowing or
Notice of Conversion or Continuation (whether telephonic or written) shall
specify (i) whether the requesting Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of LIBOR Loans, EURIBOR Loans or CDOR Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the currency in which the Loans to be borrowed are
to be denominated, (v) the Type of Loans to be borrowed or to which existing
Revolving Credit Loans are to be converted, (vi) the identity of the requesting
Borrower and (vii) if applicable, the duration of the Interest Period with
respect thereto. If the requesting Borrower fails to specify a Type of Loan in a
Notice of Borrowing or Notice of Conversion or Continuation or fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Credit Loans shall be made as, or converted to, (i) in the case of
Loans to the Parent Borrower or the Canadian Borrower denominated in Dollars,
ABR Loans, (ii) in the case of Loans to the Canadian Borrower denominated in
Canadian Dollars, Canadian Prime Rate Loans, (iii) in the case of Loans to a
European Borrower denominated in Dollars or Sterling, LIBOR Loans with an
Interest Period of one month and (iv) in the case of Loans denominated in Euros,
EURIBOR Loans with an Interest Period of one month. Any such automatic
conversion to ABR Loans or Canadian Prime Rate Loans, as applicable, shall be
effective as of the last day of the Interest
119

--------------------------------------------------------------------------------



Period then in effect with respect to the applicable LIBOR Loans or CDOR Loans,
as applicable. If the requesting Borrower requests a Borrowing of, conversion
to, or continuation of LIBOR Loans, CDOR Loans or EURIBOR Loans in any such
Notice of Borrowing or Notice of Conversion or Continuation, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. If no currency is specified, the requested Borrowing
shall be in Dollars. Notwithstanding anything to the contrary, no Revolving
Credit Loan to a European Borrower may be converted to ABR Loans.
(b)    Following receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount (and currency) of
its Pro Rata Share of the applicable Revolving Credit Loans, and if no timely
notice of a conversion or continuation is provided by the requesting Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to ABR Loans or Canadian Prime Rate Loans or continuation
of Loans to a European Borrower described in Section 2.2(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the respective currency not later than (i) 1:00 p.m. (New York, New
York time), in the case of any Loan denominated in Dollars or any Canadian Prime
Rate Loan denominated in Canadian Dollars, and (ii) 9:00 a.m. (New York, New
York time), in the case of any CDOR Loan denominated in Canadian Dollars and any
Loan denominated in Sterling or Euro, in each case on the Business Day specified
in the applicable Notice of Borrowing. Upon satisfaction of the applicable
conditions set forth in Section 7, the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the requesting
Borrower; provided that (x) if, on the date the Notice of Borrowing with respect
to a Borrowing is given by the Parent Borrower, there are L/C Borrowings in
respect of U.S. Letters of Credit outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings and second, to the Parent Borrower as provided above and (y) if, on
the date the Notice of Borrowing with respect to a Borrowing is given by a
Foreign Borrower, there are L/C Borrowings in respect of Foreign Letters of
Credit outstanding, then the proceeds of such Borrowing shall be applied, first,
to the payment in full of any such L/C Borrowings and second, to the Foreign
Borrower as provided above.
(c)    The Administrative Agent shall promptly notify the applicable
Administrative Borrower and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans, CDOR Loans or EURIBOR Loans upon determination
of such interest rate. The determination of the LIBOR Rate, CDOR Rate or EURIBOR
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that ABR Loans or Canadian Prime Rate Loans are outstanding,
the Administrative Agent shall notify the applicable Administrative Borrower and
the Appropriate Lenders of any change in the Administrative Agent’s prime rate
used in determining the ABR or Canadian Prime Rate promptly following the public
announcement of such change.
120

--------------------------------------------------------------------------------



(d)    Except as otherwise provided herein, a LIBOR Loan, a CDOR Loan or a
EURIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan, CDOR Loan or EURIBOR Loan. During the existence of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted or continued as LIBOR Loans, CDOR Loans
or EURIBOR Loans, and that (unless repaid) any or all of the then-outstanding
Loans in Alternative Currencies be redenominated into Dollars in the amount of
the Dollar Amount thereof, on the last day of the then-current Interest Period
with respect thereto.
2.4    Disbursement of Funds
(a)    Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s Pro Rata
Share of such Borrowing, the Administrative Agent may assume that such Lender
has made such Pro Rata Share available to the Administrative Agent on the date
of such Borrowing in accordance with Section 2.3(b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such Pro Rata Share available to the
Administrative Agent, each of such Lender and applicable Borrower severally
agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.4(a) shall be conclusive in the absence of manifest error.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower (to the extent such amount is covered by
interest paid by such Lender) the amount of such interest paid by such Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(b)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that any Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
121

--------------------------------------------------------------------------------



2.5    Repayment of Loans; Evidence of Debt
(a)    Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
the aggregate principal amount of all of its Revolving Credit Loans outstanding
on such date.
(b)    Swing Line Loans. Each Borrower shall repay each of its Swing Line Loans
on the Maturity Date.
(c)    Protective Advances. Each Borrower shall repay to the Administrative
Agent the then unpaid amount of each of its Protective Advances on the Maturity
Date.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of any Borrower to the
appropriate Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
(e)    The Administrative Agent shall maintain the Register pursuant to Section
13.6(b), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder
and, if applicable, the relevant tranche thereof and the Type of each Loan made
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Lender’s share thereof.
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of each Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of each Borrower to repay (with
applicable interest) the Loans made to such Borrower by such Lender in
accordance with the terms of this Agreement.
(g)    Each Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after such Borrower has made an initial Borrowing
hereunder, such Borrower shall provide to such Lender, at such Borrower’s
expense a promissory note substantially in the form of Exhibit B, evidencing the
Loans owing to such Lender. Each Lender may attach schedules to its note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
122

--------------------------------------------------------------------------------



2.6    Designation of Administrative Borrower
Each Foreign Borrower irrevocably appoints the Irish Borrower and the Parent
Borrower as its agent for all purposes relevant to this Agreement, including the
giving and receipt of notices and execution and delivery of all documents,
instruments, and certificates contemplated herein (including, without
limitation, execution and delivery to the Administrative Agent of Notice of
Borrowing and Notice of Conversion or Continuation) and all modifications
hereto. Any acknowledgment, consent, direction, certification, or other action
which might otherwise be valid or effective only if given or taken by all or any
of the Foreign Borrowers acting singly, shall be valid and effective if given or
taken only by the Irish Borrower or the Parent Borrower with respect to the
Foreign Borrowers, whether or not any of the other Foreign Borrowers join
therein, and the Agents and the Lenders shall have no duty or obligation to make
further inquiry with respect to the authority of the Irish Borrower or the
Parent Borrower; provided that nothing herein shall limit the effectiveness of,
or the right of the Agents and the Lenders to rely upon, any notice (including,
without limitation, a Notice of Borrowing and a Notice of Conversion or
Continuation), document, instrument, certificate, acknowledgment, consent,
direction, certification or other action delivered by any Borrower pursuant to
this Agreement. For the purposes of this Section, each of the other Foreign
Borrowers releases the Irish Borrower and the Parent Borrower, as applicable
from the restrictions imposed by Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and any similar restrictions set forth in any other
Applicable Law.
2.7    [Reserved]
2.8    Interest
(a)    Subject to the provisions of Section 2.8(b), (i) each LIBOR Loan
denominated in Dollars shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBOR Rate for
such Interest Period plus the Applicable Rate; (ii) each LIBOR Loan that is
denominated in Sterling shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBOR Rate for
such Interest Period plus the Applicable Rate; (iii) each EURIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the EURIBOR Rate for such Interest Period
plus the Applicable Rate; (iv) each CDOR Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the CDOR Rate for such Interest Period plus the Applicable Rate;
(v) each ABR Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the ABR
plus the Applicable Rate; (vi) each Canadian Prime Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Canadian Prime Rate plus the Applicable Rate
and (vii) each Overnight LIBOR Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Overnight LIBOR Rate plus the Applicable Rate. For the avoidance of
doubt, each Loan denominated in Sterling (other than a Swing Line Loan) shall be
a LIBOR Loan, and each Loan denominated in Euro (other than a Swing Line Loan)
shall be a EURIBOR Loan.
123

--------------------------------------------------------------------------------



(b)    If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount hereunder shall not be paid when
due (whether at the Stated Maturity, by acceleration or otherwise), and an Event
of Default under Section 11.1 or 11.5 shall have occurred and be continuing,
then, upon the giving of written notice by the Administrative Agent to the
Parent Borrower (except in the case of an Event of Default under Section 11.5,
for which no notice is required), such overdue amount (other than any such
amount owed to a Defaulting Lender) shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest or other amounts due hereunder, to the extent permitted by Applicable
Law, the rate described in Section 2.8(a)(v) plus 2% from the date of written
notice to the date on which such amount is paid in full (after as well as before
judgment) (or if an Event of Default under Section 11.5 shall have occurred and
be continuing, the date of the occurrence of such Event of Default).
(c)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Interest on each Loan shall be payable in the currency in which such
Loan was made. Except as provided below, interest shall be payable (i) in
respect of each ABR Loan and each Canadian Prime Rate Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, CDOR Loan or EURIBOR Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, and (iii) in respect of each Loan, (A) on
any prepayment; provided that interest on ABR Loans or Canadian Prime Rate Loans
shall only become due pursuant to this clause (A) if the aggregate principal
amount of the ABR Loans or Canadian Prime Rate Loans then-outstanding is repaid
in full, (B) at maturity (whether by acceleration or otherwise) and (C) after
such maturity, on demand.
(d)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
2.9    Interest Periods
At the time the applicable Administrative Borrower gives a Notice of Borrowing
or Notice of Conversion or Continuation in respect of the making of, or
conversion into or continuation as, a Borrowing of LIBOR Loans, CDOR Loans or
EURIBOR Loans in accordance with Section 2.3(a), the applicable Administrative
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the applicable
Administrative Borrower, be a one, two, three or six or (if available to all
Appropriate Lenders) a twelve month period or a period of less than one month.
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans, CDOR Loans
or EURIBOR Loans shall commence on the date of such Borrowing (including the
124

--------------------------------------------------------------------------------



date of any conversion from a Borrowing of ABR Loans) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the preceding Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans, CDOR Loans
or EURIBOR Loans begins on the last Business Day of a calendar month or begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period, such Interest Period shall end on the
last Business Day of the calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan, CDOR Loan
or EURIBOR Loan would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day; and
(d)    the Borrowers shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan, CDOR Loan or EURIBOR Loan if such Interest Period
would extend beyond the Maturity Date.
2.10    Increased Costs, Illegality, LIBOR/EURIBOR Discontinuation, Etc.
(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, the Required Lenders
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):
(i)    on any date for determining the LIBOR Rate, CDOR Rate or EURIBOR Rate for
any Interest Period that (x) deposits in the principal amounts and currencies of
the Loans comprising such Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank market for such rate, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of LIBOR Rate, CDOR Rate or EURIBOR Rate; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans,
CDOR Loans or EURIBOR Loans (other than any increase or reduction attributable
to (A) Indemnified Taxes and Taxes indemnifiable under Section 5.4 (or the
comparable provisions under Section 14), (B) net income Taxes and franchise and
excise Taxes (imposed in lieu of net income Taxes) imposed on any Agent or
Lender or (C) Taxes included under clauses (c) through (e) of the definition of
“Excluded Taxes”) because of (x) any change since the Closing Date in any
Applicable Law (or in the interpretation or administration thereof and including
the introduction of any new
125

--------------------------------------------------------------------------------



Applicable Law), such as, for example, without limitation, a change in official
reserve requirements, and/or (y) other circumstances affecting the interbank
market for such rate or the position of such Lender in such market; or
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Applicable Law (or would conflict with any such Applicable Law not having the
force of law even though the failure to comply therewith would not be unlawful),
or has become impracticable as a result of a contingency occurring after the
Closing Date that materially and adversely affects the interbank LIBOR market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Parent Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Appropriate Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans, CDOR Loans or
EURIBOR Loans shall no longer be available until such time as the Administrative
Agent notifies the Parent Borrower and the Appropriate Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion or Continuation given by the applicable Administrative Borrower with
respect to LIBOR Loans, CDOR Loans or EURIBOR Loans that have not yet been
incurred shall be deemed rescinded by such Administrative Borrower, as
applicable, (y) in the case of clause (ii) above, the applicable Borrower shall
pay to such Lender, promptly after receipt of written demand therefor such
additional amounts (in the form of an increased rate of or a different method of
calculating, interest or otherwise, as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Parent Borrower by such Lender shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the applicable Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by Applicable Law.
(b)    At any time that any LIBOR Loan, CDOR Loan or EURIBOR Loan is affected by
the circumstances described in Section 2.10(a)(ii) or (iii), the applicable
Borrower may (and in the case of a LIBOR Loan affected pursuant to Section
2.10(a)(iii) shall) either (x) if the affected LIBOR Loan, CDOR Loan or EURIBOR
Loan is then being made pursuant to a Borrowing, cancel such Borrowing by giving
the Administrative Agent telephonic notice (confirmed promptly in writing)
thereof on the same date that the Parent Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan, CDOR
Loan or EURIBOR Loan is then-outstanding, upon at least three Business Days’
notice to the Administrative Agent require the affected Lender to convert each
LIBOR Loan into an ABR Loan denominated in Dollars and each CDOR Loan into
Canadian Prime Rate Loan; provided
126

--------------------------------------------------------------------------------



that if more than one Lender is affected at any time, then all affected Lenders
must be treated in the same manner pursuant to this Section 2.10(b).
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Affiliates’ capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or any Affiliate thereof could have
achieved but for such Change in Law (taking into consideration such Lender’s or
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after written demand by such Lender (with a copy to the
Administrative Agent), the applicable Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any Applicable Law as in
effect on the Closing Date. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Parent Borrower, which notice shall set
forth in reasonable detail the basis of the calculation of such additional
amounts, although the failure to give any such notice shall not, subject to
Section 2.132.13, release or diminish any Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.
(d)    Notwithstanding the foregoing, no Lender shall demand compensation
pursuant to this Section 2.10 if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in substantially the same
manner as applied to other similarly situated borrowers under comparable
syndicated credit facilities.
(e) Notwithstanding anything contained herein to the contrary, and without
limiting the provisions of Section 2.6, in the event that the Administrative
Agent or the Required Lenders shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto absent manifest
error) that any of the LIBOR Rate or the EURIBOR Rate for a particular Interest
Period is not available at such time for any reason, then the LIBOR Rate or the
EURIBOR Rate (as applicable) for such Interest Period shall be (x) a comparable
successor or alternative interbank rate for deposits in Dollars, Sterling or
Euros (as applicable) that is, at such time, broadly accepted by the syndicated
loan market in lieu of the LIBOR Rate or the EURIBOR Rate (as applicable) and is
reasonably acceptable to the Parent Borrower and the Administrative Agent or (y)
solely if no such broadly accepted comparable successor interbank rate exists at
such time, a successor or alternative index rate as the Administrative Agent and
the Parent Borrower may determine with the consent of the Required Lenders.
2.11    Compensation
If (i) any payment of principal of any LIBOR Loan, CDOR Loan or EURIBOR Loan is
made by the applicable Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such LIBOR Loan, CDOR Loan or EURIBOR
Loan as a result of a
127

--------------------------------------------------------------------------------



payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a
result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (ii) any Borrowing of LIBOR Loans, CDOR Loans or EURIBOR
Loans is not made as a result of a withdrawn Notice of Borrowing, (iii) any ABR
Loan is not converted into a LIBOR Loan as a result of a withdrawn Notice of
Conversion or Continuation, (iv) any LIBOR Loan, CDOR Loan or EURIBOR Loan is
not continued as a LIBOR Loan, CDOR Loan or EURIBOR Loan, as the case may be, as
a result of a withdrawn Notice of Conversion or Continuation or (v) any
prepayment of principal of any LIBOR Loan, CDOR Loan or EURIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the applicable Borrower shall, after receipt of a written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amount), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan, CDOR Loan or EURIBOR Loan.
Notwithstanding the foregoing, no Lender shall demand compensation pursuant to
this Section 2.11 if it shall not at the time be the general policy or practice
of such Lender to demand such compensation in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities.
2.12    Change of Lending Office
Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(c) or 5.4 (or the
comparable provisions under Section 14) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Lending Office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its Lending Office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.122.12
shall affect or postpone any of the obligations of the applicable Borrower or
the right of any Lender provided in Section 2.10 or 5.4 (or the comparable
provisions under Section 14). The applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with such
designation.
2.13    Notice of Certain Costs
Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.112.11 or 5.4 (or the comparable provisions
in Section 14) is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.112.11 or 5.4 (or the comparable provisions
under Section 14), as the case may be, for any such amounts incurred or accruing
prior to the
128

--------------------------------------------------------------------------------



181st day prior to the giving of such notice to the Parent Borrower (except
that, if the event giving rise to such additional cost, reduction in amounts,
loss, tax or other additional amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).
2.14    Incremental Credit Extensions
(a)    Incremental Revolving Credit Request. The Borrowers may at any time and
from time to time, on one or more occasions, after the Closing Date, by notice
to the Administrative Agent, request one or more increases to the aggregate
principal amount of the Revolving Credit Commitments (the “Incremental
Commitments”). Such increase may be an increase to the U.S. Revolving Credit
Commitments and/or the Foreign Revolving Credit Commitments and shall not be
required to be pro rata as between the two Tranches.
(b)    Size. The aggregate principal amount of all Incremental Commitments
hereunder shall not exceed the sum of (x) $50,000,000, plus (y) an amount equal
to the excess of the Aggregate Borrowing Base set forth in the Borrowing Base
Certificate most recently delivered pursuant to Section 9.1(i) over the
principal amount of the Aggregate Revolving Credit Commitments at such time.
Each Incremental Commitment will be in an integral multiple of $1,000,000 and in
an aggregate principal amount that is not less than $5,000,000 (or such lesser
minimum amount approved by the Administrative Agent in its reasonable
discretion); provided that such amount may be less than such minimum amount or
integral multiple amount if such amount represents all the remaining
availability under the limit set forth above.
(c)    Incremental Lenders. Incremental Commitments may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of the Incremental Commitments, nor will
the Borrowers have any obligation to approach any existing Lender(s) to provide
any Incremental Commitments) or by any Additional Lender on terms permitted by
this Section 2.142.14; provided that the Administrative Agent, each Swing Line
Lender for the applicable Tranche and each L/C Issuer for the applicable Tranche
shall have consented (in each case, such consent not to be unreasonably
withheld, conditioned or delayed) to any such Person’s providing Incremental
Commitments if such consent would be required under Section 13.6(b)(ii) for an
assignment of Revolving Credit Commitments to such Person. Final allocations of
Incremental Commitments will be made by the Parent Borrower together with the
arrangers thereof, if any, in their discretion.
(d)    Incremental Amendments. Incremental Commitments shall become U.S.
Revolving Credit Commitments and/or Foreign Revolving Credit Commitments, as
applicable, under this Agreement pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by the Borrowers, each Person providing such Incremental Commitments
and the Administrative Agent. The Administrative Agent will promptly notify each
Lender as to the effectiveness of each Incremental Amendment. Incremental
Amendments may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be
129

--------------------------------------------------------------------------------



necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.142.14. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Amendment, this
Agreement and the other Credit Documents, as applicable, will be amended to the
extent necessary to reflect the existence and terms of the Incremental
Commitments.
(e)    Conditions. The availability of the Incremental Commitments under this
Agreement will be subject solely to the following conditions:
(i)    No Event of Default shall have occurred and be continuing or would exist
after giving effect thereto; and
(ii)    all representations and warranties set forth in Section 8 and the other
Credit Documents shall be true and correct in all material respects on and as of
the date of effectiveness of the Incremental Commitments except any
representations and warranties which expressly relate to a given date or period
shall be required only to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be, provided that,
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(f)    Terms. Except as set forth in clause (g) below or with respect to any
FILO Tranche under Section 2.14(h) below, any Incremental Commitments shall be
on the same terms (including as to maturity and guarantee and collateral) and
pursuant to the same documentation applicable to the U.S. Revolving Credit
Commitments and/or the Foreign Revolving Credit Commitments, as applicable;
provided that if a financial covenant is added for the benefit of the
Incremental Commitments, no consent from any Lender or the Administrative Agent
is required to the extent that such financial covenant is also added for the
benefit of the existing Credit Facilities.
(g)    Pricing. Other than (x) in the case of a FILO Tranche as described below
and (y) upfront fees paid upon the effectiveness of the Incremental Commitments,
the pricing in respect of the Incremental Commitments shall be identical to the
existing Revolving Credit Commitments.
(h)    FILO Tranche. Notwithstanding anything set forth above, the Borrowers may
incur Incremental Commitments in the form of a separate “first-in, last-out” or
“last-out” tranche (the “FILO Tranche”) with interest rate margins, rate floors,
upfront fees, funding discounts and original issue discounts, in each case to be
agreed upon among the Borrowers and the lenders providing the FILO Tranche
(which, for the avoidance of doubt, shall not require any adjustment to the
Applicable Rate for the existing Revolving Credit Loans) so long as (a) the
final scheduled maturity of any FILO Tranche shall not occur, and no FILO
Tranche shall require mandatory commitment reductions prior to, the latest
then-existing Maturity Date; and (b) the other terms of the FILO Tranche shall
be reasonably satisfactory to the Administrative Agent.
130

--------------------------------------------------------------------------------



(i)    Reallocation of Revolving Credit Exposure. Upon the effectiveness of the
Incremental Commitments (other than pursuant to clause (h) above):
(i)    each U.S. Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing an increase to the U.S. Revolving Credit Commitments, and each such
Lender will automatically and without further act be deemed to have assumed, a
portion of such U.S. Revolving Credit Lender’s participations hereunder in
outstanding U.S. Letters of Credit and U.S. Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in U.S.
Letters of Credit and U.S. Swing Line Loans held by each U.S. Revolving Credit
Lender will equal the percentage of the aggregate U.S. Revolving Credit
Commitments of all U.S. Revolving Credit Lenders represented by such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitments;
(ii)    each Foreign Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing an increase to the Foreign Revolving Credit Commitments, and
each such Lender will automatically and without further act be deemed to have
assumed, a portion of such Foreign Revolving Credit Lender’s participations
hereunder in outstanding Foreign Letters of Credit and Foreign Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Foreign Letters of Credit and Foreign Swing Line Loans held by each
Foreign Revolving Credit Lender will equal the percentage of the aggregate
Foreign Revolving Credit Commitments of all Foreign Revolving Credit Lenders
represented by such Foreign Revolving Credit Lender’s Foreign Revolving Credit
Commitments; and
(iii)    if, on the date of any increase to U.S. Revolving Credit Commitments or
Foreign Revolving Credit Commitments, as applicable, there are any U.S.
Revolving Credit Loans or Foreign Revolving Credit Loans outstanding, such
applicable Revolving Credit Loans shall on or prior to the effectiveness of such
Incremental Commitments be prepaid from the proceeds of Revolving Credit Loans
made hereunder (reflecting such increase in the applicable Tranche of Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.112.11.
(j)    The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this Section 2.14.
2.15    Extension of Revolving Credit Commitments
(a)    The Borrowers may at any time and from time to time request that all or a
portion of the U.S. Revolving Credit Commitments and/or the Foreign Revolving
Credit
131

--------------------------------------------------------------------------------



Commitments, each existing at the time of such request (each, an “Existing
Revolving Credit Commitment” and any related Revolving Credit Loans thereunder,
“Existing Revolving Credit Loans”) be converted to extend the Maturity Date
thereof (any such Existing Revolving Credit Commitments which have been so
extended, “Extended Revolving Credit Commitments” and any related Revolving
Credit Loans, “Extended Revolving Credit Loans”) and to provide for other terms
consistent with this Section 2.152.15. In order to establish any Extended
Revolving Credit Commitments, the Parent Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each
Appropriate Lender of the Existing Revolving Credit Commitments which such
request shall be offered equally to all such Lenders) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which, shall either, at the option of the
Parent Borrower, (A) reflect market terms and conditions (taken as a whole) at
the time of incurrence or issuance (as determined in good faith by the Parent
Borrower) or (B) if not consistent with the terms of the applicable Existing
Revolving Credit Commitments, shall not be materially more restrictive to the
Credit Parties (as determined in good faith by the Parent Borrower), when taken
as a whole, than the terms of such Existing Revolving Credit Commitments (the
“Specified Existing Revolving Credit Commitment”) unless (x) the Lenders
providing Existing Revolving Credit Commitments receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Maturity Date of
any Revolving Credit Commitments then outstanding under this Agreement, in each
case, to the extent provided in the applicable Extension Amendment; provided,
however, that (w) all or any of the final maturity dates of such Extended
Revolving Credit Commitments may be delayed to later dates than the final
maturity dates of the Specified Existing Revolving Credit Commitments, (x) (A)
the interest rates, interest margins, rate floors, upfront fees, funding
discounts, original issue discount and premiums with respect to the Extended
Revolving Credit Commitments may be higher or lower than the interest margins
rate floors, upfront fees, funding discounts, original issue discount and
premiums for the Specified Existing Revolving Credit Commitments and/or (B)
additional fees and premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any of the
items contemplated by the preceding clause (A), (y) the commitment fee rate with
respect to the Extended Revolving Credit Commitments may be higher or lower than
the commitment fee rate for the Specified Existing Revolving Credit Commitment
and (z) the amount of the Extended Revolving Credit Commitments and the
principal amount of the Extended Revolving Credit Loans shall not exceed the
amount of the Specified Existing Revolving Credit Commitments being extended and
the principal amount of the related Existing Revolving Credit Loans being
extended, respectively, and provided further that, notwithstanding anything to
the contrary in this Section 2.152.15 or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of the Extended Revolving Credit Loans under any Extended
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Specified Existing Revolving Credit Commitment
and the other Existing Revolving Credit Commitments (the mechanics for which may
be implemented through the applicable Extension Amendment and may include
technical changes related to the borrowing and repayment procedures of the
applicable Credit Facility) and (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving
132

--------------------------------------------------------------------------------



Credit Loans related to such Revolving Credit Commitments set forth in Section
13.6. No Lender shall have any obligation to agree to have any of its Revolving
Credit Loans or Revolving Credit Commitments converted into Extended Revolving
Credit Loans or Extended Revolving Credit Commitments pursuant to any Revolving
Credit Extension Request. Any Extended Revolving Credit Commitments shall
constitute a separate class of revolving credit commitments from the Specified
Existing Revolving Credit Commitments and from any other Existing Revolving
Credit Commitments; provided that any Extended Revolving Credit Commitments may,
to the extent provided in the applicable Extension Amendment, be designated as
an increase in any then outstanding class of Revolving Credit Commitments other
than the Existing Revolving Credit Commitments from which such Extended
Revolving Credit Commitments were converted.
(b)    Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Revolving Credit Commitments subject to such Revolving Credit Extension
Request converted into Extended Revolving Credit Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Revolving Credit Commitments
subject to such Extension Request that it has elected to convert into Extended
Revolving Credit Commitments. In the event that the aggregate amount of
Revolving Credit Commitments subject to Extension Elections exceeds the amount
of Extended Revolving Credit Commitments requested pursuant to the Extension
Request, Revolving Credit Commitments subject to Extension Elections shall be
converted to Extended Revolving Credit Commitments on a pro rata basis based on
the amount of Revolving Credit Commitments included in each such Extension
Election. Notwithstanding the conversion of any Existing Revolving Credit
Commitment into an Extended Revolving Credit Commitment, such Extended Revolving
Credit Commitment shall be treated identically to all then-outstanding Revolving
Credit Commitments for purposes of the obligations of a Revolving Credit Lender
in respect of Letters of Credit or Swing Line Loans under Section 3, except that
the applicable Extension Amendment may provide that the Letter of Credit
Expiration Date may be extended and the related obligations to issue Letters of
Credit may be continued so long as the applicable L/C Issuer has consented to
such extensions in its sole discretion (it being understood that no consent of
any other Lender shall be required in connection with any such extension).
(c)    Extended Revolving Credit Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which, except to the
extent expressly contemplated by the last sentence of this Section 2.15(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Revolving Credit Commitments) executed by the Credit Parties,
the Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for Extended Revolving Credit Commitments in an aggregate principal
amount that is less than $10,000,000. Notwithstanding anything to the contrary
in this Section 2.152.15, and without limiting the generality or applicability
of Section 13.1 to any Section 2.152.15 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.152.15 Additional Amendment”) to this Agreement and the other Credit
Documents; provided that such Section 2.152.15 Additional
133

--------------------------------------------------------------------------------



Amendments comply with the requirements of Section 2.152.15 and do not become
effective prior to the time that such Section 2.152.15 Additional Amendments
have been consented to (including, without limitation, consents applicable to
holders of any Extended Revolving Credit Commitments provided for in any
Extension Amendment) by such of the Lenders, Credit Parties and other parties
(if any) as may be required in order for such Section 2.152.15 Additional
Amendments to become effective in accordance with Section 13.1.
(d)    Notwithstanding anything to the contrary contained in this Agreement, if
on any date on which any Existing Revolving Credit Commitments are converted,
any Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments.
(e)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.152.15
(including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Extended Revolving Credit Commitments on such terms as
may be set forth in the relevant Extension Amendment) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment or amendment section) or any other Credit Document that may
otherwise prohibit or restrict any such extension or any other transaction
contemplated by this Section 2.152.15.
(f)    No conversion of Loans or Revolving Credit Commitments pursuant to any
Extension Amendment in accordance with this Section 2.152.15 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
2.16    Defaulting Lender
(a)    Reallocation. Notwithstanding anything to the contrary herein, if a
Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding Protective
Advance participation pursuant to Section 2.1(c), any outstanding Letter of
Credit participation pursuant to Section 3.1 and Swing Line Loan participation
pursuant to Section 3.2 of such Defaulting Lender:
(i)    (A) the U.S. Protective Advance participation pursuant to Section 2.1(c),
the U.S. Letter of Credit participation pursuant to Section 3.1 and the U.S.
Swing Line Loan participation pursuant to Section 3.2, in each case, of such
Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders who are U.S. Revolving
Credit Lenders pro rata in accordance with their respective U.S. Revolving
Credit Commitments and (B) the Foreign Protective Advance participation pursuant
to Section 2.1(c), the Foreign Letter of Credit participation pursuant to
Section 3.1 and the Foreign Swing Line Loan participation pursuant to
134

--------------------------------------------------------------------------------



Section 3.2, in each case, of such Defaulting Lender will, subject to the
limitation in the proviso below, automatically be reallocated (effective on the
day such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders
who are Foreign Revolving Credit Lenders pro rata in accordance with their
respective Foreign Revolving Credit Commitments; provided that, in each cases of
clauses (A) and (B) above, (a) (A) the U.S. Revolving Credit Exposure of each
Non-Defaulting Lender may not in any event exceed its U.S. Revolving Credit
Commitment as in effect at the time of such reallocation and (B) the Foreign
Revolving Credit Exposure of each Non-Defaulting Lender may not in any event
exceed its Foreign Revolving Credit Commitment as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, the Administrative Agent, the L/C Issuers, the
applicable Swing Line Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
and
(ii)    to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 3.1 and
Swing Line Loan participation pursuant to Section 3.2 cannot be so reallocated,
whether by reason of the proviso in clause (i) above or otherwise, the
applicable Borrowers will, not later than two Business Days after demand by the
Administrative Agent (at the direction of the relevant L/C Issuer and/or the
relevant Swing Line Lender, as the case may be), (1) Cash Collateralize the
obligations of such Borrower to the relevant L/C Issuer in respect of such
Letter of Credit participation pursuant to Section 3.1, in an amount equal to
the aggregate amount of the unreallocated portion of such Letter of Credit
participation pursuant to Section 3.1, or (2) in the case of such Swing Line
Loan participation pursuant to Section 3.2, prepay and/or Cash Collateralize in
full the unreallocated portion thereof, or (3) make other arrangements
satisfactory to the Administrative Agent, and to the relevant L/C Issuer and the
Swing Line Lender, as the case may be, in their sole discretion to protect them
against the risk of nonpayment by such Defaulting Lender.
(b)    Fees. Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled
to any fees accruing during such period pursuant to Section 3.1(i) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that in the case of any such Defaulting Lender that was
or is a Lender (x) to the extent that a portion of the Letter of Credit
participation pursuant to Section 3.1 of such Defaulting Lender is reallocated
to the applicable Non-Defaulting Lenders pursuant to Section 2.16(a) above, such
fees under Section 3.1(i) that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their applicable U.S.
Revolving Credit Commitments or Foreign Revolving Credit Commitments, as
applicable, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 3.1 cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the relevant L/C Issuer, as
their interests appear.
135

--------------------------------------------------------------------------------



(c)    Cure. If the Parent Borrower, the Administrative Agent, each L/C Issuer
and each Swing Line Lender agree in writing in their discretion that a Lender
that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon
(as of the effective date specified in such notice and subject to any conditions
set forth therein), such Lender will, to the extent applicable, purchase such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the aggregate Revolving Credit Commitments, Revolving Credit Loans, Letter of
Credit participations pursuant to Section 3.1 and Swing Line Loan participations
pursuant to Section 3.2 of the Lenders to be on a pro rata basis in accordance
with their respective Revolving Credit Commitments, whereupon such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Commitments and Loans of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.
2.17    Reserves
Notwithstanding anything to the contrary, the Administrative Agent may at any
time and from time to time in the exercise of its Permitted Discretion establish
and increase or decrease Reserves; provided that the Administrative Agent shall
have provided the Parent Borrower at least five (5) Business Days’ prior written
notice of any such establishment or change. Upon delivery of such notice, the
Administrative Agent shall be available to discuss the proposed Reserve or
change, and the Borrowers may take such action as may be required so that the
event, condition, circumstance or new fact that is the basis for such Reserve or
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. In no
event shall such notice and opportunity limit the right of the Administrative
Agent to establish or change such Reserve, unless the Administrative Agent shall
have determined in its Permitted Discretion that the event, condition, other
circumstance or new fact that is the basis for such new Reserve or such change
no longer exists or has otherwise been adequately addressed by the Borrowers.
Any Reserve established or modified by the Administrative Agent shall have a
reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such Reserve, as reasonably determined, without
duplication, by the Administrative Agent in its Permitted Discretion.
2.18    Effect of Benchmark Transition Event
(a)    Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent, Holdings and the Borrowers
may amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth
136

--------------------------------------------------------------------------------



(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrowers so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the LIBOR Rate with a Benchmark Replacement pursuant to this Section 2.18
will occur prior to the applicable Benchmark Transition Start Date.
(b)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(c)    The Administrative Agent will promptly notify each Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.18 including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.18.
(d)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a LIBOR Loan,
conversion to or continuation of a LIBOR Loan to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to ABR Loans. During any Benchmark Unavailability Period, the
component of ABR based upon the LIBOR Rate will not be used in any determination
of ABR.
2.19    CDOR Discontinuation
(a)    If the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent that the Required Lenders have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the CDOR
Rate, including because the Reuters Screen CDOR Page is not available or
137

--------------------------------------------------------------------------------



published on a current basis for the applicable period and such circumstances
are unlikely to be temporary;
(ii)    the administrator of the CDOR Rate or a Governmental Authority having
jurisdiction has made a public statement identifying a specific date after which
the CDOR Rate will permanently or indefinitely cease to be made available or
permitted to be used for determining the interest rate of loans;
(iii)    a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
CDOR Rate shall no longer be permitted to be used for determining the interest
rate of loans (each such specific date in clause (ii) above and in this clause
(iii) a “CDOR Scheduled Unavailability Date”); or
(iv)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.19, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the CDOR Rate,
then reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may mutually agree upon a successor rate
to the CDOR Rate, and the Administrative Agent and the Borrowers may amend this
Agreement to replace the CDOR Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Canadian Dollars denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “CDOR Successor Rate”),
together with any proposed CDOR Successor Rate conforming changes and any such
amendment shall become effective at 5:00 p.m. (Toronto time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
(b)    If no CDOR Successor Rate has been determined and the circumstances under
Subsection 2.19(a)(i) exist or a CDOR Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the applicable
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain bankers’ acceptances, shall be suspended (to the extent of the affected
bankers’ acceptances). Upon receipt of such notice, the applicable Borrower may
revoke any pending request for an advance of, conversion to or rollover of
bankers’ acceptances, (to the extent of the affected bankers’ acceptances) or,
failing that, will be deemed to have converted such request into a request for
an advance of Canadian Prime Rate Loans (subject to the foregoing Subsection
2.19(b)) in the amount specified therein.
138

--------------------------------------------------------------------------------



(c)    Notwithstanding anything else herein, any definition of the CDOR
Successor Rate (exclusive of any margin) shall provide that in no event shall
such CDOR Successor Rate be less than 0.5% for the purposes of this Agreement.
SECTION 3    Letters of Credit and Swing Line Loans
3.1    Letters of Credit
(a)    The Letter of Credit Commitments.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Appropriate Lenders set forth in
this Section 3.1, (x) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in an Alternative Currency for the
account of any Borrower (provided that any Letter of Credit may be for the
benefit of any direct or indirect Subsidiary of the Parent Borrower) and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 3.1(b), and (y) to honor drawings under the Letters of Credit and (B)
(1) the U.S. Revolving Credit Lenders severally agree to participate in Letters
of Credit issued for the account of the Parent Borrower or any of its Restricted
Subsidiaries (each, a “U.S. Letter of Credit”) and (2) the Foreign Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Foreign Borrowers (each, a “Foreign Letter of Credit”), in
each case, pursuant to this Section 3.1; provided that after giving effect to
each L/C Credit Extension, (i) the Availability Requirements shall be satisfied
and (ii) the Outstanding Amount of the L/C Obligations, and the Outstanding
Amount of the L/C Obligations of each L/C Issuer, shall not exceed the
applicable L/C Sublimit; provided further that (i) Goldman Sachs Bank USA (or
any of its branches or Affiliates) shall not be required to issue Commercial
Letters of Credit or Letters of Credit denominated in a currency other than
Dollars without its prior written consent and (ii) JPMorgan Chase Bank, N.A. may
issue any Letter of Credit acting through any of its branches or designated
Affiliates that it determines necessary and appropriate. Each request by any
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Closing Date Existing Letters of Credit shall be deemed
to have been issued pursuant to this Section 3.1(a) hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof. Each L/C Issuer party hereto that is an issuer of Closing Date Existing
Letters of Credit agrees to the foregoing arrangements with respect to the
Closing Date Existing Letters of Credit issued by it, notwithstanding that such
provisions may cause the Outstanding Amount of the L/C Obligations of such L/C
Issuer to exceed its applicable L/C Sublimit; provided
139

--------------------------------------------------------------------------------



that, in such event, such L/C Issuer shall not be obligated to issue or renew
any new Letters of Credit until the applicable conditions precedent in Section
3.1(a) have been satisfied.
(ii)    An L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 3.1(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the applicable L/C Issuer and the
Administrative Agent in their sole discretion;
(B)    the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) each Appropriate Lender
shall have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or otherwise backstopped in a manner that is mutually agreeable
between the Parent Borrower and the applicable L/C Issuer; or
(C)    the beneficiary of the Letter of Credit is either resident in Ireland or,
where such beneficiary is a legal person, its place of establishment to which
the Letter of Credit relates is Ireland unless the L/C Issuer is either (x)
authorized under the laws of Ireland to issue Letters of Credit to any such
beneficiary or (y) exempted from the requirement to have any such authorization
under the laws of Ireland.
(iii)    An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Applicable Law or any directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such L/C Issuer shall prohibit, or direct that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date (for which such L/C Issuer is not otherwise
compensated hereunder);
(B)    the issuance of such Letter of Credit would violate one or more policies
or procedures of such L/C Issuer applicable to letters of credit generally; or
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer pursuant to Section 1.8, such Letter of Credit is to be denominated in a
currency other than Dollars and any currency listed in clause (a) of the
definition of “Alternative Currency”.
140

--------------------------------------------------------------------------------



(iv)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(v)    Each L/C Issuer shall act on behalf of the Appropriate Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Section 12 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Section 12 included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit; AutoRenewal
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Administrative Borrower delivered to an L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by an Authorized Officer
of the applicable Administrative Borrower. Such Letter of Credit Application
must be received by the relevant L/C Issuer and the Administrative Agent not
later than 12:00 noon (New York, New York time) at least two (2) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof, and the name of the applicable
Borrower for whose account the Letter of Credit is to be issued; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency in which the requested Letter of
Credit will be denominated; (h) the Tranche of Revolving Credit Commitments
under which such Letter of Credit is to be issued (provided that any Letter of
Credit for the benefit of the Parent Borrower or any of its Domestic
Subsidiaries shall not be issued under the Tranche with respect to the Foreign
Revolving Credit Commitments) and (i) such other matters as the relevant L/C
Issuer may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.
141

--------------------------------------------------------------------------------



(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Administrative Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
relevant L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Credit Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Appropriate Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)    If the applicable Administrative Borrower so requests in any applicable
Letter of Credit Application, the relevant L/C Issuer shall agree to issue a
Letter of Credit that has automatic renewal provisions (the maturity of which
shall in no event extend beyond the Letter of Credit Expiration Date, unless
such Letter of Credit has been Cash Collateralized or otherwise backstopped in a
manner that is mutually agreeable between the Parent Borrower and the applicable
L/C Issuer) (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the relevant L/C Issuer to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon by the relevant L/C Issuer and the Parent
Borrower at the time such Letter of Credit is issued. Unless otherwise directed
by the relevant L/C Issuer, the Parent Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Appropriate Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time until an expiry date not
later than the applicable Letter of Credit Expiration Date unless such Letter of
Credit has been Cash Collateralized or otherwise backstopped in a manner that is
mutually agreeable between the Parent Borrower and the applicable L/C Issuer);
provided that the relevant L/C Issuer shall not permit any such renewal if (A)
the relevant L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of clause (ii) or (iii)
of Section 3.1(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent or any
Appropriate Lender, or the Parent Borrower that one or more of the applicable
conditions specified in Section 7 is not then satisfied.
142

--------------------------------------------------------------------------------



(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant L/C Issuer shall examine
drawing documents within the period stipulated by the terms and conditions of
the Letter of Credit. After such examination, such L/C Issuer shall notify
promptly the applicable Administrative Borrower and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the applicable Borrower shall reimburse the relevant L/C Issuer in
such Alternative Currency, unless (A) the relevant L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Administrative Borrower shall have notified the relevant
L/C Issuer promptly following receipt of the notice of drawing that the
applicable Borrower will reimburse such L/C Issuer in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the relevant L/C Issuer shall notify the
applicable Administrative Borrower of the Dollar Amount of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
on the first Business Day following the date of any payment by any L/C Issuer
under a Letter of Credit to be reimbursed in Dollars (including all Letters of
Credit denominated in Dollars), or the Applicable Time on the first Business Day
following the date of any payment by any L/C Issuer under an Alternative
Currency Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the applicable
L/C Issuer in an amount equal to the amount of such drawing and in the
applicable currency. If the applicable Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars or in the Dollar Amount thereof in the case of an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the applicable
Administrative Borrower shall be deemed to have requested a Revolving Credit
Borrowing of ABR Loans in Dollars to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount (or, in the case of an Unreimbursed Amount
denominated in a currency other than Dollars, the Dollar Amount thereof),
without regard to the minimum and multiples specified in Section 2.2 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders, and
subject to the conditions set forth in Section 7 (other than the delivery of a
Notice of Borrowing). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 3.1(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an
143

--------------------------------------------------------------------------------



immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    (A) Each U.S. Revolving Credit Lender (including any such U.S. Revolving
Credit Lender acting as an L/C Issuer) shall upon any notice pursuant to Section
3.1(c)(i) make funds available to the Administrative Agent for the account of
the relevant L/C Issuer at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of any Unreimbursed Amount in respect of a
U.S. Letter of Credit and (B) each Foreign Revolving Credit Lender (including
any such Foreign Revolving Credit Lender acting as an L/C Issuer) shall upon any
notice pursuant to Section 3.1(c)(i) make funds available to the Administrative
Agent for the relevant L/C Issuer at the Administrative Agent’s Office for
payments in an amount equal to its Pro Rata Share of any Unreimbursed Amount in
respect of a Foreign Letter of Credit, in each case, not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent (which may
be the same Business Day such notice is provided if such notice is provided
prior to 12:00 noon), whereupon, subject to the provisions of Section
3.1(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving Credit Loan that is an ABR Loan in Dollars to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.
(iii)    With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing because the
conditions set forth in Section 7 cannot be satisfied or for any other reason,
the applicable Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 3.1(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
3.1.
(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 3.1(c) to reimburse the relevant L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse an L/C Issuer for amounts drawn under the applicable Letters of
Credit, as contemplated by this Section 3.1(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make
144

--------------------------------------------------------------------------------



Revolving Credit Loans pursuant to this Section 3.1(c) is subject to the
conditions set forth in Section 7 (other than delivery by the Administrative
Borrower of a Notice of Borrowing). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the relevant L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.1(c) by the time
specified in Section 3.1(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. A certificate of
the relevant L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 3.1(c)(vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Appropriate Lender such Lender’s L/C Advance
in respect of such payment in accordance with this Section 3.1(d), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from any Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Appropriate Lender its Pro Rata Share thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 3.1(c)(i) is required to be returned under any
of the circumstances described in Section 13.19 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The obligations of the Lenders under this clause (d)(ii) shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the applicable Borrower to
reimburse the relevant L/C Issuer for each drawing under each Letter of Credit
issued by it and
145

--------------------------------------------------------------------------------



to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Holdings or any Credit Party may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Parent Borrower or any Subsidiary or
in the relevant currency markets generally;
(vi)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guarantees or any
other guarantee, for all or any of the Obligations of any Credit Party in
respect of such Letter of Credit; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to punitive or
consequential damages or lost profits, claims in respect of which are waived by
the Borrowers to the extent permitted by Applicable
146

--------------------------------------------------------------------------------



Law) suffered by any Borrower that are caused by acts or omissions of such L/C
Issuer constituting gross negligence or willful misconduct on the part of such
L/C Issuer.
(f)    Role of L/C Issuers. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) a problem with the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(iii) of this Section 3.1(f); provided that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to lost profits or punitive or
consequential damages suffered by any Borrower that were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrowers to Cash Collateralize their
respective L/C Obligations pursuant to Section 11 or (ii) an Event of Default
set forth under Section 11.5 occurs and is continuing or (iii) for any reason,
any Letter of Credit is outstanding at the time of termination of the Revolving
Credit Commitments and a backstop letter of credit that is satisfactory to the
L/C Issuer in its sole discretion is not in place, then the applicable Borrowers
shall Cash Collateralize the then Outstanding Amount of all L/C Obligations (in
an amount equal to such Outstanding Amount determined as of the date of such
Event of Default or such termination date), and shall do so not later than 2:00
p.m. on (x) in the case of the immediately preceding clause (i) or (iii), (1)
the Business Day that the Parent Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 noon or (2) if clause (1) above
does
147

--------------------------------------------------------------------------------



not apply, the Business Day immediately following the day that the Parent
Borrower receives such notice and (y) in the case of the immediately preceding
clause (ii), the Business Day on which an Event of Default set forth under
Section 11.5 occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day. The applicable Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in Cash
Equivalents made available by the Administrative Agent and elected by the
applicable Administrative Borrower. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under Applicable Law, to reimburse the relevant L/C Issuer.
To the extent the amount of any Cash Collateral exceeds the then Outstanding
Amount of such L/C Obligations and so long as no Event of Default has occurred
and is continuing, the excess shall be refunded to the Borrowers. In the case of
clause (i) or (ii) above, if such Event of Default is cured or waived and no
other Event of Default is then occurring and continuing, the amount of any Cash
Collateral shall be refunded to the Borrowers.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Parent Borrower (or other applicable Borrower) when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance, shall apply to each Commercial Letter of
Credit.
(i)    Letter of Credit Fees. Each Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
letter of credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued for the account of such Borrower or its Subsidiaries pursuant to this
Agreement equal to the Applicable Rate times the daily maximum Dollar Amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
Dollar Amount increases periodically pursuant to the terms of such Letter of
Credit). Such Letter of Credit Fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit Fees shall be due and payable in Dollars on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. Each Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it for the
account of such Borrower or its Subsidiaries equal to 0.125% per annum of the
daily maximum Dollar Amount then available to be drawn under such Letter of
Credit. Such fronting fees shall be computed on a quarterly basis in arrears.
Such fronting fees shall be due and payable on the last Business Day of each
March,
148

--------------------------------------------------------------------------------



June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. In addition, each Borrower shall pay directly to each
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within ten
(10) Business Days of demand and are nonrefundable.
(k)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in any Letter of Credit Application, in the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
(l)    Addition of an L/C Issuer.
(i)    A Lender may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Parent Borrower, the Administrative Agent and such
Lender. The Administrative Agent shall notify the Lenders of any such additional
L/C Issuer.
(ii)    On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
issued by it that are outstanding at such time together with such other
information as the Administrative Agent may from time to time reasonably
request.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Restricted Subsidiary, the Parent Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Parent Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of the Restricted
Subsidiaries of the Parent Borrower inures to the benefit of the Parent
Borrower, and that the Parent Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.
3.2    Swing Line Loans
(a)    The Swing Line. Subject to the terms and conditions set forth herein, (i)
the U.S. Swing Line Lender agrees to make loans in Dollars (each such loan, a
“U.S. Swing Line Loan”) to the Parent Borrower in an aggregate principal amount
not to exceed at any time outstanding the amount of the U.S. Swing Line
Sublimit, (ii) the Canadian Swing Line Lender agrees to make loans in Dollars or
Canadian Dollars (each such loan, a “Canadian Swing Line Loan”) to the Canadian
Borrower in an aggregate Dollar Amount in principal not to exceed at any time
outstanding, when combined with the aggregate Dollar Amount in principal of the
European Swing Line Loans, the amount of the Foreign Swing Line Sublimit, and
(iii) the European Swing Line Lender agrees to make loans in Dollars, Euro or
Sterling (each such loan, a
149

--------------------------------------------------------------------------------



“European Swing Line Loan” and, collectively with the Canadian Swing Line Loans,
each a “Foreign Swing Line Loan”; Foreign Swing Line Loans, collectively with
the U.S. Swing Line Loans, each a “Swing Line Loan”) to any European Borrower in
an aggregate Dollar Amount in principal not to exceed at any time outstanding,
when combined with the aggregate Dollar Amount in principal of the Canadian
Swing Line Loans, the amount of the Foreign Swing Line Sublimit, in each case
from time to time on any Business Day during the period from the Closing Date
until the Maturity Date, notwithstanding the fact that (i) such U.S. Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of U.S.
Revolving Credit Loans and U.S. L/C Obligations of any Lender acting as a Swing
Line Lender, may exceed the amount of such Lender’s U.S. Revolving Credit
Commitment and/or (ii) such Foreign Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Foreign Revolving Credit Loans and
Foreign L/C Obligations of any Lender acting as a Swing Line Lender, may exceed
the amount of such Lender’s Foreign Revolving Credit Commitment; provided that
(i) (A) after giving effect to any U.S. Swing Line Loan, each U.S. Revolving
Credit Lender’s U.S. Revolving Credit Exposure shall not exceed such Lender’s
U.S. Revolving Credit Commitment then in effect and (B) after giving effect to
any Foreign Swing Line Loan, each Foreign Revolving Credit Lender’s Foreign
Revolving Credit Exposure shall not exceed such Lender’s Foreign Revolving
Credit Commitment then in effect and (ii) after giving effect to each Swing Line
Loan and to the application of the proceeds thereof, the Availability
Requirements shall be met. Within the foregoing limits, and subject to the other
terms and conditions hereof, each Borrower may borrow under this Section 3.2,
prepay under Section 2.5, and re-borrow under this Section 3.2. Each Swing Line
Loan (i) made to the Parent Borrower shall be an ABR Loan denominated in
Dollars, (ii) made to the Canadian Borrower shall be an ABR Loan if denominated
in Dollars or a Canadian Prime Rate Loan if denominated in Canadian Dollars and
(iii) made to a European Borrower shall be a LIBOR Loan if denominated in
Dollars or an Overnight LIBOR Loan if denominated in Euro or Sterling.
Immediately upon the making of a U.S. Swing Line Loan, each U.S. Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the U.S. Swing Line Lender a risk participation in such
U.S. Swing Line Loan in an amount equal to the product of such U.S. Revolving
Credit Lender’s Pro Rata Share times the amount of such U.S. Swing Line Loan.
Immediately upon the making of a Foreign Swing Line Loan, each Foreign Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Foreign Swing Line Lender a risk participation in
such Foreign Swing Line Loan in an amount equal to the product of such Foreign
Revolving Credit Lender’s Pro Rata Share times the amount of such Foreign Swing
Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Administrative Borrower’s irrevocable written notice to the
applicable Swing Line Lender and the Administrative Agent. Each such notice must
be received by the applicable Swing Line Lender and the Administrative Agent not
later than (A) in the case of a U.S. Swing Line Loan, 1:00 p.m. (New York time),
on the requested borrowing date, (B) in the case of a Canadian Swing Line Loan
denominated in Dollars, 1:00 p.m. (New York time), on the requested borrowing
date, (C) in the case of a Canadian Swing Line Loan denominated in Canadian
Dollars, 11:00 a.m. (New York time), on the requested borrowing date, and (D) in
the case of a European Swing Line Loan, 10:00 a.m. (London time), on the
requested borrowing
150

--------------------------------------------------------------------------------



date, and shall specify (i) the amount and currency to be borrowed, which shall
be a minimum Dollar Amount of $100,000 (and any Dollar Amount in excess of
$100,000 shall be an integral multiple Dollar Amount of $25,000), (ii) the
applicable Borrower and (iii) the requested borrowing date, which shall be a
Business Day. Each such notice must be made by delivery to the applicable Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by an Authorized Officer of the applicable
Administrative Borrower. Promptly after receipt by the applicable Swing Line
Lender of any Swing Line Loan Notice, such Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless a Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. (New York time, in the case of a U.S. Swing Line Loan
or Canadian Swing Line Loan, or London time, in the case of a European Swing
Line Loan) on the date of the proposed Swing Line Borrowing (A) directing such
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 3.2(a), or
(B) that one or more of the applicable conditions specified in Section 7 is not
then satisfied, then, subject to the terms and conditions hereof, such Swing
Line Lender will, not later than (x) 3:00 p.m. (New York time, in the case of a
U.S. Swing Line Loan or a Canadian Swing Line Loan) or (y) 6:00 p.m. (London
time, in the case of a European Swing Line Loan), in each case on the borrowing
date specified in such Swing Line Loan Notice, make the amount of the Swing Line
Loan available to the applicable Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender at any time in its sole and absolute discretion
may request the applicable Borrower to which the applicable Swing Line Loans has
been made (and the applicable Borrower hereby agrees to submit a Notice of
Borrowing requesting), that (A) each U.S. Revolving Credit Lender make a U.S.
Revolving Credit Loan in an amount equal to such U.S. Revolving Credit Lender’s
Pro Rata Share of the amount of the U.S. Swing Line Loans then outstanding to
such Borrower and/or (B) each Foreign Revolving Credit Lender make a Foreign
Revolving Credit Loan in an amount equal to such Foreign Revolving Credit
Lender’s Pro Rata Share of the amount of the Foreign Swing Line Loans then
outstanding to such Borrower, in each case of clauses (A) and (B), which
Revolving Credit Loan shall be (A) in the case of a U.S. Swing Line Loan, an ABR
Loan, (B) in the case of a Canadian Swing Line Loan denominated in Dollars, an
ABR Loan, (C) in the case of a Canadian Swing Line Loan denominated in Canadian
Dollars, a Canadian Prime Rate Loan, and (D) in the case of a European Swing
Line Loan denominated in Dollars or Sterling, a LIBOR Loan with an Interest
Period of one month, and (E) in the case of a European Swing Line Loan
denominated in Euros, a EURIBOR Loan with an Interest Period of one month. Such
request shall be made in a Notice of Borrowing and in accordance with the
requirements of Section 2.3, without regard to the minimum and multiples
specified therein for the principal amount of Revolving Credit Loans, but
subject to the unutilized portion of the applicable U.S. Revolving Credit
Commitments or Foreign Revolving Credit
151

--------------------------------------------------------------------------------



Commitments, as applicable, and the conditions set forth in Section 7. The
applicable Borrower shall furnish the applicable Swing Line Lender with a copy
of each applicable Notice of Borrowing promptly after delivering such notice to
the Administrative Agent. Each Appropriate Lender shall make an amount equal to
its Pro Rata Share of the amount specified in each such Notice of Borrowing
available to the Administrative Agent in Same Day Funds for the account of the
applicable Swing Line Lender at the applicable Administrative Agent’s Office not
later than the time specified in Section 2.3(b) on the date specified in such
Notice of Borrowing, whereupon, subject to Section 3.2(c)(ii), each Lender that
so makes funds available shall be deemed to have made Revolving Credit Loans to
the applicable Borrowers in such respective amounts. The Administrative Agent
shall remit the funds so received to the applicable Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 3.2(c)(i), the request for
Loans submitted by the applicable Borrower as set forth herein shall be deemed
to be a request by the applicable Swing Line Lender that each of the Appropriate
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the applicable
Swing Line Lender pursuant to Section 3.2(c)(i) shall be deemed payment in
respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable Swing Line Lender any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 3.2(c) by
the time specified in Section 3.2(c)(i), such Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by such Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the applicable Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 3.2(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 3.2(c) is
subject to the conditions set forth in Section 7 (other than delivery by the
152

--------------------------------------------------------------------------------



applicable Administrative Borrower of a Notice of Borrowing). No such funding of
risk participations shall relieve or otherwise impair the obligation of any
Borrower to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swing Line Lender.
(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 13.19 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender with a participation in such Swing Line Loan shall pay
to such Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the applicable Swing Line Lender. The obligations of the applicable Lenders
under this clause (d)(ii) shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the applicable Administrative Borrower for interest
on the applicable Swing Line Loans. Until each applicable Lender funds its
Revolving Credit Loan or risk participation pursuant to this Section 3.2 to
refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the applicable
Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans made to it
directly to the applicable Swing Line Lender.
SECTION 4    Fees; Commitments; Removal of Foreign Borrowers
4.1    Fees
(a)    The Parent Borrower shall pay to the Administrative Agent for the account
of each U.S. Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to 0.375% times the actual daily U.S. Unused Amount;
provided that any commitment fee accrued with respect to any of the U.S.
Revolving Credit Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender
153

--------------------------------------------------------------------------------



and unpaid at such time shall not be payable by the Parent Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Parent Borrower
prior to such time; provided further that no commitment fee shall accrue on any
of the U.S. Revolving Credit Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. The commitment fees shall accrue at all
times from the Closing Date until the Maturity Date, including at any time
during which one or more of the conditions in Section 7 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with December 31, 2017, and on the
Maturity Date.
(b)    The Foreign Borrowers shall pay to the Administrative Agent for the
account of each Foreign Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to 0.375% times the actual daily Foreign Unused
Amount; provided that any commitment fee accrued with respect to any of the
Foreign Revolving Credit Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Foreign Borrowers so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Foreign Borrowers prior to such time; provided
further that no commitment fee shall accrue on any of the Foreign Revolving
Credit Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fees shall accrue at all times from the
Closing Date until the Maturity Date, including at any time during which one or
more of the conditions in Section 7 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with December 31, 2017, and on the Maturity Date.
(c)    The Parent Borrower agrees to pay directly to the Administrative Agent
for its own account the administrative agent fees as set forth in the Fee
Letter.
4.2    Termination or Reduction of Revolving Credit Commitments, L/C Sublimit or
Swing Line Sublimit
(a)    Optional. Upon at least one Business Day’s prior revocable written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
at the Administrative Agent’s Office (which notice the Administrative Agent
shall promptly transmit to each of the Appropriate Lenders), the Parent Borrower
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the U.S. Revolving Credit Commitments, the Foreign Revolving
Credit Commitments, any L/C Sublimit or any Swing Line Sublimit, in each case,
in whole or in part (and such termination or reduction shall not be required to
be pro rata as between the two Tranches of Revolving Credit Commitments);
provided that (i) any such termination or reduction of Revolving Credit
Commitments of any Tranche shall apply proportionately and permanently to reduce
the Revolving Credit Commitments of each of the Lenders of such Tranche, (ii)
any partial reduction pursuant to this Section 4.2(a) shall be in an aggregate
Dollar Amount in principal of $500,000 or any whole multiple of the Dollar
Amount in principal of $100,000 in excess thereof and (iii) after giving effect
to such termination or reduction and to any prepayments of the Revolving Credit
Loans,
154

--------------------------------------------------------------------------------



the Swing Line Loans or cancellation or Cash Collateralization of Letters of
Credit made on the date thereof in accordance with this Agreement (including
pursuant to Section 5.2), (A) each Lender’s U.S. Revolving Credit Exposure shall
not exceed its U.S. Revolving Credit Commitment, (B) each Lender’s Foreign
Revolving Credit Exposure shall not exceed its Foreign Revolving Credit
Commitment, (C) the L/C Sublimit with respect to the L/C Issuers, taken as a
whole, shall not be greater than the Aggregate Revolving Credit Commitments, (D)
the L/C Sublimit of each L/C Issuer shall not be less than the Outstanding
Amount of the Letters of Credit issued by such L/C Issuer, (E) the U.S. Swing
Line Sublimit shall not be greater than the aggregate U.S. Revolving Credit
Commitments, (F) the aggregate Foreign Swing Line Sublimit shall not be greater
than the aggregate Foreign Revolving Credit Commitments, (G) the Outstanding
Amount of U.S. Swing Line Loans shall not exceed the U.S. Swing Line Sublimit
and (H) the Outstanding Amount of Foreign Swing Line Loans shall not exceed the
Foreign Swing Line Sublimit.
(b)    Mandatory. The Revolving Credit Commitments shall terminate on the
Maturity Date.
(c)    Notice of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of Revolving Credit Commitments, L/C Sublimit or Swing Line Sublimit
pursuant to this Section 4.2. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitments shall be paid on the
effective date of such termination.
4.3    Re-Allocation of Revolving Credit Commitments
Up to one time in any fiscal quarter of the Parent Borrower, so long as after
giving effect thereto the Availability Requirements would be satisfied, the
Borrowers may convert all or a portion of any Lender’s U.S. Revolving Credit
Commitments to Foreign Revolving Credit Commitments or all or a portion of any
Lender’s Foreign Revolving Credit Commitments to U.S. Revolving Credit
Commitments, by written notice to the Administrative Agent and with the written
consent of each Lender whose Revolving Credit Commitments are converted. Upon
the effectiveness of such conversion, (a) the applicable Borrowers shall have
repaid any outstanding Revolving Credit Loans in full (which may be with any
Borrowing of Revolving Credit Loans under the applicable Tranche after giving
effect to the conversion) and (b) the participations in Swing Line Loans and L/C
Obligations under each Tranche of Revolving Credit Commitments shall be
re-allocated among the Lenders of the applicable Tranche so they will each hold
their Pro Rata Share of the applicable participations based on the new Revolving
Credit Commitments under the applicable Tranche.
4.4    Removal of Foreign Borrower
The Parent Borrower may, upon written notice to the Administrative Agent, remove
any Foreign Borrower as a Borrower under this Agreement without reducing any
Revolving Credit Commitments and thereafter such Foreign Borrower and any
Foreign Guarantor that is a direct parent of such Foreign Borrower shall be
released as a party under all Credit Documents and the security interest over
all assets of such Foreign Borrower and Foreign
155

--------------------------------------------------------------------------------



Guarantor shall also be released, so long as, upon the removal and release of
such Foreign Borrower and the relevant Foreign Guarantors:
(a)    no Event of Default shall have occurred and be continuing or result
therefrom, other than any Event of Default that will be cured after the removal
and release of such Foreign Borrower;
(b)    all Loans and other Obligations owed by such Foreign Borrower shall be
paid in full (other than Cash Management Obligations under Secured Cash
Management Agreements, Hedging Obligations under Secured Hedging Agreements or
Contingent Obligations) and all Letters of Credit issued for the account of such
Foreign Borrower shall be terminated (unless such Letters of Credit have been
Cash Collateralized, backstopped or otherwise collateralized on terms and
conditions reasonably satisfactory to the applicable L/C Issuer); and
(c)    the Availability Requirements shall have been satisfied after giving
effect thereto.
After the removal of any Person as a Foreign Borrower or Foreign Guarantor
pursuant to this Section 4.4, any reference to a Foreign Borrower, Borrower,
Foreign Guarantor, Foreign Credit Party or any similar term shall be deemed to
exclude such Person and any provision applicable to such Person in its capacity
as a Foreign Borrower or Foreign Guarantor shall cease to apply to such Person,
whether or not it remains a Subsidiary of the Parent Borrower. Upon the request
of the Parent Borrower, the Administrative Agent agrees, and the Lenders and the
L/C Issuers hereby authorize the Administrative Agent, to enter into amendments
to this Agreement and the other Credit Documents in form and substance
reasonably acceptable to the Parent Borrower and the Administrative Agent in
furtherance of the preceding sentence without consent of any other Person.
SECTION 5    Payments
5.1    Voluntary Prepayments
(a)    Each Borrower shall have the right to prepay Loans, without premium or
penalty (other than amounts, if any, required to be paid pursuant to Section
2.112.11 with respect to prepayments of LIBOR Loans, CDOR Loans or EURIBOR Loans
made on any date other than the last day of the applicable Interest Period), in
whole or in part, from time to time on the following terms and conditions: (a)
the Administrative Borrower shall give the Administrative Agent at the
Administrative Agent’s Office revocable written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, the amount
of such prepayment and Type(s) of Revolving Credit Loans to be prepaid, which
notice shall be given by the applicable Administrative Borrower no later than
1:00 p.m. (New York, New York time in the case of Revolving Credit Loans
denominated in Dollars or Canadian Dollars, or London, England time in the case
of Revolving Credit Loans denominated in Sterling or Euro) (A) three Business
Days prior to any date of prepayment of LIBOR Loans denominated in Dollars, (B)
three (3) Business Days prior to any date of prepayment of CDOR Loans, (C) four
156

--------------------------------------------------------------------------------



(4) Business Days prior to any date of prepayment of LIBOR Loans denominated in
Sterling or EURIBOR Loans and (D) on the date of prepayment of ABR Loans or
Canadian Prime Rate Loans and shall be promptly transmitted by the
Administrative Agent to each Appropriate Lender together with each such Lender’s
Pro Rata Share of such prepayment, (b)(A) each partial prepayment of LIBOR
Loans, CDOR Loans or EURIBOR Loans shall be in a principal Dollar Amount of
$1,000,000 or a whole multiple of the Dollar Amount of $500,000 in excess
thereof; and (B) each partial prepayment of ABR Loans (other than Swing Line
Loans and Protective Advances) or Canadian Prime Rate Loans (other than Swing
Line Loans) shall be in a principal Dollar Amount of $500,000 or a whole
multiple of the Dollar Amount of $100,000 in excess thereof or, in each case of
clauses (A) and (B), if less, the entire principal amount thereof then
outstanding (it being understood that ABR Loans shall be denominated in Dollars
only) and (c) any prepayment of LIBOR Loans, CDOR Loans or EURIBOR Loans
pursuant to this Section 5.1 on any day prior to the last day of an Interest
Period applicable thereto shall be subject to compliance by the applicable
Borrower with the applicable provisions of Section 2.112.11. Each prepayment of
principal of, and interest on, any Loan shall be made in the currency in which
borrowed (even if the applicable Borrower is required to convert currency to do
so). Each prepayment of the Loans pursuant to this Section 5.1(a) shall be paid
to the Appropriate Lenders in accordance with their respective Pro Rata Shares.
(b)    The Parent Borrower, the Canadian Borrower and the European Borrowers
may, upon notice by the applicable Administrative Borrower to the applicable
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the
applicable Swing Line Lender and the Administrative Agent not later than 1:00
p.m. (New York time, in the case of a U.S. Swing Line Loan or a Canadian Swing
Line Loan, or London time, in the case of a European Swing Line Loan) on the
date of the prepayment and (2) any such prepayment shall be in a minimum
principal Dollar Amount of $100,000 or a whole multiple of the Dollar Amount of
$25,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(c)    The Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time, voluntarily prepay Protective Advances in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal Dollar Amount of
$100,000 or a whole multiple of the Dollar Amount of $25,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.






157

--------------------------------------------------------------------------------



5.2    Mandatory Prepayments


(a)    If at any time any of the Availability Requirements fail to be satisfied
(except as the result of the making of a Protective Advance, unless requested by
the Administrative Agent), then, the applicable Borrowers shall promptly prepay
Loans and Cash Collateralize L/C Obligations (it being understood that any such
L/C Obligations so Cash Collateralized will not be deemed to be outstanding for
purposes of this Section 5.2(a)) so that the Availability Requirements will be
satisfied.
(b)    At all times following the establishment of the Cash Management Systems
for the relevant jurisdiction pursuant to Section 9.16 and during the Cash
Dominion Period (subject to the provisions of the Security Documents), on each
Business Day, at or before 1:00 p.m. (local time), the Administrative Agent
shall apply all immediately available funds credited to any Concentration
Account, (i) with respect to any Concentration Account of any U.S. Credit Party,
first to pay any fees or expense reimbursements then due to the Administrative
Agent, the Collateral Agent, each U.S. L/C Issuer, and the U.S. Revolving Credit
Lenders hereunder, in each case in their capacity as such, pro rata, second to
pay interest due and payable in respect of any Loans (including U.S. Swing Line
Loans and U.S. Protective Advances) of the Parent Borrower that may be
outstanding, pro rata, third to prepay the principal of any U.S. Protective
Advances to the Parent Borrower that may be outstanding, pro rata and fourth to
prepay the principal of the U.S. Revolving Credit Loans and U.S. Swing Line
Loans to the Parent Borrower and to Cash Collateralize U.S. L/C Obligations of
the Parent Borrower, pro rata and (ii) with respect to any Concentration Account
of any Foreign Borrower, first to pay any fees or expense reimbursements then
due to the Administrative Agent, the Collateral Agent, each Foreign L/C Issuer,
and the Foreign Revolving Credit Lenders hereunder, in each case in their
capacity as such, pro rata, second to pay interest due and payable in respect of
any Loans (including Foreign Swing Line Loans and Foreign Protective Advances)
of such Borrower that may be outstanding, pro rata, third to prepay the
principal of any Foreign Protective Advances to such Borrower that may be
outstanding, pro rata and fourth to prepay the principal of the Foreign
Revolving Credit Loans and Foreign Swing Line Loans to such Borrower and to Cash
Collateralize Foreign L/C Obligations of such Borrower, pro rata, fifth to pay
interest due and payable in respect of any remaining Loans (including Swing Line
Loans and Protective Advances) of the Foreign Borrowers that may be outstanding,
pro rata, sixth to prepay the principal of any remaining Foreign Protective
Advances that may be outstanding, pro rata and seventh to prepay the principal
of any remaining Foreign Revolving Credit Loans and Foreign Swing Line Loans and
to Cash Collateralize any remaining Foreign L/C Obligations, pro rata; provided
that, at any time that a certificate is delivered or comes into effect pursuant
to Section 14.2(c) with respect to a German Borrower (and for so long as any
such certificate is in effect with respect to such German Borrower, unless and
until otherwise ordered by a court of competent jurisdiction), funds credited to
any Concentration Account of such German Borrower shall only be applied pursuant
to the first through the fourth sub-clauses above of this clause (ii).
5.3    Method and Place of Payment
158

--------------------------------------------------------------------------------



(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. If, for any reason, any Borrower is prohibited by any
Applicable Law from making any required payment hereunder in any Alternative
Currency, the Borrowers shall make such payment in Dollars in the Dollar Amount
of the applicable foreign currency payment amount. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m. (New York, New York time), in the case of payments in
Dollars, or (ii) after the Applicable Time in the case of payments in any
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
(b)    Unless the Parent Borrower has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to such
Lender or L/C Issuer. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then such Lender or L/C
Issuer shall forthwith on demand repay to the Administrative Agent the portion
of such assumed payment that was made available to such Lender or L/C Issuer in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender or L/C Issuer to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Overnight Rate from
time to time in effect.
(c)    A notice of the Administrative Agent to any Lender or the Borrowers with
respect to any amount owing under this Section 5.3 shall be conclusive, absent
manifest error.
5.4    Net Payments
The provisions below shall not apply with respect to any payments in connection
with any Loan or other Credit Extension to the Foreign Borrowers.
(a)    Any and all payments made by or on behalf of the Parent Borrower or any
U.S. Guarantor under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes; provided that if the Parent Borrower or any U.S. Guarantor or the
Administrative Agent shall be required by Applicable Law (as determined in the
good faith discretion of an applicable withholding agent) to deduct or withhold
any Taxes from such payments, then (i) the Parent Borrower or such U.S.
Guarantor or the Administrative Agent shall make such deductions or withholdings
and (ii) the
159

--------------------------------------------------------------------------------



Parent Borrower or such U.S. Guarantor or the Administrative Agent shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
within the time allowed and in accordance with Applicable Law. If such a Tax is
an Indemnified Tax, the sum payable by the Parent Borrower or any U.S. Guarantor
shall be increased as necessary so that after making all such required
deductions and withholdings (including such deductions or withholdings
applicable to additional sums payable under this Section 5.4), the
Administrative Agent, the Collateral Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes are payable
by the Parent Borrower or such U.S. Guarantor, as promptly as practicable
thereafter, the Parent Borrower or the U.S. Guarantor shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt (or other
evidence acceptable to such Lender, acting reasonably) received by the Parent
Borrower or such U.S. Guarantor showing payment thereof.
(b)    The Parent Borrower shall timely pay to the relevant Governmental
Authority Other Taxes in accordance with Applicable Law, or at the option of the
Administrative Agent, timely reimburse it for the payment of any Other Taxes
that are paid by the Administrative Agent to the relevant Governmental Authority
in accordance with Applicable Law.
(c)    The Parent Borrower shall indemnify and hold harmless the Administrative
Agent, the Collateral Agent and each Lender within fifteen Business Days after
written demand therefor, for the full amount of any Indemnified Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender as the case may
be, on or with respect to any payment by or on account of any obligation of the
Parent Borrower or any U.S. Guarantor hereunder or under any other Credit
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.4) payable or paid by such Agent or Lender
or required to be withheld or deducted from a payment to such Agent or Lender
and any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
reasonable detail as to the amount of such payment or liability delivered to the
Parent Borrower by a Lender (with a copy to the Administrative Agent), the
Administrative Agent or the Collateral Agent (as applicable) on its own behalf
or on behalf of a Lender shall be conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Parent Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Parent Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
13.6 relating to the maintenance of a Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Credit Document,
and any reasonable expenses arising therefrom or with respect thereof, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability
160

--------------------------------------------------------------------------------



delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any Credit Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).
(e)    Any Non-U.S. Lender claiming a basis for an exemption from or reduction
of withholding Tax under the law of the jurisdiction in which the Parent
Borrower is resident for tax purposes, or under any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall, to the extent it is legally able to do so, deliver to the
Parent Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Parent Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding or as will permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made. In addition, any Lender, if requested by the Parent
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Parent Borrower or
the Administrative Agent as will enable the Parent Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in this Section 5.4(d), the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 5.4(f), 5.4(i) and 5.4(j) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(f)    Without limiting the generality of Section 5.4(e), each Non-U.S. Lender
with respect to any amounts payable hereunder or under any other Credit Document
shall, to the extent it is legally entitled to do so:
(i)    deliver to the Parent Borrower and the Administrative Agent, on or prior
to the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Parent
Borrower or the Administrative Agent), two executed copies of (x) in the case of
a Non-U.S. Lender claiming exemption from U.S. federal withholding Tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, United States Internal Revenue Service Form W-8BEN or W-8BEN-E
(together with a certificate substantially in the form of Exhibit J-1
representing that such Non-U.S. Lender is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Parent Borrower, any
interest payment received by such Non-U.S. Lender under this Agreement or any
other Credit Document is not effectively connected with the conduct of a trade
or business in the United States and is not a controlled foreign corporation
related to the Parent Borrower (within the meaning of Section 864(d)(4) of the
Code)), (y) Internal
161

--------------------------------------------------------------------------------



Revenue Service Form W-8BEN, Form W-8-BEN-E or Form W-8ECI, in each case
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, U.S. Federal withholding Tax on payments
under any Credit Document or (z) to the extent a Non-U.S. Lender is not the
beneficial owner with respect to any portion of any sums paid or payable to such
Lender under any of the Credit Documents (for example, in the case of a typical
participation or where Non-U.S. Lender is a pass through entity) Internal
Revenue Service Form W-8IMY and all necessary attachments (including the forms
described in clauses (x) and (y) above and in Section 5.4(i), Exhibit J-2,
Exhibit J-3 and or other certification documents from each beneficial owner, as
applicable); provided that if the Non-U.S. Lender is a partnership it may
provide Exhibit J-4 on behalf of one or more of its direct or indirect partners
that are claiming the portfolio interest exemption; and
(ii)    deliver to the Parent Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or inaccurate in any respect and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Parent Borrower or the Administrative Agent.
If in any such case any Change in Law has occurred prior to the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it, such Non-U.S. Lender shall promptly
so advise the Parent Borrower and the Administrative Agent.
(g)    If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion exercised in good faith, that it
had received and retained a refund of an Indemnified Tax or additional sums
payable under this Section 5.4 (including an Other Tax) for which a payment has
been made by the Parent Borrower pursuant to this Agreement, which refund in the
good faith judgment of such Lender, the Administrative Agent or the Collateral
Agent, as the case may be, is attributable to such payment made by the Parent
Borrower, then the Lender, the Administrative Agent or the Collateral Agent, as
the case may be, shall reimburse the Parent Borrower for such amount (net of all
out-of-pocket expenses of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender, the Administrative Agent or the Collateral Agent,
as the case may be, determines in its sole discretion exercised in good faith to
be the proportion of the refund as will leave it, after such reimbursement, in
no better or worse position (taking into account expenses or any Taxes imposed
on the refund) than it would have been in if the payment had not been required;
provided that the Parent Borrower, upon the request of the Lender, the
Administrative Agent or the Collateral Agent, agrees to repay the amount paid
over to the Parent Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender, the
Administrative Agent or the Collateral Agent in the event the Lender, the
Administrative Agent or the Collateral Agent is required to repay such refund to
such Governmental Authority. A Lender, the Administrative Agent or the
Collateral
162

--------------------------------------------------------------------------------



Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim. None of any Lender, the Administrative Agent or the Collateral
Agent shall be obliged to disclose any information regarding its tax affairs
that it deems confidential to any Credit Party in connection with this clause
(g).
(h)    If the Parent Borrower determines that a reasonable basis exists for
contesting a Tax, each Lender or Agent, as the case may be, shall use reasonable
efforts to cooperate with the Parent Borrower as the Parent Borrower may
reasonably request in challenging such Tax. Subject to the provisions of Section
2.122.12, each Lender and Agent agrees to use reasonable efforts to cooperate
with the Parent Borrower as the Parent Borrower may reasonably request to
minimize any amount payable by the Parent Borrower or any U.S. Guarantor
pursuant to this Section 5.4. The Parent Borrower shall indemnify and hold each
Lender and Agent harmless against any out-of-pocket expenses incurred by such
Person in connection with any request made by the Parent Borrower pursuant to
this Section 5.4(h). Nothing in this Section 5.4(h) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.
(i)    Without limiting the generality of Section 5.4(d), with respect to any
amounts payable hereunder or under any other Credit Document, each Lender or
Agent that is a United States person under Section 7701(a)(30) of the Code
(each, a “U.S. Lender”) shall deliver to the Parent Borrower and the
Administrative Agent two United States Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States backup withholding (i) on
or prior to the Closing Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any respect, (iii) after the occurrence of a change in
such Agent’s or Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the Parent Borrower and the Administrative
Agent and (iv) from time to time thereafter if reasonably requested by the
Parent Borrower or the Administrative Agent.
(j)    If a payment made to any Agent or Lender would be subject to U.S. federal
withholding Tax imposed under FATCA if such Agent or Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such Agent
or Lender shall deliver to the Parent Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Parent Borrower or such Agent, such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such other documentation reasonably requested by the Administrative Agent
and the Parent Borrower as may be necessary for the Administrative Agent and the
Parent Borrower to comply with their obligations under FATCA, to determine
whether such Agent or Lender has or has not complied with such Agent’s or
Lender’s FATCA obligations and to determine the amount, if any, to deduct and
withhold from such payment and deliver to the Parent Borrower and the
Administrative Agent two further copies of any such documentation on or before
the date that any such documentation expires or becomes obsolete or
163

--------------------------------------------------------------------------------



inaccurate in any respect and after the occurrence of any event requiring a
change in the documentation previously delivered by it to the Parent Borrower or
the Administrative Agent. Solely for purposes of this subsection (j), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any current or future intergovernmental agreements and any Applicable Law
implementing such agreement entered into in connection therewith.
(k)    The agreements in this Section 5.4 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder and under any other Credit
Document.
5.5    Computations of Interest and Fees
All computations of interest (i) for ABR Loans when the ABR is determined on the
basis of the rate of interest in effect for such date as publicly announced from
time to time by the Administrative Agent as its “prime rate”, (ii) for Loans
denominated in Canadian Dollars or (iii) for Loans denominated in Sterling,
shall be made on the basis of a year of 365 days or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360 day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year) or, in the case of interest in respect of Loans denominated
in Euro as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
5.3(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
5.6    Limit on Rate of Interest
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, no Borrower shall be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any Applicable Law.
(b)    Payment at Highest Lawful Rate. If any Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), such Borrower shall make such payment to the maximum extent permitted by
or consistent with Applicable Laws.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate any Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by
164

--------------------------------------------------------------------------------



Applicable Law, such adjustment to be effected, to the extent necessary, by
reducing the amount or rate of interest required to be paid by such Borrower to
the affected Lender under Section 2.8.
(d)    Spreading. In determining whether the interest hereunder is in excess of
the amount or rate permitted under or consistent with any Applicable Law, the
total amount of interest shall be spread throughout the entire term of this
Agreement until its payment in full.
(e)    Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from any Borrower an
amount in excess of the maximum permitted by any Applicable Law, then such
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to such Borrower.
5.7    Limitation on Tax Gross-Up
Notwithstanding anything set forth herein or in any other Credit Document, any
amounts payable pursuant to the gross-up or indemnification obligations under
Section 5.4 or the comparable provisions under Section 14 shall be made without
duplication.
SECTION 6    Conditions Precedent to the Closing Date
The obligation of each Lender and each L/C Issuer to make a Credit Extension
hereunder on the Closing Date is subject to the satisfaction in all material
respects of the conditions set forth below, except as otherwise agreed between
the Parent Borrower and the Commitment Parties (as defined in the Commitment
Letter).
6.1    Credit Documents
The Administrative Agent shall have received (a) this Agreement, executed and
delivered by an Authorized Officer of the Parent Borrower and each other Credit
Party party hereto as of the Closing Date, (b) the U.S. Guarantee, executed and
delivered by an Authorized Officer of each U.S. Guarantor as of the Closing
Date, (c) the U.S. Security Agreement, executed and delivered by an Authorized
Officer of each grantor party thereto as of the Closing Date and (d) each
Foreign Security Document executed and delivered by an Authorized Officer of
each grantor party thereto as of the Closing Date.
6.2    Collateral
(a)    All outstanding Stock of the Parent Borrower and all Stock of each
Subsidiary of the Parent Borrower directly owned by the Parent Borrower or any
U.S. Subsidiary Guarantor, in each case, as of the Closing Date, shall have been
pledged pursuant to the U.S. Security Agreement (except that such Credit Parties
shall not be required to pledge any U.S. Excluded Stock and Stock Equivalents)
and the Collateral Agent (or the Term Loan Administrative Agent in accordance
with the ABL Intercreditor Agreement) shall have received
165

--------------------------------------------------------------------------------



all certificates, if any, representing such securities pledged under the U.S.
Security Agreement, accompanied by instruments of transfer and undated stock
powers endorsed in blank.
(b)    All certificates, if any, representing the shares charged under the
Foreign Security Documents executed and delivered as of the Closing Date,
accompanied by executed stock transfers forms in blank.
(c)    All Indebtedness of the Parent Borrower and each Subsidiary of the Parent
Borrower that is owing to the Parent Borrower or a U.S. Subsidiary Guarantor
shall, to the extent exceeding $10,000,000 in aggregate principal amount, be
evidenced by one or more global promissory notes and shall have been pledged
pursuant to the U.S. Security Agreement, and the Collateral Agent (or the Term
Loan Administrative Agent in accordance with the ABL Intercreditor Agreement)
shall have received all such promissory notes, together with instruments of
transfer with respect thereto endorsed in blank.
(d)    All documents and instruments, including Uniform Commercial Code or other
applicable personal property financing statements, reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any U.S. Security Document to be executed on the
Closing Date and to perfect such Liens to the extent required by, and with the
priority required by, such U.S. Security Document shall have been delivered to
the Collateral Agent in proper form for filing, registration or recording and
none of the U.S. Collateral shall be subject to any other pledges, security
interests or mortgages, except for Liens permitted hereunder.
(e)    The Parent Borrower shall deliver to the Collateral Agent the completed
Perfection Certificates with respect to the applicable Borrowers party hereto on
the Closing Date, executed and delivered by an Authorized Officer of the
applicable Borrower, together with all attachments contemplated thereby.
Notwithstanding anything set forth above, to the extent any security interest
(other than to the extent that a lien on the U.S. Collateral may be perfected by
the filing of a financing statement under the Uniform Commercial Code or by the
delivery of stock or other equity certificates of the Parent Borrower or a
Material Subsidiary of the Parent Borrower constituting a Wholly Owned Domestic
Subsidiary that is part of the U.S. Collateral and such stock or other equity
certificates have been received from the Parent Borrower) is not or cannot be
provided or perfected on the Closing Date after the Parent Borrower’s use of
commercially reasonable efforts to do so, or without undue burden or expense,
the creation or perfection of such security interest shall not constitute a
condition precedent to the availability of the initial Credit Extension on the
Closing Date but shall instead be required to be delivered or provided within 90
days after the Closing Date (or such later date as may be reasonably agreed by
the Parent Borrower and the Term Loan Administrative Agent (with respect to Term
Priority Collateral) or the Administrative Agent (with respect to ABL Priority
Collateral)) pursuant to arrangements to be mutually agreed by the Parent
Borrower and the Term Loan Administrative Agent or the Administrative Agent.
166

--------------------------------------------------------------------------------



6.3    Legal Opinions
The Administrative Agent shall have received the executed customary legal
opinions of Kirkland & Ellis LLP, special New York counsel to the Credit Parties
together with customary legal opinions of local counsel for each relevant
jurisdiction in respect of matters relating to the applicable Credit Documents
and the related transactions as the Administrative Agent may reasonably request.
Holdings, the Borrowers, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinions.
6.4    Closing Certificates
The Administrative Agent shall have received a certificate of the Parent
Borrower, dated the Closing Date, in respect of the conditions set forth in
Sections 6.7, 6.8, 6.11, 6.12 and 6.13.
6.5    Authorization of Proceedings of Each Credit Party
The Administrative Agent shall have received (a) a copy of the resolutions of
the board of directors and/or shareholders, or other managers, general partner
or other applicable body of each Credit Party (or a duly authorized committee
thereof) authorizing (i) the execution, delivery and performance of the Credit
Documents referred to in Section 6.1 (and any agreements relating thereto) to
which it is a party and (ii) in the case of each Borrower, the extensions of
credit contemplated hereunder, (b) true and complete copies of the
Organizational Documents of each Credit Party as of the Closing Date, and (c)
good standing certificates (to the extent such concept exists in the relevant
jurisdiction of organization or incorporation) of the Borrowers and the
Guarantors and, in the case of each U.K. Credit Party, a certificate from an
Authorized Officer dated the Closing Date, certifying that the Organizational
Documents of that U.K. Credit Party and the resolutions of the board of
directors and the shareholders of that U.K. Credit Party are correct and
complete and have not been amended or superseded prior to the Closing Date.
6.6    Fees
All fees required to be paid on the Closing Date pursuant to the Fee Letter and
reasonable and documented out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter, in the case of expenses, to the
extent invoiced at least three (3) Business Days prior to the Closing Date,
shall have been paid, or shall be paid substantially concurrently with, the
initial Borrowings hereunder.
6.7    Representations and Warranties
All Specified Representations shall be true and correct in all material respects
on the Closing Date (except to the extent any such representation or warranty is
stated to relate solely to an earlier date, it shall be true and correct in all
material respects as of such earlier date).
167

--------------------------------------------------------------------------------



6.8    Company Material Adverse Change
No Company Material Adverse Change shall have occurred since October 23, 2017.
6.9    Solvency Certificate
On the Closing Date, the Administrative Agent shall have received a certificate
from the chief financial officer of Holdings substantially in the form of Annex
I to Exhibit D of the Commitment Letter.
6.10    Financial Statements
(a)    The Joint Lead Arrangers shall have received copies of (i) the audited
consolidated balance sheet and the related audited consolidated statements of
income, cash flows and shareholders’ equity of the Parent Borrower and its
Subsidiaries as of and for the fiscal years ended September 30, 2015 and
September 30, 2016 and (ii) the unaudited consolidated balance sheet and the
related consolidated statements of income and cash flows of the Parent Borrower
and its Subsidiaries as of and for each subsequent fiscal quarter (other than
the fourth fiscal quarter of the Parent Borrower’s Fiscal Year) ended at least
45 days before the Closing Date.
(b)    The Joint Lead Arrangers shall have received an unaudited pro forma
consolidated balance sheet and related unaudited pro forma consolidated
statement of income of the Parent Borrower and its Subsidiaries as of and for
the twelve-month period ending on June 30, 2017, prepared after giving effect to
the Transactions as if the Transactions had occurred on such date (in the case
of such pro forma balance sheet) or on the first day of such period (in the case
of such pro forma statement of income), as applicable which need not be prepared
in compliance with Regulations S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).
6.11    Plan Consummation
The Plan shall not have been amended, modified or supplemented after October 23,
2017 in any manner or any condition to the effectiveness thereof shall not have
been waived that, individually or in the aggregate, would reasonably be expected
to adversely affect the interests of the Joint Lead Arrangers and the Lenders
(taken as a whole and in their capacities as such) in any material respect. The
Confirmation Order shall be in form and substance materially consistent with the
Plan and the Commitment Letter and otherwise reasonably satisfactory to the
Joint Lead Arrangers and shall have been entered confirming the Plan. Each of
the Approval Order and the Confirmation Order shall be in full force and effect
and not have been stayed, reversed, or vacated, amended, supplemented, or
modified except that such applicable order may be further amended, supplemented
or otherwise modified in any manner that would not reasonably be expected to
adversely affect the interests of the Joint Lead Arrangers and the
168

--------------------------------------------------------------------------------



Lenders (taken as a whole and in their capacities as such) in any material
respect and shall not be subject to any pending appeals, except for any of the
following, which shall be permissible appeals the pendency of which shall not
prevent the occurrence of the Closing Date: (i) any appeal brought (A) by or on
behalf of any member of the Ad Hoc Crossover Group (as defined in the Disclosure
Statement (as defined the Plan)), whether individually or as a group, asserting
objections described in [Docket No. 955] in the Case, (B) by or on behalf of the
Second Lien Notes Trustee (as defined in the Plan) asserting objections
described in [Docket No. 957] or [Docket No. 954] in the Case, (C) by or on
behalf of Ms. Marlene Clark asserting objections with respect to the subject
matter addressed by the Bankruptcy Court’s opinion at [Docket No. 1182] in the
Case, (D) by or on behalf of SAE Power Inc. and/or SAE Power Co. asserting the
claims described in [Docket No. 925] in the Case, or (E) asserting objections of
the type described in [Docket No. 1195] and similar objections, (ii) any appeal
with respect to or relating to the distributions (or the allocation of such
distributions) between and among creditors under the Plan, or (iii) any other
appeal, the result of which would not have a materially adverse effect on the
rights and interests of the Joint Lead Arrangers and the Lenders (taken as a
whole and in their capacities as such). The Confirmation Order shall authorize
the Avaya Debtors and the Credit Parties to execute, deliver and perform all of
their obligations under all Credit Documents and shall contain no term or
provision that contradicts such authorization. The Avaya Debtors shall be and
shall have been in compliance with the Confirmation Order in all material
respects. The Plan shall have become effective in accordance with its terms and
all conditions to the effectiveness of the Plan shall have been satisfied or
waived without giving effect to any waiver that would reasonably be expected to
adversely affect the interests of the Joint Lead Arrangers and the Lenders in
any material respect unless consented to by the Joint Lead Arrangers (such
consent not to be unreasonably withheld, conditioned or delayed), and all
transactions contemplated therein or in the Confirmation Order to occur on the
effective date of the Plan shall have been (or concurrently with the Closing
Date, shall be) substantially consummated in accordance with the terms thereof
and in compliance with Applicable Laws.
6.12    Refinancing
The Closing Refinancing shall have been made or consummated prior to, or shall
be made or consummated substantially concurrently with, the initial borrowing of
the Initial Term Loans. The principal amount of all third party indebtedness for
borrowed money (which, for the avoidance of doubt, does not include intercompany
loans or comfort letters reinstated pursuant through the Plan) of the Avaya
Debtors on the Closing Date that is incurred, issued, or reinstated or otherwise
not discharged in connection with consummation of the Plan (giving effect to any
amendments thereto), excluding all such amounts that are (i) not impaired under
the Plan (without giving effect to any amendments thereto) and (ii) not required
to be paid in full upon the consummation of the Plan (without giving effect to
any amendments thereto) (such exclusion to include, without limitation, all
Capital Leases in existence on the Closing Date), shall not exceed in the
aggregate (x) $2,925 million plus all additional amounts incurred to fund OID
and/or upfront fees as contemplated hereunder and (y) the Credit Facilities
hereunder.
169

--------------------------------------------------------------------------------



6.13    PBGC Settlement
The PBGC Settlement Order (as defined in the Plan) shall have been entered and
be in effect and the PBGC Settlement (as defined in the Plan) shall have been
entered into and consummated, in each case, without giving effect to any
amendment, modification or supplement that would, individually or in the
aggregate, reasonably be expected to adversely affect the interests of the Joint
Lead Arrangers or the Lenders in any material respect.
6.14    Patriot Act
The Administrative Agent shall have received (at least 3 Business Days prior to
the Closing Date) all documentation and other information about each Borrower
and each Guarantor as has been reasonably requested in writing at least 10
Business Days prior to the Closing Date by the Administrative Agent or the
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.
6.15    Borrowing Base Certificate
The Administrative Agent shall have received a Borrowing Base Certificate
setting forth each Borrowing Base as of October 31, 2017.
6.16    Availability
After giving effect to the initial Credit Extension, the Availability
Requirements shall be satisfied.
For purposes of determining compliance with the conditions specified in Section
6 on the Closing Date, each Lender that has signed or authorized the signing of
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required under this Section 6
to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.
SECTION 7    Conditions Precedent to All Credit Extensions After the Closing
Date
The obligation of each Lender and each L/C Issuer to make a Credit Extension
hereunder (other than with respect to borrowings made pursuant to Section
2.142.14 in connection with a Limited Condition Transaction to be funded with
the proceeds of a FILO Tranche and excluding any conversion or continuation of
any LIBOR Loan, CDOR Loan or EURIBOR Loan) after the Closing Date is subject to
the satisfaction in all material respects of the conditions set forth below.
170

--------------------------------------------------------------------------------



7.1    Accuracy of Representations and Warranties
(i) with respect to each Credit Extension to the Parent Borrower, the
representations and warranties of the Parent Borrower and any other U.S. Credit
Party contained in Section 8 or any other Credit Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
and (ii) with respect to any Credit Extension to a Foreign Borrower, the
representations and warranties of the U.S. Credit Parties and the Foreign Credit
Parties contained in Section 8, the applicable provisions in Section 14 or any
other Credit Document shall be true and correct in all material respects on and
as of the date of such Credit Extension; provided that, in each case of clauses
(i) and (ii), to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
7.2    No Default
No Default or Event of Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
7.3    Availability
After giving effect to such Credit Extension, the Availability Requirements
shall be satisfied.
7.4    Notice of Borrowing
The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Notice of Borrowing or a Letter of
Credit Application in accordance with the requirements hereof.
Each Notice of Borrowing submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 7 have been
satisfied on and as of the date of the applicable Credit Extension.
SECTION 8    Representations and Warranties
In order to induce the Lenders and the L/C Issuers to enter into this Agreement
and to make the Revolving Credit Loans and issue or participate in Letters of
Credit as provided for herein, each of Holdings and the Borrowers make the
following representations and warranties to the Lenders and the L/C Issuers, all
of which shall survive the execution and delivery of this Agreement and the
making of the Revolving Credit Loans and the issuance of the Letters of Credit:
171

--------------------------------------------------------------------------------



8.1    Corporate Status; Compliance with Laws
Each of Holdings, the Parent Borrower and each Material Subsidiary of the Parent
Borrower that is a Restricted Subsidiary (a) is a duly organized or incorporated
and validly existing corporation or other entity in good standing (as
applicable) under the laws of the jurisdiction of its organization or
incorporation and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged, except as would not reasonably be expected to result in a Material
Adverse Effect, (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect and (c) is in compliance with
all Applicable Laws, except to the extent that the failure to be in compliance
would not reasonably be expected to result in a Material Adverse Effect.
8.2    Corporate Power and Authority
Each U.S. Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party. Each U.S. Credit Party has duly
executed and delivered each Credit Document to which it is a party and each such
Credit Document constitutes the legal, valid and binding obligation of such U.S.
Credit Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law) (provided that,
with respect to the creation and perfection of security interests with respect
to Indebtedness, Stock and Stock Equivalents of Foreign Subsidiaries, only to
the extent the creation and perfection of such obligation is governed by the
UCC).
8.3    No Violation
Neither the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party nor the compliance with the terms and
provisions thereof nor the consummation of the financing transactions
contemplated hereby and thereby will (a) contravene any applicable provision of
any material Applicable Law (including material Environmental Laws) other than
any contravention which would not reasonably be expected to result in a Material
Adverse Effect, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of
Holdings, the Parent Borrower or any Restricted Subsidiary (other than Liens
permitted hereunder) pursuant to the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust or other material debt
agreement or instrument to which Holdings, the Parent Borrower or any Restricted
Subsidiary is a party or by which it or any of its property or assets is bound
(any such term, covenant, condition or provision, a “Contractual Requirement”)
other than any such breach, default or Lien that would not reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the Organizational Documents of any U.S. Credit Party.
172

--------------------------------------------------------------------------------



8.4    Litigation
Except as set forth on Schedule 8.4, there are no actions, suits or proceedings
pending or, to the knowledge of the Parent Borrower, threatened in writing with
respect to Holdings, the Parent Borrower or any of the Restricted Subsidiaries
that have a reasonable likelihood of adverse determination and such
determination would reasonably be expected to result in a Material Adverse
Effect.
8.5    Margin Regulations
Neither the making of Credit Extensions hereunder nor the use of the proceeds
thereof will violate the provisions of Regulation T, U or X of the Board.
8.6    Governmental Approvals
The execution, delivery and performance of the Credit Documents does not require
any consent or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such licenses,
authorizations, consents, approvals, registrations, filings or other actions the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.
8.7    Investment Company Act
None of the Credit Parties is an “investment company” within the meaning of, and
subject to registration under, the Investment Company Act of 1940, as amended.
8.8    True and Complete Disclosure
(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
the Parent Borrower, any of the Subsidiaries of the Parent Borrower or any of
their respective authorized representatives to the Administrative Agent, any
Joint Lead Arranger and/or any Lender on or before the Closing Date (including
all such information and data contained in the Credit Documents) regarding
Holdings, the Parent Borrower and its Restricted Subsidiaries in connection with
the Transactions for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement of any material
fact or omitted to state any material fact necessary to make such information
and data (taken as a whole) not materially misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include projections or estimates (including
financial estimates, forecasts and other forward-looking information) and
information of a general economic or general industry nature.
173

--------------------------------------------------------------------------------



(b)    The projections posted to the Lenders on November 2, 2017 are based upon
good faith estimates and assumptions believed by the Parent Borrower to be
reasonable at the time made, it being recognized by the Agents, Joint Lead
Arrangers and the Lenders that such projections, forward-looking statements,
estimates and pro forma financial information are not to be viewed as facts or a
guarantee of performance, and are subject to material contingencies and
assumptions, many of which are beyond the control of the Credit Parties, and
that actual results during the period or periods covered by any such
projections, forward-looking statements, estimates and pro forma financial
information may differ materially from the projected results.
(c)    The information set forth in each Borrowing Base Certificate is true and
correct in all material respects and has been prepared in all material respects
in accordance with this Agreement. The Accounts that are identified by the
Parent Borrower as Eligible Accounts and the Inventory that is identified by the
Parent Borrower as Eligible Inventory, in each Borrowing Base Certificate
submitted to the Administrative Agent, at the time of submission, comply in all
material respects with the criteria set forth in the definitions of Eligible
Accounts and Eligible Inventory, respectively.
8.9    Financial Condition; Financial Statements
The financial statements described in Section 6.10 present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent Borrower and its consolidated Subsidiaries, in each case, as
of the dates thereof and for such period covered thereby in accordance with
GAAP, consistently applied throughout the periods covered thereby, except as
otherwise noted therein, and subject, in the case of any unaudited financial
statements, to changes resulting from normal year-end adjustments and the
absence of footnotes. There has been no Material Adverse Effect since the
Closing Date (and, with respect to representations and warranties made after the
Amendment No. 1 Effective Date, since September 30, 2019).
8.10    Tax Matters
Except where the failure of which would not be reasonably expected to have a
Material Adverse Effect, (a) each of Holdings, the Parent Borrower and each of
the Restricted Subsidiaries has filed all federal income Tax returns and all
other Tax returns, domestic and foreign, required to be filed by it (after
giving effect to all applicable extensions) and has paid all material Taxes
payable by it that have become due (whether or not shown on such Tax return),
other than those (i) not yet delinquent or (ii) contested in good faith as to
which adequate reserves have been provided to the extent required by law and in
accordance with GAAP, (b) each of Holdings, the Parent Borrower and each of the
Restricted Subsidiaries has provided adequate reserves in accordance with GAAP
for the payment of, all federal, state, provincial and foreign Taxes not yet due
and payable, and (c) each of Holdings, the Parent Borrower and each of the
Restricted Subsidiaries has satisfied all of its Tax withholding obligations.
174

--------------------------------------------------------------------------------



8.11    Compliance with ERISA
(a)    No ERISA Event has occurred or is reasonably expected to occur; and no
Lien imposed under the Code or ERISA on the assets of the Parent Borrower or any
ERISA Affiliate exists (or is reasonably likely to exist) nor has the Parent
Borrower or any ERISA Affiliate been notified in writing that such a Lien will
be imposed on the assets of Holdings, the Parent Borrower or any ERISA Affiliate
on account of any Pension Plan, except to the extent that a breach of any of the
representations, warranties or agreements in this Section 8.11(a) would not
result, individually or in the aggregate, in an amount of liability that would
be reasonably likely to have a Material Adverse Effect. No Pension Plan has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 8.11(a), be reasonably likely
to have a Material Adverse Effect.
(b)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and Applicable Law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
8.12    Subsidiaries
Schedule 8.12 lists each Subsidiary of Holdings (and the direct and indirect
ownership interest of Holdings therein), in each case existing on the Closing
Date (after giving effect to the Transactions).
8.13    Intellectual Property
Each of Holdings, the Parent Borrower and the Restricted Subsidiaries has good
and marketable title to, or a valid license or right to use, all patents,
trademarks, servicemarks, trade names, copyrights and all applications therefor
and licenses thereof, and all other intellectual property rights, free and clear
of all Liens (other than Liens permitted hereunder), that are necessary for the
operation of their respective businesses as currently conducted, except where
the failure to have any such title, license or rights would not reasonably be
expected to have a Material Adverse Effect.
8.14    Environmental Laws
Except as would not reasonably be expected to have a Material Adverse Effect:
(a) Holdings, the Parent Borrower and the Restricted Subsidiaries and all Real
Estate are in compliance with all Environmental Laws; (b) Holdings, the Parent
Borrower and the Restricted Subsidiaries have, and have timely applied for
renewal of, all permits under Environmental Law to construct and operate their
facilities as currently constructed; (c) except as set forth on Schedule 8.14,
neither Holdings, the Parent Borrower nor any Restricted Subsidiary is subject
to any pending or, to the knowledge of the Parent Borrower, threatened
Environmental Claim or
175

--------------------------------------------------------------------------------



any other liability under any Environmental Law, including any such
Environmental Claim, or, to the knowledge of the Parent Borrower, any other
liability under Environmental Law related to, or resulting from the business or
operations of any predecessor in interest of any of them; (d) none of Holdings,
the Parent Borrower or any Restricted Subsidiary is conducting or financing or,
to the knowledge of the Parent Borrower, is required to conduct or finance, any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; (e) to the knowledge of the Parent Borrower,
no Hazardous Materials have been released into the environment at, on or under
any Real Estate currently owned or leased by Holdings, the Parent Borrower or
any Restricted Subsidiary and (f) neither Holdings, the Parent Borrower nor any
Restricted Subsidiary has treated, stored, transported, released, disposed or
arranged for disposal or transport for disposal of Hazardous Materials at, on,
under or from any currently or, to the knowledge of the Parent Borrower,
formerly owned or leased Real Estate or facility. Except as provided in this
Section 8.14, Holdings, the Parent Borrower and the Restricted Subsidiaries make
no other representations or warranties regarding Environmental Laws.
8.15    Properties
Except as set forth on Schedule 8.15, Holdings, the Parent Borrower and the
Restricted Subsidiaries have good title to or valid leasehold or easement
interests or other license or use rights in all properties that are necessary
for the operation of their respective businesses as currently conducted, free
and clear of all Liens (other than any Liens permitted under this Agreement) and
except where the failure to have such good title, leasehold or easement
interests or other license or use rights would not reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, the Parent Borrower and
the Restricted Subsidiaries do not own in fee any Real Estate with a fair market
value of $10,000,000 or more.
8.16    Solvency
(a)    On the Closing Date, after giving effect to the Transactions, immediately
following the borrowing of the Initial Term Loans on such date, and after giving
effect to the application of the proceeds of the Initial Term Loans, Holdings on
a consolidated basis with its Subsidiaries will be Solvent.
(b)    On the Amendment No. 1 Effective Date, after giving effect to Amendment
No. 1 on such date, Holdings on a consolidated basis with its Subsidiaries will
be Solvent.
8.17    U.S. Security Interests
Subject to the qualifications set forth in Section 6.2 and the terms and
conditions of any Applicable Intercreditor Agreement then in effect, with
respect to each U.S. Credit Party, the U.S. Security Documents, taken as a
whole, are effective to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable first priority security
interest (subject to Liens permitted hereunder) in the U.S. Collateral described
therein, in each case, to the extent required under the U.S. Security Documents,
the enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting
176

--------------------------------------------------------------------------------



creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. In the
case of (i) the Stock described in the U.S. Security Agreement that is in the
form of securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC (“Certificated Securities”), when certificates representing such Stock
are delivered to the Collateral Agent along with instruments of transfer in
blank or endorsed to the Collateral Agent, and (ii) all other U.S. Collateral
constituting personal property described in the U.S. Security Agreement, when
financing statements, intellectual property security agreements and other
required filings, recordings, agreements and actions in appropriate form are
executed and delivered, performed, recorded or filed in the appropriate offices,
as the case may be, the Collateral Agent, for the benefit of the applicable
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the U.S. Credit Parties in all U.S. Collateral
that may be perfected by filing, recording or registering a financing statement,
an intellectual property security agreement or analogous document (to the extent
such Liens may be perfected by possession of the Certificated Securities by the
Collateral Agent or such filings, agreements or other actions or perfection is
otherwise required by the terms of any Credit Document), in each case, to the
extent required under the U.S. Security Documents, as security for the
Obligations, in each case prior and superior in right to any other Lien (except,
in the case of Liens permitted hereunder).
8.18    Labor Matters
Except as, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against
Holdings, the Parent Borrower or any Restricted Subsidiary pending or, to the
knowledge of the Parent Borrower, threatened in writing; and (b) hours worked by
and payment made for such work to employees of Holdings, the Parent Borrower and
each Restricted Subsidiary have not been in violation of the Fair Labor
Standards Act or any other Applicable Law dealing with such matters.
8.19    Sanctioned Persons; Anti-Corruption Laws; Patriot Act
None of Holdings, the Parent Borrower or any of its Subsidiaries or any of their
respective directors or officers is subject to any economic embargoes or similar
sanctions administered or enforced by (a) the U.S. Department of State or the
U.S. Department of the Treasury (including the Office of Foreign Assets
Control), (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (c) the relevant sanctions authorities
in Canada, Ireland and Germany or (d) any other applicable sanctions authority
(collectively, “Sanctions”, and the associated laws, rules, regulations and
orders, collectively, “Sanctions Laws”). Each of Holdings, the Parent Borrower
and its Subsidiaries and their respective officers and directors is in
compliance, in all material respects, with (i) all Sanctions Laws, (ii) (A) the
United States Foreign Corrupt Practices Act of 1977, as amended, and any other
applicable anti-bribery or anti-corruption laws, rules, regulations and orders,
(B) the UK Bribery Act of 2010 and (C) all laws, rules and regulations relating
to bribery in Canada, Ireland and Germany ((A), (B) and (C) collectively,
“Anti-Corruption Laws”) and (iii) the Patriot Act and any other applicable
anti-terrorism and anti-money laundering laws, rules,
177

--------------------------------------------------------------------------------



regulations and orders. No part of the proceeds of the Loans or Letters of
Credit will be used, directly or indirectly, in violation of the Patriot Act,
the Anti-Corruption Laws, Sanctions Laws and/or any other anti-terrorism or
anti-money laundering laws in any material respect.
8.20    Use of Proceeds
The Borrowers will use the proceeds of the Credit Extensions in accordance with
Section 9.14 of this Agreement.
SECTION 9    Affirmative Covenants
The Borrowers hereby covenant and agree that on the Closing Date (immediately
after giving effect to the Transactions) and thereafter, until the Aggregate
Revolving Credit Commitments and all Letters of Credit have terminated (other
than Letters of Credit that have been Cash Collateralized, backstopped or
otherwise collateralized on terms and conditions reasonably satisfactory to the
applicable L/C Issuer) and the Loans, together with interest, fees and all other
Obligations (other than Hedging Obligations under Secured Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreements or
Contingent Obligations), are paid in full:
9.1    Information Covenants
The Parent Borrower will furnish to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
(a)    Annual Financial Statements. As soon as available and in any event on or
before the date that is 90 days after the end of each Fiscal Year (or, in the
case of the Fiscal Years ended September 30, 2017 and September 30, 2018, the
date that is 120 days after the end of such Fiscal Year), the consolidated
balance sheet of the Parent Borrower and its consolidated Subsidiaries as at the
end of such Fiscal Year, and the related consolidated statements of operations
and cash flows for such Fiscal Year, setting forth comparative consolidated
figures for the preceding Fiscal Year (commencing with the Fiscal Year ended
September 30, 2019), all in reasonable detail and prepared in accordance with
GAAP in all material respects and, in each case, except with respect to any such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Parent Borrower and its consolidated
Subsidiaries as a going concern (other than any exception or qualification that
is a result of (x) a current maturity date of any Indebtedness or (y) any actual
or prospective default of a financial maintenance covenant (including the
Financial Covenant)), all of which shall be (i) certified by an Authorized
Officer of the Parent Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Parent Borrower
and its consolidated Subsidiaries (or Holdings or an indirect parent of the
Parent Borrower and its consolidated Subsidiaries, as the case may be) in
accordance with GAAP in all material respects and (ii) accompanied by a
Narrative Report with respect thereto.
178

--------------------------------------------------------------------------------



(b)    Quarterly Financial Statements. As soon as available and in any event on
or before the date that is 45 days after the end of each of the first three
fiscal quarters of any Fiscal Year (or, in the case of financial statements for
the fiscal quarters ending December 31, 2017, March 31, 2018 and June 30, 2018,
on or before the date that is 75 days (with respect to the quarter ending
December 31, 2017) or 60 days after the end of such fiscal quarter), the
consolidated balance sheets of the Parent Borrower and its consolidated
Subsidiaries, in each case, as at the end of such quarterly period and the
related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the Fiscal Year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
such quarterly accounting period and for the elapsed portion of the Fiscal Year
ended with the last day of such quarterly period, and, commencing with the
fiscal quarter ended on March 31, 2019, setting forth comparative consolidated
figures for the related periods in the prior Fiscal Year or, in the case of such
consolidated balance sheet, for the last day of the prior Fiscal Year, all of
which shall be (i) certified by an Authorized Officer of the Parent Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries (or Holdings or an indirect parent of the Parent Borrower and its
consolidated Subsidiaries, as the case may be) in accordance with GAAP in all
material respects, subject to changes resulting from audit, normal year-end
audit adjustments and absence of footnotes and (ii) accompanied by a Narrative
Report with respect thereto.
(c)    Officer’s Certificates. Within five Business Days of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Parent Borrower to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth with
specification of any change in the identity of the Restricted Subsidiaries and
Unrestricted Subsidiaries as at the end of such Fiscal Year or period, as the
case may be, from the Restricted Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
Fiscal Year or period, as the case may be. Within five Business Days of the
delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Parent Borrower setting forth (A) in
reasonable detail the Available Equity Amount as at the end of the Fiscal Year
to which such financial statements relate and (B) the information required
pursuant to Sections I and II of the Perfection Certificate or confirming that
there has been no change in such information since the Closing Date or the date
of the most recent certificate delivered pursuant to this clause (c)(B), as the
case may be.
(d)    Notice of Default; Litigation; ERISA Event. Promptly after an Authorized
Officer of the Parent Borrower or any Restricted Subsidiary obtains knowledge
thereof, notice of (i) the occurrence of any event that constitutes a Default or
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent Borrower proposes to take with
respect thereto, (ii) any litigation, regulatory or governmental proceeding
pending against the Parent Borrower or any Restricted Subsidiary that has a
reasonable likelihood of adverse determination and such determination would
reasonably be expected to be determined adversely and, if so determined, to
result in a Material Adverse
179

--------------------------------------------------------------------------------



Effect and (iii) the occurrence of any ERISA Event, or any ERISA Event that is
reasonably expected to occur, that would reasonably be expected to result in a
Material Adverse Effect.
(e)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre-effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority in any relevant jurisdiction
by Holdings, the Parent Borrower or any Restricted Subsidiary (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that Holdings, the Parent Borrower or any
Restricted Subsidiary shall send to the Term Loan Administrative Agent or
lenders under the Term Loan Credit Agreement or the holders of any publicly
issued debt with a principal amount in excess of $300,000,000 of Holdings, the
Parent Borrower and/or any Restricted Subsidiary in their capacity as such
holders (in each case to the extent not theretofore delivered to the
Administrative Agent pursuant to this Agreement).
(f)    Requested Information. With reasonable promptness, following the
reasonable request of the Administrative Agent, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time; provided that, notwithstanding anything to
the contrary in this Section 9.1(f), none of Holdings, the Parent Borrower or
any of its Restricted Subsidiaries will be required to provide any such other
information pursuant to this Section 9.1(f) to the extent that (i) the provision
thereof would violate any attorney client privilege (as reasonably determined by
counsel (internal or external) to the Credit Parties), law, rule or regulation,
or any contractual obligation of confidentiality binding on the Credit Parties
or their respective Affiliates (so long as not entered into in contemplation
hereof) or (ii) such information constitutes attorney work product (as
reasonably determined by counsel (internal or external) to the Credit Parties).
(g)    Projections. Within 90 days (or 120 days for the Fiscal Year ended on
September 30, 2018) after the end of each Fiscal Year of the Parent Borrower
ended after the Closing Date, a reasonably detailed consolidated budget for the
following Fiscal Year as customarily prepared by management of the Parent
Borrower for its internal use (including a projected consolidated balance sheet
of the Parent Borrower and the Restricted Subsidiaries as of the end of such
Fiscal Year, the related consolidated statements of projected cash flow and
projected income and a summary of the material underlying assumptions applicable
thereto) (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of an Authorized Officer of the Parent Borrower
stating that such Projections have been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were based on good faith
estimates and assumptions believed by management of the Parent Borrower to be
reasonable at the time of preparation of such Projections, it being understood
that such Projections and assumptions as to future events are not to be viewed
as facts or a guarantee of performance, are subject to significant uncertainties
and contingencies, many of which are
180

--------------------------------------------------------------------------------



beyond the control of the Parent Borrower and its Subsidiaries, and that actual
results may vary from such Projections and such differences may be material.
(h)    Reconciliations. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 9.1(a) and (b) above,
reconciliations for such consolidated financial statements or other
consolidating information reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements; provided that the Parent Borrower shall be under no obligation to
deliver the reconciliations or other information described in this clause (h) if
the Consolidated Total Assets and the Consolidated EBITDA of the Parent Borrower
and its consolidated Subsidiaries (which Consolidated Total Assets and
Consolidated EBITDA shall be calculated in accordance with the definitions of
such terms, but determined based on the financial information of the Parent
Borrower and its consolidated Subsidiaries, and not the financial information of
the Parent Borrower and its Restricted Subsidiaries) do not differ from the
Consolidated Total Assets and the Consolidated EBITDA, respectively, of the
Parent Borrower and its Restricted Subsidiaries by more than 2.5%.
(i)    Borrowing Base Certificates. On or prior to (x) the date of a Notice of
Borrowing made after the Closing Date, if such Notice of Borrowing is submitted
before the Monthly Borrowing Base Certificate described in the following clause
(y) is delivered to the Administrative Agent, with respect to the calendar month
ended November 30, 2017, (y) January 31, 2018 with respect to the calendar month
ended December 31, 2017, and (z) the 20th calendar day of each subsequent
calendar month (or on a more frequent basis at the discretion of the Parent
Borrower; provided that once a more frequent basis is elected by the Parent
Borrower, it must be continued for no less than 60 calendar days after the date
of such election), beginning with the calendar month ended January 31, 2018 (or
if such day is not a Business Day, the next succeeding Business Day), a
Borrowing Base Certificate showing each of the Borrowing Base and the
calculation of the Aggregate Excess Availability and the Specified Aggregate
Excess Availability, in each case as of the close of business on the last day of
the immediately preceding calendar month (the Borrowing Base Certificate
delivered as of each month end, the “Monthly Borrowing Base Certificate”) (or,
at the option of the Parent Borrower, as of a more recent date), each such
Borrowing Base Certificate to be certified as complete and correct in all
material respects on behalf of the Borrowers by an Authorized Officer of the
Parent Borrower; provided that during the Weekly Monitoring Period, a Borrowing
Base Certificate showing the Parent Borrower’s reasonable estimate (which shall
be based on the most current accounts receivable aging reasonably available and
shall be calculated in a consistent manner with the most recent Monthly
Borrowing Base Certificate delivered pursuant to this Section) of each Borrowing
Base and the calculation of the Aggregate Excess Availability and Specified
Aggregate Excess Availability as of the close of business on the last day of the
immediately preceding calendar week, unless the Administrative Agent otherwise
agrees in its reasonably discretion, shall be furnished on Wednesday of each
week (or if Wednesday is not a Business Day, on the next succeeding Business
Day); provided that any Borrowing Base Certificate delivered pursuant to this
Section 9.1(i) other than with respect to month’s end may be based on such
estimates by the Parent Borrower as the Parent Borrower may deem necessary;
181

--------------------------------------------------------------------------------



(j)    at the time of the delivery of each Monthly Borrowing Base Certificate
provided for in Section 9.1(i), the Parent Borrower, the Canadian Borrower and
the Irish Borrower shall each provide Inventory reports by category and
location, together with reconciliation to the corresponding Monthly Borrowing
Base Certificate, a reasonably detailed calculation of Eligible Inventory, and a
reconciliation of the U.S. Credit Parties’, the Canadian Borrower’s and the
Irish Borrower’s respective Inventory between the amounts shown in each such
Person’s stock ledger and any Inventory reports delivered pursuant to this
clause (j); provided, that any Borrowing Base Certificate delivered other than
with respect to month’s end may be based on such estimates by the U.S. Credit
Parties, the Canadian Borrower or the Irish Borrower, as applicable, of Shrink
and other amounts as the Parent Borrower may deem necessary;
(k)    at the time of the delivery of each Monthly Borrowing Base Certificate
provided for in Section 9.1(i), the Parent Borrower shall provide a current
accounts receivable aging along with a reconciliation between the amounts that
appear on such aging and the amount of accounts receivable presented on the
concurrently delivered balance sheet; and
(l)    (i) the Parent Borrower shall notify the Administrative Agent of a
pending withdrawal of cash or Cash Equivalents constituting Eligible Borrowing
Base Cash from a Blocked Account subject to a Blocked Account Agreement under
Section 9.16 prior to making such withdrawal, and (ii) within one (1) Business
Day of such a withdrawal, the Parent Borrower shall provide the Administrative
Agent with an updated Borrowing Base Certificate reflecting the updated Eligible
Borrowing Base Cash.
Notwithstanding the foregoing, the obligations in clauses (a), (b), (e) and (g)
of this Section 9.1 may be satisfied with respect to financial information of
the Parent Borrower and the Restricted Subsidiaries by furnishing (A) the
applicable financial statements of Holdings or any direct or indirect parent of
Holdings or (B) the Parent Borrower’s (or Holdings’ or any direct or indirect
parent thereof), as applicable, Form 8-K, 10-K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B) of this
paragraph, to the extent such information relates to Holdings or a direct or
indirect parent of Holdings, such information is accompanied by consolidating or
other information that explains in reasonable detail the differences between the
information relating to Holdings or such parent, on the one hand, and the
information relating to the Parent Borrower and its consolidated Restricted
Subsidiaries on a standalone basis, on the other hand (provided, however, that
the Parent Borrower shall be under no obligation to deliver such consolidating
or other explanatory information if the Consolidated Total Assets and the
Consolidated EBITDA of the Parent Borrower and its consolidated Restricted
Subsidiaries do not differ from the Consolidated Total Assets and the
Consolidated EBITDA, respectively, of Holdings or any direct or indirect parent
of Parent Borrower and its consolidated Subsidiaries by more than 2.5%).
Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website as notified to the Administrative Agent; or (ii) on which
such documents are posted on the Parent Borrower’s
182

--------------------------------------------------------------------------------



behalf on an Internet or intranet website, if any, or filed with the SEC, and
available in EDGAR (or any successor) to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).
9.2    Books, Records and Inspections
(a)    The Parent Borrower will, and will cause each Restricted Subsidiary to,
permit officers and designated representatives of the Administrative Agent or
the Required Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Parent Borrower or such
Restricted Subsidiary in whomsoever’s possession to the extent that it is within
such party’s control to permit such inspection (and shall use commercially
reasonable efforts to cause such inspection to be permitted to the extent that
it is not within such party’s control to permit such inspection), and to examine
the books and records of the Parent Borrower and any such Restricted Subsidiary
and discuss the affairs, finances and accounts of the Parent Borrower and of any
such Restricted Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all at such reasonable times and intervals
and to such reasonable extent as the Administrative Agent or Required Lenders
may desire (and subject, in the case of any such meetings or advice from such
independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuation of an Event of Default (i) only the Administrative Agent, whether
on its own or in conjunction with the Required Lenders, may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (ii) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year and (iii) only one such visit shall be at the Parent Borrower’s
expense; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give the Parent Borrower the
opportunity to participate in any discussions with the Parent Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 9.2, neither the Parent Borrower nor any Restricted Subsidiary will be
required under this Section 9.2 to disclose or permit the inspection or
discussion of any document, information or other matter to the extent that such
action would violate any attorney-client privilege (as reasonably determined by
counsel (internal or external) to the Credit Parties), law, rule or regulation,
or any contractual obligation of confidentiality (not created in contemplation
thereof) binding on the Credit Parties or their respective Affiliates or
constituting attorney work product (as reasonably determined by counsel
(internal or external) to the Credit Parties).
(b)    The Parent Borrower will, and will cause each Restricted Subsidiary to,
maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity, in all material
respects, with GAAP shall be made of all material financial transactions and
matters involving the assets of the business of the Parent Borrower or such
Restricted Subsidiary, as the case may be (it being understood and agreed that
any Restricted Subsidiary may maintain its individual books and
183

--------------------------------------------------------------------------------



records in conformity with local standards or customs and that such maintenance
shall not constitute a breach of the representations, warranties or covenants
hereunder).
9.3    Maintenance of Insurance
The Parent Borrower will, and will cause each Material Subsidiary that is a
Restricted Subsidiary to, at all times maintain in full force and effect,
pursuant to self-insurance arrangements or with insurance companies that the
Parent Borrower believes (in the good faith judgment of the management of the
Parent Borrower, as applicable) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Parent Borrower
believes (in the good faith judgment of management of the Parent Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Parent Borrower believes (in the good faith judgment of management of the Parent
Borrower, as applicable) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis; and will furnish to the Administrative Agent, upon written reasonable
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried, provided, however, that for so long as no
Event of Default has occurred and is continuing, the Administrative Agent shall
be entitled to make such request only once in any calendar year. With respect to
each U.S. Mortgaged Property, obtain flood insurance in such total amount as the
Administrative Agent may from time to time requireas required by the Flood Laws
or otherwise satisfactory to all U.S. Lenders, if at any time the area in which
any improvements located on any U.S. Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to timeLaws.
9.4    Payment of Taxes
The Parent Borrower will pay and discharge, and will cause each of the
Restricted Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims in respect of any Taxes imposed, assessed or
levied that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Parent Borrower or any Restricted Subsidiary;
provided that neither the Parent Borrower nor any such Restricted Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim (i)
that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of the
Parent Borrower) with respect thereto in accordance with GAAP or (ii) with
respect to which the failure to pay would not reasonably be expected to result
in a Material Adverse Effect.
9.5    Consolidated Corporate Franchises
The Parent Borrower will do, and will cause each Material Subsidiary that is a
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full
184

--------------------------------------------------------------------------------



force and effect its existence, corporate rights and authority, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Parent Borrower and the
Restricted Subsidiaries may consummate any transaction otherwise permitted
hereby, including under Section 10.2, 10.3, 10.4 or 10.5.
9.6    Compliance with Statutes, Regulations, Etc
The Parent Borrower will, and will cause each Restricted Subsidiary to, comply
with all Applicable Laws applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, in each case except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
9.7    Lender Calls
At the reasonable request of the Administrative Agent, the Parent Borrower shall
conduct a conference call that Lenders may attend to discuss the financial
condition and results of operations of the Parent Borrower and its Restricted
Subsidiaries for the most recently ended measurement period for which financial
statements have been delivered pursuant to Section 9.1(a) or (b) (beginning with
the fiscal period of the Parent Borrower ended March 31, 2018), at a date and
time to be determined by the Parent Borrower with reasonable advance notice to
the Administrative Agent, limited to one conference call per fiscal quarter.
9.8    Maintenance of Properties
The Parent Borrower will, and will cause the Restricted Subsidiaries to, keep
and maintain all property material to the conduct of its business in good
working order and condition (ordinary wear and tear, casualty and condemnation
excepted), except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
9.9    Transactions with Affiliates
The Parent Borrower will conduct, and will cause the Restricted Subsidiaries to
conduct, all transactions with any of its or their respective Affiliates (other
than (x) any transaction or series of related transactions with an aggregate
value that is equal to or less than $25,000,000 or (y) transactions between or
among (i) the Parent Borrower and the Restricted Subsidiaries or any Person that
becomes a Restricted Subsidiary as a result of such transactions and (ii) the
Parent Borrower, the Restricted Subsidiaries and to the extent in the ordinary
course or consistent with past practice, Holdings) on terms that are, taken as a
whole, not materially less favorable to the Parent Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate (as determined in good faith by the Borrower);
provided that the foregoing restrictions shall not apply to:
(a)    transactions permitted by Section 10 (other than Section 10.6(m) and any
provision of Section 10 permitting transactions by reference to Section 9.9),
185

--------------------------------------------------------------------------------



(b)    the Transactions and the payment of the Transaction Expenses,
(c)    the issuance of Stock or Stock Equivalents of the Parent Borrower (or any
direct or indirect parent thereof) to the management of the Parent Borrower (or
any direct or indirect parent thereof) or any Subsidiary of the Parent Borrower
in connection with the Transactions or pursuant to arrangements described in
clause (e) of this Section 9.9,
(d)    loans, advances and other transactions between or among the Parent
Borrower, any Subsidiary of the Parent Borrower or any joint venture (regardless
of the form of legal entity) in which the Parent Borrower or any Subsidiary of
the Parent Borrower has invested (and which Subsidiary or joint venture would
not be an Affiliate of the Parent Borrower but for the Parent Borrower’s or such
Subsidiary’s Subsidiary ownership of Stock or Stock Equivalents in such joint
venture or Subsidiary) to the extent permitted under Section 10,
(e)    (i) employment, consulting and severance arrangements between the Parent
Borrower and the Restricted Subsidiaries (or any direct or indirect parent of
the Borrower) and their respective officers, employees, directors or consultants
in the ordinary course of business (including payments, loans and advances in
connection therewith) and (ii) issuances of securities, or other payments,
awards or grants in cash, securities or otherwise and other transactions
pursuant to any equityholder, employee or director equity plan or stock or other
equity option plan or any other management or employee benefit plan or
agreement, other compensatory arrangement or any stock or other equity
subscription, co-invest or equityholder agreement,
(f)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Parent Borrower (or, to the extent attributable to the
ownership of the Parent Borrower and its Restricted Subsidiaries, any direct or
indirect parent thereof) and the Subsidiaries of the Parent Borrower,
(g)    the issuance of Stock or Stock Equivalents (other than Disqualified
Stock) of the Parent Borrower (or any direct or indirect parent thereof) to
Holdings or to any director, officer, employee or consultant,
(h)    any customary transactions with a Receivables Entity effected as part of
a Permitted Receivables Financing and any customary transactions with a
Securitization Subsidiary effected as part of a Qualified Securitization
Financing,
(i)    transactions pursuant to permitted agreements in existence on the Closing
Date and, to the extent each such transaction is valued in excess of
$25,000,000, set forth on Schedule 9.9 or any amendment, modification,
supplement, replacement, extension, renewal or restructuring thereto to the
extent such an amendment, modification, supplement, replacement, extension
renewal or restructuring (together with any other amendment or supplemental
agreements) is not materially adverse, taken as a whole, to the Lenders (in the
good faith determination of the Parent Borrower),
186

--------------------------------------------------------------------------------



(j)    transactions in which Holdings (or any indirect parent of the Parent
Borrower), the Parent Borrower or any Restricted Subsidiary, as the case may be,
delivers to the Administrative Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to the Parent Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 9.9,
(k)    the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such transaction was not
entered into in contemplation of such designation or redesignation, as
applicable,
(l)    Affiliate repurchases of the Term Loans or commitments in respect thereof
to the extent permitted under the Term Loan Credit Agreement and the payments
and other transactions reasonably related thereto, and
(m)    transactions constituting any part of a Permitted Reorganization.
9.10    End of Fiscal Years
The Parent Borrower will, for financial reporting purposes, cause its Fiscal
Year to end on September 30 of each year (each a “Fiscal Year”) and cause its
Restricted Subsidiaries to maintain their fiscal years as in effect on the
Closing Date; provided, however, that the Parent Borrower may, upon written
notice to the Administrative Agent change its Fiscal Year or the fiscal years of
its Restricted Subsidiaries with the prior written consent of the Administrative
Agent (not to be unreasonably withheld, conditioned, delayed or denied), in
which case the Parent Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.
9.11    Additional U.S. Guarantors and Grantors
Subject to any applicable limitations set forth in the U.S. Guarantee, the U.S.
Security Documents, or any Applicable Intercreditor Agreement and this Agreement
(including Section 9.12), the Parent Borrower will cause each direct or indirect
Wholly Owned Domestic Subsidiary of the Parent Borrower (excluding any U.S.
Excluded Subsidiary) formed or otherwise purchased or acquired after the Closing
Date and each other Domestic Subsidiary of the Parent Borrower that ceases to
constitute a U.S. Excluded Subsidiary to, within 60 days from the date of such
formation, acquisition or cessation (which in the case of any Subsidiary ceasing
to constitute a U.S. Excluded Subsidiary pursuant to clause (a) thereof,
commencing on the date of delivery of the applicable compliance certificate
pursuant to Section 9.1(c)), as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion), execute (A) a
supplement to each of the U.S. Guarantee and the U.S. Security Agreement in
order to
187

--------------------------------------------------------------------------------



become a Guarantor under such Guarantee and a grantor/pledgor under the U.S.
Security Agreement and (B) a joinder to the Intercompany Subordinated Note.
9.12    Further Assurances With Respect to U.S. Guarantors and Grantors
(a)    Subject to the applicable limitations set forth in this Agreement
(including Section 9.11) and the U.S. Security Documents and any Applicable
Intercreditor Agreement, the Parent Borrower will, and will cause each other
U.S. Credit Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents) that may be required under any
Applicable Law, or that the Collateral Agent may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable U.S. Security
Documents, all at the expense of the Parent Borrower and the Restricted
Subsidiaries.
(b)    Subject to any applicable limitations set forth in the U.S. Security
Documents (including in any U.S. Mortgage), if any assets that are of the nature
secured by any U.S. Security Documents (including any owned Real Estate or
improvements thereto constituting U.S. Collateral with a fair market value in
excess of $10,000,000) are acquired by the Parent Borrower or any U.S.
Subsidiary Guarantor after the Closing Date or are held by any Domestic
Subsidiary on or after the time it becomes a U.S. Subsidiary Guarantor pursuant
to Section 9.11 (other than assets constituting U.S. Collateral under the U.S.
Security Documents that become subject to the Lien of any U.S. Security Document
upon acquisition thereof or assets subject to a Lien granted pursuant to Section
10.2(d) or 10.2(g)), the Parent Borrower will promptly notify the Collateral
Agent thereof and, if requested by the Collateral Agent, will cause such assets
to be subjected to a Lien securing the Obligations and will take, and cause the
other U.S. Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent, as soon as commercially reasonable
but in no event later than 120 days, unless extended by the Collateral Agent in
its reasonable discretion, to grant and perfect such Liens consistent with the
applicable requirements of the U.S. Security Documents, including actions
described in paragraph (a) of this Section, all at the expense of the U.S.
Credit Parties.; provided that such deadline for providing any U.S. Mortgage
shall be automatically extended until each U.S. Lender confirms to the
Administrative Agent and Collateral Agent that such Lender has completed all
flood due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Laws or as
otherwise satisfactory to such Lender.
(c)    Any U.S. Mortgage delivered to the Collateral Agent in accordance with
the preceding clause (b) shall be accompanied by those items set forth in clause
(d) that are customary for the type of assets covered by such U.S. Mortgage. Any
items that are customary for the type of assets covered by such U.S. Mortgage
may be delivered within a commercially reasonable period of time after the
delivery of a U.S. Mortgage if they are not reasonably available at the time the
U.S. Mortgage is delivered.
(d)    With respect to any U.S. Mortgaged Property, within 120 days, unless
extended by the Collateral Agent in its reasonable discretion, the Parent
Borrower will
188

--------------------------------------------------------------------------------



deliver, or cause to be delivered, to the Collateral Agent (i) a U.S. Mortgage
with respect to each U.S. Mortgaged Property, executed by an Authorized Officer
of each obligor party thereto, (ii) a policy or policies of title insurance
insuring the Lien of each such U.S. Mortgage as a valid Lien on the U.S.
Mortgaged Property described therein, free of any other Liens except Permitted
Encumbrances or consented to in writing (including via email) by the Collateral
Agent, together with such endorsements and reinsurance as the Collateral Agent
may reasonably request, together with evidence reasonably acceptable to the
Collateral Agent of payment of all title insurance premiums, search and
examination charges, escrow charges and related charges, fees, costs and
expenses required for the issuance of the title insurance policies referred to
above, (iii) a Survey, to the extent reasonably necessary to satisfy the
requirements of clause (ii) above, (iv) all other documents and instruments,
including Uniform Commercial Code or other applicable fixture security financing
statements, reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by any such U.S. Mortgage
and perfect such Liens to the extent required by, and with the priority required
by, such U.S. Mortgage shall have been delivered to the Collateral Agent in
proper form for filing, registration or recording and (v) written opinions of
legal counsel in the states in which each such U.S. Mortgaged Property is
located in customary form and substance. If any building or other improvement
included in any U.S. Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or as
hereafter in effect or successor act thereto), then the Parent Borrower shall,
prior to delivery of the U.S. Mortgages, deliver or cause to be delivered, (i) a
completed Federal Emergency Management Agency Standard Flood Determination with
respect to each U.S. Mortgaged Property, in each case in form and substance
reasonably satisfactory to the Collateral Agent and (ii) evidence of flood
insurance with respect to each U.S. Mortgaged Property, to the extent and in
amounts required by Applicable Laws, in each case in form and substance
reasonably satisfactory to the Collateral Agent.
(e)    Notwithstanding anything herein to the contrary, if the Parent Borrower
and the Collateral Agent mutually agree in their reasonable judgment (confirmed
in writing to the Parent Borrower and the Administrative Agent) that the cost or
other consequences (including adverse tax and accounting consequences) of
creating or perfecting any Lien on any property is excessive in relation to the
benefits afforded to the Secured Parties thereby, then such property may be
excluded from the U.S. Collateral for all purposes of the Credit Documents.
(f)    Notwithstanding anything herein or in any other Credit Document to the
contrary, the Parent Borrower and the U.S. Guarantors shall not be required, nor
shall the Collateral Agent be authorized, (i) to perfect the above-described
pledges, security interests and mortgages by any means other than by (A) filings
pursuant to the Uniform Commercial Code in the office of the secretary of state
(or similar central filing office) of the relevant State(s), (B) filings in
United States government offices with respect to intellectual property as
expressly required herein and under the other Credit Documents, (C) delivery to
the Collateral Agent (or, subject to the Applicable Intercreditor Agreements, to
the Term Loan Collateral Agent or another representative acting as its
gratuitous bailee), for its (or such other Person’s) possession, of all U.S.
Collateral consisting of material intercompany notes, stock certificates of the
Parent
189

--------------------------------------------------------------------------------



Borrower and its Restricted Subsidiaries or (D) U.S. Mortgages required to be
delivered pursuant to this Section 9.12, (ii) to enter into any control
agreement with respect to any deposit account, securities account or commodities
account or contract (other than for which control agreements are required to be
obtained pursuant to Section 9.16), (iii) to take any action in any non-U.S.
jurisdiction or pursuant to the requirements of the laws of any non-U.S.
jurisdiction in order to create any security interests or to perfect any
security interests, including with respect to any intellectual property
registered outside of the United States (it being understood that there shall be
no security agreements or pledge agreements governed by the laws of any non-U.S.
jurisdiction in respect of any U.S. Collateral), (iv) except as expressly set
forth above, to take any other action with respect to any U.S. Collateral to
perfect through control agreements or to otherwise perfect by “control” or (v)
to provide any notice to obtain the consent of governmental authorities under
the Federal Assignment of Claims Act (or any state equivalent thereof).
9.13    Foreign Collateral and Guarantee Requirements
(a)    with respect to any Foreign Borrower, so long as it remains a party
hereunder, if at any time one or more Wholly Owned Foreign Subsidiaries of the
Parent Borrower become the new direct parent of such Foreign Borrower, then
within (60) days after the occurrence thereof (or such longer period as the
Administrative Agent may agree in its reasonable discretion), the Borrowers
shall cause each such new parent to deliver any and all certificates
representing Stock and Stock Equivalents (to the extent certificated) in such
Foreign Borrower, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law), and to duly execute and deliver to the Administrative Agent a
supplement to each of the applicable Foreign Guarantee and the applicable
Foreign Security Document (or if such supplement is not customary or possible to
provide, to provide any new Foreign Guarantee and/or new Foreign Security
Document (to be based on substantially the same form as the Foreign Guarantee
and/or Foreign Security Document being replaced by such new Foreign Guarantee
and/or Foreign Security Document)) in order to become a Foreign Guarantor under
such Foreign Guarantee and a grantor, pledgor or chargor under each applicable
Foreign Security Document.
(b)    with respect to any Foreign Borrower, if at any time such Foreign
Borrower acquires, forms, designates or otherwise owns any Wholly Owned Material
Subsidiary that constitutes a Restricted Subsidiary organized, incorporated or
established in the same jurisdiction as such Foreign Borrower or in any of
Germany, the United Kingdom, Ireland or Canada, within 60 days after such
acquisition, formation, designation or ownership (or such longer period as the
Administrative Agent may agree in its reasonable discretion), the Borrowers
shall (A) cause each such Subsidiary to deliver any and all certificates
representing Stock and Stock Equivalents (to the extent certificated) in such
Subsidiary, accompanied by undated stock powers or other appropriate instruments
of transfer executed in blank (or any other documents customary under local
law), and (B) to duly execute and deliver to the Administrative Agent any such
supplement, filings security agreement or document, and take any as required
under each applicable Foreign Security Document in order to grant a perfected
first priority Lien over such Stock and Stock Equivalent (subject to the
applicable Foreign Legal Reservations and Foreign Perfection Requirements).
190

--------------------------------------------------------------------------------



(c)    Subject to the applicable limitations set forth in this Agreement and the
Foreign Security Documents, the Borrowers will, and will cause each other
Foreign Credit Party to, execute any and all further documents, financing
statements (including PPSA financing statements), agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements (including PPSA financing statements), fixture filings,
mortgages, deeds of trust and other documents) that may be required under any
Applicable Law, or that the Collateral Agent may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Foreign Security
Documents (subject to the applicable Foreign Legal Reservations and Foreign
Perfection Requirements), all at the expense of the Borrowers and the Restricted
Subsidiaries.
(d)    Subject to any applicable limitations set forth in the Foreign Security
Documents, if any assets that are of the nature secured by any Foreign Security
Documents are acquired by any Foreign Borrower after the Closing Date (other
than assets constituting Foreign Collateral under the applicable Foreign
Security Documents that become subject to the Lien of any Foreign Security
Document upon acquisition thereof or assets subject to a Lien granted pursuant
to Section 10.2(d) or 10.2(g)), the Borrowers will promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, will cause
such assets to be subjected to a Lien securing the Foreign Obligations and will
take, and cause the other Foreign Credit Parties to take, such actions as shall
be necessary or reasonably requested by the Collateral Agent, as soon as
commercially reasonable but in no event later than 120 days, unless extended by
the Collateral Agent in its reasonable discretion, to grant and perfect such
Liens consistent with the applicable requirements of the Foreign Security
Documents (subject to the applicable Foreign Legal Reservations and Foreign
Perfection Requirements), including actions described in paragraph (c) of this
Section, all at the expense of the Foreign Credit Parties.
9.14    Use of Proceeds
The Borrowers will use the Letters of Credit issued on the Closing Date to
backstop or replace any letters of credit issued to the Parent Borrower or any
Restricted Subsidiary prior to the Closing Date. The Borrowers will, after the
Closing Date, use the proceeds of the Credit Extensions for working capital and
general corporate purposes (including Permitted Acquisitions and other
Investments, capital expenditure, Restricted Payments and all other transactions
not prohibited hereunder and under the other Credit Documents).
9.15    Changes in Business
The Parent Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Parent Borrower and the Restricted
Subsidiaries, taken as a whole, on the Closing Date and other business
activities which are extensions thereof or otherwise similar, incidental,
complementary, synergistic, reasonably related or ancillary to any of the
foregoing (and non-core incidental businesses acquired in connection with any
Permitted Acquisition or permitted Investment), in each case as determined by
the Parent Borrower in good faith.
191

--------------------------------------------------------------------------------



9.16    Cash Management Systems
(a)    Annexed hereto as Schedule 9.16 is a schedule of all DDAs that are
maintained by the Borrowers and the U.S. Subsidiary Guarantors that are Material
Subsidiaries as of the Closing Date, which Schedule includes, with respect to
each depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository and (iv) identifying whether such DDA must be subject to a Blocked
Account Agreement.
(b)    Within 120 days after the Closing Date, or such longer period as the
Administrative Agent may agree in its reasonable discretion, each Borrower and
each U.S. Subsidiary Guarantor will use commercially reasonable efforts to enter
into a springing blocked account agreement (each, a “Blocked Account Agreement,”
which, for the avoidance of doubt, may be included in any Foreign Security
Document), reasonably satisfactory to the Administrative Agent, with respect to
the DDAs (other than Excluded Accounts) (such DDAs subject to Blocked Account
Agreements, collectively, the “Blocked Accounts”). If such Blocked Account
Agreements are not obtained within 120 days after the Closing Date (or such
later date as the Administrative Agent shall reasonably agree), each Borrower
and each U.S. Subsidiary Guarantor shall, within 60 days thereof (or such later
date as the Administrative Agent may reasonably agree) to move its applicable
DDAs to the Administrative Agent or another financial institution that will
provide such Blocked Account Agreements. Each Borrower hereby agrees that, once
the Blocked Account Agreements are entered into, all cash received by such
Borrower or any U.S. Subsidiary Guarantor in any DDA that is not a Blocked
Account (other than amounts held in Excluded Accounts and, solely in respect of
Excluded Accounts identified in clause (ii) of the definition thereof, required
by Applicable Law) will be promptly transferred into a Blocked Account (other
than, during a Cash Dominion Period, a Blocked Account that is a cash pooling
account). After entering into the Blocked Account Agreement, there shall be at
all times thereafter at least one Blocked Account that is not a cash pooling
account. To the extent that any DDA is used for both collection and for other
purposes (including payments and disbursements or cash pooling functions), then
within ninety (90) days after the Closing Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion) the Borrowers shall
either (i) terminate such other functions (other than collections) of each such
account or (ii) transition the collection function of such account to another
account that is subject to a Blocked Account Agreement and dedicated solely to
collections.
(c)    Each Blocked Account Agreement shall permit the Administrative Agent to
instruct the depository, (x) after the occurrence and during the continuance of
a Specified Event of Default, in the case of a Blocked Account that is a cash
pooling account of a Foreign Borrower or (y) during a Cash Dominion Period, in
the case of all other Blocked Accounts (and delivery of notice thereof from the
Administrative Agent), to transfer on each Business Day all available cash
receipts to a concentration account maintained by the Administrative Agent at
Citibank, N.A. (each, a “Concentration Account”), from:
192

--------------------------------------------------------------------------------



(i)    the sale of Inventory and other Collateral (other than Term Priority
Collateral);
(ii)    all proceeds of collections of Accounts; and
(iii)    each Blocked Account (including all cash deposited therein from each
DDA) (other than, except during a continuing Specified Event of Default, a cash
pooling account).
If, at any time during the Cash Dominion Period, any cash or Cash Equivalents
owned by any Borrower or any U.S. Subsidiary Guarantor (other than amounts held
in Excluded Accounts and, solely in respect of Excluded Accounts identified in
clause (ii) of the definition thereof, required by Applicable Law) are deposited
to any account, or held or invested in any manner, other than in a Blocked
Account (other than a Blocked Account that is a cash pooling account) that is
subject to a Blocked Account Agreement (or a DDA which is swept daily to a
Blocked Account (other than a Blocked Account that is a cash pooling account)),
the Administrative Agent may require the applicable Person to close such account
and have all funds therein transferred to a Blocked Account (other than a cash
pooling account), and all future deposits made to a Blocked Account (other than
a Blocked Account that is a cash pooling account) which is subject to a Blocked
Account Agreement; provided that, to the extent that cash or Cash Equivalents
are deposited in any Blocked Account that is a cash pooling account during a
Cash Dominion Period, the Borrowers shall transfer such cash and Cash
Equivalents to a Blocked Account that is not a cash pooling account, but, unless
a Specified Event of Default has occurred and is continuing, the Administrative
Agent may not require that (i) any such cash pooling account be closed or (ii)
any cash and Cash Equivalents on deposit in any such cash pooling account prior
to the commencement of a Cash Dominion Period be transferred to a Blocked
Account that is not a cash pooling account. In addition to the foregoing, during
the Cash Dominion Period, at the request of the Administrative Agent, the
Borrowers shall provide the Administrative Agent with an accounting of the
contents of the Blocked Accounts, which shall identify, to the reasonable
satisfaction of the Administrative Agent, the proceeds from the Collateral which
were deposited into a Blocked Account and swept to a Concentration Account.
(d)    The Borrowers and the U.S. Subsidiary Guarantors may close DDAs or
Blocked Accounts and/or open new DDAs or Blocked Accounts, subject to the
execution and delivery to the Administrative Agent of appropriate Blocked
Account Agreements (except with respect to any Excluded Accounts) consistent
with and to the extent required by the provisions of this Section 9.16 and
otherwise reasonably satisfactory to the Administrative Agent. Each such Person
shall furnish the Administrative Agent with prior written notice of its
intention to open or close a Blocked Account and the Administrative Agent shall
promptly notify the Parent Borrower as to whether the Administrative Agent shall
require a Blocked Account Agreement with the Person with whom such account will
be maintained.
(e)    The Borrowers and the U.S. Subsidiary Guarantors may also maintain one or
more zero balance disbursement accounts to be used by such Persons for
disbursements and payments (including payroll) in the ordinary course of
business or as otherwise permitted hereunder.
193

--------------------------------------------------------------------------------



(f)    Each Concentration Account shall at all times be under the sole dominion
and control of the Administrative Agent. Each Credit Party hereby acknowledges
and agrees that (i) such Credit Party has no right of withdrawal from any
Concentration Account, (ii) the funds on deposit in each Concentration Account
shall at all times continue to be collateral security for all of the Obligations
pursuant to the Security Documents, and (iii) the funds on deposit in each
Concentration Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this Section 9.16, during a Cash
Dominion Period, any Credit Party receives or otherwise has dominion and control
of any such proceeds or collections related to Collateral (other than Term
Priority Collateral), such proceeds and collections shall be held in trust by
such Person for the Administrative Agent, shall not be commingled with any of
such Person’s other funds or deposited in any account of such Person and shall
promptly be deposited into a Concentration Account or dealt with in such other
fashion as such Person may be instructed by the Administrative Agent.
(g)    So long as no Cash Dominion Period is in existence, the Borrowers and the
U.S. Subsidiary Guarantors may direct, and shall have sole control over, the
manner of disposition of funds in the Blocked Accounts (other than Blocked
Accounts that are cash pooling accounts, for which the Borrowers and the U.S.
Subsidiary Guarantors may direct, and shall have sole control over, the manner
of disposition of funds so long as no Specified Event of Default has occurred
and is continuing).
(h)    Any amounts received in any Concentration Account at any time shall be
remitted to the operating account of the applicable Borrowers after the
application of such amounts pursuant to Section 5.2(b).
(i)    The Administrative Agent shall promptly (but in any event within one
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained, upon any termination of a Cash Dominion Period or a Specified
Event of Default, as applicable, in each case for which the Administrative Agent
has delivered a notice pursuant to Section 9.16(c), of the termination of such
notice.
(j)    The following shall apply to deposits and payments under and pursuant to
this Agreement:
(i)    Funds shall be deemed to have been deposited to the applicable
Concentration Account on the Business Day on which deposited, provided that such
deposit is available to the Administrative Agent by 4:00 p.m. on that Business
Day (except that if the Obligations are being paid in full, by 2:00 p.m. New
York City time, on that Business Day);
(ii)    Funds paid to the Administrative Agent, other than by deposit to a
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid in full, by 2:00 p.m. New York City time, on that
Business Day);
194

--------------------------------------------------------------------------------



(iii)    If a deposit to a Concentration Account or payment is not available to
the Administrative Agent until after 4:00 p.m. on a Business Day, such deposit
or payment shall be deemed to have been made at 9:00 a.m. on the then next
Business Day; and
(iv)    If any item deposited to any Concentration Account and applied in
accordance with Section 5.2(b) is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such application and the Borrowers shall indemnify the
Secured Parties against all reasonable out-of-pocket claims and losses resulting
from such dishonor or return.
9.17    Appraisals and Field Examinations
The Administrative Agent may carry out, at the applicable Borrowers’ expense,
one inventory appraisal and one field exam in any Fiscal Year; provided,
however, that notwithstanding the foregoing limitations, (x) at any time after
the date on which the Aggregate Excess Availability has been less than the
greater of $320,000,000 and 12.5% of the Aggregate Line Cap for five (5)
consecutive Business Days, one additional field examination and one additional
inventory appraisal may be conducted during each Fiscal Year until the Aggregate
Excess Availability has been at least the greater of $320,000,000 and 12.5% of
the Aggregate Line Cap for 20 consecutive calendar days and (y) at any time
during the continuation of an Event of Default, field examinations and inventory
appraisals may be conducted at the applicable Borrowers’ expense as frequently
as determined by the Administrative Agent in its Permitted Discretion.
9.18    Post-Closing Obligations
The Credit Parties shall deliver, or cause to be delivered, each of the items
set forth on Schedule 9.18 hereto on or prior to the dates set forth therein, as
such time periods may be extended by the Administrative Agent in its reasonable
discretion.
SECTION 10    Negative Covenants
The Borrowers hereby covenant and agree that on the Closing Date (immediately
after giving effect to the Transactions) and thereafter, until the Aggregate
Revolving Credit Commitments, all Loans, all Letters of Credit have terminated
(other than Letters of Credit that have been backstopped, Cash Collateralized or
otherwise collateralized on terms and conditions reasonably satisfactory to the
applicable L/C Issuer) and the Loans, together with interest, fees and all other
Obligations (other than Hedging Obligations under Secured Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreement or
Contingent Obligations), are paid in full:
10.1    Limitation on Indebtedness
The Parent Borrower will not, and will not permit the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Indebtedness. Notwithstanding
the foregoing, the
195

--------------------------------------------------------------------------------



limitations set forth in the immediately preceding sentence shall not apply to
any of the following:
(a)    Indebtedness arising under the Credit Documents (including any
Indebtedness incurred as permitted by Sections 2.14, 2.15 and 13.1);
(b)    Indebtedness under the Term Loan Credit Documents and any Refinancing
Indebtedness thereof, in an aggregate principal amount not to exceed the sum of
(i) $2,925,000,000 plus (ii) the principal amount of “Incremental Facilities”
(as defined in the Term Loan Credit Agreement as in effect on the Closing Date)
measured at the time of incurrence pursuant to the Term Loan Credit Agreement as
in effect on the Closing Date plus (iii) solely in the case of any such
Refinancing Indebtedness, the Refinancing Increased Amount with respect thereto.
(c)    [reserved];
(d)    subject to compliance with Section 10.5, Indebtedness of the Parent
Borrower or any Restricted Subsidiary owed to the Parent Borrower or any
Restricted Subsidiary; provided that all such Indebtedness of any Credit Party
owed to any Person that is not a Credit Party shall be (x) evidenced by the
Intercompany Subordinated Note (provided that any Person becoming a Restricted
Subsidiary after the Closing Date may enter into the Intercompany Subordinated
Note within the time period set forth in Section 9.11) or (y) otherwise be
subject to subordination terms substantially identical to the subordination
terms set forth in the Intercompany Subordinated Note or otherwise reasonably
acceptable to the Administrative Agent;
(e)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by (i) Restricted Subsidiaries in respect of Indebtedness of the Parent Borrower
or any other Restricted Subsidiary that is permitted to be incurred under this
Agreement and (ii) the Parent Borrower in respect of Indebtedness of Restricted
Subsidiaries that is permitted to be incurred under this Agreement; provided
that (x) if the Indebtedness being guaranteed under this Section 10.1(e) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms (taken as a whole) at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness and (y) a Restricted Subsidiary that is not a U.S. Credit
Party may not, by virtue of this Section 10.1(e), guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 10.1;
(f)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims and similar
obligations);
(g)    Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
196

--------------------------------------------------------------------------------



licensees, (ii) otherwise constituting Investments permitted by Section 10.5
(other than Investments permitted by Section 10.5(l) by reference to Section
10.1 and Section 10.5(q)); provided that this clause (ii) shall not be construed
to limit the requirements of Section 10.1(d) and (e), or (iii) contemplated by
the Plan;
(h)    Indebtedness (including Indebtedness arising under Capital Leases)
incurred to finance the purchase price, cost of design, acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of fixed or capital assets or otherwise in respect of capital
expenditures, so long as such Indebtedness is incurred concurrently with or
within 270 days of the acquisition, construction, repair, restoration,
replacement, expansion, installation or improvement of such fixed or capital
assets or incurrence of such capital expenditure, and any Refinancing
Indebtedness thereof, in an aggregate principal amount not to exceed (i) the
greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence or issuance plus the principal amount of Capital Leases outstanding
on the Closing Date, in each case at any time outstanding plus (ii) solely in
the case of any such Refinancing Indebtedness, the Refinancing Increased Amount
with respect thereto;
(i)    Indebtedness permitted to remain outstanding under the Plan, and to the
extent such Indebtedness exceeds $5,000,000, set forth on Schedule 10.1 and any
Refinancing Indebtedness thereof; provided that in the case of any Refinancing
Indebtedness of any such Indebtedness, each obligor of such Refinancing
Indebtedness is an obligor of such Indebtedness;
(j)    Indebtedness in respect of Hedging Agreements; provided that such Hedging
Agreements are not entered into for speculative purposes (as determined by the
Parent Borrower in good faith);
(k)    (i) Permitted Other Debt assumed or incurred for any purpose, including
to finance a Permitted Acquisition, other permitted Investments or capital
expenditures; provided that (A) if such Indebtedness is incurred or assumed by a
Restricted Subsidiary that is not a Credit Party, such Indebtedness is not
guaranteed in any respect by the Parent Borrower or any other Guarantor except
as permitted under Section 10.5, (B) the aggregate principal amount of
Indebtedness incurred or assumed under this Section 10.1(k)(i) shall not exceed
(1) the greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence or issuance plus (2) additional amounts if, on a Pro Forma Basis
after giving effect to the incurrence or assumption of such Indebtedness and the
application of proceeds thereof and, if applicable, the Permitted Acquisition,
permitted Investment or capital expenditure, the Consolidated Total Net Leverage
Ratio is not greater than 3.30 to 1.00 or, to the extent incurred or assumed in
connection with a Permitted Acquisition or similar Investment, the Consolidated
Total Net Leverage Ratio (on a Pro Forma Basis for such transaction and the
incurrence or assumption of such Indebtedness) is not greater than (I) 3.30 to
1.00 or (II) the Consolidated Total Net Leverage Ratio immediately prior to such
Permitted Acquisition or similar Investment and (C) [reserved] and (ii) any
Refinancing Indebtedness in respect of the Indebtedness under
197

--------------------------------------------------------------------------------



clause (i) above; provided that Indebtedness incurred or assumed by Restricted
Subsidiaries that are not U.S. Subsidiary Guarantors under this Section 10.1(k),
when combined with the total amount of Indebtedness incurred by Restricted
Subsidiaries that are not U.S. Subsidiary Guarantors pursuant to Section
10.1(ee), shall not exceed the greater of (x) $160,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of incurrence or issuance, in each case at any time
outstanding;
(l)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business (including in
respect of construction or restoration activities) or consistent with past
practice;
(m)    additional Indebtedness; provided that the aggregate amount of
Indebtedness incurred or issued pursuant to this Section 10.1(m) shall not
exceed the greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of incurrence or issuance, in each case at any time outstanding;
(n)    Indebtedness in respect of Cash Management Services and other
Indebtedness in respect of overdraft facilities, employee credit card programs,
netting services, automatic clearinghouse arrangements and other cash management
and similar arrangements in the ordinary course of business;
(o)    (i) Indebtedness incurred in the ordinary course of business in respect
of obligations of the Parent Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services and (ii) Indebtedness in respect of intercompany
obligations of the Parent Borrower or any Restricted Subsidiary with the Parent
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;
(p)    Indebtedness arising from agreements of the Parent Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock or Stock Equivalents permitted hereunder;
(q)    Indebtedness of the Parent Borrower or any Restricted Subsidiary
consisting of (i) financing of insurance premiums or (ii) take or pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business;
(r)    Indebtedness representing deferred compensation, or similar arrangement,
to employees, consultants or independent contractors of the Parent Borrower and
the Restricted Subsidiaries incurred in the ordinary course of business;
198

--------------------------------------------------------------------------------



(s)    Indebtedness consisting of promissory notes issued by the Parent Borrower
or any Restricted Subsidiary to present or former officer, manager, consultant,
director or employee (or their respective wealth management vehicles, spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributees, estates or immediate family members) to finance the purchase or
redemption of Stock or Stock Equivalents of the Parent Borrower (or any direct
or indirect parent thereof) permitted by Section 10.6(b);
(t)    Indebtedness consisting of obligations of the Parent Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions and
Permitted Acquisitions or any other Investment permitted hereunder;
(u)    Indebtedness in respect of (i) Permitted Receivables Financings owed by a
Receivables Entity or Qualified Securitization Financings owed by a
Securitization Subsidiary and (ii) accounts receivable factoring facilities in
the ordinary course of business; provided that the aggregate amount of
Receivables Indebtedness pursuant to this clause (u) shall not exceed
$160,000,000 at any time outstanding;
(v)    Indebtedness in respect of (i) [reserved], (ii) Incremental Equivalent
Debt (as defined in, and subject to the limitations set forth in, the Term Loan
Credit Agreement as in effect on the date hereof; provided that references
therein to “Permitted Other Loans” and “Permitted Other Notes” shall be deemed
to be references to such terms as defined herein and references to Section
10.1(k) therein shall be deemed to be references to Section 10.1(k) hereof); and
(iii) any Refinancing Indebtedness in respect thereof;
(w)    [reserved];
(x)    Indebtedness in an amount not to exceed the Available Equity Amount;
(y)    Indebtedness of any Minority Investments or Indebtedness incurred on
behalf thereof or representing guarantees of such Indebtedness of any Minority
Investment, in an amount not to exceed the greater of (x) $160,000,000 and (y)
20% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of incurrence or issuance, in each case at any
time outstanding;
(z)    intercompany Indebtedness among the Parent Borrower and its Subsidiaries
constituting any part of any Permitted Reorganization;
(aa)    to the extent constituting Indebtedness, customer deposits and advance
payments (including progress payments) received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;
(bb)    (i) Indebtedness of the Parent Borrower or any Restricted Subsidiary
supported by a letter of credit, in a principal amount not in excess of the
stated amount of such letter of credit so long as such letter of credit is
otherwise permitted to be
199

--------------------------------------------------------------------------------



incurred pursuant to this Section 10.1 or (ii) obligations in respect of letters
of support, guarantees or similar obligations issued, made or incurred for the
benefit of the Parent Borrower or any Subsidiary of the Parent Borrower in
connection with any statutory filing or the delivery of audit opinions performed
in jurisdictions other than the United States;
(cc)    Indebtedness owing to the seller of any business or assets permitted to
be acquired by the Parent Borrower or any Restricted Subsidiary under this
Agreement; provided that the aggregate amount of Indebtedness permitted under
this clause (cc) shall not exceed the greater of $160,000,000 and 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) outstanding at any time;
(dd)    obligations in respect of Disqualified Stock in an amount not to exceed
the greater of $25,000,000 and 3% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) outstanding at any time;
(ee)    Indebtedness incurred by Restricted Subsidiaries that are not U.S.
Subsidiary Guarantors under this clause (ee), when combined with the total
amount of Indebtedness incurred by Restricted Subsidiaries that are not U.S.
Subsidiary Guarantors pursuant to Section 10.1(k), shall not exceed the greater
of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis);
(ff)    so long as the Payment Conditions have been satisfied at the time of
incurrence and after giving effect thereto, unsecured Indebtedness of a Credit
Party; provided that the scheduled final maturity date and the Weighted Average
Life to Maturity of such Indebtedness shall not be earlier than the Initial
Maturity Date; and
(gg)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (ff) above.
For the avoidance of doubt, any Indebtedness permitted to be incurred under any
clause of this Section 10.1 may be used to modify, refinance, refund, renew,
replace, exchange or extend any outstanding Indebtedness, including any such
Indebtedness incurred under any other clause of this Section 10.1 and any such
Indebtedness with respect to which the incurrence of Refinancing Indebtedness is
expressly permitted under this Section 10.1, in each case, subject to the
restrictions set forth in Section 10.7.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Stock will not
be deemed to be an incurrence or issuance of Indebtedness or Disqualified Stock
for purposes of this covenant.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as
200

--------------------------------------------------------------------------------



subordinated or junior to any other senior Indebtedness merely because it has a
junior lien priority with respect to the same collateral.
10.2    Limitation on Liens
The Parent Borrower will not, and will not permit the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any property or
assets of any kind (real or personal, tangible or intangible) of the Parent
Borrower or such Restricted Subsidiary, whether now owned or hereafter acquired,
except:
(a)    Liens arising under the Security Documents;
(b)    Liens securing Indebtedness permitted to be incurred pursuant to Section
10.1(b), and Hedging Obligations and Cash Management Obligations permitted to be
secured on a pari passu basis with the Term Loans under the Term Credit
Documents; provided that such Lien over the U.S. Collateral shall be subject to
the Applicable Intercreditor Agreements;
(c)    [reserved];
(d)    Liens securing Indebtedness permitted pursuant to Section 10.1(h);
provided that except as otherwise permitted hereby, such Liens attach at all
times only to the assets so financed except (1) for accessions to the property
financed with the proceeds of such Indebtedness and the proceeds and the
products thereof and (2) that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;
(e)    Liens permitted to remain outstanding under the Plan; provided that any
Lien securing Indebtedness or other obligations in excess of $5,000,000 shall
only be permitted to the extent such Lien is listed on Schedule 10.2;
(f)    (i) Liens securing Indebtedness permitted to be incurred under clause
(B)(2) of the proviso to Section 10.1(k)(i) or Section 10.1(v)(ii); provided
that (A) the representative of such Indebtedness shall have entered into the
Applicable Intercreditor Agreements to the extent secured by the U.S. Collateral
reflecting its junior priority status as compared with the Liens on the ABL
Priority Collateral securing the Obligations and its senior, pari passu or
junior priority status as compared with the Liens on the Term Priority
Collateral securing the Obligations, (B) (I) with respect to Indebtedness
incurred in reliance on clause (B)(2) of the proviso to Section 10.1(k)(i) that
is secured by Liens on the Term Priority Collateral that are pari passu with the
Liens on the Term Priority Collateral securing the Term Loan Obligations,
immediately after the incurrence thereof, on a Pro Forma Basis, the Consolidated
First Lien Net Leverage Ratio is no greater than 3.30 to 1.00 and (II) with
respect to Indebtedness incurred in reliance on clause (B)(2) of the proviso to
Section 10.1(k)(i) that is secured by Liens on the Term Priority Collateral that
are junior to the Liens on the Term Priority Collateral securing the Term Loan
Obligations, immediately after the incurrence thereof, on a Pro Forma Basis, the
Consolidated Secured Net Leverage Ratio is no greater than 3.30 to 1.00
201

--------------------------------------------------------------------------------



and (C) any such Liens on Foreign Collateral shall be junior to the Liens on
such Collateral securing the Foreign Obligations pursuant to an Applicable
Intercreditor Agreement and (ii) Liens securing Refinancing Indebtedness
permitted to be incurred under Section 10.1(k)(ii) or Section 10.1(v)(iii);
(g)    Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person or any of its Subsidiaries) pursuant to a Permitted Acquisition or other
permitted Investment or the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or existing on assets acquired after the Closing Date, to
the extent the Liens on such assets secure Indebtedness permitted by Section
10.1; provided that such Liens (i) are not created or incurred in connection
with, or in contemplation of, such Person becoming such a Restricted Subsidiary
or such assets being acquired and (ii) attach at all times only to the same
assets to which such Liens attached and after-acquired property, property that
is affixed or incorporated into the property covered by such Lien and accessions
thereto and products and proceeds thereof, after-acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment (or assets affixed
or appurtenant thereto and additions and accessions) provided by any lender,
other equipment financed by such lender, it being understood that such
requirement to pledge such after-acquired property shall not be permitted to
apply to any such after-acquired property to which such requirement would not
have applied but for such acquisition except as otherwise permitted hereunder,
and any Refinancing Indebtedness thereof permitted by Section 10.1;
(h)    additional Liens on assets of any Restricted Subsidiary that is not a
U.S. Credit Party securing Indebtedness of such Restricted Subsidiary permitted
pursuant to Section 10.1 (or other obligations of such Restricted Subsidiary not
constituting Indebtedness);
(i)    additional Liens on assets that do not constitute Collateral prior to the
creation of such Liens, so long as the Credit Facilities hereunder are equally
and ratably secured thereby and the aggregate amount of Indebtedness secured
thereby at any time outstanding does not exceed $160,000,000; provided that such
Liens are subject to intercreditor arrangements reasonably satisfactory to the
Parent Borrower and the Collateral Agent; it being understood and agreed that
intercreditor arrangements in substantially the form of the Applicable
Intercreditor Agreements are satisfactory;
(j)    additional Liens on U.S. Collateral, so long as (i)(x) with respect to
Indebtedness that is secured by Liens on the Term Priority Collateral that are
pari passu with the Liens on the Term Priority Collateral securing the Term Loan
Obligations, immediately after the incurrence thereof, on a Pro Forma Basis, the
Consolidated First Lien Net Leverage Ratio is no greater than 3.30 to 1.00 and
(y) with respect to Indebtedness that is secured by Liens on the Term Priority
Collateral that are junior to the Liens on the Term Priority Collateral securing
the Term Loan Obligations, immediately after the incurrence thereof, on a Pro
Forma Basis, the
202

--------------------------------------------------------------------------------



Consolidated Secured Net Leverage Ratio is no greater than 3.30 to 1.00, (ii)
such Liens shall be junior to the Liens over the ABL Priority Collateral
securing the Obligations and (iii) the holder(s) of such Liens (or a
representative thereof) shall have entered into the Applicable Intercreditor
Agreements;
(k)    additional Liens, so long as the aggregate amount of obligations secured
thereby at any time outstanding does not exceed the greater of (x) $160,000,000
and (y) 20% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence or issuance;
(l)    (i) Liens on accounts receivable, other Receivables Facility Assets, or
accounts into which collections or proceeds of Receivables Facility Assets are
deposited, in each case arising in connection with a Permitted Receivables
Financing permitted under Section 10.1(u) and (ii) Liens on Securitization
Assets and related assets arising in connection with a Qualified Securitization
Financing permitted under Section 10.1(u), provided that no such Liens shall
extend to any assets included in the Borrowing Base or to any Blocked Account;
(m)    Permitted Encumbrances; and
(n)    the supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, extension or renewal of any
Lien permitted by clause (e), clause (g) and clause (i) of this Section 10.2
upon or in the same assets theretofore subject to such Lien (or upon or in
after-acquired property that is affixed or incorporated into the property
covered by such Lien and accessions thereto or any proceeds or products thereof)
or the Refinancing Indebtedness (without a change in any obligor, except to the
extent otherwise permitted hereunder) of the Indebtedness or other obligations
secured thereby (including any unused commitments), to the extent such
Refinancing Indebtedness is permitted by Section 10.1; provided that in the case
of any such supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, extension or renewal of any
Lien permitted by clause (g) and clause (i) of this Section 10.2, the
requirements set forth in the proviso to clause (g) or clause (i), as
applicable, shall have been satisfied.
10.3    Limitation on Fundamental Changes
The Parent Borrower will not, and will not permit the Restricted Subsidiaries
to, consummate any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise consummate the Disposition of, all or
substantially all its business units, assets or other properties, except that:
(a)    so long as both before and after giving effect to such transaction, no
Event of Default has occurred and is continuing or would result therefrom, any
Subsidiary of the Parent Borrower (other than a Foreign Credit Party) or any
other Person may be merged, amalgamated or consolidated with or into the Parent
Borrower; provided that (A) the Parent Borrower shall be the continuing or
surviving company or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Parent Borrower (such
203

--------------------------------------------------------------------------------



other Person, the “Successor Parent Borrower”), (1) the Successor Parent
Borrower (if other than the Parent Borrower) shall be an entity organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (2) the Successor Parent Borrower (if other
than the Parent Borrower) shall expressly assume all the obligations of the
Parent Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (3) each U.S. Guarantor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the U.S. Guarantee
confirmed that its guarantee thereunder shall apply to any Successor Parent
Borrower’s obligations under this Agreement, (4) each grantor and each pledgor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the U.S. Security Agreement, affirmed that its obligations
thereunder shall apply to its U.S. Guarantee as reaffirmed pursuant to clause
(3), (5) each mortgagor of a U.S. Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have affirmed that its obligations
under the applicable U.S. Mortgage shall apply to its U.S. Guarantee as
reaffirmed pursuant to clause (3) and (6) the Successor Parent Borrower shall
have delivered to the Administrative Agent an officer’s certificate stating that
such merger or consolidation and such supplements preserve the enforceability of
this Agreement and the U.S. Guarantee and the perfection and priority of the
Liens under the applicable U.S. Security Documents;
(b)    so long as no Event of Default has occurred and is continuing, or would
result therefrom, any Subsidiary of the Parent Borrower or any other Person (in
each case, other than the Parent Borrower) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Parent Borrower;
provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving Person or (B) the Parent Borrower shall cause the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in
the case of any merger, amalgamation or consolidation involving one or more U.S.
Guarantors, a U.S. Guarantor shall be the continuing or surviving Person or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a U.S. Guarantor) shall execute a supplement to the U.S. Guarantee
and the relevant U.S. Security Documents each in form and substance reasonably
satisfactory to the Administrative Agent in order to become a U.S. Guarantor and
pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of the
Secured Parties and to acknowledge and agree to the terms of the Intercompany
Subordinated Note, and (iii) the Parent Borrower shall have delivered to the
Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements to the U.S. Guarantee and
any U.S. Security Document preserve the enforceability of the U.S. Guarantee and
the perfection and priority of the Liens under the applicable U.S. Security
Documents to the extent otherwise required;
(c)    any Permitted Reorganization may be consummated;
(d)    any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Parent Borrower or any other Restricted
Subsidiary;
204

--------------------------------------------------------------------------------



(e)    the Parent Borrower or any Subsidiary of the Parent Borrower (other than
a Foreign Borrower) may sell, lease, transfer or otherwise Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any U.S. Credit
Party; provided that the consideration for any such Disposition by any Person
other than a U.S. Guarantor shall not exceed the fair value of such assets;
(f)    any Restricted Subsidiary (other than a Foreign Borrower) may liquidate
or dissolve if (i) the Parent Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Parent Borrower and
is not materially disadvantageous to the Lenders and (ii) to the extent such
Restricted Subsidiary is a Credit Party, any assets or business of such
Restricted Subsidiary not otherwise disposed of or transferred in accordance
with Section 10.4 or 10.5, or in the case of any such business, discontinued,
shall be transferred to, or otherwise owned or conducted by, a Credit Party
after giving effect to such liquidation or dissolution;
(g)    the Parent Borrower or any Restricted Subsidiary may change its legal
form, so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Liens granted pursuant to any Security Documents
to which such Person is a party remain perfected and in full force and effect,
to the extent otherwise required hereby;
(h)    any merger, consolidation or amalgamation the purpose and only
substantive effect of which is to reincorporate or reorganize the Parent
Borrower or any Restricted Subsidiary that is a Domestic Subsidiary in a
jurisdiction in the United States, any state thereof or the District of
Columbia, so long as the Liens granted pursuant to the U.S. Security Documents
to which the Parent Borrower is a party remain perfected and in full force and
effect, to the extent otherwise required hereby;
(i)    the Transactions and any transactions as contemplated by the Plan may be
consummated; and
(j)    the Parent Borrower and the Restricted Subsidiaries may consummate a
merger, amalgamation dissolution, liquidation, windup, consolidation or
Disposition, constituting, or otherwise resulting in, a transaction permitted by
Section 10.4 (other than pursuant to (x) Section 10.4(d) and (y) the Disposition
of all or substantially all of the assets of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, to any Person other than the Parent
Borrower or any U.S. Guarantor), an Investment permitted pursuant to Section
10.5 (other than Section 10.5(l)), and any Restricted Payments permitted
pursuant to Section 10.6 (other than Section 10.6(f)).
205

--------------------------------------------------------------------------------



10.4    Limitation on Disposition
The Parent Borrower will not, and will not permit the Restricted Subsidiaries to
make any Disposition, except that (in each subject to the requirements set forth
in the last sentence of this Section 10.4, if applicable):
(a)    the Parent Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise Dispose of (i) obsolete, negligible, immaterial, worn-out,
uneconomical, scrap, used, or surplus or mothballed assets (including any such
equipment that has been refurbished in contemplation of such Disposition) or
assets no longer used or useful in the business or no longer commercially
desirable to maintain, (ii) inventory or goods (or other assets) held for sale
in the ordinary course of business, (iii) cash and Cash Equivalents, (iv)
immaterial assets (including allowing any registrations or any applications for
registration of any intellectual property rights to lapse or go abandoned in the
ordinary course of business), and (v) assets for the purposes of charitable
contributions or similar gifts to the extent such assets are not material to the
ability of the Parent Borrower and the Restricted Subsidiaries, taken as a
whole, to conduct its business in the ordinary course;
(b)    the Parent Borrower and the Restricted Subsidiaries may make Dispositions
of assets; provided that (i) [reserved], (ii) as of the date of signing of the
definitive agreement for such Disposition, no Event of Default shall have
occurred and be continuing, (iii) with respect to any Disposition pursuant to
this clause (b) for a purchase price in excess of $50,000,000, the Person making
such Disposition shall receive fair market value and not less than 75% of such
consideration in the form of cash or Cash Equivalents; provided that for the
purposes of this clause (iii) the following shall be deemed to be cash: (A) any
liabilities (as shown on the Parent Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been reflected on the Parent Borrower’s or such
Restricted Subsidiary’s consolidated balance sheet or in the footnotes thereto
if such incurrence or accrual had taken place on or prior to the date of such
balance sheet) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the
payment in cash of the Obligations (other than intercompany liabilities owing to
a Restricted Subsidiary being Disposed of) and that are (1) assumed by the
transferee (or a third party in connection with such transfer) with respect to
the applicable Disposition and for which the Parent Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing or indemnified from such liabilities or (2) otherwise
cancelled or terminated in connection therewith, (B) any securities, notes or
other obligations received by the Person making such Disposition from the
purchaser that are converted by such Person into cash or Cash Equivalents or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, (C) consideration consisting of
Indebtedness of any Credit Party (other than subordinated Indebtedness) received
after the Closing Date from Persons who are not Restricted Subsidiaries (so long
as such Indebtedness is not cancelled or forgiven) and (D) any Designated
Non-Cash Consideration received by the Person making such Disposition having an
aggregate fair market value, taken together with all
206

--------------------------------------------------------------------------------



other Designated Non-Cash Consideration received pursuant to this Section
10.4(b) that is at that time outstanding, not in excess of the greater of
$160,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value and (iv) any non-cash
proceeds received in the form of Real Estate, Indebtedness or Stock and Stock
Equivalents are pledged to the Collateral Agent to the extent required under
Section 9.11, 9.12 or the Security Agreement;
(c)    (i) the Parent Borrower and the Restricted Subsidiaries may make
Dispositions to the Parent Borrower or any other Credit Party, (ii) any
Restricted Subsidiary that is not a Credit Party may make Dispositions to the
Parent Borrower or any Subsidiary of the Parent Borrower; provided that with
respect to any such Disposition to an Unrestricted Subsidiary, such Disposition
shall be for fair value and (iii) any Credit Party may make Dispositions to a
non-Credit Party to the extent constituting an Investment permitted under
Section 10.5 (other than Section 10.5(l));
(d)    the Parent Borrower and any Restricted Subsidiary may effect any
transaction permitted by Sections 10.2, 10.3 (other than Section 10.3(j)), 10.5
(other than Section 10.5(l)) or 10.6 (other than Section 10.6(f));
(e)    the Parent Borrower and any Restricted Subsidiary may lease, sublease,
license (only on a non-exclusive basis, with respect to any intellectual
property) or sublicense (only on a non-exclusive basis, with respect to any
intellectual property) real, personal or intellectual property in the ordinary
course of business;
(f)    Dispositions of property (including like-kind exchanges) to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property (excluding any boot thereon) or (ii) the proceeds
of such Disposition are applied to the purchase price of such replacement
property, in each case under Section 1031 of the Code or otherwise;
(g)    the Parent Borrower and any other U.S. Credit Party may transfer or
otherwise Dispose of any intellectual property for fair market value to any
Restricted Subsidiary of the Parent Borrower that is not a U.S. Credit Party;
provided that (i) the transferee shall be (A) a direct or indirect Wholly Owned
Restricted Subsidiary and (B) a special purpose entity that does not incur any
third-party Indebtedness for borrowed money (for the avoidance of doubt, such
entity may have employees managing its intellectual property assets and
conducting internal research and development activities), (ii) the consideration
received by the Credit Party from such Disposition shall be in the form of (A)
cash and Cash Equivalents, (B) intercompany notes owed to the Credit Party
transferor/licensor by the non-Credit Party transferee/licensee, which
intercompany notes are pledged to secure the Obligations and/or (C) Stock and
Stock Equivalent of the transferee/licensee (or a parent entity of such
transferee/licensee so long as such parent entity and any intermediate holding
entity otherwise satisfies the requirements set forth in clause (i) above) and
the Stock and Stock Equivalents of such transferee/licensee (or the parent
entity) are pledged to secure the Obligations (subject to the limitation set
forth in the
207

--------------------------------------------------------------------------------



Security Agreement on the pledge of Voting Stock of any CFC or CFC Holding
Company) and (iii) such Disposition shall be subject to a license of such
intellectual property to the Administrative Agent to be enforceable solely in
connection with the exercise of the Administrative Agent’s rights and remedies
under the Credit Documents with respect to the ABL Priority Collateral or the
Foreign Collateral; provided that in the case of this clause (ii)(C), the
aggregate fair market value of any and all intellectual property so Disposed of
shall not exceed $100,000,000;
(h)    Dispositions of (i) Investments in joint ventures (regardless of the form
of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements or put/call arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements or (ii)
to joint ventures in connection with the dissolution or termination of a joint
venture to the extent required pursuant to joint venture and similar
arrangements;
(i)    (i) Dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing, and any Disposition of Securitization Assets in
connection with any Qualified Securitization Financing and (ii) Dispositions in
connection with accounts receivable factoring facilities in the ordinary course
of business, provided that the Indebtedness arising in connection therewith
shall not exceed the amount of Indebtedness permitted by Section 10.1(u);
(j)    Dispositions listed on Schedule 10.4 or to consummate the Transactions,
including transactions contemplated by the Plan;
(k)    transfers of property subject to any damage, destruction, other casualty
or loss or in connection with any seizure, condemnation, confiscation or taking
proceeding or similar events upon receipt of the net cash proceeds in connection
therewith;
(l)    Dispositions or discounts of accounts receivable or notes receivable in
connection with the collection or compromise thereof or the conversion of
accounts receivable to notes receivable;
(m)    Dispositions of any assets not constituting Collateral in an aggregate
amount not to exceed $160,000,000;
(n)    the execution of (or amendment to), settlement of or unwinding of any
Hedging Agreement;
(o)    any issuance or sale of Stock or Stock Equivalent in, or Indebtedness or
other securities of, any Unrestricted Subsidiary;
(p)    the surrender or waiver of contractual rights and settlement or waiver of
contractual or litigation claims;
208

--------------------------------------------------------------------------------



(q)    Dispositions of any assets (including Stock and Stock Equivalents)
acquired in connection with any Permitted Acquisition or other Investment not
prohibited hereunder, which assets are not used or useful to the core or
principal business of the Parent Borrower and its Restricted Subsidiaries (as
determined by the Parent Borrower in good faith); and
(r)    other Dispositions (including those of the type otherwise described
herein) made for fair market value in an aggregate amount not to exceed the
greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis);
(s)    the Parent Borrower and any Restricted Subsidiary may (i) terminate or
otherwise collapse its cost sharing agreements with the Parent Borrower or any
Subsidiary and settle any crossing payments in connection therewith, (ii)
convert any intercompany Indebtedness to Stock or any Stock to intercompany
Indebtedness, (iii) settle, discount, write off, forgive or cancel any
intercompany Indebtedness or other obligation owing by the Parent Borrower or
any Restricted Subsidiary or (iv) settle, discount, write off, forgive or cancel
any Indebtedness owing by any present or former consultants, managers,
directors, officers or employees of Holdings, the Parent Borrower, any direct or
indirect parent thereof, or any Subsidiary thereof or any of their successors or
assigns;
(t)    any Disposition of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within 270 days thereof or (2) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually purchased within 270 days
thereof);
(u)    any Disposition in connection with a Permitted Reorganization;
(v)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater fair market value or
usefulness to the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole, as determined in good faith by the Parent
Borrower; and
(w)    Dispositions of any asset between or among the Parent Borrower and/or any
Restricted Subsidiary as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (v) above; provided that after giving effect to any such Disposition, to
the extent the assets subject to such Dispositions constituted Collateral, such
assets shall remain subject to, or be rejoined to, the Lien of the Security
Documents.
Notwithstanding the foregoing, no transfer or other Disposition of any
intellectual property by a U.S. Credit Party to a Subsidiary that is not a U.S.
Credit Party may be made
209

--------------------------------------------------------------------------------



except pursuant to Section 10.4(c)(iii) (solely in respect of Investments
permitted by the proviso to Section 10.5(w)), (e) or (g).
Substantially simultaneously with the consummation of any Disposition (other
than any Disposition permitted under Section 10.4(a)(ii)), if assets
constituting more than 5% of the Aggregate Borrowing Base are Disposed of in
such Disposition, the Parent Borrower shall deliver an updated Borrowing Base
Certificate that gives Pro Forma Effect to such Disposition, together with
calculations sufficient to demonstrate that the Availability Requirements shall
be satisfied immediately after giving effect to such Disposition.
10.5    Limitation on Investments
The Parent Borrower will not, and will not permit the Restricted Subsidiaries,
to make any Investment except:
(a)    extensions of trade credit, asset purchases (including purchases of
inventory, supplies, materials and equipment) and the licensing or contribution
of intellectual property pursuant to joint marketing arrangements, original
equipment manufacturer arrangements or development agreements with other
Persons, in each case in the ordinary course of business;
(b)    Investments in cash or Cash Equivalents when such Investments were made;
(c)    loans and advances to officers, managers, directors, employees,
consultants and independent contractors of the Parent Borrower (or any direct or
indirect parent thereof) or any Subsidiary of the Parent Borrower (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes (including employee payroll advances), (ii)
in connection with such Person’s purchase of Stock or Stock Equivalents of
Holdings (or any direct or indirect parent thereof; provided that, to the extent
such loans and advances are made in cash, the amount of such loans and advances
used to acquire such Stock or Stock Equivalents shall be contributed to the
Parent Borrower in cash) and (iii) for purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
pursuant to clause (iii) shall not exceed $25,000,000 at any one time
outstanding;
(d)    Investments (i) contemplated by the Plan or to consummate the
Transactions and (ii) existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date and, to the extent such
Investments exceed $5,000,000, set forth on Schedule 10.5 and any supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, renewal or extension thereof, only to the extent that
the amount of any Investment made pursuant to this clause (d)(ii) does not at
any time exceed the amount of such Investment set forth on Schedule 10.5 (except
by an amount equal to the unpaid accrued interest and premium thereon plus any
unused commitments plus amounts paid in respect of fees, premiums, costs and
expenses incurred in connection with such
210

--------------------------------------------------------------------------------



supplement, amendment, amendment and restatement, modification, replacement,
refinancing, refunding, restructuring, renewal or extension or as otherwise
permitted hereunder);
(e)    any Investment acquired by the Parent Borrower or any Restricted
Subsidiary (i) in exchange for any other Investment or accounts receivable held
by the Parent Borrower or any such Restricted Subsidiary in connection with or
as a result of a bankruptcy, workout, reorganization, or recapitalization of, or
settlement of delinquent accounts or disputes with or judgments against, the
issuer, obligor or borrower of such original Investment or accounts receivable,
(ii) as a result of a foreclosure by the Parent Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default or (iii) as a result of the
settlement, compromise or resolution of litigation, arbitration or other
disputes with Persons who are not Affiliates or in satisfaction or judgments
against other Persons;
(f)    Investments to the extent that payment for such Investments is made with
(i) Stock or Stock Equivalents (other than Disqualified Stock) of the Parent
Borrower (or any direct or indirect parent thereof) or (ii) the proceeds from
the issuance of Stock or Stock Equivalents (other than Disqualified Stock, any
sale or issuance to any Subsidiary and any issuance applied pursuant to Section
10.6(a) or Section 10.6(b)(i)) of the Parent Borrower (or any direct or indirect
parent thereof); provided that such Stock or Stock Equivalents or proceeds of
such Stock or Stock Equivalents will not increase the Available Equity Amount;
(g)    Investments (other than in the form of direct or indirect transfers or
Dispositions of intellectual property from a U.S. Credit Party to a non-U.S.
Credit Party) by the Parent Borrower or any Restricted Subsidiary in the Parent
Borrower or any Restricted Subsidiary or any Person that will, upon such
Investment become a Restricted Subsidiary;
(h)    Investments constituting Permitted Acquisitions;
(i)    Investments constituting (i) Minority Investments and Investments in
Unrestricted Subsidiaries and (ii) Investments in joint ventures (regardless of
the form of legal entity) or similar Persons that do not constitute Restricted
Subsidiaries, in each case valued at the fair market value (determined by the
Parent Borrower acting in good faith) of such Investment at the time each such
Investment is made, in an aggregate amount at any one time outstanding pursuant
to this clause (i) that, at the time each such Investment is made, would not
exceed an amount equal to the greater of (x) $160,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis);
(j)    Investments constituting non-cash proceeds received from Dispositions of
assets pursuant to Section 10.4;
(k)    Investments made to repurchase or retire Stock or Stock Equivalents of
the Parent Borrower or any direct or indirect parent thereof owned by any
employee or any stock ownership plan or key employee stock ownership plan of the
Parent Borrower (or any direct or indirect parent thereof) in an aggregate
amount, when combined with
211

--------------------------------------------------------------------------------



distributions made pursuant to Section 10.6(b), not to exceed the limitations
set forth in such Section;
(l)    Investments consisting of or resulting from Indebtedness, Liens,
Restricted Payments, fundamental changes and Dispositions permitted by Section
10.1 (other than Sections 10.1(d), 10.1(e) and 10.1(g)(ii)), 10.2, 10.3 (other
than Section 10.3(j)), 10.4 (other than Section 10.4(d)), 10.6 (other than
Section 10.6(f)), 10.7 or 10.8, as applicable;
(m)    loans and advances to any direct or indirect parent of the Parent
Borrower in lieu of, and not in excess of the amount of, Restricted Payments to
the extent permitted to be made to such parent in accordance with Section 10.6;
provided that the aggregate amount of such loans and advances shall reduce the
ability of the Parent Borrower and the Restricted Subsidiaries to make
Restricted Payments under the applicable clauses of Section 10.6 by such amount;
(n)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(o)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(p)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(q)    Guarantee Obligations of the Parent Borrower or any Restricted Subsidiary
of leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(r)    Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
(s)    Investments in Hedging Agreements permitted by Section 10.1;
(t)    Investments in or by a Receivables Entity or a Securitization Subsidiary
arising out of, or in connection with, any Permitted Receivables Financing or
Qualified Securitization Financing, as applicable; provided that any such
Investment in a Receivables Entity or a Securitization Subsidiary is in the form
of a contribution of additional Receivables Facility Assets or Securitization
Assets, as applicable, or as equity;
212

--------------------------------------------------------------------------------



(u)    Investments consisting of deposits of cash and Cash Equivalents as
collateral support permitted under Section 10.2;
(v)    other Investments not to exceed an amount equal to the Available Equity
Amount at the time such Investments are made;
(w)    other Investments in an amount at any one time outstanding not to exceed
an amount equal to the greater of (x) $160,000,000 and (y) 20% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma
Basis); provided that up to an amount equal to the greater of (i) $80,000,000
and (ii) 10% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) may be made in the form of Disposition of
intellectual property by a U.S. Credit Party to a Restricted Subsidiary that is
not a U.S. Credit Party;
(x)    Investments consisting of purchases and acquisitions of assets and
services in the ordinary course of business;
(y)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practice;
(z)    Investments made as a part of, or in connection with or to otherwise fund
the Transactions;
(aa)    contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of the Parent
Borrower or any of its Restricted Subsidiaries;
(bb)    Investments relating to pension trusts;
(cc)    Investments in Similar Business in an amount at any one time outstanding
not to exceed an amount equal to the greater of (x) $160,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis);
(dd)    Investments in connection with Permitted Reorganizations;
(ee)    Investments in deposit accounts, commodities and securities accounts
opened in the ordinary course of business;
(ff)    Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Agreement;
(gg)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
213

--------------------------------------------------------------------------------



(hh)    Term Loans repurchased by the Parent Borrower or a Restricted Subsidiary
pursuant to and in accordance with Section 13.6(g) of the Term Loan Credit
Agreement; and
(ii)    other Investments in an unlimited amount, so long as the Payment
Conditions are satisfied at the time of and after giving effect to the
Investment.
Notwithstanding the foregoing, no Investment consisting of or resulting from any
transfer or other Disposition of any intellectual property by a U.S. Credit
Party to a Subsidiary that is not a U.S. Credit Party may be made except
pursuant to (i) Section 10.5(l) (solely in respect of Dispositions permitted by
Section 10.4(e) or (g)) or (ii) the proviso to Section 10.5(w).
10.6    Limitation on Restricted Payments
The Parent Borrower will not, and will not permit the Restricted Subsidiaries
to, declare or pay any Restricted Payments except that:
(a)    the Parent Borrower may (or may make Restricted Payments to permit any
direct or indirect parent thereof to) redeem in whole or in part any of its
Stock or Stock Equivalents for another class of its (or such parent’s) Stock or
Stock Equivalents or with proceeds from substantially concurrent equity
contributions or issuances of new Stock or Stock Equivalents (other than any
Disqualified Stock, any sale or issuance to any Subsidiary and any contribution
or issuance applied pursuant to Section 10.5(f)(ii) or Section 10.6(b)(i));
provided that (i) such new Stock or Stock Equivalents contain terms and
provisions (taken as a whole) at least as advantageous to the Lenders, taken as
a whole, in all respects material to their interests as those contained in the
Stock or Stock Equivalents redeemed thereby and (ii) the cash proceeds from any
such contribution or issuance shall not increase the Available Equity Amount;
(b)    the Parent Borrower may (or may make Restricted Payments to permit any
direct or indirect parent thereof to) redeem, acquire, retire or repurchase
shares of its (or such parent’s) Stock or Stock Equivalents held by any present
or former officer, manager, consultant, director or employee (or their
respective wealth management vehicles, spouses, former spouses, successors,
executors, administrators, heirs, legatees, distributees, estates or immediate
family members) of the Parent Borrower (or any direct or indirect parent
thereof) and any Subsidiaries, so long as such repurchase is pursuant to, and in
accordance with the terms of, any stock option or stock appreciation rights
plan, any management, director and/or employee benefit, stock ownership or
option plan, stock subscription plan or agreement, employment termination
agreement or any employment agreements or stockholders’ or shareholders’
agreement; provided, however, that the aggregate amount of payments made under
this Section 10.6(b), when combined with Investments made pursuant to Section
10.5(k), do not exceed in any Fiscal Year $20,000,000 (with unused amounts in
any Fiscal Year being carried over to succeeding Fiscal Years subject to a
maximum (without giving effect to the following proviso) of $30,000,000 in any
Fiscal Year); provided, further, that such amount in any Fiscal Year may be
increased by an amount not to exceed:
214

--------------------------------------------------------------------------------



(i)    the cash proceeds from the sale of Stock (other than Disqualified Stock,
any sale or issuance to any Subsidiary and any contribution or issuance applied
pursuant to Section 10.5(f)(ii) or Section 10.6(a)) of the Parent Borrower and,
to the extent contributed to the Parent Borrower, Stock of any of the Parent
Borrower’s direct or indirect parent companies, in each case to present or
former officer, manager, consultant, director or employee (or their respective
wealth management vehicles, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Parent Borrower (or any of its direct or indirect parent
companies) or any Subsidiary of the Parent Borrower that occurs after the
Closing Date; provided that such Stock or proceeds of such Stock will not
increase the Available Equity Amount; plus
(ii)    the cash proceeds of key man life insurance policies received by the
Parent Borrower or any Restricted Subsidiary after the Closing Date; less
(iii)    the amount of any Restricted Payment previously made with the cash
proceeds described in clauses (i) and (ii) above;
and provided, further, that cancellation of Indebtedness owing to the Parent
Borrower or any Restricted Subsidiary from present or former officer, manager,
consultant, director or employee (or their respective wealth management
vehicles, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees, estates or immediate family members) of the Parent
Borrower (or any of its direct or indirect parent companies), or any Subsidiary
of the Parent Borrower in connection with a repurchase of Stock or Stock
Equivalents of the Parent Borrower or any of its direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;
(c)    so long as no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing or would result therefrom, the Parent Borrower make
Restricted Payments; provided that the amount of all such Restricted Payments
paid from the Closing Date pursuant to this clause (c) shall not exceed an
amount equal to the Available Equity Amount at the time such Restricted Payments
are paid;
(d)    the Parent Borrower may make Restricted Payments to any direct or
indirect parent company of the Parent Borrower in amount required for any such
direct or indirect parent to pay, in each case without duplication:
(i)    foreign, federal, state and local income Taxes for any taxable period in
respect of which a consolidated, combined, unitary or affiliated return is filed
by such direct or indirect parent that includes the Parent Borrower and/or any
of its Subsidiaries; provided that for purposes of this Section 10.6(d)(i), such
Taxes shall be deemed to equal the amount that the Parent Borrower and its
Subsidiaries would be required to pay in respect of foreign, federal, state and
local income Taxes if the Parent Borrower were the parent of a standalone
consolidated, combined, affiliated, unitary or similar tax group including its
Subsidiaries (any such Restricted Payments, “Tax Distributions”);
215

--------------------------------------------------------------------------------



(ii)    (A) such parents’ general operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) to the extent such costs and expenses are attributable to the ownership
or operation of the Parent Borrower and its Restricted Subsidiaries and (to the
extent of cash actually paid by Unrestricted Subsidiaries to the Parent Borrower
or its Restricted Subsidiaries for such purposes) Unrestricted Subsidiaries, (B)
any indemnification claims made by directors or officers of the Parent Borrower
(or any parent thereof) to the extent such claims are attributable to the
ownership or operation of the Parent Borrower or any Restricted Subsidiary and
(to the extent of cash actually paid by Unrestricted Subsidiaries to the Parent
Borrower or its Restricted Subsidiaries for such purposes) Unrestricted
Subsidiaries or (C) fees and expenses otherwise due and payable by the Parent
Borrower (or any parent thereof) or any Restricted Subsidiary and not prohibited
to be paid by the Parent Borrower and its Restricted Subsidiaries hereunder;
(iii)    franchise and excise Taxes and other fees, Taxes and expenses required
to maintain the corporate existence of any direct or indirect parent of the
Parent Borrower;
(iv)    to any direct or indirect parent of the Parent Borrower to finance any
Investment permitted to be made by the Parent Borrower or any Restricted
Subsidiary pursuant to Section 10.5; provided that (A) such Restricted Payment
shall be made substantially concurrently with the closing of such Investment,
(B) such parent shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets, Stock or Stock Equivalents) to be contributed
to the Parent Borrower or such Restricted Subsidiary or (2) the merger,
amalgamation or consolidation (to the extent permitted in Section 10.5) of the
Person formed or acquired into the Parent Borrower or any Restricted Subsidiary,
(C) the Parent Borrower or such Restricted Subsidiary shall comply with Section
9.11, Section 9.12 and the Security Agreement to the extent applicable, (D) the
aggregate amount of such Restricted Payments shall reduce the ability of the
Parent Borrower and the Restricted Subsidiary to make Investments under the
applicable clauses of Section 10.5 by such amount and (E) any property received
by the Parent Borrower or the Restricted Subsidiaries in connection with such
transaction shall only increase the Available Equity Amount to the extent the
fair market value of such property as determined in good faith by the Board of
Directors of the Parent Borrower exceeds the aggregate amount of Restricted
Payments made pursuant to this clause (iv);
(v)    customary costs, fees and expenses (other than to Affiliates) related to
any unsuccessful equity or debt offering or acquisition or Disposition payable
by the Parent Borrower or the Restricted Subsidiaries;
(vi)    customary salary, bonus, severance and other benefits payable to
officers, employees or consultants of any direct or indirect parent company of
the Parent Borrower to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Parent Borrower, its
Restricted Subsidiaries and (to the
216

--------------------------------------------------------------------------------



extent of cash actually paid by Unrestricted Subsidiaries to the Parent Borrower
or its Restricted Subsidiaries for such purposes) Unrestricted Subsidiaries;
(vii)    AHYDO Catch-Up Payments with respect to Indebtedness of any direct or
indirect parent of the Parent Borrower; provided that the Net Cash Proceeds of
such Indebtedness have been contributed to the Parent Borrower as a capital
contribution; and
(viii)    expenses incurred by any direct or indirect parent of the Parent
Borrower in connection with any public offering or other sale of Stock or Stock
Equivalents (including in respect of the listing of Avaya Holdings on the
Closing Date) or Indebtedness (i) other than in connection with the listing of
Avaya Holdings on the Closing Date, where the Net Cash Proceeds of such offering
or sale are intended to be received by or contributed to the Parent Borrower or
a Restricted Subsidiary, (ii) in a pro-rated amount of such expenses in
proportion to the amount of such Net Cash Proceeds intended to be so received or
contributed or (iii) otherwise on an interim basis prior to completion of such
offering so long as any direct or indirect parent of the Parent Borrower shall
cause the amount of such expenses to be repaid to the Parent Borrower or the
relevant Restricted Subsidiary out of the proceeds of such offering promptly if
completed;
(e)    Restricted Payments made to dissenting equityholders in connection with
their exercise of appraisal rights or the settlement of any claim or actions
with respect thereto in connection with any Permitted Acquisition or similar
Investment permitted under Section 10.5 (other than Section 10.5(l));
(f)    Restricted Payments consisting of or resulting from Liens, fundamental
changes, Dispositions, Investments or other payments permitted by 10.2, 10.3
(other than Section 10.3(j)), 10.4 (other than Section 10.4(d)), 10.5 (other
than Section 10.5(l)), 10.7 or 10.8, as applicable;
(g)    the Parent Borrower may repurchase Stock or Stock Equivalents of the
Parent Borrower (or any direct or indirect parent thereof) deemed to occur upon
exercise of stock options or warrants if such Stock or Stock Equivalents
represents a portion of the exercise price of such options or warrants, and the
Parent Borrower may pay Restricted Payments to any direct or indirect parent
thereof as and when necessary to enable such parent to effect such repurchases;
(h)    the Parent Borrower may (i) pay cash in lieu of fractional shares in
connection with any Restricted Payment, distribution, split, reverse share
split, merger, consolidation, amalgamation or other combination thereof or any
Permitted Acquisition, and any Restricted Payment to the Parent Borrower’s
direct or indirect parent in order to effect the same and (ii) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;
217

--------------------------------------------------------------------------------



(i)    the Parent Borrower may make any Restricted Payment within 60 days after
the date of declaration thereof or giving irrevocable notice thereof, if at the
date of declaration or notice such payment would have complied with the
provisions of this Agreement;
(j)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments, so
long as the aggregate amount of all such Restricted Payments in any Fiscal Year
does not exceed 6% of the market capitalization of the Public Reporting Entity
calculated on a trailing twelve month average basis;
(k)    the Parent Borrower may make Restricted Payments in an amount equal to
withholding or similar Taxes payable or expected to be payable by present or
former officer, manager, consultant, director or employee (or their respective
wealth management vehicles, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) and any repurchases of Stock or Stock Equivalents in consideration of
such payments including deemed repurchases in connection with the exercise of
stock options;
(l)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Parent Borrower may (or may make Restricted Payments
to permit any direct or indirect parent thereof to) make Restricted Payments in
an aggregate amount not to exceed $5 million per fiscal quarter;
(m)    the Parent Borrower may make payments described in Section 9.9 (other
than Section 9.9(a) and Section 9.9(d) (to the extent expressly permitted by
reference to Section 10.6);
(n)    the Parent Borrower may make Restricted Payments in connection with the
Transactions or contemplated by the Plan;
(o)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments in
amounts up to the greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis);
(p)    the Parent Borrower may make Restricted Payments in an unlimited amount,
provided that the Payment Conditions shall be satisfied at the time of the
making of such Restricted Payment and after giving effect thereto;
(q)    Restricted Payments in respect of working capital adjustments or purchase
price adjustments pursuant to any Permitted Acquisition or other Investment
permitted hereunder and to satisfy indemnity and other similar obligations in
connection with any Permitted Acquisition or other Investment permitted
hereunder;
218

--------------------------------------------------------------------------------



(r)    the distribution, by dividend or otherwise, of shares of Stock or Stock
Equivalents of, or Indebtedness owed to the Parent Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries or the proceeds thereof;
(s)    [reserved]; and
(t)    each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and other Restricted Subsidiaries of the Parent Borrower (and, in the
case of a Restricted Payment by a non-Wholly Owned Restricted Subsidiary, to the
Parent Borrower and any other Restricted Subsidiary, as compared to the other
owners of Stock in such Restricted Subsidiary, on a pro rata or more than pro
rata basis based on their ownership interests of the relevant class of Stock).
Notwithstanding the foregoing, no Restricted Payment consisting of or resulting
from any transfer or other Disposition of any intellectual property by a U.S.
Credit Party to a Subsidiary that is not a U.S. Credit Party may be made except
pursuant to Section 10.6(f) solely in respect of Dispositions permitted by
Section 10.4(c)(iii) (solely in respect of Investments permitted by the proviso
to Section 10.5(w)), (e) or (g).
10.7    Limitations on Debt Prepayments and Amendments
(a)    The Parent Borrower will not, and will not permit the Restricted
Subsidiaries to, voluntarily prepay, repurchase or redeem or otherwise defease
prior to the scheduled maturity thereof any Indebtedness that is subordinated in
right of payment or lien to the Obligations (in the case of Lien subordination,
with respect to all of the Collateral) with a principal amount in excess of
$50,000,000 (the “Junior Indebtedness”), except that the Parent Borrower and its
Restricted Subsidiaries may (i) make payments of regularly scheduled principal
and interest, (ii) make AHYDO Catch-Up Payments, (iii) so long as no Event of
Default shall have occurred and be continuing or would result therefrom, prepay,
repurchase or redeem or otherwise defease Junior Indebtedness in an aggregate
principal amount from the Closing Date not in excess of the sum of, (1) (I) the
greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) and (II) additional
unlimited amounts so long as the Payment Conditions are satisfied at the time of
such prepayment, repurchase, renegotiation or defeasance and after giving effect
thereto plus (2) the Available Equity Amount at the time of such prepayment,
repurchase, redemption or other defeasance, (iv) refinance Junior Indebtedness
with any Refinancing Indebtedness; (v) convert, exchange, redeem, repay or
prepay such Junior Indebtedness into, for or with, as applicable, Stock or Stock
Equivalents of any direct or indirect parent of the Parent Borrower (other than
Disqualified Stock except as permitted hereunder); (vi) prepay, repurchase,
redeem or otherwise defease Junior Indebtedness within 60 days of the applicable
Redemption Notice if, at the date of any payment, redemption, repurchase,
retirement, termination or cancellation notice in respect thereof (each, a
“Redemption Notice”), such payment, redemption, repurchase, retirement,
termination or cancellation would have complied with another provision of this
Section 10.7(a); provided that such payment, redemption, repurchase, retirement,
termination or cancellation shall reduce capacity under such other provision,
(vii) repay or prepay intercompany subordinated Indebtedness (including under
the Intercompany Subordinated Note) owed among the Parent
219

--------------------------------------------------------------------------------



Borrower and/or the Restricted Subsidiaries, in either case unless an Event of
Default under Section 11.1 or 11.5 has occurred and is continuing and the Parent
Borrower has received a written notice from the Collateral Agent instructing it
not to make or permit any such repayment or prepayment and (viii) transfer
credit positions in connection with intercompany debt restructurings so long as
such Indebtedness is permitted by Section 10.1 after giving effect to such
transfer.
(b)    The Parent Borrower will not, and will not permit the Restricted
Subsidiaries to waive, amend, or modify the definitive documentation in respect
of any Junior Indebtedness with a principal amount in excess of $50,000,000, to
the extent that any such waiver, amendment or modification, taken as a whole,
would be adverse to the Lenders in any material respect; provided that this
Section 10.7(b) would not prohibit a refinancing or replacement of such
Indebtedness with Refinancing Indebtedness so long as (1) such Refinancing
Indebtedness is permitted to be incurred under Section 10.1 and (2) the
prepayment of such Junior Indebtedness is permitted under Section 10.7(a) above.
10.8    Limitation on Subsidiary Distributions
The Parent Borrower will not, and will not permit any Restricted Subsidiary that
is not a Guarantor to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to (x) (i) pay
dividends or make any other distributions to the Parent Borrower or any
Restricted Subsidiary that is a Guarantor on its Stock or Stock Equivalents or
with respect to any other interest or participation in, or measured by, its
profits or (ii) pay any Indebtedness owed to the Parent Borrower or any
Restricted Subsidiary that is a Guarantor, (y) make loans or advances to the
Parent Borrower or any Restricted Subsidiary that is Guarantor or (z) sell,
lease or transfer any of its properties or assets to the Parent Borrower or any
Restricted Subsidiary that is a Guarantor, except (in each case) for such
encumbrances or restrictions (A) which the Parent Borrower has reasonably
determined in good faith will not materially impair the Parent Borrower’s
ability to make payments under this Agreement when due or (B) existing under or
by reason of:
(a)    contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement, the Term Loan Credit Documents and the
related documentation and related Hedging Obligations and Cash Management
Obligations;
(b)    purchase money obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in clause (x), (y) or (z) above on the
property so acquired, any replacements of such property or assets and additions
and accessions thereto, after-acquired property subject to such arrangement, the
proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment (or assets affixed
or appurtenant thereto and additions and accessions) provided by any lender,
other equipment (or assets affixed or appurtenant thereto and additions and
accessions) financed by such lender (it being understood that such restriction
shall not be permitted to apply to any property to which such restriction would
not have applied but for such acquisition);
220

--------------------------------------------------------------------------------



(c)    Applicable Laws or any applicable rule, regulation or order, or any
request of any Governmental Authority having regulatory authority over the
Parent Borrower or any of its Subsidiaries;
(d)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Parent Borrower or any Restricted Subsidiary, or
of an Unrestricted Subsidiary that is designated a Restricted Subsidiary, or
that is assumed in connection with the acquisition of assets from such Person,
in each case that is in existence at the time of such transaction (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired or designated, any replacements of such property or
assets and additions and accessions thereto, after-acquired property subject to
such agreement or instrument, the proceeds and the products thereof and
customary security deposits in respect thereof and in the case of multiple
financings of equipment (or assets affixed or appurtenant thereto and additions
and accessions) provided by any lender, other equipment (or assets affixed or
appurtenant thereto and additions and accessions) financed by such lender (it
being understood that such encumbrance or restriction shall not be permitted to
apply to any property to which such encumbrance or restriction would not have
applied but for such acquisition);
(e)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Parent Borrower pursuant to an agreement that has
been entered into for the sale or Disposition of all or substantially all of the
Stock or Stock Equivalents or assets of such Subsidiary and restrictions on
transfer of assets subject to Liens permitted hereunder;
(f)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to Dispose of the
assets securing such Indebtedness and (y) restrictions or encumbrances on
transfers of assets subject to Liens permitted hereunder (but, with respect to
any such Lien, only to the extent that such transfer restrictions apply solely
to the assets that are the subject of such Lien);
(g)    restrictions or encumbrances on cash or other deposits or net worth
imposed by customers under, or made necessary or advisable by, contracts entered
into in the ordinary course of business;
(h)    restrictions or encumbrances imposed by other Indebtedness or
Disqualified Stock of Restricted Subsidiaries permitted to be incurred
subsequent to the Closing Date pursuant to the provisions of Section 10.1;
(i)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
(including its assets and Subsidiaries) and the Stock or Stock Equivalents
issued thereby;
(j)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
221

--------------------------------------------------------------------------------



(k)    restrictions created in connection with any Permitted Receivables
Financing or any Qualified Securitization Financing that, in the good faith
determination of the Parent Borrower, are necessary or advisable to effect such
Permitted Receivables Financing or Qualified Securitization Financing, as the
case may be;
(l)    customary restrictions on leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to property interest, rights or the assets subject thereto;
(m)    customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business;
(n)    restrictions contemplated by the Plan or created in connection with the
consummation of the Transaction, including restrictions imposed by the PBGC
Stipulation of Settlement; or
(o)    any encumbrances or restrictions of the type referred to in clauses (x),
(y) and (z) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, extensions, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (n) above; provided that such amendments, modifications,
restatements, renewals, increases, extensions, supplements, refundings,
extensions, replacements, restructurings or refinancings (x) are, in the good
faith judgment of the Parent Borrower, not materially more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
extension, restructuring, supplement, refunding, replacement or refinancing or
(y) do not materially impair the Parent Borrower’s ability to pay its
obligations under the Credit Documents as and when due (as determined in good
faith by the Parent Borrower);
provided that (x) the priority of any preferred stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Parent Borrower or
any Restricted Subsidiary that is a Guarantor to other Indebtedness incurred by
the Parent Borrower or any Restricted Subsidiary that is a Guarantor shall not
be deemed to constitute such an encumbrance or restriction.
10.9    Amendment of Organizational Documents
The Borrowers will not, nor will the Borrowers permit any Credit Party to, amend
or otherwise modify any of its Organizational Documents in a manner that is
materially adverse to the Lenders, except as required by Applicable Laws.
10.10    Permitted Activities
Holdings will not engage in any material operating or business activities;
provided that the following and any activities incidental thereto shall be
permitted in any event: (i) its
222

--------------------------------------------------------------------------------



ownership of the Stock of the Parent Borrower, including receipt and payment of
dividends and payments in respect of Indebtedness and other amounts in respect
of Stock, (ii) the maintenance of its legal existence (including the ability to
incur and pay, as applicable, fees, costs and expenses and taxes relating to
such maintenance), (iii) the performance of its obligations with respect to the
Transactions, the Credit Documents and any other documents governing
Indebtedness permitted hereby, (iv) any public offering of its or its direct or
indirect parent entity’s common equity or any other issuance or sale of its or
its direct or indirect parent entity’s Stock, (v) financing activities,
including the issuance of securities, incurrence of debt, receipt and payment of
dividends and distributions, making contributions to the capital of the Parent
Borrower and guaranteeing the obligations of the Parent Borrower and the
Subsidiaries, (vi) if applicable, participating in tax, accounting and other
administrative matters as a member of the consolidated group and the provision
of administrative and advisory services (including treasury and insurance
services) to its Subsidiaries of a type customarily provided by a holding
company to its Subsidiaries, (vii) holding any cash or other property (but not
operate any property), (viii) making and receiving of any dividends, payments in
respect of Indebtedness or Investments permitted hereunder, (ix) providing
indemnification to officers and directors, (x) activities relating to any
Permitted Reorganization, (xi) activities related to the Plan and the
consummation of the Transactions and activities contemplated thereby, (xii)
merging, amalgamating or consolidating with or into any direct or indirect
parent of Holdings (in compliance with the definition of “Holdings” in this
Agreement), (xiii) repurchases of Indebtedness through open market purchases and
Dutch auctions, (xiv) activities incidental to Permitted Acquisitions or similar
Investments consummated by the Parent Borrower and the Restricted Subsidiaries,
including the formation of acquisition vehicle entities and intercompany loans
and/or Investments incidental to such Permitted Acquisitions or similar
Investments, (xv) any transaction with the Parent Borrower or any Restricted
Subsidiary to the extent expressly permitted under this Section 10, (xvi) making
any AHYDO Catch-Up Payments, (xvii) paying any Taxes it is obligated to pay and
(xviii) any activities incidental or reasonably related to the foregoing.
10.11    Financial Covenant
The Parent Borrower shall not permit the Fixed Charge Coverage Ratio for any
Test Period to be less than 1.00 to 1.00; provided that such Fixed Charge
Coverage Ratio will only be tested (i) on the date any Covenant Trigger Period
commences (as of the last day of the Test Period ending immediately prior to the
date on which such Covenant Trigger Period shall have commenced) and shall
continue to be tested as of the last day of each Test Period ended thereafter
until such Covenant Trigger Period is no longer continuing.
10.12    Foreign Borrower Transactions
Unless (x) a Foreign Borrower or a Foreign Guarantor ceases to be a party under
this Agreement pursuant to Section 4.4 or (y) a Person (other than a Foreign
Borrower) ceases to be the direct parent company of any Foreign Borrower, no
Foreign Credit Party shall, and the Parent Borrower shall not permit any Foreign
Credit Party to, cease to comply with each requirement below:
223

--------------------------------------------------------------------------------



(a)    (i) no Foreign Credit Party shall cease to be a Restricted Subsidiary,
(ii) no Foreign Credit Party shall cease to be a direct or indirect Wholly Owned
Foreign Subsidiary of the Parent Borrower; and (iii) other than the Canadian
Borrower, no Foreign Borrower shall cease to be a direct Wholly Owned Subsidiary
of one or more direct or indirect Wholly Owned Foreign Subsidiaries of the
Parent Borrower;
(b)    (i) no Foreign Borrower shall cease to be established, organized,
existing or incorporated in the same jurisdiction as on the Closing Date and
(ii) no direct parent of any Foreign Borrower shall cease to be established,
organized, existing or incorporated in Canada, Germany, Ireland and the United
Kingdom or any other OECD country; and
(c)    no Foreign Borrower may merge, amalgamate or consolidate with or into
another Person in a transaction in which such Foreign Borrower does not survive
such event, or Dispose of all or substantially all of its assets to another
Person unless such other Person constitutes a Restricted Subsidiary of the
Parent Borrower (such Person, a “Successor Foreign Borrower”) and (1) the
Successor Foreign Borrower shall be an entity organized or incorporated or
existing under the same jurisdiction as the Foreign Borrower, (2) the Successor
Foreign Borrower shall expressly assume all the obligations of the Foreign
Borrower under this Agreement and the other Credit Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (3) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to, or by way of a
confirmation agreement in respect of, the applicable Guarantee confirmed that
its guarantee thereunder shall apply to the Successor Foreign Borrower’s
obligations under this Agreement, (4) each grantor, each pledgor and each
chargor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the applicable Security Document, affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (3), (5) each mortgagor of a U.S. Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have affirmed that its
obligations under the applicable U.S. Mortgage shall apply to its U.S. Guarantee
as reaffirmed pursuant to clause (3) and (6) the Successor Foreign Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger or consolidation and such supplements (or confirmation
agreements, if applicable) preserve the enforceability of this Agreement and the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents (with respect to the Foreign Guarantees and Foreign Security
Documents, subject to the applicable Foreign Legal Reservations and Foreign
Perfection Requirements).
SECTION 11     Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1    Payments
The Borrowers shall (a) default in the payment when due of any principal of the
Loans, (b) default, and such default shall continue for more than five Business
Days, in the payment when due of any interest on the Loans or (c) default, and
such default shall continue for
224

--------------------------------------------------------------------------------



more than ten Business Days, in the payment when due of any fees or any other
amounts owing hereunder or under any other Credit Document; or
11.2    Representations, Etc.
Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be materially
untrue with respect to the Credit Parties, taken as a whole, on the date as of
which made or deemed made, and, to the extent capable of being cured, such
incorrect representation and warranty shall remain incorrect in any material
respect for a period of thirty days after written notice thereof from the
Administrative Agent to the Parent Borrower, except that with respect to any
representation, warranty or statement contained in a Borrowing Base Certificate,
to the extent capable of being cured, such incorrect representation and warranty
shall remain incorrect in any material respect for a period of three Business
Days after receipt of written notice by the Parent Borrower from the
Administrative Agent; or
11.3    Covenants
Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(d)(i) (provided that notice of such
default at any time shall timely cure the failure to provide such notice),
Section 9.5 (solely with respect to the Parent Borrower) or Section 10; or
(b)    default in the due performance or observance by it of any term, covenant
or agreement contained in (i) Section 9.1(i) and such default shall continue
unremedied for a period of at least five Business Days after receipt of written
notice by the Parent Borrower from the Administrative Agent (or, if such
Borrowing Base Certificate is required to be delivered during a Weekly
Monitoring Period, at least two Business Days after receipt of written notice by
the Parent Borrower from the Administrative Agent) or (ii) Section 9.16 (other
than any such failure resulting solely from actions taken by one or more Persons
not controlled directly or indirectly by the Parent Borrower or such Person’s
(or Persons’) failure to act in accordance with the instructions of the Parent
Borrower or the Administrative Agent) and, unless a Cash Dominion Period is
ongoing, such default shall continue unremedied for a period of five Business
Days after receipt of written notice by the Borrowers of the Administrative
Agent; or
(c)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
or (b) of this Section 11.3) contained in this Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
calendar days after receipt of written notice by the Parent Borrower from the
Administrative Agent; or
225

--------------------------------------------------------------------------------



11.4    Default Under Other Agreements
(a)    The Parent Borrower or any Restricted Subsidiary shall (i) default in any
payment with respect to any Indebtedness (other than any Indebtedness described
in Section 11.1, Hedging Obligations or Indebtedness under any Permitted
Receivables Financing) in excess of $100,000,000 in the aggregate for the Parent
Borrower and such Restricted Subsidiaries beyond the period of grace or cure and
following all required notices, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (other than any
agreement or condition relating to, or provided in any instrument or agreement,
under which such Hedging Obligations or such Permitted Receivables Financing was
created) beyond the period of grace or cure and following all required notices,
if any, provided in the instrument or agreement under which such Indebtedness
was created, if the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its Stated Maturity; or (b) without limiting
the provisions of clause (a) above, any such Indebtedness shall be declared to
be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment (other than any Hedging Obligations or
Indebtedness under any Permitted Receivables Financing) or as a mandatory
prepayment, prior to the Stated Maturity thereof; provided that clauses (a) and
(b) above shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that this Section
11.4 shall not apply to any Indebtedness if the sole remedy of the holder
thereof following such event or condition is to elect to convert such
Indebtedness into Stock or Stock Equivalents (other than Disqualified Stock) and
cash in lieu of fractional shares or (ii) any such default that is remedied by
or waived (including in the form of amendment) by the requisite holders of the
applicable item of Indebtedness or contested in good faith by the Parent
Borrower or the applicable Restricted Subsidiary in either case, prior to
acceleration of all Loans and termination of the Revolving Credit Commitments
pursuant to this Section 11; or
11.5    Bankruptcy
Except as otherwise permitted under Section 10.3, (i) any Borrower or any
Material Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under applicable Debtor Relief Laws; (ii) an involuntary case,
proceeding or action is commenced against any Borrower or any Material
Subsidiary and the petition is not controverted within 60 days after
commencement of the case, proceeding or action; (iii) an involuntary case,
proceeding or action is commenced against any Borrower or any Material
Subsidiary and the petition is not dismissed or stayed within 60 consecutive
days after commencement of the case, proceeding or action; (iv) a custodian (as
defined in the Bankruptcy Code), judicial manager, receiver, receiver manager,
trustee, administrator, examiner or similar person is appointed for, or
226

--------------------------------------------------------------------------------



takes charge of, all or substantially all of the property of any Borrower or any
Material Subsidiary; (v) any Borrower or any Material Subsidiary commences any
other voluntary proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration,
examinership or liquidation or similar law or other Debtor Relief Laws of any
jurisdiction whether now or hereafter in effect relating to any Borrower or any
Material Subsidiary; (vi) there is commenced against any Borrower or any
Material Subsidiary any such proceeding or action that remains undismissed or
unstayed for a period of 60 consecutive days; (vii) any Borrower or any Material
Subsidiary is adjudicated insolvent or bankrupt; (viii) any order of relief or
other order approving any such case or proceeding or action is entered; (ix) any
Borrower or any Material Subsidiary suffers any appointment of any custodian,
Receiver, receiver manager, trustee, administrator, examiner or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of 60 consecutive days; (x) any Borrower or any Material Subsidiary
makes a general assignment for the benefit of creditors; (xi) any corporate
action is taken by any Borrower or any Material Subsidiary for the purpose of
authorizing any of the foregoing; (xii) solely in respect of a German Credit
Party, is unable to pay its debts as they fall due (zahlungsunfähig) within the
meaning of section 17 of the German Insolvency Code (Insolvenzordnung) or
threatened to become unable to pay its debts (drohend zahlungsunfähig) within
the meaning of section 18 of the German Insolvency Code and based on such
projection a German managing director (geschäftsführer) has filed for insolvency
or is over-indebted within the meaning of section 19 of the German Insolvency
Code; or (xiii) solely in respect of a U.K. Credit Party or any Irish Credit
Party, is unable or admits inability to pay its debts as they fall due, suspends
making payments on any of its debts, by reason of actual or anticipated
financial difficulties, is put into examination (in respect of an Irish Credit
Party only), takes any step with a view to a moratorium, suspension of payments,
reorganization as a result of actual or anticipated financial difficulties (by
way of voluntary arrangement, scheme of arrangement or otherwise) or a
composition or similar arrangement with any creditors, or a moratorium or other
protection from its creditors is declared or imposed in respect of any of its
Indebtedness; or
11.6    ERISA
(a)    The occurrence of any ERISA Event; (b) there could result from any event
or events set forth in clause (a) of this Section 11.6 the imposition of a Lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a Lien, security interest or liability; and (c) such
ERISA Event, Lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or
11.7    Guarantee
Any Guarantee provided by Holdings, the Parent Borrower or any Material
Subsidiary or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof, and subject to the
applicable Foreign Legal Reservations) or any such Guarantor thereunder or any
other Credit Party shall deny or disaffirm in writing any such Guarantor’s
obligations under such Guarantee; or
227

--------------------------------------------------------------------------------



11.8    Security Agreement
The U.S. Security Agreement or any other material Security Document pursuant to
which the assets of any Credit Party are pledged as Collateral or any material
provision thereof shall cease to be in full force or effect in respect of a
material portion of the Collateral (other than pursuant to the terms hereof or
thereof or any defect arising as a result of acts or omissions of the Collateral
Agent or any Lender which do not result from a material breach by a Credit Party
of its obligations under the Credit Documents and with respect to Foreign
Security Documents, subject, in all cases, to the applicable Foreign Legal
Reservations and Foreign Perfection Requirements) or any grantor thereunder or
any other Credit Party shall deny or disaffirm in writing such grantor’s
obligations under the U.S. Security Agreement or any other such Security
Document; or
11.9    Judgments
One or more final judgments or decrees shall be entered against any Borrower or
any Restricted Subsidiary involving a liability requiring the payment of
$100,000,000 or more in the aggregate for all such final judgments and decrees
for the Parent Borrower and the Restricted Subsidiaries (to the extent not paid
or covered by indemnity or insurance provided by a carrier that has not denied
coverage) and any such final judgments or decrees shall not have been satisfied,
vacated, discharged or stayed or bonded pending appeal within 60 consecutive
days after the entry thereof; or
11.10    Change of Control
A Change of Control shall occur:
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, at the written request
of the Required Lenders, by written notice to the Borrowers, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrowers, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to any
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified below shall occur automatically without the
giving of any such notice): (i) declare the Revolving Credit Commitments
terminated, whereupon the Revolving Credit Commitment, if any, of each Lender
shall forthwith terminate immediately and any fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind; (ii)
declare the principal of and any accrued interest and fees in respect of any or
all Loans and any or all Obligations owing hereunder and under any other Credit
Document to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; (iii) terminate any Letter of Credit that
may be terminated in accordance with its terms; (iv) direct the Collateral Agent
to enforce any and all Liens and security interests created pursuant to the
Security Documents and (iii) enforce any and all of the Administrative Agent’s
rights under the Guarantees.
228

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein, any Event of Default
under this Agreement or similarly defined term under any other Credit Document,
other than any Event of Default which cannot be waived without the written
consent of each Lender directly and adversely affected thereby, shall be deemed
not to be “continuing” if the events, act or condition that gave rise to such
Event of Default have been remedied or cured (including by payment, notice,
taking of any action or omitting to take any action) or have ceased to exist and
the Borrowers are in compliance with this Agreement and/or such other Credit
Document.
11.11    Application of Proceeds
(a)    Any amount received by the Administrative Agent or the Collateral Agent
from any U.S. Credit Party (or from proceeds of any U.S. Collateral) following
any acceleration of the Obligations under this Agreement or any Event of Default
under Section 11.5 shall be applied in accordance with any Applicable
Intercreditor Agreement. In the event that either (x) any Applicable
Intercreditor Agreement directs the application with respect to such amount be
made with reference to this Agreement or the other Credit Documents or (y) no
Applicable Intercreditor Agreement is then in effect that is applicable to such
amount, any amount received by the Administrative Agent or the Collateral Agent
from any U.S. Credit Party (or from proceeds of any U.S. Collateral), in each
case, following any acceleration of the Obligations under this Agreement or any
Event of Default under Section 11.5 shall be applied:
(i)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization, including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Credit Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid, in each
case constituting U.S. Obligations, until paid in full;
(ii)    Second, to the repayment of all U.S. Protective Advances;
(iii)    Third, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including all costs, liabilities and
advances made or incurred by the other U.S. Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid, in each case constituting U.S. Obligations, until paid in full;
(iv)    Fourth, without duplication of amounts applied pursuant to clauses (i) -
(iii) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting U.S. Obligations (other than principal or premium
or reimbursement obligations in respect of Letters of Credit and obligations to
Cash Collateralize Letters of Credit) and any fees, premiums and scheduled
periodic payments due under Secured Hedging Agreement and Secured Cash
Management Agreements to the extent
229

--------------------------------------------------------------------------------



constituting U.S. Obligations and any interest accrued thereon (excluding any
breakage, termination or other payments thereunder), in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;
(v)    Fifth, to the payment in full in cash, pro rata, of principal amount of
the U.S. Obligations (including in respect of Secured Hedging Agreements and
Secured Cash Management Agreements) and to Cash Collateralize all U.S. L/C
Obligations and any premium thereon and any breakage, termination or other
payments under Secured Hedging Agreements or Secured Cash Management Agreements,
in each case to the extent constituting U.S. Obligations;
(vi)    Sixth, without duplication of amounts applied pursuant to clauses (i) -
(v) above or Section 11.11(b), to the indefeasible payment in full in cash, pro
rata, of interest and other amounts constituting Foreign Obligations (other than
principal or premium or reimbursement obligations in respect of Letters of
Credit and obligations to Cash Collateralize Letters of Credit) and any fees,
premiums and scheduled periodic payments due under Secured Hedging Agreement and
Secured Cash Management Agreements to the extent constituting Foreign
Obligations and any interest accrued thereon (excluding any breakage,
termination or other payments thereunder), in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;
(vii)    Seventh, to the payment in full in cash, pro rata, of principal amount
of the Foreign Obligations (including in respect of Secured Hedging Agreements
and Secured Cash Management Agreements) and to Cash Collateralize all Foreign
L/C Obligations and any premium thereon and any breakage, termination or other
payments under Secured Hedging Agreements or Secured Cash Management Agreements,
in each case to the extent constituting Foreign Obligations; and
(viii)    Eighth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.
Notwithstanding the foregoing, amounts received from any Credit Party shall not
be applied to any Excluded Swap Obligation of such Credit Party.
(b)    Any amount received by the Administrative Agent or the Collateral Agent
from any Foreign Credit Party (or from proceeds of any Foreign Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default under Section 11.5 shall be applied in accordance with any Applicable
Intercreditor Agreement. In the event that either (x) any Applicable
Intercreditor Agreement directs the application with respect to such amount be
made with reference to this Agreement or the other Credit Documents or (y) no
Applicable Intercreditor Agreement is then in effect that is applicable to such
amount, any amount received by the Administrative Agent or the Collateral Agent
from any Foreign Credit Party (or from proceeds of any Foreign Collateral), in
each case, following any
230

--------------------------------------------------------------------------------



acceleration of the Obligations under this Agreement or any Event of Default
under Section 11.5 shall be applied, without duplication of amounts applied
pursuant to Section 11.11(a):
(i)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization, including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Credit Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid, in each
case constituting Foreign Obligations, until paid in full;
(ii)    Second, to the repayment of all Foreign Protective Advances;
(iii)    Third, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including all costs, liabilities and
advances made or incurred by the Foreign Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid, in each case constituting Foreign Obligations, until paid in full;
(iv)    Fourth, without duplication of amounts applied pursuant to clauses (i) -
(iii) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Foreign Obligations (other than principal or
premium or reimbursement obligations in respect of Letters of Credit and
obligations to Cash Collateralize Letters of Credit) and any fees, premiums and
scheduled periodic payments due under Secured Hedging Agreement and Secured Cash
Management Agreements to the extent constituting Foreign Obligations and any
interest accrued thereon (excluding any breakage, termination or other payments
thereunder), in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;
(v)    Fifth, to the payment in full in cash, pro rata, to the principal amount
of the Foreign Obligations (including in respect of Secured Hedging Agreements
and Secured Cash Management Agreements) and to Cash Collateralize all Foreign
L/C Obligations, and to pay any premium thereon and any breakage, termination or
other payments under Secured Hedging Agreements or Secured Cash Management
Agreements, in each case to the extent constituting Foreign Obligations; and
(vi)    Sixth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Foreign Credit Party or its successors or assigns) or
as a court of competent jurisdiction may direct.
231

--------------------------------------------------------------------------------



SECTION 12    The Agents
12.1    Appointment
(a)    Except with respect to Germany, each Secured Party (other than the
Administrative Agent) hereby irrevocably designates and appoints the
Administrative Agent as the agent (or in the case of the Foreign Security
Documents governed by the laws of Ireland or the U.K. Security Documents, as
security trustee) of such Secured Party under this Agreement and the other
Credit Documents and irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. With respect to Germany, each
Secured Party (other than the Collateral Agent) hereby irrevocably designates
and appoints the Collateral Agent as the agent of such Secured Party under this
Agreement and the other Credit Documents and irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. The provisions of
this Section 12 (other than this Section 12.1 and Sections 12.2, 12.9,
12.1212.12 and 12.1312.13, in each case, with respect to the Borrowers) are
solely for the benefit of the Agents and the other Secured Parties, and the
Borrowers shall not have any rights as a third party beneficiary of such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Credit Document, any fiduciary
relationship with any other Secured Party or any agency or trust obligations
with respect to any Credit Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against such Agent.
(b)    The Secured Parties hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Secured Parties hereby irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall have no duties
or responsibilities except those expressly set forth herein or in any other
Credit Document, any fiduciary relationship with any of the other Secured
Parties or any agency or trust obligations with respect to any Credit Party, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Collateral Agent.
232

--------------------------------------------------------------------------------



(c)    Each of the Joint Lead Arrangers, in its capacity as such, shall not have
any obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.
12.2    Delegation of Duties
The Administrative Agent and the Collateral Agent may each execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents, sub-agents or attorneys-in-fact selected
by it in the absence of gross negligence or willful misconduct by such agents,
sub-agents or attorneys-in-fact (as determined in the final judgment of a court
of competent jurisdiction).
12.3    Exculpatory Provisions
(a)    No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of Holdings, the Borrowers, any other Guarantor, any other Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Credit Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
Holdings, the Borrowers, any other Guarantor or any other Credit Party to
perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any other Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof.
(b)    Each Lender confirms to the Administrative Agent, the Collateral Agent,
each other Lender and each of their respective Related Parties that it (i)
possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, the Collateral Agent, any other Lender or
any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other Credit
Extensions hereunder and under the other Credit Documents and (z) in taking or
not taking actions hereunder and thereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Loans and other Credit Extensions hereunder and under the other Credit Documents
is suitable and appropriate for it.
233

--------------------------------------------------------------------------------



(c)    Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Credit Documents based on
such documents and information as it shall from time to time deem appropriate,
which may include, in each case:
(i)    the financial condition, status and capitalization of the Borrowers and
each other Credit Party;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Credit Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and
(iv)    the adequacy, accuracy and/or completeness of any information delivered
by the Administrative Agent, the Collateral Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement or
any other Credit Document, the transactions contemplated hereby and thereby or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Credit Document.
12.4    Reliance by Agents
The Administrative Agent and the Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex, electronic mail, or
teletype message, statement, order or other document or instruction believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings and/or the Borrowers), independent accountants
and other experts selected by the Administrative Agent or the Collateral Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action
234

--------------------------------------------------------------------------------



under this Agreement or any other Credit Document unless it shall first receive
such advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent and the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans; provided that none of the Administrative Agent or
the Collateral Agent shall be required to take any action that, in its opinion
or in the opinion of its counsel, may expose it to liability or that is contrary
to any Credit Document or Applicable Law.
12.5    Notice of Default
Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent or the Collateral Agent, as
applicable, has received written notice from a Lender, Holdings or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent or the Collateral Agent receives such a notice, it shall
give notice thereof to the Lenders, the Administrative Agent or the Collateral
Agent, as applicable. The Administrative Agent and the Collateral Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent or the Collateral Agent, as applicable, shall have received
such directions, the Administrative Agent or the Collateral Agent, as
applicable, may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as is
within its authority to take under this Agreement and otherwise as it shall deem
advisable in the best interests of the Lenders except to the extent that this
Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.
12.6    Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders
Each Lender expressly acknowledges that none of the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent,
the Collateral Agent or any of the Joint Lead Arrangers hereinafter taken,
including any review of the affairs of Holdings, a Borrower, any other Guarantor
or any other Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent, the Collateral Agent or any Joint Lead
Arranger to any Lender or the L/C Issuer. Each Lender and the L/C Issuer
represents to Administrative Agent, the Collateral Agent and the Joint Lead
Arrangers that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and
235

--------------------------------------------------------------------------------



investigation into the business, operations, property, financial and other
condition and creditworthiness of Holdings, the Borrower, each other Guarantor
and each other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent,
Collateral Agent, any Joint Lead Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of
Holdings, the Borrowers, each other Guarantor and each other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, none of the
Administrative Agent, the Collateral Agent or any Joint Lead Arranger shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, assets, operations, properties, financial
condition, prospects or creditworthiness of Holdings, the Borrowers, any other
Guarantor or any other Credit Party that may come into the possession of the
Administrative Agent, the Collateral Agent, any Joint Lead Arranger or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
12.7    Indemnification
The Lenders agree to indemnify each Agent, each in its capacity as such (to the
extent not reimbursed by the Credit Parties and without limiting the obligation
of the Credit Parties to do so), ratably according to their respective portions
of the Aggregate Revolving Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Aggregate Revolving Credit Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Aggregate Revolving Credit Exposure in effect immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent, including all fees, disbursements and other charges of
counsel to the extent required to be reimbursed by the Credit Parties pursuant
to Section 13.5, in any way relating to or arising out of the Revolving Credit
Commitments, the Loans and Letters of Credit, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing
(SUBJECT TO THE PROVISOS BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE
INDEMNIFIED PERSON); provided that no Lender shall be liable to any Agent for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction; provided, further, that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall
236

--------------------------------------------------------------------------------



be required by the Credit Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.7. In the case
of any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur, be
imposed upon, incurred by or asserted against the Administrative Agent or the
Collateral Agent in any way relating to or arising out of the Revolving Credit
Commitments, the Loans and Letters of Credit, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse such Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrowers; provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided that in no event shall this sentence require any Lender
to indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided, further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct
(as determined by a final judgment of court of competent jurisdiction). The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.
12.8    Agents in their Individual Capacities
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Holdings, the Borrowers, any other
Guarantor, and any other Credit Party as though such Agent were not an Agent
hereunder and under the other Credit Documents. With respect to the Loans made
by it, each Agent shall have the same rights and powers under this Agreement and
the other Credit Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.
237

--------------------------------------------------------------------------------



12.9    Successor Agents
Each of the Administrative Agent and Collateral Agent may resign at any time by
notifying the other Agent, the Lenders, the L/C Issuers and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the consent of the Borrowers (not to be unreasonably withheld
or delayed) so long as no Event of Default under Section 11.1 or 11.5 (solely
with respect to the Parent Borrower) has occurred and is continuing, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
L/C Issuers, appoint a successor Agent meeting the qualifications set forth
above (including receipt of the Borrowers’ consent); provided that if such Agent
shall notify the Borrowers and the Lenders that no qualifying Person (including
as a result of the absence of consent of the Borrowers) has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (x) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Secured Parties under any of the Credit Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (y) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders with (except after the occurrence and
during the continuation of an Event of Default under Section 11.1 or 11.5
(solely with respect to the Parent Borrower)) the consent of the Borrowers (not
to be unreasonably withheld) appoint successor Agents as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the U.S. Mortgages,
and such other instruments or notices, as may be necessary or desirable, or as
the Required Lenders may request, in order to continue the perfection of the
Liens granted or purported to be granted by the Security Documents, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers (following the
effectiveness of such appointment) to such Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Section 12 (including Section
12.7) and Section 13.5 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as an Agent.
238

--------------------------------------------------------------------------------



12.10    Withholding Tax
To the extent required by any Applicable Law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent or of
a change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrowers (solely to the extent required
by this Agreement) and without limiting the obligation of the Borrowers to do
so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.
12.11    Administrative Agent May File Proofs of Claim
In case of the pendency of any receivership, insolvency, liquidation,
administration, bankruptcy, reorganization, arrangement, adjustment, composition
or other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders and the Administrative Agent hereunder)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.
239

--------------------------------------------------------------------------------



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.
12.12    Intercreditor Agreements
Each of the Collateral Agent and the Administrative Agent is hereby authorized
to enter into any Applicable Intercreditor Agreement contemplated hereby, and
the parties hereto acknowledge that any such Applicable Intercreditor Agreement
to which the Collateral Agent and/or the Administrative Agent is a party are
each binding upon them. Each Secured Party (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of any such
Applicable Intercreditor Agreement and (b) hereby authorizes and instructs the
Collateral Agent and the Administrative Agent to enter into any such Applicable
Intercreditor Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. In addition, each Secured Party hereby
authorizes the Collateral Agent and the Administrative Agent to enter into any
other intercreditor arrangements to the extent required to give effect to the
establishment of intercreditor rights and privileges as contemplated and
required by Section 10.2 of this Agreement.
12.13    Security Documents and Guarantee; Agents under Security Documents and
Guarantee
(a)    Each Secured Party hereby further authorizes the Administrative Agent or
the Collateral Agent, as applicable, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Guarantees, the Collateral and the Security Documents, as
applicable. Subject to Section 13.1, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may (or otherwise instruct the Collateral Agent to)
execute any documents or instruments necessary to (x) subordinate any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Credit Document to the holder of any Lien permitted under
clauses (d), (g) and (l) of Section 10.2 or (y) enter into subordination or
intercreditor agreements with respect to Indebtedness to the extent the
Administrative Agent or the Collateral Agent is otherwise contemplated herein as
being a party to such intercreditor or subordination agreement (including the
Applicable Intercreditor Agreements). The Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Credit Parties on
any Collateral shall be automatically released (i) upon the termination of the
Aggregate Revolving Credit Commitments and all Letters of Credit (other than
Letters of Credit that have been Cash Collateralized, backstopped or otherwise
collateralized on terms and conditions reasonably satisfactory to the applicable
L/C Issuer) and the repayment in full of the Loans, together with interest, fees
and all other Obligations (other than Hedging Obligations under Secured Hedging
Agreements, Cash Management Obligations under Secured Cash Management Agreements
or Contingent Obligations), (ii) upon the sale or other Disposition of such
Collateral (including as part of or in connection with any other sale or
240

--------------------------------------------------------------------------------



other Disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such sale or other Disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee, (vi) as required to effect any sale or other
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents, (vii) if such assets
constitute U.S. Excluded Collateral or Foreign Excluded Collateral and (viii)
with respect to any direct parent company of any Foreign Borrower, upon such
Person ceasing to be the direct parent company of such Foreign Borrower pursuant
to transactions permitted hereunder. Any such release shall not in any manner
discharge, affect or impair the Obligations or any Liens (other than those being
released) upon (or obligations (other than those being released) of the Credit
Parties in respect of) all interests retained by the Credit Parties, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Credit Documents. Additionally, the Secured Parties hereby
irrevocably agree that the Guarantors (other than Holdings) shall be
automatically released from the applicable Guarantee upon consummation of any
transaction resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary or upon becoming a U.S. Excluded Subsidiary. The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, and
the Administrative Agent and the Collateral Agent agree to execute and deliver
any instruments, documents, and agreements necessary or desirable or reasonably
requested by the Borrowers to evidence and confirm the release of any Guarantor
or Collateral and its security interest therein pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender.
(b)    Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Holdings, the
Borrowers, the Agents and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder and under any Guarantee may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and thereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent on behalf of the
Secured Parties, and (ii) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
Disposition, the Collateral Agent or any Secured Party may be the purchaser or
licensor of any or all of such Collateral at any such sale or other Disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase
241

--------------------------------------------------------------------------------



price for any collateral payable by the Collateral Agent at such sale or other
Disposition. No holder of Hedging Obligations under Secured Hedging Agreements
or Cash Management Obligations under Secured Cash Management Agreements shall
have any rights in connection with the management or release of any Collateral
or of the obligations of any Credit Party under this Agreement. No holder of
Hedging Obligations under Secured Hedging Agreements or Cash Management
Obligations under Secured Cash Management Agreements that obtains the benefits
of any Guarantee or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to or vote on, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender, L/C
Issuer or Agent and, in such case, only to the extent expressly provided in the
Credit Documents. Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedging Agreements and Secured Cash Management
Agreements, unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
SECTION 13    Miscellaneous
13.1    Amendments, Waivers and Releases
Except as otherwise expressly set forth in the Credit Documents (including
Section 2.10(e), neither this Agreement nor any other Credit Document, nor any
terms hereof or thereof, may be amended, supplemented or modified except in
accordance with the provisions of this Section 13.1. The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
and/or the Collateral Agent may, from time to time, (a) enter into with the
relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; and provided, further, that no such waiver and
no such amendment, supplement or modification shall:
(i)    forgive or reduce any portion of any Loan or fee or extend the final
scheduled maturity date of any Loan or reduce the stated rate, or forgive any
portion thereof, or extend the date for the payment of any principal, any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates), or extend the
final expiration date of any Lender’s Revolving Credit Commitment or extend the
final expiration date of any Letter of Credit beyond the Letter
242

--------------------------------------------------------------------------------



of Credit Expiration Date, or increase the aggregate amount of the Revolving
Credit Commitments of any Lender, or modify clause (i) of the proviso to Section
4.2(a) in a manner that would alter the pro rata allocation to the Appropriate
Lenders of any reduction in the Revolving Credit Commitments of any Tranche, in
each case without the written consent of each Lender directly and adversely
affected thereby; provided that, in each case for purposes of this clause (i), a
waiver of any condition precedent in Section 7 of this Agreement, the waiver of
any Default, Event of Default, default interest, mandatory prepayment or
reductions, any modification, waiver or amendment of the Financial Covenant (or
any financial definitions or financial ratios or any component thereof), the
making of any Protective Advance in accordance herewith or the waiver of any
other covenant shall not constitute an increase of any Revolving Credit
Commitment of a Lender, a reduction or forgiveness of any portion of any Loan or
in the interest rates or the fees or premiums or a postponement of any date
scheduled for the payment of principal or interest or an extension of the final
maturity of any Loan, or the scheduled termination date of any Revolving Credit
Commitment;
(ii)    (x) reduce the percentages specified in the definition of the term
“Required Lenders” or “Supermajority Lenders” without the consent of each
Lender, or (y) amend any other provision of this Section 13.1 that has the
effect of decreasing the number of Lenders that are required to approve any
amendment, modification or waiver, consent to the assignment or transfer by
Holdings or the Parent Borrower of their respective rights and obligations under
any Credit Document to which it is a party (except as permitted pursuant to
Section 10.3 or as contemplated by the definition of “Holdings”), alter the
order of application set forth in Section 5.2(b) during the continuance of an
Event of Default or Section 11.11 or change Section 13.8 or any other provision
requiring pro rata sharing among the Lenders, in each case of this clause (y)
without the written consent of each Lender directly and adversely affected
thereby,
(iii)    amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent and Collateral Agent or any
other former or current Agent to whom Section 12 then applies in a manner that
directly and adversely affects such Person,
(iv)    amend, modify or waive any provision of Section 3.1 without the written
consent of each L/C Issuer to whom such provision then applies in a manner that
directly and adversely affects such Person,
(v)    amend, modify or waive any provision of Section 3.2 without the written
consent of each Swing Line Lender to whom such provision then applies in a
manner that directly and adversely affects such Person,
(vi)    release all or substantially all of the value of the Guarantors under
the Guarantees (except as expressly permitted by such Guarantees or this
Agreement) or release all or substantially all of the Collateral under the
Security Documents (except as expressly permitted by the Security Documents or
this Agreement), in either case without the prior written consent of each
Lender,
243

--------------------------------------------------------------------------------



(vii)    increase the advance rates provided for in each Borrowing Base
referenced in the definition thereof or any component definition of any of the
foregoing, or modify the definitions of “Eligible Accounts”, “Eligible Borrowing
Base Cash”, “Eligible Credit Card Receivables”, “Eligible In-Transit Inventory”,
“Eligible Investment Grade Accounts”, “Eligible Inventory” or the eligibility
criteria set forth therein, if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased, without the written consent of the
Supermajority Lenders; provided that any increase to the advance rate in the
Borrowing Base of any Foreign Borrower or any modification of the definition of
“Eligible Account”, “Eligible Inventory” or the eligibility criteria set forth
therein, to the extent they are solely relevant to the assets of the Foreign
Borrowers (but not the assets of the U.S. Borrower) and as a result thereof the
amounts available to be borrowed by the Foreign Borrowers would be increased,
such increase or modification shall not be approved without the written consent
of the Foreign Lenders that would constitute the “Supermajority Lenders” if the
Tranche of the Foreign Revolving Credit Commitments were the only Tranche
outstanding; provided, further, that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves without the consent of any Lender or
(viii)    amend, modify or waive any provision of Section 14 or in any Foreign
Guarantee or any Foreign Security Document or waive any condition precedent
contained in Section 7 in connection with any such provision without the written
consent of the Foreign Lenders that would constitute “Required Lenders” if the
Tranche of the Foreign Revolving Credit Commitments were the only Tranche
outstanding.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrowers, the applicable Credit Parties, such Lenders, the Administrative Agent
and all future holders of the affected Loans. In the case of any waiver,
Holdings, the Borrowers, the applicable Credit Parties, the Lenders, the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Revolving Credit Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders, except as expressly provided for
by this Agreement).
244

--------------------------------------------------------------------------------



Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto and (ii) if applicable, add or modify
“parallel debt” language in any jurisdiction in favor of the Collateral Agent or
add sub-agents, in the case of clause (i), with the consent of only the
Borrowers and the Administrative Agent, and in the case of clause (ii), with the
consent of only the relevant Borrowers, the Administrative Agent and the
Collateral Agent.
Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect any Incremental
Commitments pursuant to Section 2.142.14 or Extension Amendments pursuant to
Section 2.152.15 (and the Administrative Agent and the Borrowers may effect such
amendments to this Agreement and the other Credit Documents without the consent
of any other party as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the Borrowers, to effect the terms of any such
incremental facility or extension amendment); (ii) no Lender consent is required
to effect any amendment or supplement to any Applicable Intercreditor Agreement
permitted under this Agreement that is for the purpose of adding the holders of
any Indebtedness as expressly contemplated by the terms of such Applicable
Intercreditor Agreement permitted under this Agreement, as applicable; it being
understood that any such amendment or supplement may make such other changes to
such Applicable Intercreditor Agreement as, in the good faith determination of
the Administrative Agent and the Borrower, are required to effectuate the
foregoing; provided that no such agreement shall amend, modify or otherwise
directly and adversely affect the rights or duties of the Administrative Agent
hereunder or under any other Credit Document without the prior written consent
of the Administrative Agent; (iii) any provision of this Agreement or any other
Credit Document (including, for the avoidance of doubt, any exhibit, schedule or
other attachment to any Credit Document) may be amended by an agreement in
writing entered into by the Parent Borrower and the Administrative Agent (A) to
cure any ambiguity, omission, mistake, defect or inconsistency (as reasonably
determined by the Administrative Agent and the Parent Borrower), (B) to effect
administrative changes of a technical or immaterial nature (as reasonably
determined by the Administrative Agent and the Parent Borrower), (C) to correct
incorrect cross-references or similar inaccuracies or (D) to add benefit to the
existing Revolving Credit Commitments if adding such benefit is a condition to
the incurrence of any Indebtedness permitted to be incurred under the Credit
Documents; provided that in the case of clauses (A) and (B) above, the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment; (iv)
guarantees, collateral documents and related documents executed by the Credit
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Credit Document,
entered into, amended, supplemented or waived, without the consent of any other
Person, by the applicable Credit Party or Credit Parties and the Administrative
Agent or the Collateral Agent in its or their respective sole discretion if
applicable, (A) to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the applicable Secured Parties, (B) as
required by local law or advice
245

--------------------------------------------------------------------------------



of counsel to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with the Applicable Law or (C) to cure ambiguities, omissions,
mistakes or defects (as reasonably determined by the Administrative Agent and
the Parent Borrower) or to cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Credit
Documents; and (v) the Credit Parties and the Collateral Agent, without the
consent of any other Secured Party, shall be permitted to enter into amendments
and/or supplements to any Security Documents in order to include customary
provisions permitting the Collateral Agent to appoint sub-collateral agents or
representatives to act with respect to Collateral matters thereunder in its
stead.
Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time (and direct the Collateral Agent to grant such extensions) for the
satisfaction of any of the requirements under Sections 9.11, Section 9.12,
Section 9.13 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings, the Borrowers and the Restricted Subsidiaries by the time or times at
which it would otherwise be required to be satisfied under this Agreement or any
Security Document.
At any time that any Real Estate constitutes U.S. Collateral, no modification of
a Credit Document shall add, increase, renew or extend any loan, commitment or
credit line hereunder until the completion of flood due diligence, documentation
and coverage as required by the Flood Laws or as otherwise satisfactory to all
U.S. Lenders.
13.2    Notices
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Credit Document shall be in writing
(including by facsimile or other electronic transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or e-mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(a)    if to Holdings, the Borrowers, the Administrative Agent, the Collateral
Agent, an L/C Issuer, or a Swing Line Lender to the address, facsimile number,
e-mail address or telephone number specified for such Person on Schedule 13.2 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
(b)    if to any other Lender, to the address, facsimile number, e-mail address
or telephone number specified in its Administrative Questionnaire or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to Holdings, the Borrowers, the
Administrative Agent, the Collateral Agent, the relevant L/C Issuer.
246

--------------------------------------------------------------------------------



All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by e-mail,
when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.9, 4.2 and 5.1
shall not be effective until received.
13.3    No Waiver; Cumulative Remedies
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Collateral Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
13.4    Survival of Representations and Warranties
All representations and warranties made hereunder, in the other Credit Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Credit Extensions hereunder.
13.5    Payment of Expenses; Indemnification
The Borrowers agree, within thirty (30) days after written demand therefor
(including documentation reasonably supporting such request), or, in the case of
expenses of the type described in clause (a) below incurred prior to the Closing
Date, on the Closing Date, (a) if the Closing Date occurs, to pay or reimburse
the Agents and the Joint Lead Arrangers (and, in the case of the following
clause (ii), the Lenders) for all their reasonable and documented out-of-pocket
costs and expenses incurred (i) in connection with the syndication, preparation,
execution, delivery, negotiation and administration of this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith (including any amendment or waiver with respect thereto and for
reimbursement of reasonable expenses related to appraisals, field examinations
and collateral review permitted hereunder), and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees, disbursements and other charges of Davis
Polk & Wardwell LLP and to the extent reasonably necessary, one local counsel in
each relevant material jurisdiction, excluding in each case allocated costs of
in-house counsel and fees and solely to the extent the Parent Borrower has
consented to the retention of such other Person, expenses with respect to any
other advisor or consultant, and (ii) upon the occurrence and during the
continuation of an Event of Default, in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable and documented out-of-pocket
fees, disbursements and other charges of Advisors (limited, in the
247

--------------------------------------------------------------------------------



case of Advisors, as set forth in the definition thereof), (b) to pay,
indemnify, and hold harmless each Lender, the L/C Issuers and each Agent from,
any and all recording and filing fees and (c) to pay, indemnify, and hold
harmless each Lender, the L/C Issuers and each Agent and their respective
Affiliates, and the directors, officers, partners, employees and agents of any
of the foregoing, from and against any and all other liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented out-of-pocket fees, disbursements and other charges of Advisors
related to the Transactions or, with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Credit
Documents and any such other documents, including, any of the foregoing relating
to the violation of, noncompliance with or liability under, any Environmental
Law (other than by such indemnified person or any of its Related Parties (other
than trustees and advisors)) or to any actual or alleged presence, release or
threatened release into the environment of Hazardous Materials attributable to
the operations of Holdings, the Borrowers, any of the Borrowers’ Subsidiaries or
any of the Real Estate (all the foregoing in this clause (c), collectively, the
“indemnified liabilities”) (SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT CAUSED
BY OR ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
ORDINARY NEGLIGENCE OF THE INDEMNIFIED PERSON); provided that none of the
Borrowers nor any other Credit Party shall have any obligation hereunder to any
Agent, any L/C Issuer or any Lender or any of their respective Related Parties
with respect to indemnified liabilities to the extent they result from (A) the
gross negligence, bad faith or willful misconduct of such indemnified Person or
any of its Related Parties (acting on behalf of or at such indemnified Person’s
direction) as determined by a final non-appealable judgment of a court of
competent jurisdiction, (B) a material breach of the obligations of such
indemnified Person or any of its Related Parties (acting on behalf of or at such
indemnified Person’s direction) under the Credit Documents as determined by a
final non-appealable judgment of a court of competent jurisdiction, (C) disputes
not involving an act or omission of Holdings, the Borrowers or any other Credit
Party and that is brought by an indemnified Person against any other indemnified
Person, other than any claims against any indemnified Person in its capacity or
in fulfilling its role as an Agent or any similar role under the Credit
Facilities or (D) any settlement effected without the Borrowers’ prior written
consent, but if settled with the Borrowers’ prior written consent (not to be
unreasonably withheld, delayed, conditioned or denied) or if there is a final
non-appealable judgment in any such proceeding, the Borrowers will indemnify and
hold harmless such indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section 13.5. All amounts payable under this
Section 13.5 shall be paid within 30 days of receipt by the Borrowers of an
invoice relating thereto setting forth such expense in reasonable detail. The
agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
No Credit Party nor any indemnified Person shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(except, in the case of the Borrowers’ obligation hereunder to indemnify and
hold harmless the indemnified Person, to the extent of any losses, claims,
248

--------------------------------------------------------------------------------



damages, liabilities and expenses incurred or paid by such indemnified Person to
a third party unaffiliated with such indemnified Person). No indemnified Persons
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent that such damages have resulted from the
willful misconduct, bad faith or gross negligence of any indemnified Person or
any of its Related Parties (acting on behalf of or at such indemnified Person’s
direction) (as determined by a final non-appealable judgment of a court of
competent jurisdiction). This Section 13.5 shall not apply to Taxes.
Each indemnified Person, by its acceptance of the benefits of this Section 13.5,
agrees to refund and return any and all amounts paid by the Borrowers (or on
their behalf) to it if, pursuant to limitations on indemnification set forth in
this Section 13.5, such indemnified Person was not entitled to receipt of such
amounts.
13.6    Successors and Assigns; Participations and Assignments
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an L/C Issuer that issues any
Letter of Credit), except that (i) except as expressly permitted by Section 4.4
or Section 10.3 or Section 10.12, neither Holdings nor the Borrowers may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by Holdings or the Borrowers without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of a
L/C Issuer that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 13.6), to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the L/C Issuers and the Lenders and each other Person
entitled to indemnification under Section 13.5) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitments and the Revolving Credit Loans at the time owing to
it) with the prior written consent (in each case, such consent not to be
unreasonably withheld, delayed, conditioned or denied) of:
(A)    the Parent Borrower; provided that no consent of the Parent Borrower
shall be required for an assignment of Revolving Credit Loans (1) to a Lender,
an Affiliate of a Lender or an Approved Fund or (2) if an Event of Default under
Section
249

--------------------------------------------------------------------------------



11.1 or 11.5 (solely with respect to the Parent Borrower) has occurred and is
continuing, to any other assignee; and
(B)    the Administrative Agent, each L/C Issuer and each Swing Line Lender;
provided that no such shall be required for any assignment of any Revolving
Credit Commitments or Revolving Credit Loan to a Lender, an Affiliate of a
Lender, an Approved Fund.
Notwithstanding the foregoing, no such assignment shall be made to (x) a natural
person, (y) any investment vehicle established primarily for the benefit of a
natural person or (z) a Disqualified Institution (provided that the prohibition
in clause (z) shall not apply retroactively to disqualify any entity that has
previously acquired an assignment or participation interest in the Revolving
Credit Loans to the extent such entity was not a Disqualified Institution at the
time of the applicable assignment or participation, as the case may be), and any
attempted assignment in violation of clauses (x) - (z) shall be null and void.
For the avoidance of doubt, (i) the Administrative Agent shall have no
obligation with respect to, and shall bear no responsibility or liability for,
the ascertaining, monitoring, inquiring or enforcing of the list of Persons who
are Disqualified Institutions (or any provisions relating thereto) at any time,
and shall have, and shall have no liability with respect to or arising out of
any assignment or participation of any Revolving Credit Commitments or Revolving
Credit Loans to any Disqualified Institution and (ii) the Administrative Agent
may share a list of Persons who are Disqualified Institutions with any Lender
upon request.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitments or Revolving Credit Loans, the
amount of the Revolving Credit Commitments or Revolving Credit Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent), shall not be less than $5,000,000, unless each of the
Parent Borrower and the Administrative Agent otherwise consents (which consents
shall not be unreasonably withheld, delayed, conditioned or denied); provided
that no such consent of the Parent Borrower shall be required if an Event of
Default under Section 11.1 or 11.5 (solely with respect to the Parent Borrower)
has occurred and is continuing; provided, further, that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that each Lender shall be permitted to assign a proportionate part of
all of the assigning Lender’s rights and obligations under one Tranche of
Revolving Credit Commitments without assigning its rights and obligations under
the other Tranche;
250

--------------------------------------------------------------------------------



(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and the applicable tax
forms as required under Section 5.4 (or the comparable provisions under Section
14); and
(E)    the assignee shall not be Holdings, the Parent Borrower or any of its
Subsidiaries.
(ii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 13.6, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.112.11, 5.4 (and the comparable provisions under Section 14) and 13.5).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section 13.6 (other
than attempted assignments or transfers in violation of the last paragraph of
Section 13.6(b)(i) above, which shall be null and void as provided above).
(iii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at the Administrative Agent’s Office in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amount of the Loans and any
payment made by any L/C Issuer under any Letter of Credit, Revolving Credit
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Further, each Register shall contain the name and address of the
Administrative Agent and the Lending Office through which each such Person acts
under this Agreement. The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent, the Collateral
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Holdings, the Borrowers, the Collateral Agent, the
L/C Issuers and any Lender (solely with respect to its own outstanding Loans and
Revolving Credit
251

--------------------------------------------------------------------------------



Commitments), at any reasonable time and from time to time upon reasonable prior
notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall promptly accept such
Assignment and Assumption and record the information contained therein in the
Register.
(c)    (i) Any Lender may, without the consent of Holdings, the Borrowers, the
Administrative Agent or any L/C Issuer, sell participations to one or more banks
or other entities that are not (x) a natural person, (y) any investment vehicle
established primarily for the benefit of a natural person or (z) a Disqualified
Institution (provided that the prohibition in clause (z) shall not apply
retroactively to disqualify any entity that has previously acquired an
assignment or participation interest in the Revolving Credit Loans to the extent
such entity was not a Disqualified Institution at the time of the applicable
assignment or participation, as the case may be) (each, a “Participant”) (and
any such attempted sales to the Persons identified in clauses (x) - (z) above
shall be null and void) (provided that the last sentence of Section 13.6(b)(i)
shall apply) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitments
and the Revolving Credit Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) Holdings, the Borrowers, the Administrative Agent, the
L/C Issuers and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, the Administrative Agent shall have
no obligation with respect to, and shall bear no responsibility or liability
for, the monitoring or enforcing of the list of Disqualified Institutions with
respect to the sales of participations at any time. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
consent, amendment, modification, supplement or waiver described in clause (i)
or (iv) of the second proviso of the first paragraph of Section 13.1 that
directly and adversely affects such Participant. Subject to clause (c)(ii) of
this Section 13.6, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.10, 2.112.11 and 5.4 (and the comparable
provisions of Section 14) to the same extent as if it were a Lender, and
provided that such Participant agrees to be subject to the requirements and
limitations of those Sections and Sections 2.122.12 and 13.7(a) as though it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 13.6. To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 13.8(b) as though
it were a Lender; provided that such Participant agrees to be subject to Section
13.8(a) as though it were a Lender. Each Lender that sells a participation
agrees, at the Parent Borrower’s request and
252

--------------------------------------------------------------------------------



expense, to use reasonable efforts to cooperate with the Parent Borrower to
effectuate the provisions of Section 13.7 with respect to any Participant.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.112.11 or 5.4 (or the comparable provisions under Section 14)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Parent Borrower’s prior written consent.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each Participant’s interest in the Revolving Credit
Loans (or other rights or obligations) held by it (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.
(d)    Any Lender may, without the consent of Holdings, the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Subject to Section 13.16, the Borrowers authorize each Lender to disclose
(other than to any Disqualified Institutions) to any Participant, secured
creditor of such Lender or assignee (each, a “Transferee”), any prospective
Transferee and any prospective direct or indirect contractual counterparties to
any swap or derivative transactions to be entered into in connection with or
relating to Revolving Credit Loans made hereunder any and all financial
information in such Lender’s possession concerning the Borrowers and their
Affiliates that has been delivered to such Lender by or on behalf of the
Borrowers and their Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrowers and their Affiliates
in connection with such Lender’s credit evaluation of the Borrowers and their
Affiliates prior to becoming a party to this Agreement.
(f)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an
253

--------------------------------------------------------------------------------



“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Revolving Credit Loan that such Granting Lender
would otherwise be obligated to make the Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Revolving Credit Loan and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Revolving Credit
Loan, the Granting Lender shall be obligated to make such Revolving Credit Loan
pursuant to the terms hereof. The making of a Revolving Credit Loan by an SPV
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Revolving Credit Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it shall not institute against, or join any
other Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 13.6, any SPV may (i) with notice to, but
without the prior written consent of, the Parent Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Revolving Credit Loans to the Granting Lender or to any
financial institutions (consented to by the Parent Borrower and the
Administrative Agent) other than a Disqualified Institution providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Revolving Credit Loans and (ii) disclose on a confidential
basis any non-public information relating to its Revolving Credit Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(f) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, (x) no SPV shall be entitled to any greater rights
under Sections 2.10, 2.112.11, and 5.4 (and the comparable provisions under
Section 14) than its Granting Lender would have been entitled to absent the use
of such SPV and (y) each SPV agrees to be subject to the requirements of
Sections 2.10, 2.112.11, and 5.4 (and the comparable provisions under Section
14) as though it were a Lender and has acquired its interest by assignment
pursuant to clause (b) of this Section 13.6.
This Section 13.6 shall be construed so that all Loans are at all times
maintained in “registered form” within the meaning of Section 5f.103-1(c) of the
United States Treasury Regulations.
13.7    Replacements of Lenders under Certain Circumstances
(a)    The Borrowers shall be permitted (x) to replace any Lender with a
replacement bank or institution or (y) terminate the Revolving Credit Commitment
of such Lender, as the case may be, and repay all Obligations of the Borrowers
due and owing to such Lender relating to the Revolving Credit Loans and
participations held by such Lender as of such termination date that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, Section 5.4 (or the
comparable provisions under Section 14) (or any Borrower is required to pay
254

--------------------------------------------------------------------------------



any Indemnified Taxes or additional amounts to any Agent or Lender or to any
Governmental Authority on account of any Agent or Lender pursuant to Section 5.4
(or the comparable provisions under Section 14)), (b) is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, (c) becomes a Defaulting
Lender or (d) refuses to make an Extension Election pursuant to Section
2.152.15; provided that, solely in the case of the foregoing clause (x), (i) no
Event of Default under Section 11.1 or 11.5 shall have occurred and be
continuing at the time of such replacement, (ii) the Borrowers shall repay (or
the replacement bank or institution shall purchase, at par) all Revolving Credit
Loans and other amounts (other than any disputed amounts), pursuant to Section
2.10, 2.112.11 or 5.4 (or the comparable provisions under Section 14), as the
case may be, owing to such replaced Lender prior to the date of replacement,
(iii) the replacement bank or institution, if not already a Lender, an Affiliate
of a Lender or an Approved Fund, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent
(solely to the extent such consent would be required under Section 13.6), (iv)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6 (provided that the Borrowers shall be
obligated to pay the registration and processing fee referred to therein unless
otherwise agreed) and (v) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, modification, supplement, waiver, discharge or
termination that pursuant to the terms of Section 13.1 requires the consent of
either (i) all of the Lenders directly and adversely affected or (ii) all of the
Lenders, and, in each case, with respect to which the Required Lenders or a
majority (in principal amount) of the directly and adversely affected Lenders
shall, in each such case, have granted their consent, then so long as no Event
of Default then exists, the Borrowers shall have the right (unless such
Non-Consenting Lender grants such consent) to (x) replace such Non-Consenting
Lender by requiring such Non-Consenting Lender to assign its Revolving Credit
Loans and its Revolving Credit Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent (to the extent such consent
would be required under Section 13.6) or (y) terminate the Revolving Credit
Commitment of such Lender, repay all Obligations of the Borrowers due and owing
to such Lender relating to the Revolving Credit Loans and participations held by
such Lender as of such termination date; provided that: (a) all Obligations of
the Borrowers hereunder owing to such Non-Consenting Lender being replaced shall
be paid in full to such Non-Consenting Lender concurrently with such assignment,
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment, the
Borrowers, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 13.6.
(c)    Nothing in this Section 13.7 shall be deemed to prejudice any right or
remedy that Holdings or the Borrowers may otherwise have at law or at equity.
255

--------------------------------------------------------------------------------



13.8    Adjustments; Set-off
(a)    Except as contemplated in Section 13.6 or elsewhere herein or in any
other Credit Document, if any Lender (a “Benefited Lender”) shall (i) in its
capacity as a U.S. Revolving Credit Lender, at any time receive any payment of
all or part of its U.S. Revolving Credit Loans, or interest thereon, or the
participations in U.S. L/C Obligations and U.S. Swing Line Loans held by it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than its Pro Rata Share (or
other applicable share contemplated hereunder) compared to any such payment to
or collateral received by any other U.S. Revolving Credit Lender, if any, in
respect of such other U.S. Revolving Credit Lender’s U.S. Revolving Credit
Loans, or interest thereon or the participations in the U.S. L/C Obligations and
U.S. Swing Line Loans or (ii) in its capacity as a Foreign Revolving Credit
Lender, at any time receive any payment of all or part of its Foreign Revolving
Credit Loans, or interest thereon, or the participations in Foreign L/C
Obligations and Foreign Swing Line Loans held by it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than its Pro Rata Share (or other applicable
share contemplated hereunder) compared to any such payment to or collateral
received by any other Foreign Revolving Credit Lender, if any, in respect of
such other Foreign Revolving Credit Lender’s Foreign Revolving Credit Loans, or
interest thereon or the participations in the Foreign L/C Obligations and
Foreign Swing Line Loans, in each case of clauses (i) and (ii), such Benefited
Lender shall purchase for cash from the other applicable Lenders a participating
interest in such portion of each such other Lender’s applicable Revolving Credit
Loans, applicable participations in L/C Obligations and Swing Line Loans, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the applicable Lenders; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by Applicable
Law, each Lender shall have the right, without prior notice to Holdings, the
Borrowers, any such notice being expressly waived by Holdings, the Borrowers to
the extent permitted by Applicable Law but with the prior written consent of the
Administrative Agent, upon any amount becoming due and payable by the Borrowers
hereunder (whether at the Stated Maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final) (other than any
Excluded Account of the type described in clause (i), (ii), (vi), (vii) and
(viii) of the definition thereof), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the applicable Borrower. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such set-
256

--------------------------------------------------------------------------------



off and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.
13.9    Counterparts; Electronic Execution
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent. The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or any other Credit Document shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
13.10    Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    INTEGRATION
THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT OF PARENT BORROWER, HOLDINGS, THE OTHER BORROWERS, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS WITH RESPECT TO
THE SUBJECT MATTER HEREOF, AND (1) THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY HOLDINGS, THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, THE L/C ISSUERS OR ANY LENDER RELATIVE TO SUBJECT
MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER
CREDIT DOCUMENTS, (2) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES; PROVIDED THAT THE SYNDICATION PROVISIONS AND THE PARENT BORROWER’S
AND HOLDINGS’ CONFIDENTIALITY OBLIGATIONS IN THE COMMITMENT LETTER SHALL REMAIN
IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS THEREOF.
257

--------------------------------------------------------------------------------



13.12    GOVERNING LAW
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers
Each party hereto irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York, in
each case sitting in New York City in the Borough of Manhattan, and appellate
courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by Applicable Law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or, in the case of the
Administrative Agent, the Collateral Agent, the Lenders, the L/C Issuers and the
Swing Line Lenders, shall limit the right to sue in any other jurisdiction;
(e)    subject to the last paragraph of Section 13.5, waives, to the maximum
extent not prohibited by Applicable Law, any right it may have to claim or
recover in any legal action or proceeding referred to in this Section 13.13 any
special, exemplary, punitive or consequential damages; and
(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.
EACH FOREIGN CREDIT PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011 (TELEPHONE:
212-590-9330; FACSIMILE: 212-894-8581;
258

--------------------------------------------------------------------------------



EMAIL: NYTEAM1@WOLTERKLUWER.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND
AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY CREDIT DOCUMENT (AND THE PARENT BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT EVIDENCE OF ACCEPTANCE BY THE PROCESS
AGENT OF SUCH APPOINTMENT). NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
13.14    Acknowledgments
Each of Holdings and the Borrowers hereby acknowledge that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between Holdings and the
Borrowers, on the one hand, and the Administrative Agent, the L/C Issuer, the
Lenders and the other Agents on the other hand, and Holdings, the Borrowers and
the other Credit Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Administrative Agent and the
other Agents, is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for any of Holdings, the Borrowers, any
other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent nor any other Agent has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of Holdings, the Borrowers or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or any other Agent has advised or is currently advising
Holdings, the Borrowers, the other Credit Parties or their respective Affiliates
on other matters) and neither the Administrative Agent or other Agent has any
obligation to Holdings, the Borrowers, the other Credit Parties or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent, each other Agent and each Affiliate of
the foregoing may be engaged in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any other Agent has any
obligation to disclose any of
259

--------------------------------------------------------------------------------



such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and Holdings and the
Borrowers has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate. Holdings and the Borrowers agree not to
claim that the Administrative Agent or any other Agent has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to
Holdings, the Borrowers or any other Affiliates, in connection with the
transactions contemplated hereby or the process leading hereto.
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings and the Borrower, on the one hand, and any Lender, on
the other hand.
13.15    WAIVERS OF JURY TRIAL
HOLDINGS, THE BORROWERS, EACH AGENT AND EACH LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16    Confidentiality
The Administrative Agent, each L/C Issuer, each other Agent and each Lender
shall hold all non-public information furnished by or on behalf of Holdings, the
Borrowers or any Subsidiary of the Borrowers in connection with such Person’s
evaluation of whether to become an Agent or Lender hereunder or obtained by such
Lender, the Administrative Agent, L/C Issuer or such other Agent pursuant to the
requirements of this Agreement or in connection with any amendment, supplement,
modification or waiver or proposed amendment, supplement, modification or waiver
hereto (including any Incremental Amendment or Extension Amendment) or the other
Credit Documents (“Confidential Information”), confidential; provided that the
Administrative Agent, each L/C Issuer, each other Agent and each Lender may make
disclosure (a) as required by the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by Applicable Law, regulation or compulsory legal process (in which
case such Lender, the Administrative Agent, L/C Issuer or such other Agent shall
use commercially reasonable efforts to inform the Borrowers promptly thereof to
the extent lawfully permitted to do so (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority)), (b) to such Lender’s or the Administrative Agent’s or such L/C
Issuer’s or such other Agent’s attorneys, professional advisors, independent
auditors, trustees or Affiliates involved in the Transactions on a “need to
know” basis and who are made aware of and agree to comply with the provisions of
this Section 13.16, in each case on a confidential basis (with such Lender, the
Administrative Agent, L/C Issuer or such other Agent responsible for such
persons’ compliance with this Section 13.16), (c)
260

--------------------------------------------------------------------------------



on a confidential basis to any bona fide prospective Lender, prospective
participant or swap counterparty (in each case, other than a Disqualified
Institution or a Person who the Parent Borrower has affirmatively denied
assignment thereto in accordance with Section 13.6), (d) to the extent requested
by any bank regulatory authority having jurisdiction over a Lender or its
Affiliates (including in any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), (e) to the extent such
information: (i) becomes publicly available other than as a result of a breach
of this Section 13.16 or other confidential or fiduciary obligation owed by the
Administrative Agent, such other Agent or such Lender to the Parent Borrower or
its Affiliates or (ii) becomes available to the Administrative Agent, such other
Agent or such Lender on a non-confidential basis from a source other than
Holdings, the Parent Borrower or any Subsidiary or on behalf of Holdings, the
Parent Borrower or any Subsidiary that, to the knowledge (after due inquiry) the
Administrative Agent, such other Agent or such Lender, is not in violation of
any confidentiality obligation owed to the Parent Borrower or its Affiliates,
(f) to the extent the Parent Borrower shall have consented to such disclosure in
writing (which may include through electronic means), (g) as is necessary in
protecting and enforcing the rights of the Administrative Agent, such other
Agent or such Lender with respect to this Agreement or any other Credit
Document, (h) for purposes of establishing any defense available under
Applicable Laws, including, without limitation, establishing a “due diligence”
defense, (i) to the extent independently developed by the Administrative Agent,
such other Agent or such Lender or any Affiliates thereof without reliance on
confidential information, (j) on a confidential basis, to the rating agencies in
consultation with the Parent Borrower, (k) on a confidential basis, to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Credit Documents and (l) to ClearPar® or
any other pricing settlement provider. Each Lender, the Administrative Agent and
each other Agent agrees that it will not provide to prospective Transferees or
to any pledgee referred to in Section 13.6 or to prospective direct or indirect
contractual counterparties to any swap or derivative transactions to be entered
into in connection with or relating to Loans made hereunder any of the
Confidential Information unless such Person is advised of and agrees to be bound
by the provisions of this Section 13.16 or confidentiality provisions at least
as restrictive as those set forth in this Section 13.16.
13.17    Direct Website Communications
(a)    Holdings and the Borrowers may, at their option, provide to the
Administrative Agent any information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication (provided that such communications described in clauses (A) -
(D) will be delivered pursuant to Section 13.2, including by e-mail) that (A)
relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (B) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled
261

--------------------------------------------------------------------------------



date therefor, (C) provides notice of any Default or Event of Default under this
Agreement, or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent at an email address separately identified by the
Administrative Agent; provided that: (i) upon written request by the
Administrative Agent, Holdings or the Parent Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Parent Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents. Nothing in this Section
13.17 shall prejudice the right of Holdings, the Borrowers, the Administrative
Agent, any other Agent or any Lender to give any notice or other communication
pursuant to any Credit Document in any other manner specified in such Credit
Document.
(b)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
(c)    Holdings and the Borrowers further agree that the Agents may make the
Communications available to the Lenders by posting the Communications on
Debtdomain or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the
Agents, the L/C Issuers, the Lenders or any bona fide potential Transferee and
(ii) remains subject the confidentiality requirements set forth in Section
13.16.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
262

--------------------------------------------------------------------------------



DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. In no event shall any Agent or their Related Parties (collectively,
the “Agent Parties” and each an “Agent Party”) have any liability to Holdings,
the Borrowers, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of Holdings’, the Borrowers’ or any Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than trustees or advisors)) gross negligence, bad faith
or willful misconduct or material breach of the Credit Documents (as determined
in a final non-appealable judgment of a court of competent jurisdiction).
(e)    The Borrowers and each Lender acknowledge that certain of the Lenders may
be “public-side” Lenders (Lenders that do not wish to receive material
non-public information with respect to Holdings, the Parent Borrower, the
Subsidiaries of the Parent Borrower or their securities) and, if documents or
notices required to be delivered pursuant to the Credit Documents or otherwise
are being distributed through the Platform, any document or notice that Holdings
or the Parent Borrower has indicated contains only publicly available
information with respect to Holdings, the Parent Borrower and the Subsidiaries
of the Parent Borrower and their securities may be posted on that portion of the
Platform designated for such public-side Lenders. If Holdings or the Parent
Borrower has not indicated whether a document or notice delivered contains only
publicly available information, the Administrative Agent shall post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to Holdings, the
Parent Borrower, the Subsidiaries of the Parent Borrower and their securities.
Notwithstanding the foregoing, Holdings and the Parent Borrower shall use
commercially reasonable efforts to indicate whether any document or notice
contains only publicly available information.
13.18    USA PATRIOT Act
Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender to identify each Credit Party in accordance with the Patriot Act.,
including, without limitation, with respect to the Borrowers only, as
applicable, the Beneficial Ownership Regulation (including, for the avoidance of
doubt, any information that would result in a change to the list of beneficial
owners identified in a Beneficial Ownership Certification).
13.19    Payments Set Aside
To the extent that any payment by or on behalf of the Borrowers is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
263

--------------------------------------------------------------------------------



party, in connection with any proceeding or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
13.20    Judgment Currency
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of any Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrowers in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under Applicable Law).
13.21    Cashless Rollovers
Notwithstanding anything to the contrary contained in this Agreement or in any
other Credit Document, to the extent that any Lender extends the maturity date
of, or replaces, renews or refinances, any of its then-existing Revolving Credit
Loans by way of an Incremental Amendment or Extension Amendment or any other
amendment to this Agreement, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or any other Credit Document that such
payment be made “in Dollars”, “in immediately available funds”, “in Same Day
Funds”, “in cash” or any other similar requirement.
264

--------------------------------------------------------------------------------



13.22    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the write-down and conversion powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
13.23    Acknowledgement Regarding Any Supported QFCs
To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and
265

--------------------------------------------------------------------------------



any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Credit Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 13.23, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);


(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or


(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
13.24    13.23 Limitations on Sanctions Provisions
Notwithstanding anything set forth herein or in any other Credit Document,
Section 8.19 and any other provision in the Credit Documents relating to
Sanctions shall not be interpreted or applied to the extent that such
obligations and /or representations would violate or expose Holdings, the Parent
Borrower or any Subsidiary of the Parent Borrower or any directors, officer or
employee thereof to any liability under any anti-boycott or blocking law,
regulation or
266

--------------------------------------------------------------------------------



statute that is in force from time to time in the European Union (and/or any of
its member states) that are applicable to such Person (including EU Regulation
(EC) 2271/96 and § 7 of the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)).
The representations given and undertakings assumed by any Credit Party to any
other party resident in Germany (gebietsansässig) are made only to the extent
that any party resident in Germany (gebietsansässig) would be permitted to
receive such representations and undertakings pursuant to §7 of the AWV or any
other Applicable Law applicable to such Credit Party resident in Germany.
13.25    13.24 Joinder of German Borrowers
Notwithstanding anything set forth herein or in any other Credit Document, it is
understood and agreed that neither German Borrower is a party to this Agreement
on the Closing Date and no German Security Document or U.K. Security Document to
which any German Credit Party is required to be a party has been entered into on
the Closing Date. After the Closing Date, by (i) one or more joinder, accession
and/or confirmation agreements to this Agreement executed by the applicable
German Borrower, (ii) the execution of the German Security Documents and any
U.K. Security Document to which the applicable German Credit Party is required
to be a party, in each case as listed on Schedule 1.1(g) and (iii) the delivery
of customary legal opinions, certificates and other documents that would have
been required to be delivered by the German Credit Parties if the applicable
German Borrower became a party to this Agreement on the Closing Date, in each
case of clauses (i) - (iii), in form and substance reasonably satisfactory to
the Collateral Agent, the applicable German Borrower shall become a party hereto
and the applicable provisions under this Agreement and the other Credit
Documents shall become effective with respect to such German Borrower.
13.26    Lender ERISA Representations
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Credit Party, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions
267

--------------------------------------------------------------------------------



determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit and this Agreement,
(iii)    such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84- 14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related hereto or thereto).
SECTION 14    Foreign Credit Party Provisions
The provisions set forth in Sections 14.1 - 14.4 shall only apply to the extent
the applicable Foreign Borrower is a Borrower under this Agreement.
14.1    Canadian Credit Parties
(a)    Additional Representations. The Canadian Borrower makes the following
representations and warranties:
(i)    Each Canadian Credit Party (a) is a duly organized and validly existing
corporation or other entity in good standing (as applicable) under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is
268

--------------------------------------------------------------------------------



engaged, except as would not reasonably be expected to result in a Material
Adverse Effect, (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect and (c) is in compliance with
all Applicable Laws, except to the extent that the failure to be in compliance
would not reasonably be expected to result in a Material Adverse Effect.
(ii)    Each Canadian Credit Party has the corporate or other organizational
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Credit Documents to which it is a party. Each Canadian
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Canadian Credit Party enforceable in accordance with its
terms, subject to the applicable Foreign Legal Reservations and Foreign
Perfection Requirements and the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).
(iii)    Neither the execution, delivery or performance by any Canadian Credit
Party of the Credit Documents to which it is a party nor the compliance with the
terms and provisions thereof nor the consummation of the financing transactions
contemplated hereby and thereby will violate any provision of the Organizational
Documents of such Canadian Credit Party.
(iv)    For the purposes of the Insolvency Regulation, except as set forth on
Schedule 14.1, no Canadian Credit Party (to the extent such Canadian Credit
Party is subject to the Insolvency Regulation) has a centre of main interest
other than as situated in its jurisdiction of incorporation.
(v)    Subject to the qualifications set forth in Section 6.2, with respect to
each Canadian Credit Party, the Canadian Security Documents, taken as a whole,
are effective to create in favor of the Collateral Agent, for the benefit of the
Foreign Secured Parties, a legal, valid and enforceable first priority security
interest (subject to Liens permitted hereunder) in the Collateral described
therein, in each case, to the extent required under the Canadian Security
Documents, the enforceability of which is subject to the applicable Foreign
Legal Reservations and Foreign Perfection Requirements and the applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. In the
case of (i) the Stock described in the Canadian Security Agreement that is in
the form of securities represented by stock certificates or otherwise
constituting certificated securities (as defined in the PPSA), when certificates
representing such Stock are delivered to the Collateral Agent
269

--------------------------------------------------------------------------------



along with instruments of transfer in blank or endorsed to the Collateral Agent,
and (ii) all other Collateral constituting personal property described in the
Canadian Security Agreement, when financing statements, intellectual property
security agreements and other required filings, recordings, agreements and
actions in appropriate form are executed and delivered, performed, recorded or
filed in the appropriate offices, as the case may be, the Collateral Agent, for
the benefit of the applicable Foreign Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Canadian Credit Parties in all Collateral that may be perfected by filing,
recording or registering a financing statement, an intellectual property
security agreement or analogous document (to the extent such Liens may be
perfected by possession of the certificated securities (as defined in the PPSA)
by the Collateral Agent or such filings, agreements or other actions or
perfection is otherwise required by the terms of any Credit Document), in each
case, to the extent required under the Canadian Security Documents, as security
for the Foreign Obligations, in each case prior and superior in right to any
other Lien (except, in the case of Liens permitted hereunder).
(vi)    As of the Closing Date, (x) Schedule 14.1(a) lists all of the Canadian
Pension Plans and (y) none of the Canadian Pension Plans is a Canadian Defined
Benefit Plan. Except where the non-registration, non-payment or termination
would not reasonably be expected to have a Material Adverse Effect, (i) the
Canadian Pension Plans are duly registered under the Income Tax Act (Canada), as
amended from time to time and all other Applicable Laws which require
registration, (ii) all employer and employee payments, contributions or premiums
to be remitted, paid to or in respect of each Canadian Pension Plan have been
paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all Applicable Laws and (iii) there has been no termination of any
Canadian Pension Plan, and to the knowledge of the Canadian Credit Parties, no
facts or circumstances have occurred or existed that would result, or be
reasonably anticipated to result, in the declaration of a termination of any
Canadian Pension Plan by any Governmental Authority under Applicable Law.
(vii)    As used herein, the following capitalized terms shall have the meanings
set forth below:
“Canadian Defined Benefit Plan” shall mean any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(l) of the
Income Tax Act (Canada), as amended from time to time.
“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law which is maintained or contributed to
by, or to which there is or may be an obligation to contribute, in each case by
any Canadian Credit Party in respect of its employees or former employees, but
does not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec, or any other
pension plan maintained by any government of any other province or territory of
Canada, respectively.
270

--------------------------------------------------------------------------------



(b)    Net Payments in Respect of Credit Extensions to the Canadian Borrower
(i)    In this provision “Canadian Indemnified Taxes” shall mean Indemnified
Taxes; provided, for this purpose, that paragraph (c) of the definition of
“Excluded Taxes” shall be replaced with the following:
“(c) any Canadian federal withholding Tax that is imposed on amounts payable to
or for the account of any Agent or Lender: (i) under the law in effect at the
time such Agent or Lender becomes a party to this Agreement (or designates a new
Lending Office other than a new Lending Office designated at the request of the
Canadian Borrower pursuant to Section 13.7(a)); provided that this clause (c)(i)
shall not apply to the extent that the indemnity payments or additional amounts
any Lender would be entitled to receive (without regard to this clause (c)(i))
do not exceed the indemnity payment or additional amounts that the person making
the assignment, participation or transfer to such Lender (or designation of a
new Lending Office by such Lender) would have been entitled to receive pursuant
to Section 5.4 immediately before such assignment, participation, transfer or
change in Lending Office in the absence of such assignment, participation,
transfer or change in Lending Office (it being understood and agreed, for the
avoidance of doubt, that any withholding Tax imposed on a Lender as a result of
a Change in Law occurring after the time such Lender became a party to this
Agreement (or designates a new Lending Office) shall not be an Excluded Tax
under this clause (c)(i); and (ii) as a consequence of such Agent or Lender not
dealing at arm’s length (within the meaning of the Income Tax Act (Canada)) with
a Credit Party at the time of such amount is paid.”
(ii)    The provisions of Section 5.4 are hereby incorporated by reference and
shall apply with respect to any payments in connection with any Loan or other
Credit Extension to the Canadian Borrower, and all payments by any Canadian
Guarantor; provided that, for purposes of this provision (ii): (x) all
references in Section 5.4 to the Parent Borrower shall be deemed to refer to the
Canadian Borrower, (y) all references in Section 5.4 to U.S. Guarantors shall be
deemed to refer to Canadian Guarantors, and (z) all references in Section 5.4 to
Indemnified Taxes shall be deemed to refer to Canadian Indemnified Taxes.
(c)    Additional Agreements
(i)    Quebec Security. Each of the parties hereto (including each Lender,
acting for itself and on behalf of each of its Affiliates that are or become
Foreign Secured Parties from time to time) confirms the appointment and
designation of the Administrative Agent as the hypothecary representative for
the present and future Foreign Secured Parties (in such capacity, the
“Representative”), as contemplated by Article 2692 of the Civil Code of Québec,
for the purposes of holding any security granted by the
271

--------------------------------------------------------------------------------



Foreign Credit Parties or any one of them pursuant to the laws of the Province
of Quebec. The execution by the Representative prior to the date hereof of any
document creating or evidencing any such security for the benefit of any of the
Foreign Secured Parties is hereby ratified and confirmed. Each future Foreign
Secured Party, whether a Lender or a holder of any Foreign Obligation, shall be
deemed to have ratified and confirmed (for itself and on behalf of each of its
Affiliates that are or become Foreign Secured Parties from time to time) the
appointment of the Administrative Agent as the Representative. The
Representative shall (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted hereunder, all
rights and remedies given to the Representative pursuant to any hypothec,
pledge, applicable law or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent, mutatis mutandis,
including all such provisions with respect to the liability or responsibility to
an indemnification by the Foreign Secured Parties, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec or
pledge on such terms and conditions as it may determine from time to time. The
substitution or replacement of the Administrative Agent pursuant to the
provisions hereof shall also constitute the substitution or replacement of the
Representative. The new Representative, without further act, shall then be
vested and have all the rights, powers and authorities granted to the
Representative hereunder and shall be subject in all respects to the terms,
conditions and provisions hereof, to the same extent as if originally acting as
Representative hereunder. Notwithstanding the provisions of Section 32 of An Act
respecting the special powers of legal persons (Quebec), the Administrative
Agent may acquire and be the holder of any bond or debenture issued by any
Foreign Credit Party.
(ii)    For purposes of any assets, liabilities or entities located in the
Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of this Agreement and the other Credit Documents
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
be deemed to include “movable property”, (b) “real property” shall be deemed to
include “immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim”, “reservation of ownership” and a
“resolutory clause”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall be deemed to include a reference to an “opposable” or
“set up” hypothec as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary”, (k)
“construction liens” shall be deemed to include “legal hypothecs in favor of
persons having taken part in the construction or renovation of an immovable”,
(l) “joint and several” shall be deemed to include “solidary”, (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
272

--------------------------------------------------------------------------------



fault”, (n) “beneficial ownership” shall be deemed to include “ownership”, (o)
“legal title” shall be deemed to include “holding title on behalf of an owner as
mandatary or prête-nom”, (p) “easement” shall be deemed to include “servitude”,
(q) “priority” shall be deemed to include “rank” or “prior claim”, as
applicable, (r) “survey” shall be deemed to include “certificate of location and
plan”, (s) “state” shall be deemed to include “province”, (t) “fee simple title”
shall be deemed to include “ownership” (including ownership under a right of
superficies), (u) “ground lease” shall be deemed to include “emphyteusis” or a
“lease with a right of superficies”, as applicable, (v) “leasehold interest”
shall be deemed to include “a valid lease”, and (w) “lease” shall be deemed to
include a “leasing contract”.
(iii)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Credit Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Credit Party in respect of the
Foreign Obligations pursuant to this Agreement and the other Credit Documents
shall be governed by the laws of any province or territory of Canada or the
federal laws of Canada, in no event shall the aggregate “interest” (as defined
in Section 347 of the Criminal Code (Canada), R.S.C. 1985, c. C-46, as the same
shall be amended, replaced or re-enacted from time to time, “Section 347”)
payable by the Canadian Credit Parties to the Agents or any Lender under this
Agreement or any other Credit Document exceed the effective annual rate of
interest on the “credit advanced” (as defined in Section 347) under this
Agreement or such other Credit Document lawfully permitted under Section 347
and, if any payment, collection or demand pursuant to this Agreement or any
other Credit Document in respect of “interest” (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Credit Parties and the amount of such
payment or collection shall be refunded by the relevant Agents and Lenders to
the applicable Canadian Credit Parties. For the purposes of this Agreement and
each other Credit Document to which the Canadian Credit Parties are a party, the
effective annual rate of interest payable by the Canadian Credit Parties shall
be determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Credit Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary.
(iv)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Credit Parties only:
(A)    whenever any interest or fee payable by the Canadian Credit Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case
273

--------------------------------------------------------------------------------



may be, (y) multiplied by the actual number of days in the calendar year in
which such rate is to be ascertained and (z) divided by 360 or 365, as the case
may be; and
(B)    all calculations of interest payable by the Canadian Credit Parties under
this Agreement or any other Credit Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
(C)    The parties hereto acknowledge that there is a material difference
between the stated nominal interest rates and the effective yearly rates of
interest and that they are capable of making the calculations required to
determine such effective yearly rates of interest.
(v)    The Canadian Borrower shall, and shall cause the other Canadian Credit
Parties:
(A)    Promptly after an Authorized Officer of any Canadian Credit Party obtains
knowledge thereof, furnish the Administrative Agent written notice of any
litigation or proceeding commenced against any such Canadian Credit Party or of
any governmental investigation that is instituted against such Canadian Credit
Party, in each case, in respect of any Canadian Pension Plan, its fiduciaries or
its assets, which litigation, proceeding or investigation would reasonably be
expected to have a Material Adverse Effect.
(B)    Remit or pay all employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan by
each such Canadian Credit Party and each Subsidiary of each such Canadian Credit
Party in a timely fashion in accordance with the terms thereof, any funding
agreements and all Applicable Laws, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
(C)    Deliver to the Administrative Agent, (i) if requested by the
Administrative Agent in writing copies of each annual and other return, report
or valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority and (ii) notification within 30 days of
commencement of participation in a Canadian Pension Plan and notification of any
voluntary or involuntary termination of a Canadian Pension Plan within 30 days
of the later of the effective date of termination or date on which termination
is declared, except where in this clause (ii) such commencement or termination
would not reasonably be expected to have a Material Adverse Effect.
(vi)    No Canadian Credit Party shall, directly or indirectly, (a) in each
case, other than by virtue of a transaction permitted by clause (b) below,
establish, contribute to or assume an obligation with respect to any Canadian
Defined Benefit Plan, or (b)(i) acquire an interest in any Person if such Person
sponsors, maintains or
274

--------------------------------------------------------------------------------



contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained or contributed to a Canadian Defined
Benefit Plan, in each case if such acquisition would reasonably be expected to
result in a Material Adverse Effect or (ii) without the consent of the
Administrative Agent (which shall not be unreasonably withheld or delayed),
cause or allow any Person described in clause (b)(i) above to become, or to
merge, amalgamate, or consolidate with, a Credit Party.
(vii)    Canadian AML.
(A)    Each Canadian Credit Party acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), the Criminal Code
(Canada) and the United Nations Act (Canada), including the Regulations
Implementing the United Nations Resolutions on the Suppression of Terrorism
(Canada) and the United Nations Al-Qaida and Taliban Regulations (Canada)
promulgated under the United Nations Act (Canada), and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any rules, regulations, directives, guidelines or orders thereunder, “CAML”),
the Lenders and the Administrative Agent may be required to obtain, verify and
record information regarding each Canadian Credit Party, its directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of each Canadian Credit Party, and the transactions contemplated hereby.
Each Canadian Credit Party shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Administrative Agent, or any prospective assign
or participant of a Lender or the Administrative Agent, in order to comply with
any applicable CAML, whether now or hereafter in existence.
(B)    If the Administrative Agent has ascertained the identity of each Canadian
Credit Party or any authorized signatories of each Canadian Credit Party for the
purposes of applicable CAML, then the Administrative Agent:
i.     shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable CAML
legislation; and
ii. shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
(C)    Notwithstanding clause (B) and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of each Canadian Credit Party or any
authorized signatories of each Canadian Credit Party on behalf of any Lender, or
to confirm the
275

--------------------------------------------------------------------------------



completeness or accuracy of any information it obtains from each Canadian Credit
Party or any such authorized signatory in doing so.
14.2    German Credit Parties
(a)    Additional Representations. Each German Borrower makes the following
representations and warranties:
(i)    Each German Credit Party (a) is a duly organized and validly existing
corporation or other entity under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged, except as would not reasonably be expected to result in a Material
Adverse Effect, (b) has duly qualified and is authorized to do business in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect and (c) is in compliance with all Applicable Laws, except to the
extent that the failure to be in compliance would not reasonably be expected to
result in a Material Adverse Effect.
(ii)    Each German Credit Party has the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party. Each German Credit Party has
duly executed and delivered each Credit Document to which it is a party and each
such Credit Document constitutes the legal, valid and binding obligation of such
German Credit Party enforceable in accordance with its terms, subject in each
case to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law) and any applicable Foreign Legal Reservations and Foreign
Perfection Requirements.
(iii)    Neither the execution, delivery or performance by any German Credit
Party of the Credit Documents to which it is a party nor the compliance with the
terms and provisions thereof nor the consummation of the financing transactions
contemplated hereby and thereby will violate any provision of the Organizational
Documents of such German Credit Party.
(iv)    For the purposes of the Insolvency Regulation, except as set forth on
Schedule 14.1, the centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) of each German Credit Party is situated in
Germany, and it has no “establishment” (as that term is used in Article 2(10) of
the Insolvency Regulation) in any other jurisdiction.
(v)    With respect to each German Credit Party, the German Security Documents,
are effective to create in favor of the Collateral Agent, for the benefit of the
276

--------------------------------------------------------------------------------



Secured Parties, a legal, valid and enforceable first priority security interest
(subject to Liens permitted hereunder) in the German Security (as defined below)
described therein, the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of law, any legal
reservations and perfection requirements.
(b)    Net Payments in Respect of Credit Extensions to the German Borrowers
(i)    Tax gross-up
(A)    Any German Borrower or any other German Credit Party shall make all
payments to be made by it without any Tax Deduction unless required by law. Any
German Borrower shall promptly upon becoming aware that a German Credit Party
must make a Tax Deduction, notify the Administrative Agent accordingly.
(B)    If a Tax Deduction is required by law to be made by a German Credit
Party, the amount of the payment due from that German Credit Party shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.
(C)    A payment shall not be increased under paragraph (b)(i)(B) above by
reason of a Tax Deduction on account of Taxes imposed by Germany, (x) if on the
date on which the payment falls due, the payment could have been made to the
relevant Lender without a Tax Deduction if the Lender had been a German
Qualifying Lender, but on that date that Lender is not or has ceased to be a
German Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or German Treaty or any published
practice or published concession of any relevant taxing authority, or (ii) the
relevant Lender is a German Qualifying Lender and the relevant German Credit
Party making the payment is able to demonstrate that the payment could have been
made to the Lender without a Tax Deduction had that Lender complied with its
obligations under paragraph b)(i)(D).
(D)    A Lender and each German Credit Party which makes a payment to which that
Lender is entitled, shall cooperate in completing or assisting with the
completion of any procedural formalities necessary for that German Credit Party
to obtain authorization to make that payment without a Tax Deduction and
maintain that authorization where an authorization expires or otherwise ceases
to have effect.
(E)    If a German Credit Party is required to make a Tax Deduction, that German
Credit Party shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.
277

--------------------------------------------------------------------------------



(F)    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, a German Credit Party making
that Tax Deduction shall deliver to the Administrative Agent for the benefit of
the Lender entitled to the payment evidence reasonably satisfactory to that
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.
(G)    If a German Credit Party makes a Tax Payment and the relevant Lender
determines, acting reasonably and in good faith, that it has obtained and
utilized a Tax Credit or other similar Tax benefit which is attributable to that
Tax Payment (or an increased payment of which that Tax Payment forms part), that
Lender shall pay to the relevant German Credit Party such amount as that Lender
determines, acting reasonably and in good faith, will leave that Lender (after
that payment) in the same after-Tax position as it would have been in if the Tax
Payment had not been made by that German Credit Party.
(H)    Each Lender which becomes a party to this Agreement after the date of
this Agreement as a Lender under a Loan made available to a German Borrower
shall indicate in the relevant Assignment and Assumption or other document
executed in connection with becoming a Lender whether it is (x) not a German
Qualifying Lender, (y) a German Qualifying Lender (other than a German Treaty
Lender), or (z) a German Treaty Lender. If a Lender which becomes a party to
this Agreement after the date of this Agreement fails to indicate its status in
accordance with this Section 14.2(b)(i)(H) then such Lender shall be treated for
the purposes of this Agreement as if it is not a German Qualifying Lender until
such time as it notifies the Administrative Agent which category applies.
(I)    As used herein, the following capitalized terms shall have the meanings
set forth below:
“German Qualifying Lender” means, in respect of a payment by or in respect of a
German Borrower, a Lender which is beneficially entitled to interest payable to
that Lender in respect of an advance under an Agreement or any payment under a
Credit Document and is: (x) a lending through a Facility Office in Germany; or
(y) a German Treaty Lender.
“Facility Office” means: (x) in respect of a Lender, the office or offices
notified by that Lender to the Administrative Agent in writing on or before the
date it becomes a Lender or the (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement; or (y) in respect of any other
party to this Agreement which is not a Credit Party, the office in the
jurisdiction in which it is resident for tax purposes.
278

--------------------------------------------------------------------------------



“German Treaty Lender” means, in relation to a payment of interest by or in
respect of a German Borrower under a Credit Document, a Lender which (x) is
treated as a resident of a Treaty State for the purposes of the Treaty, and (y)
does not carry on a business in Germany through a permanent establishment with
which that Lender’s participation in a Loan is effectively connected; and (z)
fulfils any other conditions which must be fulfilled under the Treaty and the
laws of Germany by residents of that Treaty State for such residents to obtain
full exemption from taxation on interest in Germany (including the completion of
any necessary procedural formalities.
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.
“Tax Deduction” means a deduction or withholding from a payment under any Credit
Document for and on account of any Taxes.
“Tax Payment” means in relation to any German Credit Party, either the increase
in a payment made by that German Credit Party to a Lender under Section
14.2(b)(i) or a payment under Section 14.2(b)(ii).
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Germany which makes provision for full exemption from tax imposed
by Germany on interest.
(ii)    Tax indemnity
(A)    Each German Borrower shall (within three Business Days of demand by the
Administrative Agent) pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines will be or has been (directly or indirectly)
suffered for or on account of Taxes by that Lender in respect of any payment by
or on account of any obligation of any German Credit Party under any Credit
Document.
(B)    Paragraph (ii)(A) above shall not apply:
    (x) with respect to any Taxes assessed on a Lender
         (aa) under the law of the jurisdiction in which such Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Lender is treated as resident for tax purposes; or
279

--------------------------------------------------------------------------------



         (bb) under the law of the jurisdiction in which such Lender is located
in respect of amounts received or receivable in that jurisdiction
    if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or
     (y) to the extent a loss, liability or cost:
         (aa) is compensated for by an increased payment under Section
14.2(b)(i) (Tax gross-up); or
         (bb) would have been compensated for by an increased payment under
Section 14.2(b)(i) (Tax gross-up) but was not so compensated solely because one
of the exclusions in Section 14.2(b)(i) (Tax gross-up) applied.
(C)    A Lender making, or intending to make a claim under this Section
14.2(b)(ii)(A) above shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the relevant German Borrower. A Lender shall,
on receiving a payment from a German Borrower under this clause 14.2(b)(ii),
notify the Administrative Agent.
(c)    Additional Agreements
(i)    For the purposes of the Insolvency Regulation, except as set forth on
Schedule 14.1, (i) the centre of main interest (as that term is used in Article
3(1) of the Insolvency Regulation) of each German Credit Party is situated in
Germany, and it has no “establishment” (as that term is used in Article 2(10) of
the Insolvency Regulation) in any other jurisdiction and (ii) no Foreign Credit
Party (to the extent such Foreign Credit Party is subject to the Insolvency
Regulation) has a centre of main interest other than as situated in its
jurisdiction of incorporation.
(ii)    For the purposes of any Collateral that is governed by German law (the
“German Security”), the following additional provisions shall apply, in addition
to the provisions otherwise set out hereunder or in any other Credit Document:
(A)    Each Foreign Secured Party appoints the Collateral Agent as its agent and
attorney (Stellvertreter) under or in connection with any German Security
Document. The Collateral Agent accepts its appointment. Without limiting any
other authorization granted hereunder or under any other provision set out in
any Credit Document or otherwise, the Collateral Agent shall in particular be
entitled to enter into any German law governed pledge agreement in its own name
as well as in the name of each Foreign Secured Party. For such purposes, each of
the other Foreign Secured Parties releases the Collateral Agent from the
restrictions imposed by Section 181 of the
280

--------------------------------------------------------------------------------



German Civil Code (Bürgerliches Gesetzbuch) and any corresponding restriction
set forth in other applicable jurisdictions, in each case, to the extent legally
possible. Each Foreign Secured Party which is barred by its constitutional
documents or by-laws from granting such relief shall notify the Collateral Agent
accordingly.
(B)    The Collateral Agent shall in case of German Security which is assigned
(Sicherungsabtretung) or transferred as security (Sicherungsübereignung) or
otherwise transferred under a non-accessory security right (nichtakzessorische
Sicherheit) to it, hold, administer and, as the case may be, enforce or release
such German Security in its own name, but for the account of the Foreign Secured
Parties.
(C)    In the case of German Security constituted by accessory security interest
(akzessorische Sicherheit) created by way of pledge or other accessory
instruments, the Collateral Agent shall hold (with regard to its own rights
under the Section 14.2), administer and, as the case may be, enforce or release
such German Security in its own name and, subject to the exercise of the
authority conferred to pursuant to (A) above, on behalf of the Foreign Secured
Parties.
(D)    Each Foreign Secured Party hereby authorizes and instructs the Collateral
Agent (with the right of sub delegation) to enter into any documents evidencing
German Security and to make and accept all declarations and take all actions as
it considers necessary or useful in connection with any German Security on
behalf of the Foreign Secured Parties (other than the Collateral Agent). The
Collateral Agent shall further be entitled to rescind, release, amend and/or
execute new and different documents securing the German Security.
(E)    Each Foreign Secured Party (other than the Collateral Agent) authorizes
the Collateral Agent (whether or not by or through employees or agents) (i) to
exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Collateral Agent under the Credit Documents
relating the German Security together with such powers and discretions as are
reasonably incidental thereto; and (ii) to take such action on its behalf as may
from time to time be authorized under or in accordance with the Credit Documents
relating to the German Security.
(F)    The Foreign Secured Parties and the Collateral Agent agree that all
rights and claims constituted by the abstract acknowledgment of indebtedness
pursuant to Section 14.5 (Parallel Debt) and all proceeds held by the Collateral
Agent pursuant to or in connection with such Parallel Debt are held by the
Collateral Agent with effect from the date of such Parallel Debt for the benefit
of the Foreign Secured Parties and will be administered in accordance with the
Credit Documents relating to any Foreign Obligations.
(G)    Each Foreign Secured Party hereby ratifies and approves all acts and
declarations previously done by the Collateral Agent on such Foreign Secured
Party’s behalf (including, for the avoidance of doubt the declarations made by
the Collateral Agent as representative without power of attorney (Vertreter ohne
281

--------------------------------------------------------------------------------



Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Foreign Secured Party as future pledgee or
otherwise).
(d)    German Limitation Language
(i)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, if and to the extent that any managing director
(Geschäftsführer) of a German Security Provider (or, in case of a GmbH & Co. KG,
of its general partner) demonstrates in writing to the Administrative Agent by
way of providing a certificate accompanied with background information
satisfactory to the Administrative Agent acting reasonably that payment under a
Cross- and Upstream Liability Obligation were to cause personal liability of
such managing director based on mandatory restrictions imposed by German law
relating to up-stream and cross-stream guarantees and/or collateral and/or
payment, the Administrative Agent shall only be entitled to demand payment under
the Cross- and Upstream Liability Obligation from the relevant German Security
Provider up to the amount at which no such personal liability (as demonstrated
by the managing director) would occur. In the event that the Administrative
Agent is so restricted in demanding payment pursuant to this section, the
relevant German Security Provider shall take all reasonable measures to mitigate
the effect of such limitation and inform the Administrative Agent of any such
measures accordingly. The German Security Provider shall at any time, upon the
Administrative Agent’s reasonable request, provide the Administrative Agent with
further and updated evidence showing whether and to which extent its financial
condition has improved. The Administrative Agent shall at all times remain
entitled acting reasonably to make further demands under the Cross- and Upstream
Liability Obligation as and when the financial condition of the relevant German
Security Provider improves. The Foreign Secured Parties hereby authorize the
Administrative Agent to rely on the information provided by the relevant German
Security Provider.
(ii)    Any evidence relating to financial information delivered by the relevant
German Security Provider in connection with clause (i) above shall be prepared
in accordance with the provisions of the German Commercial Code
(Handelsgesetzbuch, “HGB”) consistently applied by the relevant German Security
Provider (or in case of a GmbH & Co. KG, by its general partner) in preparing
its unconsolidated balance sheets (Jahresabschluss) according to Section 42 of
the German Limited Liability Companies Act (Gesetz betreffend die Gesellschaften
mit beschränkter Haftung), Sections 242, 264 HGB in the previous years, save
that
(A) loans provided to the relevant German Security Provider by the Parent
Borrower or any of its Subsidiaries shall be disregarded, if and to the extent
that such loans are subordinated or are considered subordinated by law or by
contract at least to the rank pursuant to section 39 (1) No. 5 InsO; provided in
each case that either
a.    the German Security Provider (x) has, as consequence of enforcement of the
Guarantee Obligations of that German Security Provider, a
282

--------------------------------------------------------------------------------



reimbursement claim against the relevant lender which can be set off and (y) is
entitled to set off this reimbursement claim with the repayment claim under such
loan, or
b.    a waiver (Erlass) of such loans granted to the relevant German Security
Provider (x) would be permitted under the Credit Documents and (y) would not
result in personal liability of the directors of that lender or of any other
affiliated company in case of a breach of capital maintenance rules under
Section 30 GmbHG or any similar provision of any other jurisdiction applicable
to it,
and further provided that in the case of clause a. and/or clause b. above such
set-off or waiver (Erlass) is (factually) possible and achievable and
permissible under Applicable Law (e.g. the relevant lender is itself in
administration or cannot dispose of the relevant receivable because it is
subject to security); and
(B) loans or other contractual liabilities incurred by the relevant German
Security Provider in breach of this Agreement or any other Credit Document shall
not be taken into account as liabilities.
(iii)    The parties acknowledge and agree that the management of the relevant
German Security Provider must at all times remain protected from personal
liability, in particular based on breach of mandatory restrictions imposed by
German law relating to up-stream and cross-stream guarantees and/or collateral
and/or payments. Therefore, the parties agree, in particular with a view to
uncertainty as regards the point in time which is relevant for the determination
of free assets and therefore, whether such personal liability may be inferred,
based on recent decisions of the German Supreme Court, to amend, re-negotiate
(but also including potential deletion if no longer required) and / or adjust
the foregoing paragraphs (i) and (ii) as appropriate for such purpose.
(iv)    In addition to the above, it is agreed and acknowledged that payments
and enforcement steps (each a “Payment”) in respect of the intra-group
liabilities may be made, accepted and/or taken with respect to intra-group
liabilities owed to an intra-group lender incorporated in Germany as a limited
liability company or a limited partnership (in each case a “German Intra-Group
Lender”) if and to the extent that such Payment is required for the avoidance of
personal (criminal or civil) liability of the managing directors
(Geschäftsführer) of the relevant German Intra -Group Lender (or its general
partner, as the case may be) in connection with any breach of obligations under
section 30 GmbHG.
(v)    Definitions:
(A)    “German Security Provider” shall mean any Credit Party incorporated under
the laws of Germany in the legal form of a limited liability company
(Gesellschaft mit beschränkter Haftung) or a limited partnership with a limited
liability company as its general partner (“GmbH & Co. KG”).
283

--------------------------------------------------------------------------------



(B)    “Cross- and Upstream Liability Obligations” shall mean any guarantee,
security interest and indemnity or joint and several liability which secures any
obligations owed by any other Credit Party who is an affiliated company
(verbundenes Unternehmen) within the meaning of Section 15 German Stock
Corporation Act (Aktiengesetz) (in each case other than a direct or indirect
Subsidiary of such German Security Provider). For the avoidance of doubt, any
guarantee and indemnity or joint and several liability which secures any
obligations owed in respect of (x) loans to the extent they are on-lent to the
relevant German Security Provider or any of its direct or indirect Subsidiaries
and such amount is not repaid or (y) bank guarantees, letters of credit or any
other financial or monetary instrument issued for the benefit of any of the
creditors of the relevant German Security Provider or any of its direct or
indirect Subsidiaries shall not constitute Cross- and Upstream Liability
Obligations.
14.3    Irish Credit Parties
(a)    Additional Representations. The Irish Borrower makes the following
representations and warranties:
(i)    Each Irish Credit Party (a) is a duly incorporated and validly existing
corporation or other entity in good standing (as applicable) under the laws of
the jurisdiction of its incorporation and has the corporate or other power and
authority to own its property and assets and to transact the business in which
it is engaged, except as would not reasonably be expected to result in a
Material Adverse Effect, (b) has duly qualified and is authorized to do business
and is in good standing (if applicable) in all jurisdictions where it is
required to be so qualified, except where the failure to be so qualified would
not reasonably be expected to result in a Material Adverse Effect and (c) is in
compliance with all Applicable Laws, except to the extent that the failure to be
in compliance would not reasonably be expected to result in a Material Adverse
Effect.
(ii)    Each Irish Credit Party has the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
shareholder or other organizational action to authorize the execution, delivery
and performance of the Credit Documents to which it is a party. Each Irish
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Irish Credit Party enforceable in accordance with its terms,
subject to the applicable Foreign Legal Reservations and Foreign Perfection
Requirements and the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).
(iii)    Neither the execution, delivery or performance by any Irish Credit
Party of the Credit Documents to which it is a party nor the compliance with the
terms and provisions thereof nor the consummation of the financing transactions
contemplated
284

--------------------------------------------------------------------------------



hereby and thereby will violate any provision of the Organizational Documents of
such Irish Credit Party.
(iv)    For the purposes of the Insolvency Regulation, except as set forth on
Schedule 14.1, the centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) of each Irish Credit Party is situated in Ireland,
and it has no “establishment” (as that term is used in Article 2(10) of the
Insolvency Regulation) in any other jurisdiction.
(v)    Each Foreign Credit Party is a member of the same group of companies
consisting of a holding company and its subsidiaries (each within the meaning of
Section 8 of the Companies Act 2014 of Ireland) for the purposes of section 243
of the Companies Act 2014 of Ireland.
(vi)    No Foreign Credit Party which is a party to an Irish Security Document
or has otherwise created a Lien over any asset situate in Ireland pursuant to an
Irish Security Document is a “relevant external company” within the meaning of
the Companies Act 2014 of Ireland.
(b)    Net Payments in Respect of Credit Extensions to the Irish Borrower
(i)    The Irish Borrower shall make all payments to be made by it without any
deduction or withholding of any taxes unless required by law. The Irish Borrower
shall promptly upon becoming aware that it must make a deduction or withholding
of any taxes, notify the Administrative Agent accordingly.
(ii)    If a deduction or withholding of any taxes is required by law to be made
by the Irish Borrower, the amount of the payment due from the Irish Borrower
shall be increased to an amount which (after making a deduction or withholding
of any taxes) leaves an amount equal to the payment which would have been due if
no deduction or withholding of any taxes, had been required.
(iii)    A payment shall not be increased under paragraph (ii) above by reason
of a deduction or withholding of any taxes imposed by Ireland, if on the date on
which the payment falls due, the payment could have been made to the relevant
Lender without a Tax Deduction if the Lender had been an Irish Qualifying
Lender, but on that date that Lender is not or has ceased to be an Irish
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Irish Treaty or any published practice or published
concession of any relevant taxing authority; or (B) the relevant Lender is an
Irish Qualifying Lender solely on account of being an Irish Treaty Lender and
the Irish Borrower making the payment is able to demonstrate that the payment
could have been made to the Lender without deduction or withholding had that
Lender complied with is obligations under Section 14.3(b)(vi)(D) below.
285

--------------------------------------------------------------------------------



(iv)    If the Irish Borrower is required to make a deduction or withholding of
any taxes, that Irish Borrower shall make that deduction or withholding of any
taxes and any payment required in connection with that deduction or withholding
of any taxes within the time allowed and in the minimum amount required by law.
(v)    Within thirty days of making either a deduction or withholding of any
taxes or any payment required in connection with a deduction or withholding of
any taxes, the Irish Borrower making that deduction or withholding of any taxes
shall deliver to the Administrative Agent entitled to the payment evidence
reasonably satisfactory to the Administrative Agent that a deduction or
withholding of any taxes has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.
(vi)    (A)    Each Lender on or prior to the date it becomes a party hereto,
shall inform the Administrative Agent whether it is an Irish Qualifying Lender
by completing and providing to the Administrative Agent an Irish Qualifying
Lender Confirmation. Each Lender shall upon reasonable written request from the
Irish Borrower or the Administrative Agent, provide an updated Irish Qualifying
Lender Confirmation.
(A)    If a Lender fails to provide an Irish Qualifying Lender Confirmation in
accordance with Section 14.3(b)(vi)(A) above then that Lender shall be treated
for the purposes of the Agreement (including by the Irish Borrower) as if it is
not an Irish Qualifying Lender until such time as it notifies the Irish Borrower
which category applies.
(B)    Each Lender upon reasonable written request from the Irish Borrower from
time to time shall, if applicable, provide such information as may be required
to enable the Irish Borrower to comply with the provision of Sections 891A,
891E, 891F and 891G of the Taxes Act (and any regulations made thereunder).
(C)    A Lender that is an Irish Qualifying Lender solely on account of being an
Irish Treaty Lender and the Irish Borrower which makes a payment to which that
Irish Treaty Lender is entitled, shall co-operate in completing any procedural
formalities necessary for that Lender obtain authorization to make that payment
without any deduction or withholding of any Tax imposed by Ireland.
As used herein, the following capitalized terms shall have the meanings set
forth below:
“Irish Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under an Agreement or
any Credit Document and is:
286

--------------------------------------------------------------------------------



(a)    a bank within the meaning of section 246 of the Irish Taxes Act which is
carrying on a bona fide banking business in Ireland for the purposes of section
246(3)(a) of the Irish Taxes Act and whose Lending Office is located in Ireland;
or
(b)    (i) a body corporate that is resident for the purposes of tax in a member
state of the European Communities (other than Ireland) or in a territory with
which Ireland has an Irish Treaty that is in effect by virtue of section 826(1)
of the Irish Taxes Act or in a territory with which Ireland has signed an Irish
Treaty which will come into effect once all the ratification procedures set out
in section 826(1) of the Irish Taxes Act have been completed (residence for
these purposes to be determined in accordance with the laws of the territory of
which the Lender claims to be resident) where that member state or territory
imposes a tax that generally applies to interest receivable in that member state
or territory by companies from sources outside that member state or territory;
or (ii) a company where interest payable in respect of an advance: (A) is
exempted from the charge to income tax under a double taxation agreement having
force of law under the procedures set out in section 826(1) of the Irish Taxes
Act; or (B) would be exempted from the charge to Irish income tax under a an
Irish Treaty entered into on or before the payment date of that interest if that
Irish Treaty had the force of law under the provisions set out in section 826(1)
of the Irish Taxes Act at that date; (iii) a United States of America (“U.S.”)
company, provided the U.S. company is incorporated in the U.S. and taxed in the
U.S. on its worldwide income; or (iv) or a U.S. Limited Liability Company
(“LLC”), provided the ultimate recipients of the interest would, if they were
themselves lenders, be Irish Qualifying Lenders within paragraph (b)(i) or
(b)(ii) or (b)(iii) of this definition and the business conducted through the
LLC is so structured for market reasons and not for tax avoidance purposes;
provided in each case at (i), (ii), (iii) or (iv) the Lender is not carrying on
a trade or business in Ireland through an agency or branch with which the
interest payment is connected; or
(c)    an Irish Treaty Lender; or
(d)    a body corporate: (a) which advances money in the ordinary course of a
trade which includes the lending of money; and (b) in whose hands any interest
payable in respect of monies so advanced is taken into account in computing the
trading income of that company; and (c) which has complied with all of the
provisions of section 246(5)(a) of the Irish Taxes Act, including making the
appropriate notifications thereunder and (d) whose Lending Office is located in
Ireland; or
(e)    a qualifying company within the meaning of section 110 of the Taxes Act
and whose Lending Office is located in Ireland; or
(f)    an investment undertaking within the meaning of section 739B of the Taxes
Act and whose Lending Office is located in Ireland.
“Irish Qualifying Lender Confirmation” means a certificate in the form set out
in Exhibit G (Form of Irish Qualifying Lender Confirmation).
287

--------------------------------------------------------------------------------



“Irish Taxes Act” means the Taxes Consolidation Act 1997 of Ireland (as
amended).
“Irish Treaty Lender” means, a Lender (other than a Lender falling within
paragraph (b) of the definition of Irish Qualifying Lender) which, subject to
the completion of procedural formalities, a Lender which is treated as a
resident of an Irish Treaty State for the purposes of a double taxation
agreement and does not carry on a business in Ireland through a permanent
establishment with which that Lender’s participation in the Agreement or a
Credit Document is effectively connected and fulfils any other conditions which
must be fulfilled under an Irish Tax Treaty by residents of that Irish Treaty
State for such residents to obtain full exemption from Tax imposed by Ireland on
interest payable under an Agreement or any Credit Document except for this
purpose it is assumed that there are fulfilled:
(i)    any condition contained in the Irish Treaty which relates to the amount
or terms of the Loan/or to there being or not being a special relationship
between the Irish Borrower and a Lender or between both of them and another
person by reason of which the amount of interest paid exceeds the amount which
would have been paid in the absence of such relationship or to any other matter
that is outside the control of the Lender; and
(ii)    any necessary procedural formalities.
“Irish Treaty State” means a jurisdiction which has a double taxation agreement
with Ireland (an “Irish Treaty”) which is in effect and makes provision for full
exemption from tax imposed by Ireland on interest.
(c)    Additional Agreements
(i)    For the purposes of the Insolvency Regulation, except as set forth on
Schedule 14.1, (i) the centre of main interest (as that term is used in Article
3(1) of the Insolvency Regulation) of each Irish Credit Party is situated in
Ireland, and it has no “establishment” (as that term is used in Article 2(10) of
the Insolvency Regulation) in any other jurisdiction and (ii) no Foreign Credit
Party (to the extent such Foreign Credit Party is subject to the Insolvency
Regulation) has a centre of main interest other than as situated in its
jurisdiction of incorporation.
14.4    U.K. Credit Parties
(a)    Additional Representations. The U.K. Borrower makes the following
representations and warranties:
(i)    Each U.K. Credit Party (a) is a duly incorporated and validly existing
corporation or other entity in good standing (as applicable) under the laws of
the jurisdiction of its incorporation and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is
288

--------------------------------------------------------------------------------



engaged, except as would not reasonably be expected to result in a Material
Adverse Effect, (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect and (c) is in compliance with
all Applicable Laws, except to the extent that the failure to be in compliance
would not reasonably be expected to result in a Material Adverse Effect.
(ii)    Each U.K. Credit Party has the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party. Each U.K. Credit Party has duly
executed and delivered each Credit Document to which it is a party and each such
Credit Document constitutes the legal, valid and binding obligation of such U.K.
Credit Party enforceable in accordance with its terms, subject to the applicable
Foreign Legal Reservations and Foreign Perfection Requirements and the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization and other
similar laws relating to or affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or law).
(iii)    Neither the execution, delivery or performance by any U.K. Credit Party
of the Credit Documents to which it is a party nor the compliance with the terms
and provisions thereof nor the consummation of the financing transactions
contemplated hereby and thereby will violate any provision of the Organizational
Documents of such U.K. Credit Party.
(iv)    For the purposes of the Insolvency Regulation, except as set forth on
Schedule 14.1, the centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) of each U.K. Credit Party is situated in England
and Wales, and it has no “establishment” (as that term is used in Article 2(10)
of the Insolvency Regulation) in any other jurisdiction.
(v)    No U.K. Credit Party is: (A) an employer (for the purposes of sections 38
to 51 of the Pensions Act 2004 (UK)) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pensions Schemes Act
1993 (UK)); or (B)”connected” with or an “associate” (as those terms are used in
sections 38 and 43 of the Pensions Act 2004 (UK)) of such an employer. No U.K.
Borrower or U.K. Guarantor has been issued with Financial Support Direction or
Contribution Notice in respect of any pension scheme.
(vi)    Subject to Liens permitted under Section 10.2 and the applicable Foreign
Legal Reservations and Foreign Perfection Requirements, each Foreign Security
Document entered into by a U.K. Credit Party has or will have the ranking in
priority which it is expressed to have in such Foreign Security Document and it
is not subject to any prior ranking or pari passu ranking Liens.
289

--------------------------------------------------------------------------------



(vii)    As used herein, the following capitalized terms shall have the meanings
set forth below:
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (UK).
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004 (UK).
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (UK).
(b)    Additional Agreements.
(i)    With respect to any U.K. Credit Party, all pension schemes operated by or
maintained for its benefit and/or any of its employees are fully funded based on
the statutory funding objective under sections 221 and 222 of the Pensions Act
2004 (UK) where those requirements apply and that no action or omission is taken
by any U.K. Credit Party in relation to such pension scheme which has or is
reasonably likely to have a Material Adverse Effect (including the termination
or commencement of winding-up proceedings of any such pension scheme or a U.K.
Credit Party ceasing to employ any member of such a pension scheme).
(ii)    Other than (i) by virtue of the acquisition of a Person or interest in a
Person (the “Acquired Person/Interest”) that is an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004 (UK)) of an occupational pension
scheme which is not a money purchase scheme (both terms as defined in the
Pensions Schemes Act 1993 (UK)) or “connected” with or an “associate” of (as
those terms are used in sections 38 or 43 of the Pensions Act 2004 (UK)) such an
employer, in each case if such acquisition would not be expected to result in a
Material Adverse Effect or (ii) by way of causing or allowing any such Acquired
Person/Interest to become, or to merge, amalgamate, or consolidate with, a
Credit Party provided that such action is consented to by the Administrative
Agent (such consent not to be unreasonably withheld or delayed), each U.K.
Credit Party shall ensure that it will not become an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004 (UK)) of an occupational pension
scheme which is not a money purchase scheme (both terms as defined in the
Pension Schemes Act 1993 (UK)) or "connected" with or an "associate" of (as
those terms are defined in sections 38 or 43 of the Pensions Act 2004 (UK)) such
an employer.
(iii)    U.K. “Know Your Customer” Checks. If (i) the introduction of or any
change in (or in the interpretation, administration or application of) any law
or regulation made after the Closing Date; (ii) any change in the status of a
U.K. Credit Party after the Closing Date; or (iii) a proposed assignment or
transfer by a Lender of any of its rights and obligations under this Agreement
to a party that is not a Lender prior to such assignment or transfer, obliges
the Administrative Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with “know your
290

--------------------------------------------------------------------------------



customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, each U.K. Credit Party
shall promptly upon the request of the Administrative Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself or on behalf of any
Lender) or any Lender (for itself or, in the case of the event described in
paragraph (iii) above, on behalf of any prospective new Lender) in order for the
Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Credit Documents. Each Lender shall promptly upon the
request of the supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Administrative Agent (for itself) in
order for the Administrative Agent to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Credit Documents.
(c)    Net Payments in Respect of Credit Extensions to the U.K. Borrower
(i)    Definitions:
(A)    “CTA” means the United Kingdom Corporation Tax Act 2009 (UK).
(B)    “Non-Bank Lender” means:
(i)    a Lender that falls within clause (i)2 of the definition of U.K.
Qualifying Lender that is a party to this Agreement on the Closing Date (and has
given a Tax Confirmation by entering into this Agreement on such date); and
(ii)    a Lender which becomes a Lender after the date of this Agreement that
gives a Tax Confirmation in the Assignment and Assumption which it executes on
becoming a Lender.
(C)    “Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance to the U.K. Borrower is either:
i.    a company resident in the United Kingdom for United Kingdom tax purposes;
or
ii.    a partnership each member of which is:
291

--------------------------------------------------------------------------------



a)    a company so resident in the United Kingdom; or
b)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
(D)    “Tax Credit” means a credit against, relief or remission for, or
repayment of, any Taxes.
(E)    “Tax Deduction” means a deduction or withholding from a payment under any
Credit Document for and on account of any Taxes imposed by any taxing authority
of the United Kingdom or any political subdivision thereof, other than any
deduction or withholding pursuant to FATCA.
(F)    “Tax Payment” means, in relation to the U.K. Borrower, either the
increase in a payment made by the U.K. Borrower to a Lender under Section
14.4(c).
(G)    “U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2
duly completed and filed by the relevant U.K. Credit Party, which (a) where it
relates to a U.K. Treaty Lender that is a Lender on the Closing Date, contains
the scheme reference number and the jurisdiction of tax residence which is
provided pursuant to Section 14.4(c)(ii)(B)(viii) and is filed with HM Revenue &
Customs within thirty (30) days after the Closing Date; or (b) relates to a U.K.
Treaty Lender that becomes a Lender after the Closing Date, contains the scheme
reference number and the jurisdiction of tax residence in the Assignment and
Assumption which that Lender executes, and is filed with HM Revenue & Customs
within thirty (30) days after the date on which that Lender becomes a party to
this Agreement.
(H)    “U.K. ITA” means the United Kingdom Income Tax Act 2007 (UK).
292

--------------------------------------------------------------------------------



(I)    “U.K. Qualifying Lender” means:
i.    a Lender (other than a Lender within clause (b) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance to the U.K. Borrower and is:
1)    a Lender:
a)    that is a bank (as defined for the purpose of section 879 of the U.K. ITA)
making an advance; or
b)    in respect of an advance by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that such advance was made,
and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or
2)    a Lender which is:
a)    company resident in the United Kingdom for United Kingdom tax purposes;
b)    a partnership, each member of which is:
c)    a company so resident in the United Kingdom; or
d)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
e)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent
293

--------------------------------------------------------------------------------



establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or
f)    a U.K. Treaty Lender; or
ii.    a building society (as defined for the purposes of section 880 of the
ITA) making an advance.
(J)    “U.K. Treaty Lender” means a Lender which:
i.    is treated as a resident of a U.K. Treaty State for the purposes of the
relevant U.K. Treaty;
ii.    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected; and
iii.    fulfills any conditions which must be fulfilled under the U.K. Treaty
for residents of that U.K. Treaty State to obtain a full exemption from United
Kingdom taxation on interest payable to that Lender by the Relevant Borrower
subject to the completion of any necessary procedural formalities.
(K)    “U.K. Treaty State” means a jurisdiction having a double taxation
agreement (a “U.K. Treaty”) with the United Kingdom which makes provision for
full exemption from tax imposed by the United Kingdom on interest.
(ii)    United Kingdom Tax Matters
(A)    The provisions of this Section 14.4(c) shall only apply in respect of the
U.K. Borrower under any Credit Document (a “Relevant Borrower”) to any Lender.
(B)    Tax gross-up
i.    Each Relevant Borrower shall make all payments to be made by it under any
Credit Extension without any Tax Deduction unless a Tax Deduction is required by
law.
ii.    A Relevant Borrower shall, promptly upon becoming aware that it must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
294

--------------------------------------------------------------------------------



Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall promptly notify the Administrative Agent on becoming so aware in respect
of a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Relevant Borrower.
iii.    If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.
iv.    A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:
1)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a U.K. Qualifying Lender, but on that date that
Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or Treaty
or any published practice or published concession of any relevant taxing
authority;
2)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(i)2 of the definition of the U.K. Qualifying Lender, and an officer of H.M.
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the U.K. ITA which relates to the payment and that Lender has
received from the Relevant Borrower making the payment a certified copy of that
Direction; or
3)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(i)2 of the definition of U.K. Qualifying Lender and the payment could have been
made to the Lender without any Tax Deduction if the Lender had given a Tax
Confirmation to the Relevant Borrower, on
295

--------------------------------------------------------------------------------



the basis that the Tax Confirmation would have enabled the Relevant Borrower to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA.
v.    If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.
vi.    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Relevant Borrower making
that Tax Deduction shall deliver to Administrative Agent for the benefit of the
Lender entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
vii.    Subject to clause (c)viii below, a U.K. Treaty Lender and the U.K.
Borrower which makes a payment to which that U.K. Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for that
U.K. Borrower to obtain authorization to make that payment without a Tax
Deduction.
viii.    
1)    A U.K. Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Relevant Borrower) by notifying the U.K.
Borrower of its scheme reference number and its jurisdiction of tax residence;
and
2)    a Lender which acquires an interest in a Credit Extension to the U.K.
Borrower after the Closing Date which is a U.K. Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme and which wishes that scheme
to
296

--------------------------------------------------------------------------------



apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Assignment and Assumption which it executes
or otherwise notify the U.K. Borrower thereof,
and having done so, that Lender shall be under no obligation pursuant to this
clause (c)viii.
ix.    Nothing in clause (c)viii above shall require a U.K. Treaty Lender to:
(A) register under the HMRC DT Treaty Passport scheme; or (B) apply the HMRC DT
Treaty Passport scheme to any Credit Extension if it has so registered,
x.    Where a Lender notifies the U.K. Borrower as described in clause (c)viii
above and
1)    the U.K. Borrower making a payment to that Lender has not made a U.K.
Borrower DTTP Filing in respect of that Lender; or
2)    the U.K. Borrower making a payment to that Lender has made a U.K. Borrower
DTTP Filing in respect of that Lender but:
a)    that U.K. Borrower DTTP Filing has been rejected by H.M. Revenue &
Customs; or
b)    H.M. Revenue & Customs has not given the U.K. Borrower authority to make
payments to that Lender without a U.K. Tax Deduction within sixty (60) days
after the date of the U.K. Borrower DTTP Filing,
c)    H.M. Revenue & Customs gave but subsequently withdrew authority for the
U.K. Borrower to make payments to that Lender without a U.K. Tax Deduction or
such authority has otherwise terminated or expired or is due to otherwise
terminate or expire within the next three months,
and in each case, the U.K. Borrower has notified the Lender in writing, that
Lender and the U.K. Borrower shall co-operate in
297

--------------------------------------------------------------------------------



completing any additional procedural formalities necessary for the U.K. Borrower
to obtain authorization to make that payment without a U.K. Tax Deduction.
xi.    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section (c)viii above, no U.K.
Borrower shall make a U.K. Borrower DTTP Filing or file any other form relating
to the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment or
its participation in any Credit Extension unless the Lender otherwise agrees.
xii.    A U.K. Borrower shall, promptly on making a U.K. Borrower DTTP Filing,
deliver a copy of the U.K. Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.
xiii.    A U.K. Non-Bank Lender which becomes a Lender on the date of this
Agreement is entered into gives a U.K. Tax Confirmation to the U.K. Borrower by
entering into this Agreement.
xiv.    A U.K. Non-Bank Lender shall promptly notify any relevant U.K. Borrower
and the Administrative Agent if there is any change in the position from that
set out in the Tax Confirmation.
xv.    Each Lender which is a party to this Agreement as of the Closing Date
confirms that it is a U.K. Qualifying Lender. Each Lender which acquires an
interest in a Credit Extension to the U.K. Borrower after the Closing Date shall
indicate, in the Assignment and Assumption which it executes on becoming a
party, or otherwise notify the Administrative Borrower, and for the benefit of
the Administrative Agent and without liability to the U.K. Borrower, which of
the following categories it falls in:
1)    not a Qualifying Lender;
2)    a Qualifying Lender (other than a U.K. Treaty Lender); or
3)    a U.K. Treaty Lender.
If a Lender which acquires an interest in a Credit Extension to the U.K.
Borrower after the Closing Date fails to indicate
298

--------------------------------------------------------------------------------



its status in accordance with this (c)xv then such Lender shall be treated for
the purposes of this Agreement (including by the U.K. Borrower) as if it is not
a U.K. Qualifying Lender until such time as it notifies the Administrative Agent
which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the U.K. Borrower). For the avoidance of doubt, an
Assignment and Assumption shall not be invalidated by any failure of a Lender to
comply with this clause (c)xv.
xvi.    Nothing in this clause (B) shall require a U.K. Treaty Lender to:
1)    register under the HMRC DT Treaty Passport scheme; or
2)    apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered.
(C)    Tax indemnity
i.    The Parent Borrower or any U.K. Credit Party shall indemnify and hold
harmless the Administrative Agent, the Collateral Agent and each Lender within
fifteen Business Days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on the Administrative Agent, the Collateral Agent or
such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of any U.K. Credit Party party hereunder or under any
other Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 14.4 payable or paid by such
Agent or Lender and any reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth reasonable detail as to the amount of such payment or
liability delivered to the Parent Borrower or any U.K. Credit Party by a Lender
(with a copy to the Administrative Agent), the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
299

--------------------------------------------------------------------------------



(D)    Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:
i.    a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and
ii.    such Lender has obtained and utilized that Tax Credit,
the relevant Lender shall pay an amount to the Relevant Borrower which that
Lender determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Relevant Borrower.
(E)    Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement (“New Lender”) shall indicate, in the
Assignment and Acceptance Agreement which it executes on becoming a party, and
for the benefit of the Administrative Agent and without liability to any
Relevant Borrower, which of the following categories it falls within:
i.    not a U.K. Qualifying Lender;
ii.    a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or
iii.    a U.K. Treaty Lender.
If a New Lender fails to indicate its status in accordance with this Section
14.4(c)(ii)(E), then such New Lender or Lenders (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a U.K. Qualifying Lender until such time as it notifies the
Administrative Agent which category of Qualifying Lender applies (and the
Administrative Agent, upon receipt of such notification, shall inform the
Relevant Borrower). For the avoidance of doubt, an Assignment and Acceptance
shall not be invalidated by any failure of a New Lender to comply with this
Section 14.4(c)(ii)(E).
(F)    Value Added Tax
i.    All amounts set out or expressed in a Credit Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply
300

--------------------------------------------------------------------------------



or supplies, and accordingly, subject to clause ii below, if VAT is or becomes
chargeable on any supply made by any Lender to any party under a Credit
Document, and the Lender or an Agent is required to account to the relevant
authority for the VAT that party shall pay to that Agent or the Lender (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and the Agent or the Lender
concerned shall promptly provide an appropriate VAT invoice to such party). If
VAT is or becomes chargeable on any supply made by any Agent or a Lender (the
“Supplier”) to any Agent or any other Lender (the “Recipient”) under a Credit
Document, and any party other than the Recipient (the “Subject Party”) is
required by the terms of any Credit Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.
ii.    Where a Credit Document requires any party to reimburse or indemnify an
Agent or a Lender for any cost or expense, that party shall reimburse or
indemnify (as the case may be) that Agent or such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Agent or such Lender reasonably determines that it is entitled
to credit or repayment in respect of such VAT from the relevant tax authority.
iii.    Any reference in this Section 14.4(c)(ii)(F) to any party shall, at any
time when such party is treated as a member of a group (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group or unity of which that
party is a member for VAT purposes at the relevant time (the term
“representative member” to have the same meaning as in the United Kingdom Value
Added Tax Act 1994 or any other similar concept in any other jurisdiction).
301

--------------------------------------------------------------------------------



iv.    Except as otherwise expressly provided in Section 14.4(c)(ii)(F), a
reference to “determines” or “determined” in connection with tax provisions
contained in Section 1.2(h) means a determination made in the absolute
discretion of the person making the determination.
(d)    Appointment of Collateral Agent as Security Trustee.
(i)    For the purposes of any Liens or Collateral created under any Foreign
Security Documents governed by English law or by Irish law (the “Relevant
Security Documents”), the following additional provisions shall apply.
(ii)    The following expressions have the following meanings:
a.    “Appointee” means any receiver, receiver and manager, administrator or
other insolvency officer appointed in respect of any Foreign Credit Party or its
assets.
b.    “Charged Property” means the assets of the Foreign Credit Parties subject
to a security interest under the Relevant Security Documents.
c.    “Delegate” means any delegate, agent, attorney or co-trustee appointed by
the Collateral Agent (in its capacity as security trustee).
(iii)    The Foreign Secured Parties appoint the Collateral Agent to hold the
security interests constituted by the Relevant Security Documents on trust for
the Foreign Secured Parties on the terms of the Credit Documents and the
Collateral Agent accepts that appointment.
(iv)    The Collateral Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Credit Documents; and (ii)
its engagement in any kind of banking or other business with any Foreign Credit
Party.
(v)    Nothing in this Agreement constitutes the Collateral Agent as a trustee
or fiduciary of, nor shall the Collateral Agent have any duty or responsibility
to, any Foreign Credit Party.
(vi)    The Collateral Agent shall have no duties or obligations to any other
person except for those which are expressly specified in the Credit Documents or
mandatorily required by applicable law.
(vii)    The Collateral Agent may, so long as an Event of Default has occurred
and is continuing, appoint one or more Delegates on such terms (which may
include the power to sub-delegate) and subject to such conditions as it thinks
fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the Relevant Security Documents and shall not be
obliged to supervise any Delegate or
302

--------------------------------------------------------------------------------



be responsible to any person for any loss incurred by reason of any act,
omission, misconduct or default on the part of any Delegate, other than any loss
arising from its gross negligence, willful misconduct or its breach of any
Credit Document.
(viii)    The Collateral Agent may (whether for the purpose of complying with
any law or regulation of any overseas jurisdiction, or for any other reason)
appoint (and subsequently remove) any person to act jointly with the Collateral
Agent either as a separate trustee or as a co-trustee on such terms and subject
to such conditions as the Collateral Agent thinks fit and with such of the
duties, rights, powers and discretions vested in the Collateral Agent by the
Relevant Security Documents as may be conferred by the instrument of appointment
of that person.
(ix)    The Collateral Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).
(x)    The Collateral Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Collateral Agent.
(xi)    Each Delegate and each Appointee shall have every benefit, right, power
and discretion and the benefit of every exculpation (together “Rights”) of the
Collateral Agent (in its capacity as security trustee) under the Relevant
Security Documents, and each reference to the Collateral Agent (where the
context requires that such reference is to the Collateral Agent in its capacity
as security trustee) in the provisions of the Relevant Security Documents which
confer Rights shall be deemed to include a reference to each Delegate and each
Appointee.
(xii)    Each Foreign Secured Party confirms its approval of the Relevant
Security Documents and authorizes and instructs the Collateral Agent: (i) to
execute and deliver the Relevant Security Documents; (ii) to exercise the
rights, powers and discretions given to the Collateral Agent (in its capacity as
security trustee) under or in connection with the Relevant Security Documents
together with any other incidental rights, powers and discretions; and (iii) to
give any authorizations and confirmations to be given by the Collateral Agent
(in its capacity as security trustee) on behalf of the Foreign Secured Parties
under the Relevant Security Documents.
(xiii)    The Collateral Agent may accept without inquiry the title (if any)
which any person may have to the Charged Property.
(xiv)    Each other Foreign Secured Party confirms that it does not wish to be
registered as a joint proprietor of any security interest constituted by a
Relevant Security Document and accordingly authorizes: (a) the Collateral Agent
to hold such security interest in its sole name (or in the name of any Delegate)
as trustee for the Foreign Secured Parties; and (b) the Land Registry (or other
relevant registry) to register
303

--------------------------------------------------------------------------------



the Collateral Agent (or any Delegate or Appointee) as a sole proprietor of such
security interest.
(xv)    Except to the extent that a Relevant Security Document otherwise
requires, any moneys which the Collateral Agent receives under or pursuant to a
Relevant Security Document may be: (a) invested in any investments which the
Collateral Agent selects and which are authorized by applicable law; or (b)
placed on deposit at any bank or institution (including the Collateral Agent) on
terms that the Collateral Agent thinks fit, in each case in the name or under
the control of the Collateral Agent, and the Collateral Agent shall hold those
moneys, together with any accrued income (net of any applicable Tax) to the
order of the Lenders, and shall pay them to the Lenders on demand.
(xvi)    On a disposal of any of the Charged Property which is permitted under
the Credit Documents, the Collateral Agent shall (at the cost of the Foreign
Credit Parties) execute any release of the Relevant Security Documents or other
claim over that Charged Property and issue any certificates of
non-crystallization of floating charges that may be required or take any other
action that the Collateral Agent considers desirable.
(xvii)    The Collateral Agent shall not be liable for:
a.    any defect in or failure of the title (if any) which any person may have
to any assets over which security is intended to be created by a Relevant
Security Document;
b.    any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a Relevant Security
Document;
c.    the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Credit Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Credit Document; or
d.    any shortfall which arises on enforcing a Relevant Security Document.
(xviii)    The Collateral Agent shall not be obligated to:
a.    obtain any authorization or environmental permit in respect of any of the
Charged Property or a Relevant Security Document;
b.    hold in its own possession a Relevant Security Document, title deed or
other document relating to the Charged Property or a Relevant Security Document;
304

--------------------------------------------------------------------------------



c.    perfect, protect, register, make any filing or give any notice in respect
of a Relevant Security Document (or the order of ranking of a Relevant Security
Document), unless that failure arises directly from its own gross negligence or
willful misconduct; or
d.    require any further assurances in relation to a Relevant Security
Document.
(xix)    In respect of any Relevant Security Document, the Collateral Agent
shall not be obligated to: (i) insure, or require any other person to insure,
the Charged Property; or (ii) make any enquiry or conduct any investigation into
the legality, validity, effectiveness, adequacy or enforceability of any
insurance existing over such Charged Property.
(xx)    In respect of any Relevant Security Document, the Collateral Agent shall
not have any obligation or duty to any person for any loss suffered as a result
of: (i) the lack or inadequacy of any insurance; or (ii) the failure of the
Collateral Agent to notify the insurers of any material fact relating to the
risk assumed by them, or of any other information of any kind, unless Required
Lenders have requested it to do so in writing and the Collateral Agent has
failed to do so within fourteen (14) days after receipt of that request.
(xxi)    Every appointment of a successor Collateral Agent under a Relevant
Security Document shall be by deed.
(xxii)    Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of
the Collateral Agent in relation to the trusts constituted by this Agreement.
(xxiii)    In the case of any conflict between the provisions of this Agreement
and those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the
provisions of this Agreement shall prevail to the extent allowed by law, and
shall constitute a restriction or exclusion for the purposes of the Trustee Act
2000 (UK).
(xxiv)    The perpetuity period under the rule against perpetuities if
applicable to this Agreement and any Relevant Security Document shall be 80
years from the Closing Date.
14.5    Parallel Debt
As used herein, (i) the term “Corresponding Debt” shall mean all Foreign
Obligations, to the extent concerning an obligation to pay a sum of money, which
any Foreign Credit Party owes to any Foreign Secured Party under the Credit
Documents, the Secured Cash Management Agreements and the Secured Hedging
Agreements and (ii) the term “Parallel Debt” shall mean any amount which a
Foreign Credit Party owes to the Collateral Agent as a creditor in its own right
and not as a representative of the other Foreign Secured Parties under this
Section 14.5.
305

--------------------------------------------------------------------------------



(a)    Each Foreign Credit Party irrevocably and unconditionally undertakes to
pay to the Collateral Agent amounts equal to, and in the currency or currencies
of, its Corresponding Debt.
(b)    The Parallel Debt of each Foreign Credit Party (i) shall become due and
payable at the same time as its Corresponding Debt and (ii) is independent and
separate from, and without prejudice to, its Corresponding Debt.
(c)    For purposes of this Section 14.5, the Collateral Agent: (i) is the sole,
independent and separate creditor of each Parallel Debt, (ii) acts in its own
name and not as agent, representative or trustee of the Foreign Secured Parties
and its claims in respect of each Parallel Debt shall not be held in trust and
(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).
(d)    The Parallel Debt of a Foreign Credit Party shall be (i) decreased to the
extent that its Corresponding Debt has been decreased in accordance with this
Agreement, and (ii) increased to the extent that its Corresponding Debt has been
increased in accordance with this Agreement, and the Corresponding Debt of a
Foreign Credit Party shall be (i) decreased to the extent that its Parallel Debt
has been irrevocably and unconditionally paid or discharged, and (ii) increased
to the extent that its Parallel Debt has increased, in each case provided that
the Parallel Debt of a Foreign Credit Party shall never exceed its Corresponding
Debt.
(e)    Without limiting or affecting the Collateral Agent’s rights against any
Foreign Borrower (whether under this Agreement or any other Credit Document,
Secured Cash Management Agreement or a Secured Hedging Agreement), each Foreign
Borrower acknowledges that (i) nothing in the Agreement or any Credit Document,
Secured Cash Management Agreement or a Secured Hedging Agreement shall impose
any obligation of the Collateral Agent (other than in its capacity as a Lender)
to advance any sum to any Foreign Borrower and (ii) for the purpose of any vote
taken under any Credit Document, the Collateral Agent shall not be regarded as
having any participation or commitment other than those which it has in its
capacity as a Lender.
(f)    Without limiting the generality of any provision of this Agreement, this
Section 14.5 shall be binding on the successors and assigns of each Foreign
Credit Party.
(g)    This Section 14.5 applies for the purpose of determining the secured
obligations under the Dutch Security Documents and the German Security Documents
and shall, without prejudice to Section 13.12, be governed by Dutch law in
relation to the Dutch Security Documents and German law in relation to the
German Security Documents.
306

--------------------------------------------------------------------------------





307


--------------------------------------------------------------------------------



Exhibit B
Form of Solvency Certificate


SOLVENCY CERTIFICATE
OF
HOLDINGS
AND ITS SUBSIDIARIES
[DATE]
Pursuant to Section 5 of Amendment No. 1, dated as of the date hereof (the
“Amendment No. 1”), in respect of that certain ABL Credit Agreement, dated as of
December 15, 2017 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) among AVAYA INC., a Delaware corporation (the “Parent Borrower”),
AVAYA HOLDINGS, CORP., a Delaware corporation (“Holdings”), AVAYA CANADA CORP.,
an unlimited liability company organized under the laws of the province of Nova
Scotia, AVAYA UK, a company incorporated in England and Wales with company
number 03049861, AVAYA INTERNATIONAL SALES LIMITED, a private company limited by
shares incorporated under the laws of Ireland with registered number 342279,
AVAYA DEUTSCHLAND GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, AVAYA GMBH & CO. KG, a
limited partnership (GmbH & Co. KG) existing under the laws of Germany, the
lending institutions from time to time parties thereto (the “Lenders”),
Citibank, N.A., as Administrative Agent and as Collateral Agent, and the other
agents and entities from time to time party thereto, the undersigned hereby
certifies to the Administrative Agent, solely in such undersigned’s capacity as
chief financial officer of Holdings, and not individually (and without personal
liability), as follows:
As of the date hereof, on a pro forma basis after giving effect to the
consummation of the transactions contemplated by the Amendment No. 1:
(1)the fair value of the assets (on a going concern basis) of Holdings and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise;
(2)the present fair saleable value of the property (on a going concern basis) of
Holdings and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business;
(3)Holdings and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business; and



--------------------------------------------------------------------------------



(4)Holdings and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business contemplated as of the date hereof for
which they have unreasonably small capital.
For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the respective meanings assigned to them
in the Credit Agreement.
The undersigned is familiar with the business and financial position of Holdings
and their Subsidiaries (taken as a whole). In reaching the conclusions set forth
in this Solvency Certificate, the undersigned has made such other investigations
and inquiries as the undersigned has deemed appropriate, having taken into
account the nature of the particular business anticipated to be conducted by
Holdings and its Subsidiaries (taken as a whole) after consummation of the
transactions contemplated by the Amendment No. 1.
[Signature Page Follows.]



































































--------------------------------------------------------------------------------



Schedule 1.1(a)


Schedule 1.1(a)


Commitments of Lenders



LenderDouble Tax Treaty
Passport Scheme
Reference Number
and Jurisdiction of Tax Residence (if applicable)Initial U.S. Revolving
CommitmentInitial Foreign Revolving CommitmentLetter of Credit
CommitmentCitibank, N.A.13/C/62301/DTTP
(USA)$28,125,000$9,375,000$40,000,000J.P. Morgan Chase, N.A.013/M/0268710/DTTP
(USA)$28,125,000$9,375,000$36,666,667Bank of America,
N.A.N/A$28,125,000$9,375,000$36,666,667Goldman Sachs Bank USA
3/G/0351779/DTTP
(USA)
$28,125,000$9,375,000$36,666,667Deutsche Bank AG New York Branch07/D/70006/DTTP
(USA)$18,750,000$6,250,000N/ABarclays Bank
PLCN/A$18,750,000$6,250,000N/ATOTAL$150,000,000$50,000,000$150,000,000




